Exhibit 10.1

HEARING DATE AND TIME: June 12, 2019 at 11 a.m. (Eastern Time)

OBJECTION DEADLINE: June 5, 2019 at 4:00 p.m. (Eastern Time)

BINDER & SCHWARTZ LLP

Eric B. Fisher

Neil S. Binder

Lindsay A. Bush

Lauren K. Handelsman

366 Madison Avenue, 6th Floor

New York, New York 10017

Telephone: (212) 510-7008

 

UNITED STATES BANKRUPTCY COURT    SOUTHERN DISTRICT OF NEW YORK   
------------------------------------------------------------------------x    In
re:       Chapter 11 MOTORS LIQUIDATION COMPANY, f/k/a    GENERAL MOTORS
CORPORATION, et al.,    Case No. 09-50026 (MG)    (Jointly Administered)
                                                                 Debtors.   
------------------------------------------------------------------------x   
MOTORS LIQUIDATION COMPANY AVOIDANCE    ACTION TRUST, by and through the
Wilmington Trust    Company, solely in its capacity as Trust Administrator and
   Trustee,       Adversary Proceeding                                       
                                  Plaintiff,       Case No. 09-00504 (MG)
                                against    JPMORGAN CHASE BANK, N.A., et al.,   
                                      
                                  Defendants.   
------------------------------------------------------------------------x   

MOTION OF MOTORS LIQUIDATION COMPANY AVOIDANCE

ACTION TRUST FOR ENTRY OF AN ORDER PURSUANT TO

SECTION 105 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019

APPROVING THE SETTLEMENT BETWEEN THE PARTIES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

TABLE OF AUTHORITIES

     ii  

JURISDICTION AND VENUE

     1  

PRELIMINARY STATEMENT

     2  

BACKGROUND

     5  

I.    OLD GM FILES FOR BANKRUPTCY, THE TERM LOAN IS PAID OFF, AND THE COMMITTEE
COMMENCES THE TERM LOAN AVOIDANCE ACTION

     5  

II.  THE PLAN IS CONFIRMED AND THE TERM LOAN AVOIDANCE ACTION IS TRANSFERRED TO
THE AAT

     6  

III.  THE AAT AND JPMORGAN LITIGATE PHASE I OF THE TERM LOAN AVOIDANCE ACTION
CONCERNING THE EFFECTIVENESS OF THE 2008 TERMINATION STATEMENT

     7  

IV.  THE PARTIES LITIGATE PHASE II OF THE TERM LOAN AVOIDANCE ACTION

     8  

V.  MEDIATION AND LITIGATION OF PHASE III OF THE TERM LOAN AVOIDANCE ACTION

     10  

VI.  ANTICIPATED FURTHER LITIGATION AND THE UNCERTAINTY OF THE OUTCOME

     12  

VII.   THE SETTLEMENT AGREEMENT

     15  

VIII. THE ANTICIPATED DISTRIBUTION TO AAT BENEFICIARIES

     19  

BASIS FOR REQUESTED RELIEF

     19  

I.    THE SETTLEMENT AGREEMENT SHOULD BE APPROVED BY THIS COURT PURSUANT TO
BANKRUPTCY RULE 9019

     19  

II.  THE IRIDIUM FACTORS WEIGH IN FAVOR OF APPROVING THE SETTLEMENT

     20  

A. The First Two Iridium Factors Favor Approval Of The Settlement

     20  

B. The Paramount Interest Of The Creditors And Other Interested Parties Favors
Approval Of The Settlement Agreement

     23  

C. The Settlement Agreement Satisfies The Remaining Iridium Factors

     23  

NOTICE

     24  

CONCLUSION

     25  

 



--------------------------------------------------------------------------------

TABLE OF AUTHORITIES

 

     Page(s)  

Cases

  

HSBC Bank USA, Nat’l Ass’n v. Fane (In re MF Global Inc.),
466 B.R. 244 (Bankr. S.D.N.Y. 2012)

     20  

In re Adelphia Commc’ns Corp.,
327 B.R. 143 (Bankr. S.D.N.Y. 2005)

     20  

In re Ambac Fin. Grp., Inc.,
457 B.R. 299 (Bankr. S.D.N.Y. 2011)

     20, 24  

In re Motors Liquidation Co.,
555 B.R. 355 (Bankr. S.D.N.Y. 2016)

     19  

In re Residential Cap., LLC,
497 B.R. 720 (Bankr. S.D.N.Y. 2013)

     19  

Motorola, Inc. v. Official Comm. of Unsecured Creditors and JPMorgan Chase Bank,
N.A. (In re Iridium Operating LLC),
478 F.3d 452 (2d Cir. 2007)

     4, 20  

Nuevo Pueblo, LLC v. Napolitano (In re Nuevo Pueblo, LLC),
608 F. App’x 40 (2d Cir. 2015)

     20  

Official Comm. of Unsecured Creditors of Motors Liquidation Co. v. JPMorgan
Chase Bank, N.A. (In re Motors Liquidation Co.),
777 F.3d 100 (2d Cir. 2015)

     5, 6, 8  

U.S.H. Corp. of New York v. U.S. Home Corp. (In re U.S.H. Corp. of New York),
223 B.R. 654 (Bankr. S.D.N.Y. 1998)

     24  

Statutes

  

11 U.S.C. § 105

     1  

11 U.S.C. § 502

     2  

28 U.S.C. § 1334

     1  

28 U.S.C. § 1409

     1  

28 U.S.C. § 157

     1  

Rules

  

Fed. R. Bank. P. 2002

     24   Fed. R. Bank. P. 9019      1, 19, 24  

 

ii



--------------------------------------------------------------------------------

Pursuant to section 105(a) of title 11 of the United States Code (the
“Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), Wilmington Trust Company, solely in its capacity as
trust administrator and trustee (“Trust Administrator”) of the Motors
Liquidation Company Avoidance Action Trust (the “AAT”), as established under the
Debtors’ Second Amended Joint Chapter 11 Plan (as confirmed, the “Plan”), Bankr.
Dkt. No. 9836,1 requests entry of an order, substantially in the form attached
hereto as Exhibit A (the “Approval Order”): (i) approving the global settlement
agreement attached hereto as Exhibit B (the “Settlement Agreement”)2 that
resolves all claims and cross-claims asserted in the above-captioned adversary
proceeding (the “Term Loan Avoidance Action”); (ii) authorizing the AAT to take
all actions necessary or appropriate to effectuate the Settlement Agreement; and
(iii) granting such other and further relief as the Court deems proper.

JURISDICTION AND VENUE

1. The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§
157 and 1334; paragraph II of the order of the Court confirming the Plan, Bankr.
Dkt. No. 9941 (the “Confirmation Order”); Article XI of the Plan; and Paragraph
K and Sections 8.1(e) and 13.3 of the Fourth Amended and Restated Motors
Liquidation Company Avoidance Action Trust Agreement attached hereto as Exhibit
C (the “AAT Agreement”).

 

1 

All references to the Bankruptcy Docket are to In re Motors Liquidation Company
f/k/a General Motors Corporation, Case No. 09-50026. All references to the
Adversary Docket are to Motors Liquidation Company Avoidance Action Trust v.
JPMorgan Chase Bank, N.A., Adv. Pro. No. 09-00504.

2

The signature pages for the non-JPMorgan Initial Required Term Lender Parties
(as defined in the Settlement Agreement) have been omitted from Exhibit B. A
list of the non-JPMorgan Initial Required Term Lender Parties, all of whom have
signed the Settlement Agreement, can be found on pages 1 through 83 of Schedule
1 to the Settlement Agreement.



--------------------------------------------------------------------------------

2. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper
before this Court pursuant to 28 U.S.C. § 1409. The statutory predicates for the
relief requested are section 105(a) of the Bankruptcy Code and Bankruptcy Rule
9019.

PRELIMINARY STATEMENT

3. The Settlement Agreement resolves all pending claims and cross-claims among
all parties to the Term Loan Avoidance Action. After years of hard-fought
litigation, the Trust Administrator, with the approval of the AAT’s monitor (the
“Trust Monitor”), has concluded that this settlement is in the best interest of
the AAT’s beneficiaries when evaluated in light of the risks, costs, and delay
associated with continued prosecution of the Term Loan Avoidance Action.

4. The AAT was created with the sole objective of prosecuting the Term Loan
Avoidance Action to realize value for the AAT’s beneficiaries, which include the
United States Department of the Treasury and Export Development Canada (the “DIP
Lenders”) and the unsecured creditors of Old GM (defined below). The proposed
settlement presents an opportunity for the AAT to realize its objective by
resolving the Term Loan Avoidance Action on terms that will provide significant
value for its beneficiaries and avoid the risks of further litigation.

5. Under the proposed settlement, the AAT will receive $231 million (the “AAT
Settlement Payment”) which will allow for a substantial distribution to its
beneficiaries after repayment of its lenders and other expenses. In
consideration for this payment, the AAT will dismiss with prejudice all claims
asserted by the AAT against the hundreds of defendants in the Term Loan
Avoidance Action (each a “Term Lender” and collectively the “Term Lenders”) and
release any potential claims against the Term Lenders and Simpson Thacher &
Bartlett LLP (“STB”). Further, consistent with Section 502(h) of the Bankruptcy
Code, the AAT Agreement,

 

2



--------------------------------------------------------------------------------

and the Second Amended and Restated Motors Liquidation Company GUC Trust
Agreement attached hereto as Exhibit D (the “GUC Trust Agreement”), the Term
Lenders will have allowed claims as unsecured creditor beneficiaries of both the
Motors Liquidation Company General Unsecured Creditors Trust (the “GUC Trust”)
and the AAT, in an aggregate amount for each trust equal to the AAT Settlement
Payment.

6. The proposed settlement also resolves all related disputes between and among
(a) JPMorgan Chase Bank, N.A. (“JPMorgan”), in its individual capacity and as
administrative agent for the Term Loan (as defined below); (b) the Term Lenders
other than JPMorgan (the “Non-JPMorgan Term Lenders”); (c) STB, which served as
JPMorgan’s counsel in connection with an unrelated financing transaction with
Old GM (the “Synthetic Lease”); and (d) the GUC Trust. Among the claims that
will be resolved are all pending and potential cross-claims of the Non-JPMorgan
Term Lenders against JPMorgan. The proposed settlement also resolves disputes
between the GUC Trust and JPMorgan regarding payment of JPMorgan’s defense costs
for the Term Loan Avoidance Action. All parties—the AAT, most of the
Non-JPMorgan Term Lenders, JPMorgan, STB, and the GUC Trust—will provide full
and final releases for all matters relating to the Term Loan Avoidance Action,
the actions commenced by the AAT against certain Term Lenders in Delaware Court
of Chancery (the “Delaware Actions”), the Synthetic Lease, the Term Loan
Agreement, the Delaware UCC-1 (defined below), and all related transactions.

7. The proposed settlement would allow the parties to avoid what could be years
of further litigation in this Court and appellate courts, as well as the
associated risks and costs of continued litigation. Although the AAT has
diligently and zealously litigated the Term Loan Avoidance Action to date,
including through a number of appeals and a representative assets trial,
significant litigation remains to be completed.

 

3



--------------------------------------------------------------------------------

8. The AAT and the Term Lenders continue to dispute the classification and value
of approximately 100,000 assets. Absent approval of this settlement, a second
trial will be held by the Court in the near future that will address remaining
disputes regarding valuation methodology, classification of certain assets as
fixtures or non-fixtures, and multiple other issues regarding the Term Lenders’
collateral. An additional trial would require tremendous effort by the parties
and their respective expert teams, including drafting affirmative and rebuttal
expert reports, conducting expert depositions, submitting pre-trial and possibly
further summary judgment briefing to the Court, and conducting the trial.

9. Absent a post-trial settlement, the additional trial in this action still
would not fully and finally resolve the Term Loan Avoidance Action, leaving the
asset classification of tens of thousands of assets still in dispute and
requiring even further proceedings. Further, absent a post-trial settlement, the
parties anticipate appeals that would require ultimate resolution by the Second
Circuit.

10. Although there are pathways by which the AAT could recover more than the
$231 million AAT Settlement Payment by litigating the Term Loan Avoidance Action
to conclusion, there are also potential outcomes that would yield a lesser
recovery. JPMorgan and the Term Lenders continue to maintain that the Term Loan
was over-secured and that the AAT therefore is not entitled to any recovery.
Were the Term Lenders to prevail on this position, the AAT would be unable to
repay its funders and its beneficiaries would receive no recovery at all.

11. In light of these considerations, and the significant and certain value to
be realized by the AAT’s beneficiaries under the proposed settlement, the Trust
Administrator, with the approval of the Trust Monitor, has concluded that the
proposed settlement is in the best interest of the AAT’s beneficiaries and has
decided to enter into the Settlement Agreement.

 

4



--------------------------------------------------------------------------------

12. For all the reasons discussed herein, the proposed settlement is fair and
equitable, satisfies the factors set forth in Motorola, Inc. v. Official Comm.
of Unsecured Creditors and JPMorgan Chase Bank, N.A. (In re Iridium Operating
LLC), 478 F.3d 452, 462 (2d Cir. 2007), and does not fall below the lowest point
in the range of reasonableness. Accordingly, the AAT respectfully requests that
the Court approve the Settlement Agreement.

BACKGROUND

 

I.

OLD GM FILES FOR BANKRUPTCY, THE TERM LOAN IS PAID OFF, AND THE COMMITTEE
COMMENCES THE TERM LOAN AVOIDANCE ACTION

13. In 2006, General Motors Corporation (“Old GM”) obtained a syndicated secured
term loan (the “Term Loan”) of approximately $1.5 billion from the Term Lenders,
pursuant to a term loan agreement (the “Term Loan Agreement”). Official Comm. of
Unsecured Creditors of Motors Liquidation Co. v. JPMorgan Chase Bank, N.A. (In
re Motors Liquidation Co.), 777 F.3d 100, 101 (2d Cir. 2015) (“Second Circuit
2015 Decision”).

14. In connection with the Term Loan, the Term Lenders were granted a security
interest in a large number of Old GM’s assets located at forty-two Old GM
facilities (the “Collateral”). Id. Among other filings to perfect the Term
Lenders’ security interest in the Collateral, JPMorgan caused the filing of a
UCC-1 financing statement with the Delaware Secretary of State that covered
machinery and equipment constituting Collateral at the forty-two Old GM
facilities (the “Delaware UCC-1”). Id.

15. On June 1, 2009 (the “Petition Date”), Old GM and certain of its
subsidiaries filed voluntary bankruptcy petitions and sought the Court’s
approval to sell substantially all of the operating assets of Old GM and certain
of its affiliates to a Government-sponsored entity (“New GM”) in an expedited
sale under Section 363 of the Bankruptcy Code (the “363 Sale”). In connection
with its bankruptcy filing, the Court issued an order (the “DIP Order”)

 

5



--------------------------------------------------------------------------------

authorizing Old GM to obtain $33 billion in post-petition financing (the “DIP
Financing”). Bankr. Dkt. No. 2529. A portion of the DIP Financing was used by
Old GM to repay the Term Lenders in full, ahead of other creditors of Old GM, on
the assumption that their claims arising under the Term Loan Agreement were
fully secured. Bankr. Dkt. No. 2529 ¶ 19(a).

16. However, shortly before entry of the DIP Order, the Official Committee of
Unsecured Creditors of Motors Liquidation Company f/k/a General Motors
Corporation (the “Committee”) learned that the Term Lenders’ security interests,
in fact, may not all have been perfected as of the Petition Date due to the
filing of a termination statement relating to the Delaware UCC-1 (the “2008
Termination Statement”) months before the Petition Date. Second Circuit 2015
Decision, 777 F.3d at 102. Accordingly, the DIP Order, while conditionally
approving repayment of the Term Loan, preserved the right of the Committee to
investigate and bring actions based upon the purported perfection of the
security interests related to the Term Loan. Bankr. Dkt. No. 2529 ¶ 19(d).
Subject to the carveout in the DIP Order, the Term Lenders were repaid in full
on June 30, 2009 (the “Term Loan Repayment”).

17. Following its investigation, the Committee commenced the Term Loan Avoidance
Action on July 31, 2009 to recover amounts alleged to have been improperly paid
by Old GM to the Term Lenders (the “Transfers”), based on the erroneous
assumption that the Term Lenders’ security interests were fully perfected and
the Term Loan fully secured. Adv. Pro. Dkt. No. 1.

 

II.

THE PLAN IS CONFIRMED AND THE TERM LOAN AVOIDANCE ACTION IS TRANSFERRED TO THE
AAT

18. JPMorgan and the Committee agreed to litigate the issue of whether the 2008
Termination Statement terminated the Term Lenders’ security interest in the
Collateral covered solely by the Delaware UCC-1 (“Phase I”) before litigating
other issues in the case; the Court approved proceeding in that manner. See,
e.g., Adv. Pro. Dkt. Nos. 10, 17, & 82.

 

6



--------------------------------------------------------------------------------

19. By August 2010, approximately one year after commencement of the Term Loan
Avoidance Action, the Committee and JPMorgan had fully briefed Phase I
cross-motions for summary judgment. See Adv. Pro. Dkt. No. 23.

20. On March 29, 2011, the Court entered the Confirmation Order confirming the
Plan for Old GM’s liquidation. Bankr. Dkt. No. 9941. Pursuant to Section 6.5 of
the Plan, the AAT was established to liquidate and distribute its
non-administrative assets, which consist entirely of the proceeds, if any, of
the Term Loan Avoidance Action. See also AAT Agreement § 2.2 (providing “[t]he
sole purpose of the Trust is to liquidate and distribute its assets”). The AAT
Agreement provides that the AAT was created “for the benefit of the Trust
Beneficiaries and, to the extent received by the Trust, to distribute the
Distributable Trust Assets to the Trust Beneficiaries in accordance with the
terms of the Plan, the Confirmation Order and this Trust Agreement.” Id. ¶ E
(Background). The AAT’s beneficiaries are the DIP Lenders and the holders of
Allowed General Unsecured Claims (as defined in the AAT Agreement). Id. §§
1.1(bbbbb) & (jj). On December 15, 2011, prosecution of the Term Loan Avoidance
Action was transferred to the AAT. Plan § 6.5.

 

III.

THE AAT AND JPMORGAN LITIGATE PHASE I OF THE TERM LOAN AVOIDANCE ACTION
CONCERNING THE EFFECTIVENESS OF THE 2008 TERMINATION STATEMENT

21. On March 1, 2013, the Court denied the Committee’s motion for partial
summary judgment and granted summary judgment in favor of JPMorgan, ruling that
the filing of the 2008 Termination Statement was not effective and the security
interests covered by the Delaware UCC-1 remained perfected as of the Petition
Date. Adv. Pro. Dkt. No. 71.

22. The AAT appealed the decision to the Second Circuit. Adv. Pro. Dkt. No. 76.
On January 21, 2015, after the Delaware Supreme Court answered a Delaware UCC
question that had been certified to it by the Second Circuit, the Second Circuit
reversed the Court’s grant of summary judgment and remanded the matter to the
Court with instructions to enter partial summary judgment in favor of the AAT.
Second Circuit 2015 Decision, 777 F.3d at 105-06.

 

7



--------------------------------------------------------------------------------

23. On June 12, 2015, the Court entered partial summary judgment in favor of the
AAT as to the termination of the Delaware UCC-1. Adv. Pro. Dkt. No. 96.
Thereafter, the AAT filed an amended complaint and proceeded to serve it upon
the Term Lenders. See, e.g., Adv. Pro. Dkt. Nos. 91 & 94. Numerous Term Lenders
moved to dismiss the amended complaint, and the Court denied those motions, Adv.
Pro. Dkt. No. 643.

 

IV.

THE PARTIES LITIGATE PHASE II OF THE TERM LOAN AVOIDANCE ACTION

24. The parties then litigated the second phase (“Phase II”) of the Term Loan
Avoidance Action. The focus of Phase II was (a) determining the extent to which
the Term Lenders had a surviving perfected security interest in nearly two
hundred thousand assets (“Surviving Collateral”) as a result of the filing of 26
UCC-1 “fixture filings” in counties where disputed assets were located, and
(b) deciding the proper method for valuing the Surviving Collateral. See Adv.
Pro. Dkt. No. 1015 at 1.

25. In May 2016, the Court determined that it would hold a trial (the
“Representative Assets Trial”) to determine if forty “Representative Assets”
constituted collateral in which the Term Lenders had a perfected security
interest and what principles should be applied in valuing those assets. Adv.
Pro. Dkt. No. 547 at 2. The Representative Assets Trial also addressed three
additional issues regarding the scope of the Term Lenders’ collateral:
(a) whether a Representative Asset that was subject to a capital lease
constituted Surviving Collateral; (b) whether the AAT was time-barred from
challenging whether the Term Lenders had a perfected security interest in the
fixtures at GM’s Lansing Delta Township facility; and (c) whether the Term
Lenders had a perfected security interest in the fixtures at GM’s Powertrain
Pontiac Engineering facility. See Adv. Pro. Dkt. No. 1015 at 28.

 

8



--------------------------------------------------------------------------------

26. In the summer and fall of 2016, the parties engaged in extensive discovery.
Thirty-five fact witnesses were deposed, and more than 200,000 documents were
produced. Twenty-nine expert reports were exchanged, and eighteen experts were
deposed.

27. The parties visited the three GM facilities where the majority of
Representative Assets were located, and the parties visited two of the
facilities a second time with the Court.

28. In the leadup to trial, the parties filed voluminous pretrial briefs and
eight motions in limine. Adv. Pro. Dkt. Nos. 864, 868-74, 900, & 903.

29. The Representative Assets Trial commenced on April 24, 2017, and testimony
concluded on May 5, 2017. The parties then submitted proposed findings of fact
and conclusions of law to the Court. Adv. Pro. Dkt. Nos. 993 & 994. Closing
arguments were heard by the Court on June 5, 2017. On September 26, 2017, the
Court issued its decision on the Representative Assets Trial (the “Phase II
Decision”). Adv. Pro. Dkt. No. 1015.

30. The Phase II Decision addressed whether each Representative Asset
constituted Surviving Collateral in which the Term Lenders had a perfected lien
and set forth the principles that guided the Court’s determinations. The Phase
II Decision also determined the methodology to be applied in valuing the
Representative Assets and decided the three additional issues presented to the
Court concerning the scope of the Term Lenders’ collateral. The Court explained
that “[t]he parties agreed that after the issuance of this Opinion, they would
attempt to settle as to the remaining disputed assets,” recognizing that a
negotiated resolution was desirable in light of the effort that would be
required to adjudicate each disputed asset. Id. at 1.

 

9



--------------------------------------------------------------------------------

31. On October 10, 2017, the AAT sought leave for an interlocutory appeal from
the portion of the Phase II Decision concerning the valuation methodology to be
applied to assets that Old GM sold to New GM. Case No. 17 Civ. 8712 (S.D.N.Y.),
Dkt. No. 1. The Term Lenders opposed the AAT’s motion and, alternatively,
cross-moved for interlocutory appeal. Id., Dkt. Nos. 10-11. On September 7,
2018, the District Court denied the AAT’s motion for leave to take an
interlocutory appeal. Id., Dkt. No. 19.

 

V.

MEDIATION AND LITIGATION OF PHASE III OF THE TERM LOAN AVOIDANCE ACTION

32. Following the Phase II Decision, the parties engaged in an intensive
mediation effort to apply the principles from the Phase II Decision to their
remaining disputes. The AAT, JPMorgan (represented by Wachtell, Lipton, Rosen &
Katz and Kelley Drye & Warren LLP), and certain other Term Lenders (represented
by Munger, Tolles & Olson LLP; Jones Day; Davis Polk & Wardwell LLP; Kasowitz
Benson Torres LLP; and Hahn & Hessen LLP) (such law firms representing JPMorgan
and these certain Term Lenders, collectively, the “Defendants Steering Committee
Counsel”), STB, the GUC Trust, and other interested parties participated in
three mediation sessions aimed at a global resolution of the Term Loan Avoidance
Action. See, e.g., Adv. Pro. Dkt. No. 1053 at 2-3.

33. In parallel with the global mediation efforts, the AAT and the Defendants
Steering Committee Counsel also worked towards reaching consensus on the
classification and valuation of discrete categories of assets and participated
in five in-person mediation sessions focused on those disputed categories. Adv.
Pro. Dkt. Nos. 1055 & 1072. Additionally, the parties participated in numerous
discussions and conference calls with the mediators in an effort to narrow and
resolve issues. The Trust Monitor and Trust Administrator participated in each
global mediation session and were kept apprised of all of the other mediation
efforts. See Declaration of Arthur J. Gonzalez, dated May 8, 2019 (the “Gonzalez
Declaration”) ¶ 4.

 

10



--------------------------------------------------------------------------------

34. On July 3, 2018, the parties informed the Court that they had been unable to
reach a global resolution of the Term Loan Avoidance Action. Adv. Pro. Dkt.
No. 1055. The parties also notified the Court that they had reached discrete
agreements as to the classification and valuation of certain of the previously
disputed assets, without prejudice to their rights to challenge the Phase II
Decision on appeal. Adv. Pro. Dkt. Nos. 1072 & 1072-1. As a result of the
parties’ discrete agreements reached in mediation, the AAT’s maximum potential
recovery before the Court (absent potential outcomes on appeal and excluding
prejudgment interest) is approximately $600 million. Adv. Pro. Dkt. No. 1072-1.

35. On September 7, 2018, the parties identified for the Court issues they
viewed as appropriate for summary judgment and additional issues that, if
resolved at trial, could materially facilitate reaching a global settlement.
Adv. Pro. Dkt. No. 1075 at 3-6. On September 14, 2018, the Court established a
briefing schedule for certain summary judgment motions, and a discovery and
trial schedule for certain issues remaining to be resolved at trial (the “Phase
III Trial”). Adv. Pro. Dkt. No. 1080 at 6-8, as amended by Adv. Pro. Dkt.
No. 1094. The schedule contemplated that the Phase III Trial would address:
(i) the appropriate methodology for valuing assets that were purchased by New GM
out of plants left with Old GM; (ii) the appropriate methodology for valuing
assets at two GM plants that the AAT contends were to be idled; (iii) whether
two GM plants were specialized facilities under Ohio fixture law; (iv) the
fixture classification of 11 additional representative assets; (v) the scope of
the Term Lenders’ security interest in certain Saturn equipment and assets
designated as construction work in progress and the appropriate valuation
methodology for those categories of assets; and (vi) whether the Term Lenders
had a security interest in assets subject to certain capital leases. Adv. Pro.
Dkt. No. 1080 at 4-5, as amended by Adv. Pro. Dkt. No. 1112.

 

11



--------------------------------------------------------------------------------

36. The parties then briefed a number of motions: the Term Lenders’ motion
seeking to estop the AAT from arguing for application of certain orderly
liquidation values calculated by KPMG to assets left behind with Old GM;
cross-motions for partial summary judgment concerning the correct application of
Louisiana law in determining what constitutes the Term Lenders’ collateral at a
GM facility in Shreveport, Louisiana; and the AAT’s motion for partial summary
judgment to dismiss the Term Lenders’ earmarking defense. Adv. Pro. Dkt. Nos.
1081, 1089, 1116, & 1128. The Court has issued decisions denying the Term
Lenders’ estoppel motion, granting the AAT’s motion for partial summary judgment
regarding the application of Louisiana law and denying the Term Lenders’ motion
regarding the same, and granting the AAT’s motion for partial summary judgment
for dismissal of the Term Lenders’ earmarking defense. Adv. Pro. Dkt. Nos. 1145,
1166, & 1167.

37. The AAT also moved for summary judgment seeking a determination that the
Second Circuit’s ruling that the Delaware UCC-1 had been terminated was
effective as to all of the Non-JPMorgan Term Lenders. Adv. Pro. Dkt. No. 1085.
The Court heard oral argument on the motion on January 25, 2019 and had not
decided the motion before the parties requested a stay of the proceedings on
February 1, 2019.

 

VI.

ANTICIPATED FURTHER LITIGATION AND THE UNCERTAINTY OF THE OUTCOME

38. From the fall of 2018 through February 2019, the parties engaged in
additional discovery, serving document and testimonial subpoenas on multiple
third parties, conducting fact depositions, reviewing produced documents, and
conducting five additional site visits to current and former GM facilities. The
parties also collectively disclosed 30 experts who would potentially testify at
the Phase III Trial.

 

12



--------------------------------------------------------------------------------

39. While the litigation continued, the parties also participated in further
mediation efforts, meeting in-person for all-day sessions on January 21, 2019,
and again on January 30, 2019. Those sessions bore fruit in the early hours of
January 31, 2019, when the parties reached an agreement in principle on the
terms of the proposed settlement now before the Court.

40. On February 1, 2019, the AAT informed the Court that the AAT, JPMorgan, the
Defendants Steering Committee Counsel, and the GUC Trust had reached an
agreement in principle to fully resolve the Term Loan Avoidance Action. Adv.
Pro. Dkt. No. 1168. The Court granted the requested stay of all deadlines to
allow the parties to focus on finalizing their settlement. Adv. Pro. Dkt.
No. 1169.

41. Absent approval of the proposed settlement, the parties would be required to
return to their preparations for the Phase III Trial, including the exchange of
initial and rebuttal expert reports, taking and defending expert depositions,
and the filing of motions in limine and other pre-trial briefing. The Phase III
trial itself is projected to require approximately two weeks and would then
likely be followed by the submission of proposed findings of fact and
conclusions of law.

42. In addition, absent approval of the proposed settlement, the cross-claims
that certain Term Lenders have asserted against JPMorgan would also proceed.
Although some cross-claim discovery has been conducted, additional discovery has
been subject to a stay, see Adv. Pro. Dkt. No. 855 at 4-5, and the Court had
previously extended the deadline for other Term Lenders to assert cross-claims
against JPMorgan, see, e.g., Adv. Pro. Dkt. No. 1153. Should the proposed
settlement not be approved, litigation of the cross-claims would proceed
simultaneously with the Phase III proceedings. See Adv. Pro. Dkt. No. 1163.

 

13



--------------------------------------------------------------------------------

43. The Court’s eventual decision on the issues to be addressed at the Phase III
Trial (the “Phase III Decision”) would resolve some, but not all, of the
remaining issues. The Court scheduled a 30-day period after entry of the Phase
III Decision for the parties to engage in expedited mediation to reach a global
resolution of the claims asserted in the Term Loan Avoidance Action, if
possible. Adv. Pro. Dkt. No. 1080 at 8. In the event that future mediation were
to be unsuccessful, the Court scheduled a 60-day period after entry of the Phase
III Decision for the parties to complete additional discovery, with a third
trial addressing the assets that remain disputed on a category-by-category,
rolling basis, to commence 90 days from the Phase III Decision (the “Final
Trial”). Adv. Pro. Dkt. No. 1080 at 8-9.

44. Like the Phase III Trial, preparing for and participating in the Final Trial
would be a substantial undertaking for the parties. The parties would likely
require additional discovery and expert analysis. With tens of thousands of
assets in dispute in the Phase III Trial and likely many thousands of assets
still in dispute in advance of the Final Trial, the outcome of this litigation
is uncertain, and the costs would be substantial.

45. As discussed above, the maximum recovery for the AAT, pursuant to the Phase
II Decision (absent a successful appeal of certain rulings and an award of
prejudgment interest), is approximately $600 million. Adv. Pro. Dkt. No. 1072-1.
Should the AAT not prevail on its claims regarding every remaining dispute, its
recovery will be less than $600 million, in an amount either greater or less
than the AAT Settlement Payment. The Term Lenders continue to maintain that the
Term Loan is over-secured and that the AAT is not entitled to any recovery.

 

14



--------------------------------------------------------------------------------

VII.

THE SETTLEMENT AGREEMENT3

46. The proposed settlement is a global resolution of all claims, asserted or
that could be asserted, against all parties with potential exposure arising from
the filing of the 2008 Termination Statement. The parties to the Settlement
Agreement include the substantial majority of the parties to the Term Loan
Avoidance Action—the AAT, most of the Non-JPMorgan Term Lenders, and JPMorgan—as
well as the GUC Trust and STB (the “Parties”).

47. At the core of the proposed settlement is the payment of $231 million to the
AAT to resolve its claims in the Term Loan Avoidance Action. Settlement
Agreement § 1.

48. The proposed settlement also provides for the allowance of Resolved Allowed
General Unsecured Claims (as defined in the AAT Agreement) against the AAT in
favor of certain Term Lenders and JPMorgan in the aggregate amount of
$231 million, and provides that the AAT shall allocate these claims among the
Term Lenders who become Parties to the Settlement Agreement in accordance with
Schedule 1 of the Settlement Agreement (the “Term Lender Parties”) and treat
these claims in accordance with the terms of the AAT Agreement. Id. § 4(d).

49. The GUC Trust is a signatory and necessary party to the Settlement Agreement
for two reasons. First, pursuant to the DIP Order, the GUC Trust reimbursed
certain costs of JPMorgan associated with defending the Term Loan Avoidance
Action, and the GUC Trust and JPMorgan dispute the scope of the GUC Trust’s
obligations in that regard. See Settlement Agreement at 3 (Recitals).
Specifically, the GUC Trust contends that it has a right to recoup these
payments to JPMorgan, and JPMorgan asserts that it is entitled to retain the
payments and

 

3 

To the extent there is any conflict between this summary and the Settlement
Agreement itself, the Settlement Agreement will govern in all respects.

 

15



--------------------------------------------------------------------------------

also to be reimbursed for additional defense costs that have been incurred and
continue to accrue. Id. Second, the proposed settlement provides for the
allowance of Resolved Allowed General Unsecured Claims (as defined in the GUC
Trust Agreement) against the GUC Trust in favor of certain Term Lenders and
JPMorgan in the aggregate amount of $231 million, and provides that the GUC
Trust shall allocate these claims among the Term Lender Parties in accordance
with Schedule 1 to the Settlement Agreement and treat these claims in accordance
with the terms of the GUC Trust Agreement. Id. § 4(c).

50. STB is a signatory and necessary party to the Settlement Agreement due to
its potential exposure related to its representation of JPMorgan in connection
with the Synthetic Lease.

51. The Settlement Agreement provides for the following broad, general releases
among the Parties and Non-Parties to the Settlement Agreement: (i) the AAT and
the GUC Trust will fully release JPMorgan, the other Term Lenders, all
counter-parties to transactions (a “Net Proceeds Transaction”) whereby a Term
Lender transferred, in whole or in part, its right to receive the proceeds of
the Term Loan Repayment (“Net Proceeds Counter-Parties”), STB, and STB’s
professional liability insurers (the “STB Insurers”) from all actions related in
any way to the Term Loan Avoidance Action, the Delaware Actions, the Synthetic
Lease, the Term Loan Agreement, the Delaware UCC-1, and any transactions,
financing statements, collateral, services, or legal advice related to any of
the foregoing (the “Released Matters”), Settlement Agreement §§ 3(a), (b); (ii)
JPMorgan and the other Term Lenders will fully release the AAT, the GUC Trust,
the other Term Lenders (including dissolved Term Lenders and, in the case of
JPMorgan, other non-party Term Lenders), STB, and the STB Insurers from all
Released Matters, id. §§ 3(d), (e); and (iii) STB will fully release the Term
Lenders, the AAT, and the GUC Trust from all Released Matters, id. § 3(e).

 

16



--------------------------------------------------------------------------------

52. Further, there will be a mutual release among the DIP Lenders, JPMorgan, and
STB. See id. § 1. The private funders of the AAT—Cynthiana LLC and Earlham LLC
and LW Holdco VI LLC (collectively, the “Capital Providers”)—will also fully
release JPMorgan and STB. Id.

53. The Settlement Agreement provides for the order approving the proposed
settlement to incorporate a bar order provision: “Upon entry of this Order, any
Person (other than a DIP Lender) that is not a signatory to the Settlement
Agreement is permanently barred, enjoined, and restrained from contesting or
disputing the reasonableness of the settlement, or commencing, prosecuting, or
asserting any Actions, including, without limitation, Actions for contribution,
indemnity, or comparative fault (however denominated and on whatsoever theory),
arising out of or related to any Released Matters.” Id. § 4(f).

54. As of May 10, 2019, the AAT, the GUC Trust, STB, JPMorgan, and all of the
clients represented by the Defendants Steering Committee Counsel that are still
in existence (except for such clients who received in the aggregate no more than
$10,000,000 and as agreed to by JPMorgan and STB) have executed the Settlement
Agreement. Id. § 1.

55. The Settlement Agreement provides that five business days prior to the
hearing on this motion, all remaining clients represented by the Defendants
Steering Committee Counsel (except as agreed to by JPMorgan and STB) and any
additional Term Lenders that elect to do so will execute the Settlement
Agreement. Id. §§ 1 & 11.

56. Two business days before the hearing on this motion, each party who is
funding the $231 million AAT Settlement Payment—according to the separate
confidential agreements that allocate responsibility for that payment—shall
cause its respective share of the payment to be deposited into a law firm trust
account. Id. §§ 1 & 5(a).

 

17



--------------------------------------------------------------------------------

57. After an order by this Court approving the Settlement Agreement becomes a
final non-appealable order, the AAT, the GUC Trust, STB, and each law firm that
is a member of the Defendants Steering Committee Counsel on behalf of its
client(s) is required to confirm within three business days that all final
closing conditions for the Settlement Agreement have been met. Id. §§ 1, 9(a) &
9(b).

58. Upon confirmation that the final closing conditions are met, (i) the AAT
Settlement Payment will be wired from the law firm trust accounts to the AAT;
(ii) the AAT will cause executed stipulations of dismissal with prejudice to be
filed in this Court and in Delaware Chancery Court, where the Delaware Actions
are pending, and to be served on all relevant parties; (iii) JPMorgan will cause
executed stipulations of dismissal of all cross-claims to be filed in this Court
and served on all relevant parties; (iv) the AAT will circulate the Capital
Provider releases and the DIP Lender release; and (v) STB shall circulate a duly
executed release between STB and each STB Insurer extinguishing all actions by
the STB Insurers in connection with the Released Matters. Id. §§ 1 & 2.

59. In addition to the terms summarized above, the Settlement Agreement contains
other provisions, including but not limited to those concerning conditions to
consummating the Settlement Agreement and those concerning termination events,
rights, and procedures. The Court is respectfully referred to the Settlement
Agreement for the particulars of these terms.

 

18



--------------------------------------------------------------------------------

VIII.

THE ANTICIPATED DISTRIBUTION TO AAT BENEFICIARIES

60. If the Court approves the proposed settlement and the AAT receives the AAT
Settlement Payment, the AAT will first repay its funders, including the DIP
Lenders, and the Capital Providers. AAT Agreement §§ 5.1(d)(i)-(iii). The AAT
also will fund the Segregated Account (as defined in the AAT Agreement), which
amounts will be distributed to the holders of Allowed General Unsecured Claims
at the same time as the initial distribution of settlement proceeds. Id. §
5.1(d)(iv).

61. Thereafter, the AAT plans to seek approval from the Court to distribute the
proceeds of the settlement to its beneficiaries, as required by the AAT
Agreement. AAT Agreement ¶ K. All remaining funds held by the AAT, less costs
and expenses for the AAT’s operations, id. § 5.5(b), will be distributed to the
AAT’s beneficiaries, id. § 5.1(d)(v). The DIP Lenders are entitled to receive
thirty percent (30%) and holders of the Allowed General Unsecured Claims are
entitled to receive the amount in the Segregated Account plus seventy percent
(70%) of the funds distributed to the AAT’s beneficiaries. Id. § 1.1(e).

BASIS FOR REQUESTED RELIEF

 

I.

THE SETTLEMENT AGREEMENT SHOULD BE APPROVED BY THIS COURT PURSUANT TO BANKRUPTCY
RULE 9019

62. The Settlement Agreement should be approved under Bankruptcy Rule 9019,
which provides that the Court “may approve a compromise or settlement.” The
decision to approve a particular settlement under Rule 9019 lies within the
sound discretion of the Court. In re Residential Capital, LLC, 497 B.R. 720, 750
(Bankr. S.D.N.Y. 2013). And this discretion should be exercised “in light of the
general public policy favoring settlements.” In re Residential Capital, LLC, 497
B.R. at 749 (quotations omitted).

63. The bankruptcy court “must determine that a settlement under Bankruptcy Rule
9019 is fair, equitable, and in the best interests of the estate before it may
approve a settlement.” In re Motors Liquidation Co., 555 B.R. 355, 365 (Bankr.
S.D.N.Y. 2016). The settlement proposed need not constitute the best possible
outcome for the settling party, and the bankruptcy

 

19



--------------------------------------------------------------------------------

court need not conduct an independent investigation into the reasonableness of
the settlement. See In re Adelphia Commc’ns Corp., 327 B.R. 143, 159 (Bankr.
S.D.N.Y. 2005); see also HSBC Bank USA, Nat’l Ass’n v. Fane (In re MF Global
Inc.), 466 B.R. 244, 247 (Bankr. S.D.N.Y. 2012) (stating “the court is not
required to go so far as to conduct a trial on the terms to approve a
settlement”). Instead, the bankruptcy court must “canvass the issues and see
whether the settlement falls below the lowest point in the range of
reasonableness.” Nuevo Pueblo, LLC v. Napolitano (In re Nuevo Pueblo, LLC), 608
F. App’x 40, 42 (2d Cir. 2015) (quotations omitted).

64. The Second Circuit has set forth the following seven interrelated factors
(the “Iridium Factors”) to evaluate whether a proposed settlement is fair and
equitable:

(1) the balance between the litigation’s possibility of success and the
settlement’s future benefits; (2) the likelihood of complex and protracted
litigation, with its attendant expense, inconvenience, and delay; (3) the
paramount interests of creditors; (4) whether other parties in interest support
the settlement; (5) the competency and experience of counsel supporting, and the
experience and knowledge of the bankruptcy court judge reviewing the settlement;
(6) the nature and breadth of releases to be obtained by officers and directors;
and (7) the extent to which the settlement is the product of arm’s length
bargaining.

In re Ambac Fin. Grp., Inc., 457 B.R. 299, 303 (Bankr. S.D.N.Y. 2011) (citing In
re Iridium Operating LLC, 478 F.3d at 462).

65. Approval of the Settlement Agreement is justified under the Iridium Factors.

 

II.

THE IRIDIUM FACTORS WEIGH IN FAVOR OF APPROVING THE SETTLEMENT

A. The First Two Iridium Factors Favor Approval of the Settlement

66. The first two Iridium Factors—(1) the balance between the litigation’s
likelihood of success and the settlement’s benefits and (2) the likelihood of
complex and protracted litigation—are easily met.

 

20



--------------------------------------------------------------------------------

67. The complex and protracted nature of continued litigation overwhelmingly
favors the proposed global resolution of the action. As set forth in Section VI,
supra, in the absence of a settlement at this stage in the litigation, there
will be significant additional litigation and the resulting expenses and burdens
of such additional litigation. Further litigation will continue for a
significant period of time, will deplete any ultimate recovery by the AAT, and
will expose the AAT’s beneficiaries to the added delay and uncertainty of
litigation.

68. There is at least one trial, and potentially two, left to be heard by the
Court concerning the AAT’s claims against the Term Lenders, followed by likely
appeals. Absent approval of the proposed settlement, the Court will need to
decide the AAT’s motion for summary judgment as to the defense of certain Term
Lenders regarding the effectiveness of the 2008 Termination Statement, and the
case will proceed to trial on the Phase III issues. Extensive expert discovery,
including up to 30 expert depositions, will proceed in advance of the Phase III
Trial. The issues to be tried in Phase III involve complex and novel questions
about valuation methodology, premise of value, and interpretation and
application of multiple states’ laws regarding what constitutes a “fixture” for
purposes of identifying the defendants’ Surviving Collateral.

69. And even with the tremendous effort required to litigate Phase III, it is
unlikely that the Phase III Decision will resolve the entire case. The Phase III
Trial will specifically address 11 more representative assets, but tens of
thousands of assets could still remain in dispute after the Phase III Trial.
Absent a negotiated resolution after the Court’s Phase III Decision, the
additional Final Trial would be required. Although the Court has yet to decide
the process by which it would determine the classification and valuation of each
of the remaining disputed assets, the Final Trial would unavoidably require
additional asset-by-asset discovery and expert testimony, as well as substantial
resources expended by the parties and the Court.

 

21



--------------------------------------------------------------------------------

70. Moreover, even if the case were to be litigated to a decision following the
Final Trial, the parties would likely pursue appeals. Any appeal would not only
delay recovery to the AAT’s beneficiaries but also raise the possibility of
continued proceedings before this Court, deferring final resolution of the case
even further into the future.

71. In addition to delaying the resolution of this action and any recovery by
the AAT, continued litigation would also decrease the potential recovery to the
AAT’s beneficiaries, who recover only after the litigation funders are paid. See
Section VIII, supra. Continued litigation will require the AAT to draw down
further on its available litigation funding. Thus, even if the AAT ultimately
succeeded through litigation in obtaining a recovery in an amount greater than
the proposed AAT Settlement Payment, the costs associated with continuing to
litigate could diminish the amount available for the AAT’s beneficiaries.

72. In comparison to the uncertain and costly litigation path, the Settlement
Agreement provides the AAT’s beneficiaries with prompt, certain, and significant
recoveries. Under the Settlement Agreement, the AAT receives a lump sum payment
of $231 million to repay its funders in full and distribute substantial proceeds
to its beneficiaries. The certainty of an immediate, significant recovery for
the beneficiaries of the AAT justifies a settlement amount that is less than the
maximum total recovery potentially achievable, but also more than the recovery
that the AAT would receive in a number of possible litigation outcomes.

 

22



--------------------------------------------------------------------------------

B. The Paramount Interest of the Creditors and Other Interested Parties Favors
Approval of the Settlement Agreement

73. The third and fourth Iridium Factors—the paramount interests of creditors
and whether other interested parties support the settlement—also favor approving
the settlement.

74. The Settlement Agreement provides a significant recovery for the unsecured
creditors and the DIP Lenders that are the beneficiaries of the AAT and
eliminates the costs and delay of further litigation.

75. As mandated by Section 11.3(I)(a)(i) of the AAT Agreement, the Trust Monitor
has considered the proposed settlement and concluded that it is in the best
interest of the AAT’s beneficiaries. Gonzalez Decl. ¶ 5.

76. Moreover, key interested parties support the proposed settlement. The GUC
Trust participated in the negotiation of the Settlement Agreement and is a party
to it. The DIP Lenders and the Capital Providers have executed releases of their
claims against the Settlement Agreement’s signatories in connection therewith.
Finally, other interested parties will have the opportunity to be heard in
connection with this motion. At the time of this motion, the AAT is not aware of
anyone who is opposed to the settlement.

C. The Settlement Agreement Satisfies the Remaining Iridium Factors

77. With respect to the sixth Iridium Factor, the nature and breadth of
releases, the Settlement Agreement provides for releases that are reasonable in
light of the scope of the Term Loan Avoidance Action. The releases cover the
rights, claims, and causes of action relating to the Term Loan Avoidance Action,
the Delaware Actions, the Synthetic Lease, the Term Loan Agreement, and the
Delaware UCC-1. These releases are necessary to achieve complete and final
resolution of all of the claims asserted in this case. See In re Ambac Fin.
Grp., Inc., 457 B.R. at 307 (releases acceptable because they were an integral
and necessary aspect of settlement).

 

23



--------------------------------------------------------------------------------

78. Further, the notices required by the Settlement Agreement, outlined below,
are reasonably calculated to ensure that all claimholders of the AAT and the GUC
Trust, along with any other parties of interest, will be aware of this motion in
advance of the hearing and prior to the bar order taking effect. See generally
U.S.H. Corp. of New York v. U.S. Home Corp. (In re U.S.H. Corp. of New York),
223 B.R. 654, 658 (Bankr. S.D.N.Y. 1998). This notice provision is adequate and
reasonable for this motion and the relief requested herein, including the bar
order, and complies with Bankruptcy Rule 2002.

79. With respect to the fifth and seventh Iridium Factors, the global settlement
is the product of arm’s-length, good faith negotiations over the course of more
than a year. Counsel for the AAT has been aggressively prosecuting the Term Loan
Avoidance Action since 2009 and is closely familiar with the issues that remain
to be litigated, the pathways to recovery available to the AAT, and the
likelihood of success on each of the issues that remain in dispute.

80. In conclusion, the proposed settlement should be approved because it is fair
and equitable to the AATs’ beneficiaries, falls well within the range of
reasonableness, and allows the AAT to realize significant value for its
beneficiaries.

NOTICE

81. As set forth in the Settlement Agreement, notice of this motion will be
given within five days of its filing to (a) the potential beneficiaries of the
AAT, including the holders of Allowed General Unsecured Claims (as defined in
the AAT Agreement); (b) the DIP Lenders; (c) the Capital Providers; (d) the
Office of the United States Trustee for the Southern District of New York;
(e) counsel to the Signatory Plaintiffs, as such term is defined in the
settlement agreement by and among the Signatory Plaintiffs and the GUC Trust,
dated as of February 1,

 

24



--------------------------------------------------------------------------------

2019; (f) JPMorgan; (g) the Defendants Steering Committee Counsel; (h) all other
Term Lender counsel of record; (i) any other Term Lender recipient of the Term
Loan Repayment at the electronic or physical address provided to JPMorgan, as
agent, by the Term Lender as of June 30, 2009 (or such other address, if any, as
provided by such Term Lender to JPMorgan thereafter in connection with the Term
Loan Avoidance Action); (j) any Net Proceeds Counter-Party to a Net Proceeds
Transaction with JPMorgan; and (k) any Net Proceeds Counter-Party to a Net
Proceeds Transaction with a Non-JPMorgan Term Lender, provided that such Net
Proceeds Counter-Party is known to the employee or representative of such
Non-JPMorgan Term Lender who is responsible for supervising the defense of the
Term Loan Avoidance Action. Settlement Agreement § 4(g). Further, this motion
shall be filed on the bankruptcy docket in the chapter 11 cases and will be
published in The New York Times and Investor’s Business Daily. Id. § 4(h).

CONCLUSION

WHEREFORE, the AAT respectfully requests that the Court enter an order
substantially in the form of the Approval Order attached as Exhibit A:
(i) approving the Settlement Agreement; (ii) authorizing the AAT to take all
actions necessary or appropriate to effectuate the Settlement Agreement; and
(iii) granting such other and further relief as may be necessary.

 

Dated:   New York, New York   Respectfully submitted,   May 13, 2019      
BINDER & SCHWARTZ LLP     /s/ Eric B. Fisher     Eric B. Fisher     Neil S.
Binder     Lindsay A. Bush     Lauren K. Handelsman     366 Madison Avenue, 6th
Floor     New York, New York 10017     Tel: (212) 510-7008     Attorneys for the
Motors Liquidation     Company Avoidance Action Trust

 

25



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT   

SOUTHERN DISTRICT OF NEW YORK

 

  

-----------------------------------------------------------------------------------------------------------------------x

 

   In re:       Chapter 11 MOTORS LIQUIDATION COMPANY, f/k/a    GENERAL MOTORS
CORPORATION, et al.,    Case No. 09-50026 (MG)    (Jointly Administered)

                                                                    
                                                              Debtors.

 

  

------------------------------------------------------------------------------------------------------------------------x

 

   MOTORS LIQUIDATION COMPANY AVOIDANCE    ACTION TRUST, by and through the
Wilmington Trust    Company, solely in its capacity as Trust Administrator and
  

Trustee,

 

   Adversary Proceeding

                                                                    
                                                                  Plaintiff,

 

   Case No. 09-00504 (MG)

                                                                    
                         against

 

  

JPMORGAN CHASE BANK, N.A., et al.,

 

  

                                                                    
                                                                  Defendants.

 

  
-----------------------------------------------------------------------------------------------------------------------x
  

ORDER PURSUANT TO SECTIONS 105 AND 1142 OF THE BANKRUPTCY

CODE AND BANKRUPTCY RULE 9019 APPROVING

THE SETTLEMENT AGREEMENT AND RELATED RELIEF

Upon the motion (the “Motion”) of Motors Liquidation Company Avoidance Action
Trust (the “AAT”) pursuant to Bankruptcy Code sections 105(a) and 1142 and
Bankruptcy Rule 9019 dated May 13, 2019 for approval of the settlement agreement
(the “Settlement Agreement”) dated as of April 10, 2019, entered into among the
AAT, the Motors Liquidation Company GUC Trust (the “GUC Trust”), each of the
defendants in the Term Loan Avoidance Action that are listed on Schedule 1 to
the Settlement Agreement (including any dissolved defendant on behalf of which
its former manager or other related Person executed the Settlement Agreement),
including, without limitation, JPMorgan Chase Bank, N.A., in its individual
capacity and as administrative agent (in



--------------------------------------------------------------------------------

both such capacities, “JPMorgan”) under a Term Loan Agreement dated as of
November 29, 2006 and amended from time to time (the “Term Loan Agreement”), and
Simpson Thacher & Bartlett LLP (each a “Party,” and collectively, the
“Parties”)1; and the joinder to the Motion by the GUC Trust dated
                 ; and the Court having jurisdiction to consider the Motion and
the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and
consideration of the Motion and the relief requested therein being a core
proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this
Court pursuant to 28 U.S.C. § 1409; and upon consideration of the Declaration of
Arthur J. Gonzalez dated May 8, 2019; and due and proper notice of the
Settlement Agreement having been given, and no other or further notice being
necessary; and the Court having reviewed the Settlement Agreement; and after due
deliberation and for good cause shown,

THE COURT FINDS2:

A. The legal and factual bases set forth in the Motion establish just and
sufficient cause to grant the relief requested therein.

B. The Settlement Agreement and the actions contemplated thereby, including the
releases and bar order given therein, meet the standards established by the
Second Circuit for the approval of a compromise and settlement in bankruptcy,
and are reasonable, fair and equitable and supported by adequate consideration.

C. The Settlement Agreement and the actions contemplated thereby, including the
releases given therein, are in the best interests of the beneficiaries of the
AAT.

 

 

1 

The Settlement Agreement is annexed as Exhibit B to the Motion. Capitalized
terms used in this Order without definition have the meanings ascribed thereto
in the Settlement Agreement.

2 

The findings and conclusions set forth herein constitute the Court’s findings of
fact and conclusions of law pursuant to Bankruptcy Rule 7052. To the extent that
any of the findings of fact constitute conclusions of law, they are adopted as
such. To the extent any of the following conclusions of law constitute findings
of fact, they are adopted as such.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED and the Settlement Agreement is APPROVED.

2. Any and all objections to the Motion or the relief requested therein that
have not been withdrawn, waived or settled, and all reservations of rights
included therein, are hereby overruled on the merits.

3. The AAT and the GUC Trust are authorized to take all necessary steps pursuant
to the terms and conditions of the Settlement Agreement to effectuate the
Settlement Agreement and the other Settlement Documents, including without
limitation, execution, delivery and performance of the Settlement Agreement and
the other Settlement Documents, allowance of the Allowed TL Claims, and
effectuation of the releases, bar order and the covenants not to sue
incorporated in the Settlement Agreement, the other Settlement Documents and/or
this Order.

4. As evidenced by the affidavits of service filed with this Court, and in
accordance with the procedures described in the Motion, notice has been given
and a reasonable opportunity to object or be heard with respect to the Motion
and the relief requested therein has been afforded to (a) the potential
beneficiaries of the AAT, including the holders of Allowed General Unsecured
Claims (as defined in the AAT Agreement); (b) the DIP Lenders; (c) the Capital
Providers; (d) the Office of the United States Trustee for the Southern District
of New York; (e) counsel to the Signatory Plaintiffs, as such term is defined in
the settlement agreement by and among the Signatory Plaintiffs and the GUC
Trust, dated as of February 1, 2019; (f) JPMorgan; (g) the Defendants Steering
Committee Counsel; (h) all other Term Lender counsel of record; (i) any other
Term Lender recipient of the Term Loan Repayment at the electronic or physical
address provided to JPMorgan, as agent, by the Term Lender as of June 30, 2009
(or such other address, if any, as

 

3



--------------------------------------------------------------------------------

provided by such Term Lender to JPMorgan thereafter in connection with the Term
Loan Avoidance Action); (j) any Net Proceeds Counter-Party to a Net Proceeds
Transaction with JPMorgan; (k) any Net Proceeds Counter-Party to a Net Proceeds
Transaction with a Non-JPMorgan Term Lender Party, provided that such Net
Proceeds Counter-Party is known to the employee or representative of such
Non-JPMorgan Term Lender Party who is responsible for supervising the defense of
the Term Loan Avoidance Action; (l) additional publication notice of the Motion
has been published in The New York Times and Investor’s Business Daily, as set
forth in the Settlement Agreement; and the notice was good, sufficient and
appropriate in light of the circumstances and the nature of the relief
requested, and no other or further notice is or shall be required.

5. The Fee Examiner shall be given the maximum immunity permitted by law from
civil actions for all acts taken or omitted in the performance of her duties. In
addition to such immunity, no action may be commenced against the Fee Examiner
in connection with Fee Examiner matters except in this Court and only with the
prior approval of this Court, which retains exclusive jurisdiction.

6. This Order is a final order within the meaning of 28 U.S.C. § 158(a).

7. Upon entry of this Order, any Person (other than a DIP Lender) that is not a
signatory to the Settlement Agreement is permanently barred, enjoined, and
restrained from contesting or disputing the reasonableness of the settlement, or
commencing, prosecuting, or asserting any Actions, including, without
limitation, Actions for contribution, indemnity, or comparative fault (however
denominated and on whatsoever theory), arising out of or related to any Released
Matters.

8. JPMorgan is authorized in its capacity as administrative agent pursuant to
Section 8.05 of the Term Loan Agreement to grant the releases by the Term
Lenders contemplated by the Settlement Agreement.

 

4



--------------------------------------------------------------------------------

9. For the avoidance of doubt, nothing in this Order shall preclude: (i) claims
by the Parties to the Settlement Agreement or Settlement Documents to enforce
any obligations created therein; (ii) claims by the Parties to the Settlement
Agreement to enforce this Order; or (iii) claims by JPMorgan and the
non-JPMorgan Term Lender Parties to pursue, receive or retain distributions on
the Allowed TL Claims allocated in Schedule 1 of the Settlement Agreement.

10. The AAT Settlement Payment is (i) being made to the AAT to settle the Term
Loan Avoidance Action against the Term Lenders, (ii) a partial repayment of the
Term Loan Repayment on behalf of the Term Lenders, and (iii) a recovery by the
AAT of the proceeds of the Term Loan Avoidance Action.

11. The claims arising in favor of the Term Lenders as a result of the AAT
Settlement Payment are allowed claims against the GUC Trust and the AAT pursuant
to Bankruptcy Code section 502(h), and are “Term Loan Avoidance Action Claims”
under and as defined in the GUC Trust Agreement and the AAT Agreement,
respectively.

12. The failure to specifically include any particular provision of the
Settlement Agreement in this Order shall not diminish or impair the
effectiveness of such provision, it being the intent of this Court that the
Settlement Agreement, and all actions required for its implementation, be
approved in its entirety.

13. If the Final Closing Conditions are not met, then this Order shall be deemed
to be nullified and void ab initio in all respects.

14. This Order shall be immediately effective and enforceable upon entry.

 

5



--------------------------------------------------------------------------------

15. The Court shall retain jurisdiction to hear and determine any and all
matters concerning this Order.

IT IS SO ORDERED.

 

Dated:                                                    , 2019   New York, New
York

 

 

MARTIN GLENN United States Bankruptcy Judge  

 

 

6



--------------------------------------------------------------------------------

Exhibit B



--------------------------------------------------------------------------------

EXECUTION VERSION

SETTLEMENT AGREEMENT

PREAMBLE

This SETTLEMENT AGREEMENT dated as of April 10, 2019 (the “Settlement
Agreement”) is entered into by and among the Motors Liquidation Company
Avoidance Action Trust (the “AAT”), the Motors Liquidation Company GUC Trust
(the “GUC Trust”), each of the defendants in the Term Loan Avoidance Action
(including, without limitation, any other Person that is a successor to,
designee, assignee or former manager of, or other Person related to a Term
Lender defendant that becomes a Party as contemplated by Section 11(c)) that is
listed on Schedule 1 hereto (each a “Term Lender Party,” and collectively, the
“Term Lender Parties”), including, without limitation, JPMorgan Chase Bank,
N.A., in its individual capacity and as administrative agent (in both such
capacities, “JPMorgan”) under a Term Loan Agreement dated as of November 29,
2006 and amended from time to time (the “Term Loan Agreement”), and Simpson
Thacher & Bartlett LLP (“STB”) (each a “Party,” and collectively, the
“Parties”). Reference is made to Section 1 below for the meaning of certain
capitalized terms used herein without definition.

RECITALS

WHEREAS, pursuant to the Term Loan Agreement, JPMorgan and a syndicate of
lenders (each such lender, together with its successors and assigns, a “Term
Lender”) made General Motors Corporation (“Old GM”) an approximately
$1.5 billion seven-year term loan (the “Term Loan”) that, pursuant to a
collateral agreement dated as of November 29, 2006, was secured by, among other
things, equipment and fixtures in certain of Old GM’s and Saturn Corporation’s
United States manufacturing facilities (the “Collateral”), which security
interest was perfected by the filing of multiple UCC-1 financing statements and
fixture filings;

WHEREAS, commencing on June 1, 2009 (the “Petition Date”), Old GM and certain of
its successors and affiliates, including Motors Liquidation Company, MLC of
Harlem, Inc., MLCS, LLC, MLCS Distribution Corporation, Remediation and
Liability Management Company, Inc., and Environmental Corporate Remediation
Company, Inc. (collectively, the “Debtors”), filed voluntary petitions for
relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”) in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”);

WHEREAS, on the Petition Date, the Debtors also filed a motion seeking approval
to sell substantially all of their assets to a Government-sponsored entity in an
expedited sale under Section 363 of the Bankruptcy Code (the “363 Sale”);

WHEREAS, on June 25, 2009, the Bankruptcy Court entered the Final Order Pursuant
to Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and Bankruptcy
Rules 2002, 4001 and 6004 (A) Approving a DIP Credit Facility and Authorizing
the Debtors to Obtain Post-Petition Financing Pursuant Thereto, (B) Granting
Related Liens and Super-Priority Status, (C) Authorizing the Use of Cash
Collateral and (D) Granting Adequate Protection to Certain Pre-Petition Secured
Parties (the “DIP Order”);



--------------------------------------------------------------------------------

WHEREAS, the DIP Order, among other things, approved $18.3 billion of
debtor-in-possession financing from the United States Department of Treasury and
Export Development Canada (jointly, the “DIP Lenders”), authorized Old GM to
repay the Term Loan in full, and expressly preserved the right of the Official
Committee of Unsecured Creditors (the “Committee”) to both investigate and bring
actions with respect to the perfection of the Term Lenders’ first priority
liens;

WHEREAS, on June 30, 2009, Old GM paid $1,481,656,507.70 to JPMorgan, in its
capacity as administrative agent under the Term Loan Agreement, which funds
JPMorgan thereafter distributed to the Term Lenders of record as of June 30,
2009 in full payment of all amounts then outstanding under the Term Loan
Agreement (the “Term Loan Repayment”);

WHEREAS, on July 5, 2009, the Bankruptcy Court approved the 363 Sale and entered
a modified final DIP financing order, revised to address the Debtors’ financing
needs during the post-363 Sale “wind-down” of the Debtors’ chapter 11 case
(“Wind-Down Financing Order”);

WHEREAS, the 363 Sale closed on July 10, 2009;

WHEREAS, on July 31, 2009, the Committee initiated an adversary proceeding, and,
pursuant to an order of the Bankruptcy Court, served JPMorgan but not the other
Term Lenders, seeking to avoid the Term Loan Repayment based on the alleged
termination of a Delaware UCC-1 financing statement (the “Delaware UCC-1”),
which avoidance action is styled Motors Liquidation Company Avoidance Action
Trust v. JPMorgan Chase Bank, N.A. et al., Adv. Proc. No. 09-00504 (Bankr.
S.D.N.Y.) (the “Term Loan Avoidance Action”), and which termination was
contested by JPMorgan as unauthorized and ineffective;

WHEREAS, on March 29, 2011, the Bankruptcy Court entered an order (the
“Confirmation Order”) confirming the Debtors’ Second Amended Joint Chapter 11
Plan (the “Plan”);

WHEREAS, the effective date of the Plan was March 31, 2011, and the Plan
provided for, among other things, establishing the AAT;

WHEREAS, on December 15, 2011, prosecution of the Term Loan Avoidance Action was
transferred from the Committee to the AAT;

WHEREAS, on January 21, 2015, the United States Court of Appeals for the Second
Circuit held that the Delaware UCC-1 had been effectively terminated (at least
as to JPMorgan) and, accordingly, did not perfect the Term Lenders’ security
interest with respect to any of the Collateral purported to be covered thereby
as of the Petition Date;

WHEREAS, on May 20, 2015, the AAT, as successor to the Committee, filed an
amended complaint against JPMorgan and other Term Lenders seeking, among other
things, to avoid the Term Loan Repayment to the extent the amount of the Term
Loan Repayment exceeded the value of the Collateral as to which the security
interest remained perfected by other UCC-1 financing statements and fixture
filings;

WHEREAS, certain Term Lender Parties (the “Cross-Claimants”) thereafter filed or
agreed to toll the statute of limitations for cross-claims against JPMorgan (the
“Cross-Claims”) seeking, among other things, to recover from JPMorgan any amount
that the AAT ultimately recovers from the Cross-Claimants in the Term Loan
Avoidance Action and their respective costs of defending the Term Loan Avoidance
Action;

 

2



--------------------------------------------------------------------------------

WHEREAS, on September 26, 2017, after a two-week trial, the Bankruptcy Court
issued an opinion with respect to certain of the disputes in the Term Loan
Avoidance Action;

WHEREAS, in the ensuing months, the AAT, those of the Term Lender Parties that
are represented by Wachtell, Lipton, Rosen & Katz; Kelley Drye & Warren LLP;
Munger, Tolles & Olson LLP; Jones Day; Davis Polk & Wardwell LLP; Kasowitz
Benson Torres LLP; and Hahn & Hessen LLP (such law firms together, the
“Defendants Steering Committee Counsel”), and other Parties and Persons engaged
in a series of mediation sessions in an attempt to reach a global resolution of
all disputes and potential disputes among them arising out of and/or related to
the Term Loan Avoidance Action, including without limitation the Cross-Claims
and the Delaware Actions;

WHEREAS, on February 1,2019, AAT Counsel and the Defendants Steering Committee
Counsel notified the Bankruptcy Court that the Parties they represent had
reached an agreement in principle that will resolve all of the disputes in and
related to the Term Loan Avoidance Action, including without limitation the
Cross-Claims and the Delaware Actions, subject to definitive settlement
documentation and Bankruptcy Court approval;

WHEREAS, on February 1, 2019, the Bankruptcy Court entered an Order Staying All
Deadlines in the Term Loan Avoidance Action to “allow the parties to focus on
finalizing the settlement agreement until further notice from the Court,” Case
No. 09-00504-mg at Dkt. 1169;

WHEREAS, pursuant to the DIP Order and the Wind-Down Financing Order, the GUC
Trust reimbursed certain costs incurred by JPMorgan, in its capacity as
administrative agent under the Term Loan Agreement, in defending the Term Loan
Avoidance Action;

WHEREAS, the GUC Trust used funds provided by the DIP Lenders to reimburse those
costs incurred by JPMorgan in defending the Term Loan Avoidance Action;

WHEREAS, the DIP Lenders and the GUC Trust assert that they may have claims
against JPMorgan for repayment of those reimbursements, and JPMorgan asserts
that it may be entitled to reimbursement from the GUC Trust in respect of
additional costs of defense; and

WHEREAS, the Parties desire to provide for the global resolution of all of their
disputes and potential disputes by entering into this Settlement Agreement on
the terms and conditions set forth below, including the mutual releases with the
DIP Lenders described below;

NOW, THEREFORE, in consideration of the above recitals and the promises and
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

3



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Defined Terms. In this Settlement Agreement, the following terms shall have
the following respective meanings:

“AAT” has the meaning set forth in the Preamble.

“AAT Administrator” means Wilmington Trust Company in its capacity as trust
administrator and trustee under the AAT Agreement (together with any successor
appointed under the terms of the AAT Agreement).

“AAT Agreement” means the Fourth Amended and Restated Motors Liquidation Company
Avoidance Action Trust Agreement, dated as of February 25, 2019, as it may be
amended from time to time, by and among Wilmington Trust Company, as trust
administrator and trustee of the Motors Liquidation Company Avoidance Action
Trust, and Arthur J. Gonzalez, as trust monitor.

“AAT Counsel” means Binder & Schwartz LLP.

“AAT Proposed Orders of Dismissal” means, together, (i) a duly executed proposed
order of dismissal with prejudice of all of the AAT’s claims in the Term Loan
Avoidance Action in the form of Exhibit B to this Settlement Agreement, and
(ii)joint stipulations of dismissal with prejudice of all of the AAT’s claims in
the Delaware Actions in the form of Exhibit C to this Settlement Agreement.

“AAT Settlement Account” means the following account:

 

Account Name:    AAT Distributable Trust Assets Acct. Bank Name and Address:   
Wilmington Trust Company   

1100 N. Market Street

Wilmington, Delaware 19890-0100

ABA / Routing Number:    031100092 Account Number:                            

“AAT Settlement Funding Agreements” has the meaning set forth in Section 5(a).

“AAT Settlement Payment” means the sum of $231,000,000 (two hundred and
thirty-one million dollars) to be paid to the AAT on behalf of the Term Lender
Parties in accordance with Section 2.

“Actions” means all claims, including without limitation indemnification and
subrogation claims, objections to claims, causes of action, avoidance actions,
setoff challenges, debts, obligations, rights, suits, damages, actions,
interests, remedies, fees, costs, expenses and liabilities, whether asserted or
unasserted, known or unknown, foreseen or unforeseen, suspected or unsuspected,
liquidated or unliquidated, contingent or fixed, accrued or unaccrued, state or
federal, currently existing or hereafter arising, in law, contract, equity or
otherwise, including without limitation all claims for prepetition,
postpetition, postconfirmation, prejudgment and postjudgment interest and all
appeal rights.

 

4



--------------------------------------------------------------------------------

“Additional Defense Costs” means, to the extent allowed in accordance with
Section 11, (i) for any Required Term Lender Party, the reasonable and actual
attorney fees, expert fees, and other litigation costs incurred as of
December 31, 2018 by an outside law firm that is not a member of the Defendants
Steering Committee Counsel on behalf of such Required Term Lender Party in
connection with the Term Loan Avoidance Action or the Delaware Actions, and
(ii) for each Additional Term Lender Party, any reasonable and actual attorney
fees, expert fees, and other litigation costs incurred as of December 31, 2018
by outside counsel that filed a pleading on behalf of such Additional Term
Lender Party in connection with the Term Loan Avoidance Action or the Delaware
Actions prior to December 31, 2018.

“Additional Term Lender Parties” means Term Lenders that are not Defendants
Steering Committee Clients but have become Term Lender Parties pursuant to
Section 11.

“Additional Term Lender Party Deadline” means the Business Day that is five
(5) Business Days prior to the date on which the first scheduled Approval
Hearing is scheduled to start.

“Agreed Allocation” has the meaning set forth in Section 4(e).

“Allowed AAT Claims” has the meaning set forth in Section 4(d).

“Allowed GUC Trust Claims” has the meaning set forth in Section 4(c).

“Allowed TL Claims” means the Allowed GUC Trust Claims and Allowed AAT Claims.

“Approval Hearing” means the hearing in the Bankruptcy Court with respect to the
Approval Motion.

“Approval Motion” has the meaning set forth in Section 4(b)(i).

“Approval Order” shall mean an order in the form of the Proposed Approval Order
entered by the Bankruptcy Court approving this Settlement Agreement or, if
applicable, such an order in different form that has become the Approval Order
pursuant to Section 4(i).

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

“Bankruptcy Court” has the meaning set forth in the Recitals.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that (i) is not a Saturday or Sunday and (ii) is a
day on which banks are open for business in New York City.

“Capital Providers” has the meaning set forth in the AAT Agreement.

“Capital Provider Release” means a release by a Capital Provider in the form of
Exhibit F to this Settlement Agreement.

“Chapter 11 Cases” has the meaning set forth in the Recitals.

“Closing Certificate” has the meaning set forth in Section 9(b).

“Collateral” has the meaning set forth in the Recitals.

“Committee” has the meaning set forth in the Recitals.

“Confidential Material” means the AAT Settlement Funding Agreements, any Proof
of Funding, the identity of each Payor and each Payor’s respective contribution
toward the AAT Settlement Payment.

“Confirmation Order” has the meaning set forth in the Recitals.

“Consent Group” means the AAT, the GUC Trust, STB, and each law firm that is a
member of the Defendants Steering Committee Counsel on behalf of its client or
clients.

“Court Order” has the meaning set forth in Section 4(i).

“Cross-Claimants” has the meaning set forth in the Recitals.

“Cross-Claims” has the meaning set forth in the Recitals.

“Debtors” has the meaning set forth in the Recitals.

“Defendants Steering Committee Client” means any Term Lender that is or was
represented by Defendants Steering Committee Counsel.

“Defendants Steering Committee Counsel” has the meaning set forth in the
Recitals.

“Defense Costs” means the Initial Defense Costs and the Additional Defense
Costs.

“Delaware Actions” means the actions commenced by the AAT against Oaktree Loan
Fund, L.P. and SSS Funding II, LLC in the Delaware Court of Chancery, styled
Motors Liquidation Company Avoidance Action Trust v. Oaktree Loan Fund, L.P.,
C.A. No. 12191-VCS (Del. Ch.), and Motors Liquidation Company Avoidance Action
Trust v. SSS Funding II, LLC, C.A. No. 12248-VCS (Del. Ch.).

“Delaware UCC-1” has the meaning set forth in the Recitals.

 

6



--------------------------------------------------------------------------------

“DIP Lender Release” means a mutual release among the DIP Lenders, JPMorgan and
STB in the form of Exhibit E to this Settlement Agreement.

“DIP Lenders” has the meaning set forth in the Recitals.

“DIP Order” has the meaning set forth in the Recitals.

“Dissolved DSC Term Lender” means a Dissolved Term Lender that, at the time of
the Term Loan Repayment, was affiliated with a Defendants Steering Committee
Client or its manager.

“Dissolved Term Lender” means any Term Lender that is no longer extant as of the
Effective Time.

“Effective Time” means the time and date on which the wire transfer(s)
contemplated by Section 2(a) are completed and the AAT has received confirmation
of such wire transfer(s).

“Fee Examiner” means Diana Goldberg Adams, who shall be responsible for
determining disputes over invoices for Additional Defense Costs submitted by
Term Lender Parties pursuant to Section 11(e).

“Fee Examiner Fee” means the Fee Examiner’s flat fee payment of $30,000.

“Final Execution Date” means the Additional Term Lender Party Deadline or, if
applicable, such later Business Day that has become the Final Execution Date
pursuant to Section 8(b).

“Final Closing Conditions” has the meaning set forth in Section 9(a).

“Final Order” means an order or judgment of the Bankruptcy Court or other court
of competent jurisdiction with respect to the applicable subject matter
(a) which has not been reversed, stayed, modified, or amended, and as to which
any right to appeal or seek certiorari, review, reargument, stay, or rehearing
has expired, and as to which no appeal or petition for certiorari, review,
reargument, stay, or rehearing is pending, or (b) as to which an appeal has been
taken or petition for certiorari, review, reargument, stay, or rehearing has
been filed and (i) such appeal or petition for certiorari, review, reargument,
stay, or rehearing has been resolved by the highest court to which the order or
judgment was appealed or from which certiorari, review, reargument, stay, or
rehearing was sought or (ii) the time to appeal further or seek certiorari,
review, reargument, stay, or rehearing has expired and no such further appeal or
petition for certiorari, review, reargument, stay, or rehearing is pending.

“GUC Trust” has the meaning set forth in the Preamble.

“GUC Trust Administrator” means Wilmington Trust Company, in its capacity as
trust administrator and trustee under the GUC Trust Agreement (together with any
successor appointed under the terms of the GUC Trust Agreement).

 

7



--------------------------------------------------------------------------------

“GUC Trust Agreement” means the Second Amended and Restated Motors Liquidation
Company GUC Trust Agreement, dated as of July 30, 2015, as it may be amended
from time to time, among Wilmington Trust Company, as trust administrator and
trustee of the Motors Liquidation Company GUC Trust, and FTI Consulting, Inc.,
as trust monitor.

“Initial Defense Costs” means, for each Required Term Lender Party, the
reasonable and actual attorney fees, expert fees, and other litigation costs
incurred as of December 31, 2018 by Defendants Steering Committee Counsel on
behalf of such Required Term Lender Party in connection with the Term Loan
Avoidance Action.

“Initial Execution Date” means the date on which (i) this Settlement Agreement
shall have been executed and delivered by each of the AAT, the GUC Trust, STB,
JPMorgan, and the other Initial Required Term Lenders; and (ii) the AAT
Settlement Funding Agreements shall have been executed and delivered by each
signatory thereto and be in full force and effect.

“Initial Required Term Lenders” means all of the extant Defendants Steering
Committee Clients, except for extant Defendants Steering Committee Clients that
received in the aggregate no more than $10,000,000 (or such greater amount
and/or such other Term Lenders as may be agreed by each of JPMorgan and STB in
its sole discretion) of the Term Loan Repayment or interest payments that were
sought to be recovered in the Term Loan Avoidance Action.

“Initial Required Term Lender Parties” means, collectively, (i) the Initial
Required Term Lenders and (ii) any other Person that delivers an executed
signature page on or before the Initial Execution Date that is a successor to,
designee, assignee or former manager of, or other Person related to either an
Initial Required Term Lender or a Dissolved DSC Term Lender, all as set forth on
Schedule 1 hereto.

“JPMorgan” has the meaning set forth in the Preamble.

“Law Firm Trust Account” means a law firm trust account of STB, counsel for an
STB Insurer, or another Party designated by the Consent Group into which a Payor
shall deposit its respective share of the AAT Settlement Payment.

“Net Proceeds Counter-Party” means any Person, including such Person’s
successors and assigns, that (i) is not a Term Lender and (ii) is a
counter-party to a Net Proceeds Transaction with any Term Lender that closed or
settled on or after June 30, 2009.

“Net Proceeds Transaction” means a net proceeds claim transfer transaction
whereby a Term Lender transferred, in whole or in part, its right to receive the
proceeds of the Term Loan Repayment.

“New York Court” has the meaning set forth in Section 19.

“Non-JPMorgan Term Lender Parties” means all of the Term Lender Parties except
for JPMorgan.

 

8



--------------------------------------------------------------------------------

“Non-Party” means any Person that is not a Party.

“Non-Party Releases” means the Capital Provider Releases, the DIP Lender Release
and the STB Insurer Release.

“Non-Party Term Lender” means a Term Lender that is not a Party to this
Settlement Agreement.

“Notice of Termination” has the meaning set forth in Section 10(b).

“Old GM” has the meaning set forth in the Recitals.

“Party” has the meaning set forth in the Preamble.

“Payors” means the Persons funding the AAT Settlement Payment pursuant to the
AAT Settlement Funding Agreements.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a government or
political subdivision or any agency, department or instrumentality thereof.

“Petition Date” has the meaning set forth in the Recitals.

“Plan” has the meaning set forth in the Recitals.

“Pre-Hearing Conditions” has the meaning set forth in Section 8(a).

“Previously Reimbursed Fees and Expenses” means the $31,533,170 heretofore paid
by Old GM and the GUC Trust to reimburse JPMorgan and its attorneys for fees and
expenses relating to the Term Loan Avoidance Action.

“Proof of Funding” means account statements showing that funds in an aggregate
amount equal to the AAT Settlement Payment (i) are on deposit in Law Firm Trust
Account(s), and (ii) are being held in cash or cash equivalents.

“Proposed Approval Order” has the meaning set forth in Section 4(b)(i).

“Released Matters” means any and all Actions described in, arising from, related
in any way to, or in connection with the Term Loan Avoidance Action, the
Delaware Actions, the Synthetic Lease, the Term Loan Agreement, the Delaware
UCC-1, and any transactions, financing statements, collateral, services or legal
advice related to any of the foregoing, including, without limitation, any such
Action with respect to fees, expenses, prejudgment interest, or valuation.
However, Released Matters do not include the following: (i) any Action to
enforce any rights under this Settlement Agreement, other Settlement Documents,
the AAT Settlement Funding Agreements, or the Approval Order, and (ii) any
Action by a Term Lender Party to pursue, receive or retain distributions on the
Allowed TL Claims in accordance with the allocation set forth on Schedule 1.

 

9



--------------------------------------------------------------------------------

“Remaining Required Term Lender” means any extant Defendants Steering Committee
Client that did not execute the Settlement Agreement by the Initial Execution
Date, except for any such extant Defendants Steering Committee Client as may be
agreed by each of JPMorgan and STB in its sole discretion.

“Remaining Required Term Lender Parties” means, collectively, (i) the Remaining
Required Term Lenders and (ii) any other Person (other than an Initial Required
Term Lender Party) that is a successor to, designee, assignee or former manager
of, or other Person related to either a Remaining Required Term Lender or a
Dissolved DSC Term Lender, provided that such Person delivers an executed
signature page on or before the Final Execution Date, all as set forth on
Schedule 1 hereto.

“Request” has the meaning set forth in Section 13(b).

“Required Term Lender Party” means any of the Initial Required Term Lender
Parties or the Remaining Required Term Lender Parties, all as set forth on
Schedule 1 hereto.

“Required Term Lender Party Group” means the Required Term Lender Parties that
are represented by the same member or members of the Defendants Steering
Committee Counsel.

“Settlement Agreement” has the meaning set forth in the Preamble.

“Settlement Document” means this Settlement Agreement or any document,
agreement, proposed order, stipulation, notice, release or other writing
contemplated to be executed or delivered pursuant hereto or in connection
herewith; provided that neither the AAT Settlement Funding Agreements nor the
Non-Party Releases shall be deemed a Settlement Document.

“STB” has the meaning set forth in the Preamble.

“STB Insurer” means each of the insurers participating in STB’s 2008
professional liability insurance program as set forth on Schedule 2 hereto.

“STB Insurer Release” means a release agreement between STB and each of the STB
Insurers that, at the Effective Time, shall automatically extinguish any and all
Actions by the STB Insurers in connection with Released Matters, including
without limitation any such Actions in the nature of subrogation.

“Synthetic Lease” means the financing arrangement between Old GM, JPMorgan Chase
Bank, N.A., as administrative agent, and a group of financial institutions that,
beginning on October 31, 2001, provided Old GM with approximately $300 million
in financing, secured by liens on certain real estate properties that became
subject to the financing over time.

 

10



--------------------------------------------------------------------------------

“Term Lender” has the meaning set forth in the Recitals.

“Term Lender Parties” has the meaning set forth in the Preamble.

“Term Lenders’ Stipulation of Dismissal” means a joint stipulation of dismissal
with prejudice of all of the pending claims, counterclaims, cross-claims and
third-party claims of JPMorgan and the Cross-Claimants in the Term Loan
Avoidance Action in the form of Exhibit D to this Settlement Agreement.

“Term Loan” has the meaning set forth in the Recitals.

“Term Loan Avoidance Action” has the meaning set forth in the Recitals.

“Term Loan Agreement” has the meaning set forth in the Preamble.

“Term Loan Repayment” has the meaning set forth in the Recitals.

“Termination Event” has the meaning set forth in Section 10(a).

“363 Sale” has the meaning set forth in the Recitals.

“Trust Account Funding Date” means the Business Day that is two (2) Business
Days prior to the date on which the first scheduled Approval Hearing is
scheduled to start.

“Trusts” means the AAT and the GUC Trust.

“Wind-Down Financing Order” has the meaning set forth in the Recitals.

2. Wiring of AAT Settlement Payment; Filing of Dismissals.

(a) Subject to subsection 2(b), upon email distribution of the fully executed
Closing Certificate to all members of the Consent Group or their counsel, each
Party to this Settlement Agreement that is a party to an AAT Settlement Funding
Agreement shall take such action as is required on its part by such AAT
Settlement Funding Agreement to authorize the AAT Settlement Payment to be
immediately transferred and delivered to the AAT for itself and its
beneficiaries by wire transfer of immediately available funds from the Law Firm
Trust Account(s) to the AAT Settlement Account in accordance with the AAT
Settlement Funding Agreements.

(b) If the fully executed Closing Certificate is distributed to all members of
the Consent Group or their counsel after 12:00 Noon (New York City Time), or on
a day that is not a Business Day, the wire transfer(s) contemplated by the
immediately preceding subsection 2(a) shall take place on the immediately
succeeding Business Day.

(c) Promptly after the Effective Time,

(i) the AAT shall (x) cause the duly executed AAT Proposed Orders of Dismissal
to be filed in the applicable courts and served on all applicable Parties, and
(y) distribute by email to all members of the Consent Group or their counsel
each of the duly executed Capital Provider Releases and DIP Lender Release;

 

11



--------------------------------------------------------------------------------

(ii) JPMorgan shall cause the duly executed Term Lenders’ Stipulation of
Dismissal to be filed in the Bankruptcy Court and served on all applicable
Parties; and

(iii) STB shall distribute by email to all members of the Consent Group or their
counsel the duly executed STB Insurer Release.

3. Releases.

(a) Releases by the AAT; Agreement Not to Sue. Automatically at the Effective
Time, the AAT, on behalf of itself and on behalf of its past, present and future
representatives, beneficiaries, monitors, trustees, agents, and predecessor and
successor entities, hereby does and shall be deemed to fully, finally and
forever generally release, waive and discharge each and every other Party, Term
Lender, Net Proceeds Counter-Party and the STB Insurers, each of their
respective predecessors, successors and assigns, each of their respective past,
present and future direct and indirect parents, subsidiaries, affiliates and all
of their respective property, and each of their respective past, present and
future partners, members, officers, directors, employees, divisions, branches,
control persons, attorneys, financial advisors, accountants, investment bankers,
investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their
respective property, from and in respect of all Released Matters. For the
avoidance of doubt:

(i) The AAT confirms and agrees that it will commence no further Actions against
JPMorgan, any of the Term Lenders, any of the Net Proceeds Counter-Parties, STB
or the STB Insurers, or any of their respective predecessors, successors or
assigns, or any of their respective past, present or future direct or indirect
parents, subsidiaries, affiliates or any of their respective property, or any of
their respective past, present or future partners, members, officers, directors,
employees, divisions, branches, control persons, attorneys, financial advisors,
accounts, investment bankers, investment advisors, actuaries, professionals,
collateral managers, equity holders, noteholders, agents, trustees or
representatives or any of their respective property relating to amounts that
were paid on account of the Term Loan (including, without limitation, principal,
interest, litigation expenses and attorneys’ fees) or any other Released Matter,
other than any Action solely as it relates to the enforcement or breach of the
Settlement Documents or the Approval Order;

(ii) The AAT confirms and agrees that it will not object to or otherwise
challenge the Allowed AAT Claims or the Allowed GUC Trust Claims, will not
pursue any efforts to reconstitute or otherwise revive any Dissolved Term
Lender, and will not attempt to recover any funds from any Net Proceeds
Counter-Party concerning any of the Released Matters; and

(iii) The AAT confirms and agrees that it accepts the AAT Settlement Payment in
full and complete satisfaction of any and all Actions concerning the Released
Matters against JPMorgan, the Term Lenders, the Net Proceeds Counter-Parties,
STB and the STB Insurers, whether or not such Actions have been asserted or are
otherwise held by the AAT at the Effective Time.

 

12



--------------------------------------------------------------------------------

(b) Releases by the GUC Trust; Agreement Not to Sue: Automatically at the
Effective Time, the GUC Trust, on behalf of itself and on behalf of its past,
present and future representatives, beneficiaries, monitors, trustees, agents,
and predecessor and successor entities, hereby does and shall be deemed to
fully, finally and forever generally release, waive and discharge each and every
other Party, Term Lender, Net Proceeds Counter-Party and the STB Insurers, each
of their respective predecessors, successors and assigns, each of their
respective past, present and future direct and indirect parents, subsidiaries,
affiliates and all of their respective property, and each of their respective
past, present and future partners, members, officers, directors, employees,
divisions, branches, control persons, attorneys, financial advisors,
accountants, investment bankers, investment advisors, actuaries, professionals,
collateral managers, equity holders, noteholders, agents, trustees and
representatives and all of their respective property, from and in respect of all
Released Matters. For the avoidance of doubt:

(i) The GUC Trust confirms and agrees that it will commence no Actions against
any of the Term Lenders, any of the Net Proceeds Counter-Parties, STB or the STB
Insurers, or any of their respective predecessors, successors or assigns, or any
of their respective past, present or future direct or indirect parents,
subsidiaries, affiliates or any of their respective property, or any of their
respective past, present or future partners, members, officers, directors,
employees, divisions, branches, control persons, attorneys, financial advisors,
accounts, investment bankers, investment advisors, actuaries, professionals,
collateral managers, equity holders, noteholders, agents, trustees or
representatives or any of their respective property relating to amounts that
were paid on account of the Term Loan (including principal, interest, litigation
expenses and attorneys’ fees) or any other Released Matter, other than any
Action solely as it relates to the enforcement or breach of the Settlement
Documents or the Approval Order; and

(ii) The GUC Trust confirms and agrees that it will not object to or otherwise
challenge the Allowed GUC Trust Claims or the Allowed AAT Claims, and will not
commence any Action to recover the Previously Reimbursed Fees and Expenses.

(c) Releases by JPMorgan:

(i) Automatically at the Effective Time, JPMorgan, on behalf of itself and on
behalf of its past, present and future representatives, beneficiaries, monitors,
trustees, agents, and predecessor and successor entities, hereby does and shall
be deemed to fully, finally and forever generally release, waive and discharge
each and every other Party, the Non-Party Term Lenders, the Dissolved Term
Lenders and the STB Insurers, each of their respective predecessors, successors
and assigns, each of their respective past, present and future direct and
indirect parents, subsidiaries, affiliates and all of their respective property,
and each of their respective past, present and future partners, members,
officers, directors,

 

13



--------------------------------------------------------------------------------

employees, divisions, branches, control persons, attorneys, financial advisors,
accountants, investment bankers, investment advisors, actuaries, professionals,
collateral managers, equity holders, noteholders, agents, trustees and
representatives and all of their respective property, from and in respect of all
Released Matters.

(ii) Automatically at the Effective Time, JPMorgan, acting in its capacity as
administrative agent pursuant to Section 8.05 of the Term Loan Agreement, on
behalf of itself and the other Term Lenders (including, without limitation, the
Term Lender Parties, the Non-Party Term Lenders, the Dissolved Term Lenders, and
any Term Lenders that are in the process of dissolving), hereby does and shall
be deemed to fully, finally and forever generally release, waive and discharge
each and every other Party and the STB Insurers, each of their respective
predecessors, successors and assigns, each of their respective past, present and
future direct and indirect parents, subsidiaries, affiliates and all of their
respective property, and each of their respective past, present and future
partners, members, officers, directors, employees, divisions, branches, control
persons, attorneys, financial advisors, accountants, investment bankers,
investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their
respective property, from and in respect of all Released Matters. JPMorgan does
not represent or warrant the extent of its authority to bind any Term Lenders to
any provision of this Settlement Agreement pursuant to Section 8.05 of the Term
Loan Agreement, and shall have no liability if such authority does not bind any
Person (other than JPMorgan) to any provision of this Settlement Agreement.

(iii) JPMorgan confirms and agrees that it will not seek any reimbursement of
fees or expenses from the DIP Lenders in addition to the Previously Reimbursed
Fees and Expenses.

(d) Releases by the Non-JPMorgan Term Lender Parties:

(i) Automatically at the Effective Time, each Non-JPMorgan Term Lender Party, on
behalf of itself, and on behalf of its past, present and future representatives,
agents, managers and predecessor and successor entities, hereby does and shall
be deemed to fully, finally and forever generally release, waive and discharge
each and every other Party, the Dissolved Term Lenders and the STB Insurers,
each of their respective predecessors, successors and assigns, each of their
respective past, present and future direct and indirect parents, subsidiaries,
affiliates and all of their respective property, and each of their respective
past, present and future partners, members, officers, directors, employees,
divisions, branches, control persons, attorneys, financial advisors,
accountants, investment bankers, investment advisors, actuaries, professionals,
collateral managers, equity holders, noteholders, agents, trustees and
representatives and all of their respective property, from and in respect of all
Released Matters.

 

14



--------------------------------------------------------------------------------

(ii) Each Non-JPMorgan Term Lender Party confirms and agrees that it will not
seek any reimbursement of fees or expenses from the DIP Lenders.

(e) Releases by STB: Automatically at the Effective Time, STB, on behalf of
itself and on behalf of its past, present and future representatives, agents,
and predecessor and successor entities, hereby does and shall be deemed to
fully, finally and forever generally release, waive and discharge each and every
other Party and the Dissolved Term Lenders, each of their respective
predecessors, successors and assigns, each of their respective past, present and
future direct and indirect parents, subsidiaries, affiliates and all of their
respective property, and each of their respective past, present and future
partners, members, officers, directors, employees, divisions, branches, control
persons, attorneys, financial advisors, accountants, investment bankers,
investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their
respective property, from and in respect of all Released Matters.

(f) Waiver of Certain Rights. All rights under Section 1542 of the California
Civil Code, or any analogous state or federal law, are hereby expressly WAIVED,
if applicable, with respect to any of the Actions described in this Section.
Section 1542 of the California Civil Code reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE DEBTOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

(g) Preservation of Setoff Rights. If, in contravention of the provisions of the
Approval Order, a Non-Party (including, without limitation, a Non-Party Term
Lender or a Dissolved Term Lender, but excluding any Non-Party who is a
signatory to a Non-Party Release) asserts a Released Matter against a Party or
any Person who is released pursuant to Section 3(a), (b), (c), (d) or (e) by
virtue of its relationship to a Party, then such Party or other Person against
whom the Released Matter is asserted may assert a Released Matter against such
Non-Party as a setoff (in addition to any other defenses, claims or remedies it
may have), notwithstanding the release by such Party or other Person of Released
Matters pursuant to Section 3(a), (b), (c), (d) or (e).

 

4.

Bankruptcy Court Approval; Allowance of Claims.

(a) Effectiveness of Rights and Obligations. The rights and obligations of the
Parties to this Settlement Agreement are subject to Bankruptcy Court approval,
except to the extent that this Settlement Agreement provides that action by a
Party is required to be completed prior to the Effective Time.

 

15



--------------------------------------------------------------------------------

(b) Approval Motion and Proposed Approval Order; Amended Schedule 1.

(i) Promptly following the Initial Execution Date and in any event not later
than three (3) Business Days thereafter, the AAT shall file (x) a motion that
shall describe the terms and implementation of this Settlement Agreement in form
and substance reasonably acceptable to the Consent Group (the “Approval
Motion”), provided that the members of the Consent Group other than the AAT
shall have no consent rights with respect to the form or substance of those
portions of the Approval Motion regarding the AAT’s legal positions and other
analyses in respect of the Term Loan Avoidance Action, and (y) a related
proposed order in the form of Exhibit A hereto (the “Proposed Approval Order”),
pursuant to Bankruptcy Code Sections 105 and 1142 and Bankruptcy Rule 9019,
seeking approval of the Settlement Agreement and entry of the related proposed
order. The GUC Trust shall separately join in the Approval Motion to the extent
necessary to obtain authorization for its entry into the Settlement Agreement
and the other actions on its part contemplated by the Settlement Agreement.

(ii) As soon as reasonably practicable following the Final Execution Date and in
any event not later than three (3) Business Days thereafter, JPMorgan shall
re-file this Settlement Agreement as amended to include (x) an amended Schedule
1 (in form and substance satisfactory to the Defendants Steering Committee
Counsel) calculated in accordance with Section 4(e) to give effect to any Term
Lenders that have become Additional Term Lender Parties pursuant to Section 11,
any allocation information received on or before the Final Execution Date that
was not reflected in a prior Schedule 1 and/or the failure of any Defendants
Steering Committee Clients to become Parties, and (y) the duly executed
signature pages of any Additional Term Lender Parties in the form of Exhibit I.
Thereafter, JPMorgan shall re-file any further amended Schedule 1 (in form and
substance satisfactory to the Defendants Steering Committee Counsel) as may be
necessary to reflect the resolution of any disputed Defense Costs pursuant to
Section 11(e). The last filed Schedule 1 shall be filed no later than thirty
(30) calendar days after entry of the Approval Order and shall replace all prior
versions of Schedule 1.

(c) Allowed GUC Trust Claims.

(i) The Parties acknowledge and agree that the AAT Settlement Payment (x) is
being made to the AAT to settle the Term Loan Avoidance Action against the Term
Lenders, (y) is a partial repayment of the Term Loan Repayment on behalf of the
Term Lenders, and (z) is a recovery by the AAT of the proceeds of the Term Loan
Avoidance Action. The claims arising in favor of the Term Lenders as a result of
the AAT Settlement Payment are “Term Loan Avoidance Action Claims” under and as
defined in the GUC Trust Agreement.

(ii) Automatically at the Effective Time, there shall be allowed against the GUC
Trust, in favor of the Term Lender Parties, Resolved Allowed General Unsecured
Claims (as defined in the GUC Trust Agreement) in the aggregate amount of
$231,000,000 (two hundred and thirty-one million dollars), corresponding to the
AAT Settlement Payment paid on behalf of the Term Lender Parties (the “Allowed
GUC Trust Claims”). The Allowed GUC Trust Claims shall be allocated among the
Term Lender Parties as set forth in Schedule 1. The GUC Trust shall treat the
Allowed GUC Trust Claims in accordance with the GUC Trust Agreement, including,
without limitation, Sections 3.4(a), 5.1(c), 5.3 and 5.4 thereof, and the
Approval Order.

 

16



--------------------------------------------------------------------------------

(d) Allowed AAT Claims.

(i) The Parties acknowledge and agree that the AAT Settlement Payment (x) is
being made to the AAT to settle the Term Loan Avoidance Action against the Term
Lenders, (y) is a partial repayment of the Term Loan Repayment on behalf of the
Term Lenders, and (z) is a recovery by the AAT of the proceeds of the Term Loan
Avoidance Action. The claims arising in favor of the Term Lender Parties as a
result of the AAT Settlement Payment are allowed claims against the AAT pursuant
to Bankruptcy Code section 502(h), and are “Term Loan Avoidance Action Claims”
under and as defined in the AAT Agreement.

(ii) Automatically at the Effective Time, there shall be allowed against the
AAT, in favor of the Term Lender Parties, Resolved Allowed General Unsecured
Claims (as defined in the AAT Agreement) in the aggregate amount of $231,000,000
(two hundred and thirty-one million dollars), corresponding to the AAT
Settlement Payment paid on behalf of the Term Lender Parties (the “Allowed AAT
Claims”). The Allowed AAT Claims shall be allocated among the Term Lender
Parties as set forth in Schedule 1. The AAT shall treat the Allowed AAT Claims
in accordance with the terms of the AAT Agreement, including, without
limitation, Sections 3.4(a), 5.1(c), 5.3 and 5.4 thereof, and the Approval
Order.

(e) Agreed Allocation. The Allowed TL Claims shall be allocated in accordance
with Schedule 1, which shall be calculated as follows (the “Agreed Allocation”):

(i) No Term Lender shall share in any of the Allowed TL Claims unless it is a
Term Lender Party. Nothing in this subsection prohibits a Term Lender Party from
assigning its right to recover its share of the Allowed TL Claims to its manager
or other Person, including, without limitation, counsel to such Term Lender
Party, in accordance with the GUC Trust Agreement.

(ii) JPMorgan and the other Term Lender Parties agree to share the Allowed TL
Claims equally in proportion to their Defense Costs (giving effect to the
receipt by JPMorgan of the Previously Reimbursed Fees and Expenses), provided
that in no event shall JPMorgan’s recovery be reduced below 59.8% of the Allowed
TL Claims on account of claims for Additional Defense Costs. To effectuate this
agreement, JPMorgan and the other Term Lender Parties agree to allocate the
Allowed TL Claims as set forth in subsections 4(e)(iii)-(iv) below.

(iii) As of the Initial Execution Date, and subject to any adjustments that may
become necessary pursuant to Section 4(e)(iv), JPMorgan shall be entitled to
62.5% of each of the Allowed TL Claims, and the other Required Term Lender
Parties shall collectively be entitled to 37.5% thereof.

 

17



--------------------------------------------------------------------------------

(iv) As of the Final Execution Date and thereafter,

(x) JPMorgan shall be entitled to 62.5% of each of the Allowed TL Claims, except
that if any Additional Defense Costs have been allowed pursuant to Section 11,
then JPMorgan’s percentage share of each of the Allowed TL Claims shall decrease
in proportion to its reduced percentage share of the total Defense Costs of all
of the Term Lender Parties, provided that in no event shall JPMorgan be entitled
to less than 59.8% of each of the Allowed TL Claims.

(y) The Non-JPMorgan Term Lender Parties that are then Parties to this
Settlement Agreement, including without limitation the Additional Term Lender
Parties, shall collectively be entitled to 37.5% of each of the Allowed TL
Claims, except that if any Additional Defense Costs have been allowed pursuant
to Section 11, then the Non-JPMorgan Term Lender Parties’ collective percentage
share of the Allowed TL Claims shall increase in proportion to their increased
collective percentage share of the total Defense Costs of all of the Term Lender
Parties, provided that in no event shall the Non-JPMorgan Term Lender Parties be
collectively entitled to more than 40.2% of each of the Allowed TL Claims.

(f) Bar Order. The Proposed Approval Order shall incorporate the following bar
order provision: “Upon entry of this Order, any Person (other than a DIP Lender)
that is not a signatory to the Settlement Agreement is permanently barred,
enjoined, and restrained from contesting or disputing the reasonableness of the
settlement, or commencing, prosecuting, or asserting any Actions, including,
without limitation, Actions for contribution, indemnity, or comparative fault
(however denominated and on whatsoever theory), arising out of or related to any
Released Matters.”

(g) Notice of Approval Motion. Within five (5) Business Days after the filing of
the Approval Motion,

(i) The AAT, at its own expense, shall provide notice of the Approval Motion to
(x) each of its beneficiaries, (y) the DIP Lenders, the Capital Providers and
all of its other sources of funding, and (z) the U.S. Trustee;

(ii) The GUC Trust, at its own expense, shall provide notice of the Approval
Motion to (x) its unitholders; (y) counsel to the “Signatory Plaintiffs,” as
such term is defined in the settlement agreement by and among the Signatory
Plaintiffs and the GUC Trust, dated as of February 1, 2019; and (z) all parties
requesting notice in the Chapter 11 Cases pursuant to the Bankruptcy Court’s
CM/ECF system;

(iii) JPMorgan, at its own expense, shall provide notice of the Approval Motion
via ECF or other means permitted by Section 12 to: (w) the Defendants Steering
Committee Counsel; (x) all other Term Lender counsel of record; (y) any other
Term Lender recipient of the Term Loan Repayment at the electronic or physical
address provided to JPMorgan, as agent, by the Term Lender as of June 30, 2009
(or such other address, if any, as provided by such Term Lender to JPMorgan
thereafter in connection with the Term Loan Avoidance Action); and (z) any Net
Proceeds Counter-Party to a Net Proceeds Transaction with JPMorgan; and

 

18



--------------------------------------------------------------------------------

(iv) Each Non-JPMorgan Term Lender Party that is represented by a member of the
Defendants Steering Committee Counsel, at its own expense, shall provide notice
of the Approval Motion to any Net Proceeds Counter-Party to a Net Proceeds
Transaction with such Non-JPMorgan Term Lender Party, provided that such Net
Proceeds Counter-Party is known to the employee or representative of such
Non-JPMorgan Term Lender Party who is responsible for supervising the defense of
the Term Loan Avoidance Action.

(h) Additional Notices. Publication notice substantially in the form of Exhibit
H shall be published in The New York Times and Investor’s Business Daily on two
publication days at least two weeks prior to the Approval Hearing, and the cost
of such publication notice shall be borne by STB.

(i) Modification to Proposed Approval Order. If the Bankruptcy Court enters an
order (the “Court Order”) that varies from the form of Proposed Approval Order,
the Consent Group shall have ten (10) Business Days to determine whether to
consent to the Court Order. The Court Order shall become effective and be deemed
the Approval Order for all purposes of this Settlement Agreement if (x) the
Consent Group consents to the Court Order, or (y) with respect to any varying
provisions of the Court Order that solely modify the benefits afforded to or the
obligations of each of the Non-JPMorgan Term Lender Parties in an equivalent
manner, the Defendants Steering Committee Counsel consent to the Court Order.

 

5.

AAT Settlement Payment; Settlement Documents; Non-Party Releases.

(a) No later than the Initial Execution Date, the Payors shall execute and
provide to STB and/or JPMorgan confidential agreements (the “AAT Settlement
Funding Agreements”) whereby the Payors shall agree as follows:

(i) Each Payor will be obligated to fund its share of the AAT Settlement Payment
totaling in the aggregate $231,000,000 (two hundred and thirty-one million
dollars) in accordance with and subject to the terms and conditions of this
Settlement Agreement;

(ii) Each Payor commits that, by no later than the Trust Account Funding Date,
it shall cause its respective share of the AAT Settlement Payment to be received
and deposited in cash or cash equivalents into a Law Firm Trust Account, and
shall not withdraw the deposited funds unless (x) 180 calendar days have elapsed
since the Trust Account Funding Date and no Approval Order has been entered, or
(y) the Settlement Agreement has been terminated pursuant to Section 10 of this
Settlement Agreement; provided, however, that if the Approval Hearing has been
adjourned pursuant to Section 8(b) because the Pre-Hearing Condition set forth
in subsection 8(a)(i) will not be satisfied on or before the Additional Term
Lender Party Deadline, the 180-day period shall commence on the Final Execution
Date;

 

19



--------------------------------------------------------------------------------

(iii) Each Payor authorizes the law firm holding its respective share of the AAT
Settlement Payment to deliver Proof of Funding regarding its respective share of
the AAT Settlement Payment to Defendants Steering Committee Counsel and AAT
Counsel; and

(iv) Each Payor authorizes the law firm holding its respective share of the AAT
Settlement Payment, upon the law firm’s receipt of a fully executed Closing
Certificate from STB and/or JPMorgan, to immediately transfer and deliver its
share of the AAT Settlement Payment to the AAT Settlement Account by wire
transfer of immediately available funds in accordance with Section 2 of this
Settlement Agreement.

(b) No later than three (3) Business Days following the Initial Execution Date:

(i) The AAT shall distribute to all members of the Consent Group or their
counsel a duly executed copy of this Settlement Agreement and confirm by email
to all members of the Consent Group or their counsel that it has (x) received
duly executed AAT Proposed Orders of Dismissal, (y) received a duly executed DIP
Lender Release, and (z) received a duly executed Capital Provider Release from
every Capital Provider;

(ii) STB and JPMorgan shall confirm by email to all members of the Consent Group
or their counsel that a duly executed copy of each of the AAT Settlement Funding
Agreements has been distributed to every member of the Defendants Steering
Committee Counsel; and

(iii) STB shall confirm by email to all members of the Consent Group or their
counsel that it has entered into the STB Insurer Release with all of the STB
Insurers.

(c) Upon the Trust Account Funding Date, the Payors or their designees shall
deliver Proof of Funding to STB and every member of the Defendants Steering
Committee Counsel. No later than one (1) Business Day following receipt of Proof
of Funding, JPMorgan shall confirm such receipt by email to the AAT or AAT
Counsel and make such Proof of Funding available for inspection by AAT Counsel.

(d) No later than three (3) Business Days following the Final Execution Date,
JPMorgan shall confirm by email to all members of the Consent Group or their
counsel that it has received the duly executed Term Lenders’ Stipulation of
Dismissal.

(e) Each Term Lender Party confirms and agrees that:

 

  (i)

to the extent that, prior to executing this Settlement Agreement, it obtained
reimbursement of fees, expenses or damages relating to the Term Loan Avoidance
Action from any Non-Party, including but not limited to insurers or Net Proceeds
Counter-Parties, it has delivered or will deliver to JPMorgan and STB prior to
the Final Execution Date a release, in form and substance satisfactory to each
of JPMorgan and STB, by such Non-Party of any Actions arising from, related in
any way to, or in connection with the Released Matters; and

 

20



--------------------------------------------------------------------------------

  (ii)

after executing this Settlement Agreement, it will not seek reimbursement (apart
from the Allowed TL Claims) of fees, expenses or damages relating to the Term
Loan Avoidance Action from any Non-Party, including but not limited to insurers
or Net Proceeds Counter-Parties, and will forego any such claims previously
asserted, unless, prior to the Final Execution Date, it delivers to JPMorgan and
STB a release, in form and substance satisfactory to each of JPMorgan and STB,
by such Non-Party of any Actions arising from, related in any way to, or in
connection with the Released Matters.

(f) JPMorgan and STB each agree that to the extent a Non-Party provides JPMorgan
and STB with a release contemplated by Section 5(e), JPMorgan and STB each
hereby fully, finally and forever generally release, waive and discharge such
Non-Party from any Actions arising from, related in any way to, or in connection
with the Released Matters. Such release shall be immediately effective at the
Effective Time.

 

6.

Representations and Warranties.

(a) General Representations and Warranties. To induce each other Party to enter
into and perform its obligations under this Settlement Agreement, each Party,
for itself, represents, warrants and acknowledges, as of the Initial Execution
Date (for all Parties other than the Remaining Required Term Lender Parties and
any Additional Term Lender Parties) and as of the Final Execution Date (for all
Parties), as follows:

(i) Due Existence. It is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all the requisite
corporate, partnership, limited liability company, or other power and authority
to execute and deliver this Settlement Agreement and the other documents and
instruments contemplated hereby to which it is contemplated to be a party and
perform its obligations under this Settlement Agreement and the other documents
and instruments contemplated hereby to which it is contemplated to be a party,
and to consummate the transactions contemplated herein and therein.

(ii) Authority. Other than approval of the Bankruptcy Court contemplated by
Section 4 hereof, the execution, delivery and performance by it under this
Settlement Agreement and the other Settlement Documents to which it is
contemplated to be a party and the consummation of the transactions contemplated
herein and therein, have been duly authorized by all necessary action on its
part, and no other actions or proceedings on its part are necessary to authorize
and approve this Settlement Agreement or the other Settlement Documents to which
it is contemplated to be a party or any of the transactions contemplated herein
or therein.

 

21



--------------------------------------------------------------------------------

(iii) Validity. This Settlement Agreement and the other Settlement Documents, as
applicable, have been duly executed and delivered by it and constitute its
legal, valid, and binding agreement, enforceable against it in accordance with
their terms.

(iv) No Conflict. Its execution, delivery, and performance (when such
performance is due) of this Settlement Agreement does not and shall not
(x) violate any provision of law, rule or regulation applicable to it or any of
its subsidiaries or its or their subsidiaries’ certificates of incorporation or
bylaws or other organizational documents, or (y) conflict with, result in a
breach of, or constitute a default under any material contractual obligations to
which it or any of its subsidiaries is a party.

(v) No Reliance. This Settlement Agreement has been negotiated by it and its
respective legal counsel, and legal or equitable principles that might require
the construction of this Settlement Agreement or any of its provisions against
the Party responsible for drafting this Settlement Agreement will not apply in
any construction or interpretation of this Settlement Agreement. It acknowledges
and agrees that it has been represented by its own counsel and advisors in
connection with this Settlement Agreement, has conducted its own investigations
of the relevant facts and circumstances, and is not relying on any
representations or warranties of any other Party except for the representations
and warranties expressly set forth herein.

(vi) No Assignment. It is not aware of any transaction in which it has sold,
assigned, transferred or otherwise disposed of (other than by release or
pursuant to a Net Proceeds Transaction) any Action purported to be released by
such Party pursuant to Section 3, or, for the avoidance of doubt, any Action
that, if not for any such sale, assignment, transfer or other disposition, would
be released by Section 3; and it will not sell, assign, transfer or otherwise
dispose of (other than by release), any Action purported to be released by such
Party pursuant to Section 3, or, for the avoidance of doubt, any Action that, if
not for any such sale, assignment, transfer or other disposition, would be
released by Section 3. If it is required to give notice pursuant to
Section 4(g)(iii) or (iv), its counter-party to any Net Proceeds Transaction
referred to in the preceding sentence is a Net Proceeds Counter-Party that shall
receive notice of the Approval Motion pursuant to Section 4(g)(iii) or (iv) or
is a Party.

(b) Additional Representations, Warranties and Acknowledgments.

(i) To induce each other Party to enter into and perform its obligations under
this Settlement Agreement, each Required Term Lender Party, for itself,
represents, warrants, and acknowledges, as of the Initial Execution Date, as
follows:

(a) Threatened Non-Party Actions. It is not aware of any threatened Action by
any non-Party relating to any of the Released Matters.

 

22



--------------------------------------------------------------------------------

(b) Net Proceeds Transactions. Its employee or representative responsible for
supervising the defense of the Term Loan Avoidance Action is not aware of any
Net Proceeds Counter-Party with which it has entered into a Net Proceeds
Transaction other than the Net Proceeds Counter-Parties to which it will provide
notice of the Approval Motion under Section 4(g).

(ii) To the extent that funds for the AAT Settlement Payment are provided by
Persons other than the Term Lender Parties, each of the Required Term Lender
Parties and STB agrees and acknowledges that those funds are being paid to the
AAT on behalf of and at the direction of the Term Lender Parties to fully
resolve, among other things, the potential liabilities of the Term Lenders to
the AAT.

(iii) Each of JPMorgan and STB, for itself, represents that on or before the
Initial Execution Date (x) it has received the AAT Settlement Funding Agreements
(or copies thereof) contemplated by Section 5(a), (y) it has executed each AAT
Settlement Funding Agreement to which it is a party and each AAT Settlement
Funding Agreement has been executed on behalf of all other parties thereto by
individuals purporting to be authorized to sign on behalf of such other parties,
and (z) to the best of its knowledge, each AAT Settlement Funding Agreement is
in full force and effect.

 

7.

Covenants.

(a) The Parties shall use good faith efforts to implement this Settlement
Agreement and the transactions and other Settlement Documents and agreements
contemplated hereby. Without limiting the generality of the foregoing, all of
the Parties shall, or shall cause their attorneys to, timely execute the
proposed orders and stipulations required to be delivered to all members of the
Consent Group or their counsel in accordance with Section 5.

(b) The Parties shall cooperate with each other in good faith and shall
coordinate their activities (to the extent possible and subject to the terms of
this Settlement Agreement) in respect of (i) the implementation of the terms set
forth in this Settlement Agreement, and (ii) the consummation of the
transactions contemplated by this Settlement Agreement.

 

8.

Pre-Hearing Conditions.

(a) This Settlement Agreement shall be subject to the following additional
conditions (the “Pre-Hearing Conditions”):

(i) This Settlement Agreement shall have been duly executed and delivered by
every Remaining Required Term Lender; and

(ii) No litigation or proceeding shall be pending before any court that may
adversely affect any Party’s ability to enter into the Settlement Agreement (and
the other Settlement Documents) or perform its obligations thereunder.

 

23



--------------------------------------------------------------------------------

(b) If it appears that the Pre-Hearing Condition set forth in subsection 8(a)(i)
immediately above will not be satisfied on or before the Additional Term Lender
Party Deadline, the Consent Group may request the Court to adjourn the Approval
Hearing. If the Approval Hearing is adjourned, the Final Execution Date for all
purposes of this Settlement Agreement shall be the Business Day that is five
(5) Business Days prior to the date on which the Approval Hearing is then
scheduled to start.

 

9.

Final Closing Conditions; Effective Time.

(a) The Effective Time shall not occur unless and until the following additional
conditions are satisfied (the “Final Closing Conditions”):

(i) The Approval Order shall have been entered by the clerk of the Bankruptcy
Court on the docket of the Chapter 11 Cases and shall have become a Final Order;

(ii) The funds required to make the AAT Settlement Payment shall have been
deposited in the Law Firm Trust Account(s);

(iii) The distributions and confirmations required by Sections 5(b) and
(d) shall have been made;

(iv) No Termination Event shall have occurred and be continuing; and

(v) No litigation or proceeding shall be pending before any court that may
adversely affect any Party’s ability to perform its obligations under the
Settlement Agreement (and the other Settlement Documents).

(b) Within three (3) Business Days after the satisfaction of the last of the
Final Closing Conditions to occur, each member of the Consent Group shall
execute and deliver to Wachtell, Lipton, Rosen & Katz via email a certificate
confirming that each Final Closing Condition has been satisfied or duly waived
(the “Closing Certificate”), which Closing Certificate shall be in the form of
Exhibit G to this Settlement Agreement. Upon receipt of signature pages from
each member of the Consent Group, Wachtell, Lipton, Rosen & Katz shall
distribute the fully executed Closing Certificate to the email address for each
member of the Consent Group that is set forth on such member’s signature page to
the Closing Certificate.

(c) If all of the Final Closing Conditions are met and any member of the Consent
Group has failed to execute the Closing Certificate, each of the AAT, the GUC
Trust, JPMorgan, the Required Term Lender Parties, and STB shall be entitled to
bring a motion in the Bankruptcy Court to compel the execution of the Closing
Certificate by any required signatory.

 

24



--------------------------------------------------------------------------------

10.

Termination.

(a) The occurrence of any of the following shall be a termination event (each, a
“Termination Event”):

(i) The breach by any Party of any agreement, representation, warranty, or
covenant of such Party set forth in this Settlement Agreement or any Settlement
Document which would result in any Party (without its consent) not obtaining the
full payment, full allowed claim, complete release or bar order intended to be
provided by this Settlement Agreement; or

(ii) The Bankruptcy Court or any regulatory authority or any other court of
competent jurisdiction enters an order denying the Approval Motion or otherwise
denies or modifies the benefits afforded to or the obligations of any Party
thereunder (unless such Party consents to such denial or modification within ten
(10) Business Days or, in the case of any denial or modification that affects
the Non-JPMorgan Term Lender Parties in an equivalent manner, the Defendants
Steering Committee Counsel consents thereto within ten (10) Business Days).

(b) Upon the occurrence of a Termination Event, any non-breaching Party
adversely affected by the relevant breach in the case of clause (a)(i) of this
Section, and any Party adversely affected by the relevant modification or denial
in the case of clause (a)(ii) of this Section, shall have the right to deliver a
notice of termination (a “Notice of Termination”) to each other Party.

(c) Immediately upon the receipt by all Parties of a Notice of Termination, all
Parties’ obligations under this Settlement Agreement (other than specific
provisions expressly intended to survive termination) and all Non-Party Releases
shall be terminated, and all Parties and Non-Parties shall be released from all
commitments, undertakings, agreements, and obligations arising from or under
this Settlement Agreement, and thereby returned to the status quo ante; provided
that in the case of a termination resulting from a breach by any Party, all
non-breaching Parties shall retain all rights and remedies to recover damages
from the breaching Party or obtain specific enforcement against the breaching
Party in respect of such breach.

(d) If this Settlement Agreement is terminated for any reason, nothing in this
Settlement Agreement shall be construed as a waiver by any Party of any or all
of such Party’s rights, remedies, claims, and defenses, and, in the event of
termination, the Parties expressly reserve any and all of their respective
rights, remedies, claims, and defenses.

(e) If this Settlement Agreement is terminated for any reason, this Settlement
Agreement will have no precedential or evidentiary effect in any proceeding
other than a proceeding with respect to validity, effectuation, and enforcement
of this Settlement Agreement.

(f) Notwithstanding anything herein to the contrary, no Party shall be
responsible or otherwise liable for any other Party or Person’s failure to
perform any of its obligations under the Settlement Documents or the AAT
Settlement Funding Agreements. For the avoidance of doubt, if a Termination
Event occurs because of a default by a Party or Person under the AAT Settlement
Funding Agreements, no non-defaulting Party is responsible for such a default.

 

25



--------------------------------------------------------------------------------

11.

Execution by Term Lender Parties; Defense Costs.

(a) Execution by Required Term Lender Parties.

(i) The Initial Required Term Lender Parties shall be the only Term Lender
Parties as of the Initial Execution Date. After the Initial Execution Date and
on or before the Final Execution Date, any Remaining Required Term Lender may
become a Remaining Required Term Lender Party by providing JPMorgan its duly
executed and completed signature page in the form of Exhibit I hereto.

(ii) The Required Term Lender Parties shall be entitled to Allowed TL Claims in
respect of their Initial Defense Costs in accordance with the Agreed Allocation.
Prior to the Initial Execution Date, each law firm that is a member of the
Defendants Steering Committee Counsel shall have provided JPMorgan with the
aggregate Initial Defense Costs incurred by each such law firm. By no later than
the Final Execution Date, each such law firm shall have instructed JPMorgan as
to how its Initial Defense Costs should be allocated among the Required Term
Lender Parties represented by each such law firm.

(iii) Prior to the Initial Execution Date, Schedule 1 shall reflect the Allowed
TL Claims of each Required Term Lender Party Group on an aggregate basis. If,
prior to the fifth Business Day prior to the Initial Execution Date, any law
firm that is a member of the Defendants Steering Committee Counsel has
instructed JPMorgan as to the allocation among the Required Term Lender Parties
in its Required Term Lender Party Group of the Initial Defense Costs incurred by
such law firm, JPMorgan shall distribute within three Business Days after the
Initial Execution Date by email to all members of the Consent Group or their
counsel an amended Schedule 1 reflecting such additional allocation information,
which shall be the version of Schedule 1 filed with the Approval Motion.

(iv) Additional allocation and Defense Cost information not previously reflected
in Schedule 1 will be included in the amendment(s) to Schedule 1 filed in
accordance with Section 4(b)(ii). JPMorgan shall have no obligation to revise
Schedule 1 to reflect allocation information submitted to it after the Final
Execution Date.

(b) Execution by Additional Term Lender Parties. After the Initial Execution
Date and on or before the Additional Term Lender Party Deadline, any Term Lender
that is not a Required Term Lender Party may become an Additional Term Lender
Party by providing JPMorgan its duly executed and completed signature page in
the form of Exhibit I hereto. The notice of the Approval Motion provided to the
Term Lenders shall notify them of the opportunity to (i) become an Additional
Term Lender Party and (ii) obtain an allocation of each of the Allowed TL Claims
as set forth in Section 11(d).

 

26



--------------------------------------------------------------------------------

(c) Other Persons as Parties. A Person that is a successor to, designee,
assignee or former manager of, or other Person related to a Term Lender or
Dissolved Term Lender defendant may become a Party to this Settlement Agreement
by executing and delivering, within the timeframe applicable to such Term Lender
pursuant to Section 11(a) or (b), a signature page in the form of Exhibit I
hereto (i) to signify such Person’s agreement to be bound to this Settlement
Agreement and (ii) to become the holder of Allowed TL Claims and/or receive
distributions in respect of Allowed TL Claims to which such Term Lender is
otherwise entitled.

(d) Additional Defense Costs. Any Term Lender Party may seek an allocation to it
of each of the Allowed TL Claims in respect of its Additional Defense Costs by
submitting on or before the Additional Term Lender Party Deadline copies of
invoices for its proposed Additional Defense Costs to the Defendants Steering
Committee Counsel, which invoices shall set forth in reasonable detail the
specific legal services performed by its counsel on a task basis, the amount of
time allocated to each individual task and a breakdown of any expenses. The
Defendants Steering Committee Counsel shall keep such invoices confidential and
shall not disclose them to any Person except the Fee Examiner pursuant to
Section 11(e). Submission of invoices to the Defendants Steering Committee
Counsel or the Fee Examiner shall not constitute a waiver of the attorney-client
or any other privilege applicable to the information contained in such invoices.

(e) Disputes Regarding Additional Defense Costs. In the event that, on or before
the third (3rd) Business Day following the date of entry of the Approval Order,
any of the Defendants Steering Committee Counsel objects in writing (including
sending a copy of the objection and the proposed Additional Defense Costs to the
Fee Examiner) to any proposed Additional Defense Costs submitted by any Term
Lender Party, including without limitation on the ground that such proposed
Additional Defense Costs are not reasonable, such Term Lender Party and the
objecting member of the Defendants Steering Committee Counsel shall attempt to
resolve consensually such dispute.

(i) If consensually resolved, subject to the approval of the other members of
the Defendants Steering Committee Counsel, the resolved amount shall be allowed
as such Term Lender Party’s Additional Defense Costs.

(ii) If such Term Lender Party and the objecting member of the Defendants
Steering Committee Counsel are unable to resolve consensually such dispute on or
before the tenth (10th) calendar day following the date of entry of the Approval
Order, or if the other members of the Defendants Steering Committee do not
consent to the proposed resolution of such dispute on or before the tenth (10th)
calendar day following the date of entry of the Approval Order, then the amount,
if any, to be allowed for such Term Lender Party’s Additional Defense Costs
shall be determined by the Fee Examiner within twenty (20) calendar days
following the entry of the Approval Order. The Fee Examiner shall promptly send
her determination to the Defendants Steering Committee Counsel and the relevant
Term Lender Party. Absent a showing of fraud, the Fee Examiner’s determination
shall be binding and final on all of the Term Lender Parties and the Defendants
Steering Committee Counsel.

 

27



--------------------------------------------------------------------------------

(f) Payment of Fee Examiner Fee. JPMorgan shall pay the Fee Examiner Fee to the
Fee Examiner within five (5) Business Days after entry of the Approval Order.

(g) No Repayment from the DIP Lenders. No Term Lender Party shall seek or be
entitled to payment or reimbursement of or on account of its Defense Costs or
other litigation costs from the DIP Lenders.

12. Notices. With the exception of the notices required by Section 4(h), all
notices hereunder shall be deemed given if in writing and delivered by
electronic mail, courier, or U.S. mail to the following addresses (or at such
other addresses as shall be specified by like notice):

(a) if to the AAT, the GUC Trust, JPMorgan or STB, to the addresses of that
Party and its counsel set forth on that Party’s signature page to this
Settlement Agreement;

(b) if to any other Party, to the addresses of that Party and, if applicable,
its counsel set forth on that Party’s signature page to this Settlement
Agreement;

(c) if to a Non-Party Term Lender, to the last known address of such Non-Party
Term Lender according to JPMorgan’s books and records pursuant to
Section 4(g)(iii)(y);

(d) if to a Net Proceeds Counter-Party, to the last known address of such Net
Proceeds Counter-Party according to the books and records of the Term Lender
Party that is responsible for notifying such Net Proceeds Counter-Party pursuant
to Section 4(g);

(e) if to an STB Insurer, to the address listed for such STB Insurer on Schedule
2;

(f) if to the beneficiaries of the AAT, to the last known address of the holders
of the Initial Allowed General Unsecured Claims (as defined in the AAT
Agreement) as reflected on the books and records of the GUC Trust Administrator;

(g) if to the U.S. Treasury, to:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, DC 20220

Attn: Chief Counsel, Office of Financial Stability

Telecopy: (202) 927-9225

with a copy to: OFSChiefCounselNotices@treasury.gov

with a copy to:

David S. Jones

Deputy Chief, Civil Division

United States Attorney’s Office for the Southern District of New York

 

28



--------------------------------------------------------------------------------

86 Chambers St., Third Floor

New York, NY 10007

Email: david.jones6@usdoj.gov

(h) if to Export Development Canada, to:

Export Development Canada

150 Slater Street

Ottawa, Ontario

Canada K1A 1K3

Attention: Loans Services

                 Asset Management/Covenants Officer

Telecopy: 613-598-2514

                  613-598-3186

with a copy to:

Michael L. Schein

Vedder Price P.C.

1633 Broadway, 31st Floor

New York, NY 10019

Email: mschein@vedderprice.com

(i) if to the AAT Capital Providers, to:

Cynthiana LLC

2711 Centerville Road

Wilmington, DE 19808

Fax Number: (302) 636-5454

Email: info@litfinsolutions.com

Attn: Cynthiana LLC Manager

Earlham LLC

2711 Centerville Road

Wilmington, DE 19808

Fax Number: (302) 636-5454

Email: info@litfinsolutions.com

Attn: Earlham LLC Manager

LW Holdco VI LLC

1350 Avenue of the Americas, 2nd Floor

New York, NY 10019

Fax Number: (646) 389-1032

Email: weinstein@lakewhillans.com

Attn: Boaz Weinstein

 

29



--------------------------------------------------------------------------------

(j) if to a GUC Trust beneficiary or unitholder, to such address as appears on
the books and records of the GUC Trust Administrator, or such other address as
may be designated from time to time by notice given in accordance with the
provision of this Section 12.

 

13.

Confidentiality.

(a) The Confidential Material shall be kept strictly confidential and may not be
disclosed by any Party or its counsel to any Person other than (i) managers,
partners, directors, officers, employees, legal counsel, accountants, auditors,
tax advisors, regulators, insurers, or reinsurers of such Party or its
affiliates who have a need to know such information and only to the extent such
Party has made reasonable efforts to advise such person or entity to maintain
confidentiality in accordance with the terms hereof; (ii) as necessary in
connection with prosecuting or defending Actions regarding rights under this
Settlement Agreement, any Settlement Documents or the AAT Settlement Funding
Agreements; (iii) to the extent deemed necessary by counsel representing a Party
or any affiliate thereof to protect the interests of such Party or affiliate in
connection with either defending a derivative action against the board of
directors of such Party or any affiliate thereof or responding to a shareholder
demand on such Party or affiliate, in a manner calculated to maintain the
confidentiality of such materials to the fullest extent possible; (iv) as
required by court order or other compulsory judicial process or as required by
any regulatory agency or self-regulatory organization; or (v) to the Bankruptcy
Court, upon its request and in a manner calculated to maintain confidentiality
of such materials to the fullest extent possible.

(b) If any Party receives compulsory judicial process or other request
(collectively, a “Request”) to provide information regarding the Confidential
Material, or otherwise intends to provide information regarding the Confidential
Material pursuant to Section 13(a)(ii), (iii) or (iv), such Party shall promptly
notify STB and every member of the Defendants Steering Committee Counsel in
writing of such Request or such intent so that STB or any member of the
Defendants Steering Committee Counsel may have an opportunity to oppose such
disclosure, except that notwithstanding anything in this Agreement to the
contrary, Term Lenders may disclose Confidential Material to their regulators or
in response to a shareholder demand on such Term Lender or any affiliate
thereof, in each case without notice to any Party.

(c) Nothing in this Agreement is intended to or shall preclude any Party from
disclosing in any way it deems appropriate its own contribution (or absence of
contribution) or the contribution (or absence of contribution) of any of its
insurers toward the AAT Settlement Payment.

(d) The rights and obligations under this Section 13 shall survive termination
of the Settlement Agreement.

14. Headings; References. The headings contained in this Settlement Agreement
are solely for convenience of reference and shall not affect the meaning or
interpretation of this Settlement Agreement or of any term or provision hereof.
Unless otherwise specified, (a) all references to Sections, the Preamble, or
Recitals in this Agreement refer to Sections, the Preamble, or Recitals of this
Agreement, and (b) the terms hereof, herein, herewith or the like refer to this
Agreement in its entirety.

 

30



--------------------------------------------------------------------------------

15. Entire Agreement. The Settlement Documents and the AAT Settlement Funding
Agreements constitute the entire contract among the Parties relative to the
subject matter hereof. The Settlement Documents supersede any previous
agreements or understandings among the Parties, express or implied, with respect
to the subject matter hereof.

16. Amendments. Unless otherwise stated herein, this Settlement Agreement and
the provisions hereof may not be amended, supplemented, waived or otherwise
modified without the prior written consent of each of the Parties (or, in the
case of any change that solely modifies the benefits afforded to or the
obligations of each of the Non-JPMorgan Term Lender Parties in an equivalent
manner, the consent of the Defendants Steering Committee Counsel), nor may any
Party seek to terminate this Settlement Agreement except in respect of a
Termination Event.

17. No Admissions. Nothing in this Settlement Agreement, the other Settlement
Documents, the AAT Settlement Funding Agreements or any negotiations or
proceedings in connection herewith or therewith shall be claimed to be evidence
of an admission by any Party or DIP Lender or their affiliates of any liability,
violation of law, or wrongdoing whatsoever, or the truth or untruth, or merit or
lack of merit, of any claim or defense of any Party, including, without
limitation, the over- or under-collateralization of the obligations under the
Term Loan Agreement and the claims and defenses at issue in the Cross-Claims.
Each of the Parties denies any and all wrongdoing or liability of any kind and
does not concede any infirmity in the claims or defenses which it has asserted
or could assert. None of this Settlement Agreement, the other Settlement
Documents, the AAT Settlement Funding Agreements or the negotiations or
proceedings in connection herewith or therewith may be used in any proceeding
against any Party or its affiliates for any purpose except with respect to the
validity, effectuation, and enforcement of this Settlement Agreement. The waiver
by any Party of any breach of this Settlement Agreement, the Settlement
Documents, or the AAT Settlement Funding Agreements shall not be deemed or
construed as a waiver of any other breach, whether prior, subsequent, or
contemporaneous of this Settlement Agreement.

18. Counterparts; Signatures. This Settlement Agreement may be executed in one
or more counterparts, all of which taken together shall constitute one
instrument. This Settlement Agreement may be executed and delivered manually, by
facsimile transmission or by email transmission.

19. Governing Law; Jurisdiction. THIS SETTLEMENT AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each Party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Bankruptcy Court and any appellate court from
such court, in any proceeding arising out of or relating to this Settlement
Agreement, or for recognition or enforcement of any judgment resulting from any
such proceeding, and each Party hereby irrevocably and unconditionally agrees
that all claims in respect of any such suit, action, or proceeding may be heard
and determined in the Bankruptcy Court. In the event that the Bankruptcy Court
does not have jurisdiction to hear and/or determine any such matter, each Party

 

31



--------------------------------------------------------------------------------

hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the New York state court located in the Borough of
Manhattan, City of New York or the United States District for the Southern
District of New York (as applicable, the “New York Court”) with respect to any
such matter. Each Party hereby knowingly, voluntarily, intentionally,
irrevocably and unconditionally waives, to the full extent it may legally and
effectively do so, (a) any objection which it may now or hereafter have to the
laying of venue of any proceeding arising out of or relating to the Settlement
Agreement in the Bankruptcy Court or the New York Court, as applicable,
specified above, (b) the defense of an inconvenient forum to the maintenance of
such proceeding in any such court, and (c) the right to object, with respect to
such proceeding, that such court does not have jurisdiction over such Party.

IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
or caused this Settlement Agreement to be duly executed by their respective
officers, representatives or agents, effective as of the date first above
written.

 

32



--------------------------------------------------------------------------------

MOTORS LIQUIDATION COMPANY AVOIDANCE ACTION TRUST, by Wilmington Trust Company,
as Trust Administrator and Trustee Address:   1100 North Market St.   Wilmington
DE 19890 By:  

/s/ Beth Andrews

  Its duly authorized representative Name:   Beth Andrews Title:   Vice
President Counsel:  

Eric B. Fisher

Binder & Schwartz LLP

366 Madison Avenue, 6th Floor

New York, NY 10017

Email: efisher@binderschwartz.com



--------------------------------------------------------------------------------

MOTORS LIQUIDATION COMPANY GUC TRUST, by Wilmington Trust Company, as Trust
Administrator and Trustee Address:   1100 North Market St.   Wilmington DE 19890
By:  

/s/ Russell L. Crane

  Its duly authorized representative Name:   Russell L. Crane Title:   Assistant
Vice President Counsel:  

Kristin K. Going

Drinker Biddle & Reath LLP

1500 K Street, N.W.

Washington, DC 20005

Email: Kristin.Going@dbr.com

 

Marita S. Erbeck

Drinker Biddle & Reath LLP

600 Campus Dr.

Florham Park, NJ 07932

Email: Marita.Erbeck@dbr.com



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

in its individual capacity and as Administrative Agent

Address:   4 New York Plaza, 19th Floor   New York, NY 10004 By:  

/s/ Susan E. Atkins

  Its duly authorized representative Name:   Susan E. Atkins Title:   Managing
Director Counsel:   Harold S. Novikoff  

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Email: HSNovikoff@wlrk.com

  John M. Callagy  

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Email: JCallagy@kelleydrye.com



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP Address:   425 Lexington Avenue   New York, NY
10017 By:  

/s/ Paul Curnin

  Its duly authorized representative Name:   Paul Curnin Title:   Partner
Counsel:   Michael J. Garvey  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Email: mgarvey@stblaw.com



--------------------------------------------------------------------------------

Non-JPMorgan Initial

Required Term Lender Party

Signature Pages

Intentionally Omitted



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

JPMorgan Chase Bank, N.A.

c/o Gabriel Torres

4 New York Plaza, 19th Floor

New York, NY 10004

Email: gabriel.torres@jpmchase.com

  

Wachtell Lipton Rosen & Katz

c/o Harold S. Novikoff

51 West 52nd Street

New York, NY 10019

Email: HSNovikoff@wlrk.com

 

Kelley Drye & Warren LLP

c/o John M. Callagy

101 Park Avenue

New York, NY 10178

Email: jcallagy@kelleydrye.com

   $144,375,000.00

Arrowgrass Master Fund Ltd.

c/o Andrew Trowbridge

Arrowgrass Capital Partners LLP

3rd Floor, 10 Portman Square

Marylebone, London, W1H6AZ

United Kingdom

Email: andrew.trowbridge@arrowgrass.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $124,952.89

Baltic Funding, LLC

c/o Jason Stone

Bank of America

50 Rockefeller Plaza, 7th Floor

New York, NY 10020

Email: jason.stone@bankofamerica.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $257,045.29

Bank of America, N.A.

c/o Jason Stone

Bank of America

50 Rockefeller Plaza, 7th Floor

New York, NY 10020

Email: jason.stone@bankofamerica.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $20,584.81

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

1



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Barclays Bank PLC

c/o Fiona M. Fallon

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Email: fiona.m.fallon@barclayscapital.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $193,022.18

Bismarck CBNA Loan Funding LLC

c/o James S. Goddard

Citi

388 Greenwich Street, 17th Floor

New York, NY 10013

Email: james.goddard@citi.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $0.02

Carbonado LLC

c/o Hayward H. Smith

NatWest Markets

600 Washington Boulevard

Stamford, CT 06901

Email: hayward.smith@natwestmarkets.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $1,194.36

Citibank, N.A.

c/o James S. Goddard

Citi

388 Greenwich Street, 17th Floor

New York, NY 10013

Email: james.goddard@citi.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $367,462.31

Citigroup Financial Products Inc.

c/o James S. Goddard

Citi

388 Greenwich Street, 17th Floor

New York, NY 10013

Email: james.goddard@citi.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $367,462.31

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

2



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Deutsche Bank AG

c/o Eric Herbst

DB USA Core Corporation

5201 Gate Parkway

Jacksonville, FL 32256

Email: eric.herbst@db.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $121,231.59

Diamond Springs Trading LLC

c/o Jason Stone

Bank of America

50 Rockefeller Plaza, 7th Floor

New York, NY 10020

Email: jason.stone@bankofamerica.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $455.41

Goldman Sachs-ABS Loans 2007 Ltd.

c/o Stephanie Goldstein

Goldman Sachs

200 West Street

New York, NY 10282

Email: stephanie.goldstein@gs.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $53,397.75

Goldman Sachs Lending Partners LLC

c/o Stephanie Goldstein

Goldman Sachs

200 West Street

New York, NY 10282

Email: stephanie.goldstein@gs.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $374,184.37

Grand Central Asset Trust, WAM Series

c/o Fiona M. Fallon

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Email: fiona.m.fallon@barclayscapital.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $58,939.98

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

3



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Loan Funding XI LLC

c/o James S. Goddard

Citi

388 Greenwich Street, 17th Floor

New York, NY 10013

Email: james.goddard@citi.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $0.02

MacKay Short Duration Alpha Fund

c/o Joseph-Henri Diatta

Nomura Bank (Luxembourg) S.A.

P.O. Box 289–L-2012 Luxembourg

Email: joseph-henri.diatta@nomura.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $80,883.84

Marathon CLO I Ltd.

c/o Nate Johnson

Marathon Asset Management, LP

One Bryant Park, 38th Floor

New York, NY 10036

Email: njohnson@marathonfund.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $49,361.16

Marathon CLO II Ltd

c/o Nate Johnson

Marathon Asset Management, LP

One Bryant Park, 38th Floor

New York, NY 10036

Email: njohnson@marathonfund.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $66,791.36

Marathon Financing I, B.V.

c/o Nate Johnson

Marathon Asset Management, LP

One Bryant Park, 38th Floor

New York, NY 10036

Email: njohnson@marathonfund.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $671,425.62

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

4



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Meritage Fund LLC f/k/a Meritage Fund Ltd.

c/o Chief Compliance Officer

Meritage Group LP

One Ferry Building, Suite 375

San Francisco, CA 94111

Email: Meritage-cco@meritagegroup.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $17,476.15

Merrill Lynch Capital Services, Inc.

c/o Jason Stone

Bank of America

50 Rockefeller Plaza, 7th Floor

New York, NY 10020

Email: jason.stone@bankofamerica.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $31,926.86

Morgan Stanley Senior Funding Inc.

c/o Rebecca Winters

Morgan Stanley

1633 Broadway, 30th Floor

New York, NY 10019

Email: rebecca.winters@morganstanley.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $464,156.40

Muzinich & Company (Ireland) Ltd. for the Account of Muzinich Loan Fund Plus
f/k/a Muzinich & Company (Ireland) Ltd. for the Account of Extra Yield $ Loan
Fund

c/o Adam Kaufman

Muzinich & Co., Inc.

450 Park Avenue

New York, NY 10022

Email: akaufman@muzinich.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $149,058.05

The Royal Bank of Scotland plc

c/o Hayward H. Smith

NatWest Markets

600 Washington Boulevard

Stamford, CT 06901

Email: hayward.smith@natwestmarkets.com

  

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $516,809.88

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

5



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Arch Reinsurance Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

$2,779,541

[This is the aggregate share of Allowed GUC Trust Claims in respect of Initial
Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients]

Bill & Melinda Gates Foundation Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Building Trades United Pension Trust Fund

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Carillon Reams Core Plus Bond Fund (formerly Frontegra Columbus Core Plus Bond
Fund)

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Carpenters Pension Fund of Illinois

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

6



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Caterpillar Inc. Master Retirement Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Columbus Unconstrained Bond Fund (formerly Reams Unconstrained Bond Fund)

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Connecticut General Life Insurance Company In Respect of Its Separate Account
4828CP

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Cummins Inc. and Affiliates Collective Investment Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Dallas Employee Retirement Fund

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

7



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Debello Investors LLC

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Eighth District Electrical Pension Fund

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Emerson Electric Co. Retirement Master Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Employees’ Retirement System of Baltimore County

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Employees’ Retirement System of the City of Milwaukee

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

8



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Foothill CLO I, Ltd

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Gulf Stream - Compass CLO 2007 Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Gulf Stream - Sextant CLO 2007-1 Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Halliburton Company Employee Benefit Master Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Health Forward Foundation, f/k/a Health Care Foundation of Greater Kansas City

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

9



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

ILWU/PMA Pension Plan

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Indiana Public Retirement System

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Indiana State Police Pension Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Indiana University

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

J.C. Penney Corporation, Inc. Pension Plan Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

10



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Kraft Heinz Foods Company & Kraft Foods Master Retirement Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Kynikos Opportunity Fund II, L.P.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Kynikos Opportunity Fund International Limited

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Kynikos Opportunity Fund, L.P.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Los Angeles Fire and Police Pension Plan

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

11



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Master Trust for Certain Tax Qualified Bechtel Retirement Plans, f/k/a Master
Trust for Certain Tax-Qualified Retirement Plans of Bechtel Corporation

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: Mpower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Master Trust Pursuant to the Retirement Plans of APL Limited & Subsidiaries

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Mather Foundation

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Montana Board of Investments

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

12



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Municipal Employees’ Retirement System of Michigan

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

New Orleans Carpenters Pension Plan f/k/a Louisiana Carpenters Regional Council
Pension Plan

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Primus CLO II Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Prudential Retirement Insurance & Annuity Company, on behalf of Separate Account
SA-1 8

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Purdue University

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

13



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Raytheon Master Pension Trust, with respect to accounts Logan Floating Rate
Portfolio, WAMCO 3131, and Logan Mid Grade Portfolio

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Retirement Board of the Park Employees’ and Retirement Board Employees’ Annuity
and Benefit Fund of Chicago

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Santa Barbara County Employees’ Retirement System

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Seattle City Employees’ Retirement System

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

14



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Shinnecock CLO II Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Sonoma County Employees’ Retirement Association

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

St. Luke’s Health System Corporation, as successor to St. Luke’s Episcopal
Health System Foundation

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

State of Indiana Major Moves Construction Fund

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

15



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Stichting Bewaarder Syntrus Achmea Global High Yield Pool f/k/a Stichting
Bewaarder Interpolis Pensioenen Global High Yield Pool

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Stichting Pensioenfonds Hoogovens

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Stichting Pensioenfonds Metaal en Techniek

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Taxable Fixed Income Managers: Portfolio 1 [Series] f/k/a

Goldman Sachs GMS Core Plus Fixed Income Portfolio

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

16



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

The Board of Pensions of the Presbyterian Church (U.S.A.)

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

The Children’s Hospital of Philadelphia

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

The Duchossois Group Inc. Pension Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

The Rotary Foundation of Rotary International

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Twin Lake Total Return Partners LP f/k/a Talon Total Return Partners LP

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

17



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Twin Lake Total Return Partners QP LP f/k/a Talon Total Return QP Partners LP

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

University of Kentucky

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Ventura County Employees’ Retirement Association

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Vulcan Ventures Incorporated

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Wexford Catalyst Investors LLC

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

18



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Wexford Spectrum Investors LLC

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

[The aggregate share of Allowed GUC Trust Claims in respect of Initial

Defense Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is
listed above]

Ares Enhanced Loan Investment Strategy III, Ltd.   

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $0.00 Ares IIIR-IVR CLO Ltd.   

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $0.00

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

19



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Email: cnikolaus@aresmgmt.com

on behalf of:

•  ARES VIR CLO LTD.

•  ARES XI CLO LTD.

•  Ares Enhanced Loan Investment Strategy IR, Ltd.

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $354,531.62 Ares VR CLO Ltd.   

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $0.00

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

20



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Atrium IV

c/o Credit Suisse Asset Management, LLC

Attn: Michael Chaisanguanthum

Eleven Madison Avenue

New York, NY 10010

Email: michael.chaisanguanthum@credit-suisse.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $100,001.97

Atrium V

c/o Credit Suisse Asset Management, LLC

Attn: Michael Chaisanguanthum

Eleven Madison Avenue

New York, NY 10010

Email: michael.chaisanguanthum@credit-suisse.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $284,733.39

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

21



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Avery Point CLO, Limited

c/o James Goldman

200 Clarendon Street

Boston, MA 02116

Email: JGoldman@baincapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W. Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $394,241.57  

Bentham Syndicated Loan Fund

c/o Credit Suisse Asset Management, LLC

Attn: Michael Chaisanguanthum

Eleven Madison Avenue

New York, NY 10010

Email: michael.chaisanguanthum@credit-suisse.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W. Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $228,281.41  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

22



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Black Diamond CLO 2005-1 Adviser, L.L.C.

c/o Sam Goldfarb

One Sound Shore Drive, Suite 200

Greenwich, CT 06830

Email: sgoldfarb@bdcm.com

        on behalf of: Black Diamond CLO 2005-1 Ltd.

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $1,685,580.65  

Black Diamond CLO 2005-2 Adviser, L.L.C.

c/o Sam Goldfarb

One Sound Shore Drive, Suite 200

Greenwich, CT 06830

Email: sgoldfarb@bdcm.com

        on behalf of: Black Diamond CLO 2005-2 Ltd.

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $1,355,987.75  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

23



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Black Diamond CLO 2006-1 Adviser, L.L.C.

c/o Sam Goldfarb

One Sound Shore Drive, Suite 200

Greenwich, CT 06830

Email: sgoldfarb@bdcm.com

        on behalf of: Black Diamond CLO 2006-1 (Cayman) Ltd.

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $1,735,298.46  

Black Diamond International Funding, Ltd.

c/o Sam Goldfarb

One Sound Shore Drive, Suite 200

Greenwich, CT 06830

Email: sgoldfarb@bdcm.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W. Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $3,402,693.50  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

24



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Board of Retirement of the San Diego County Employees

Retirement Association

Attn: Brant Will

2275 Rio Bonito Way, Suite 100

San Diego, CA 92108

Email: BWill@sdcera.org

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $20,734.99  

Castle Garden Funding

c/o Credit Suisse Asset Management, LLC

Attn: Michael Chaisanguanthum

Eleven Madison Avenue

New York, NY 10010

Email: michael.chaisanguanthum@credit-suisse.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W. Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $228,281.41  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

25



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Chatham Light II CLO, Limited

c/o James Goldman

200 Clarendon Street

Boston, MA 02116

Email: JGoldman@baincapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W. Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $295,834.94  

Eaton Vance CDO IX, Ltd.

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $265,865.64  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

26



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Eaton Vance CDO VIII, Ltd.

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $461,443.63  

Eaton Vance CDO X PLC

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $230,432.32  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

27



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Eaton Vance Floating Rate Income Trust

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $475,369.35  

Eaton Vance Floating Rate Portfolio

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $1,214,506.55  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

28



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Eaton Vance International (Cayman Islands) Floating Rate Income Portfolio

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $172,202.26  

Eaton Vance Limited Duration Income Fund

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $512,008.15  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

29



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Eaton Vance Management

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

        on behalf of: Eaton Vance Institutional Senior Loan Fund

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $1,842,127.22  

Eaton Vance Senior Debt Portfolio

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $731,413.93  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

30



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Eaton Vance Senior Floating Rate Trust

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $398,363.50  

Eaton Vance Senior Income Trust

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $205,088.40  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

31



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Eaton Vance Short Duration Diversified Income Fund

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $105,975.23  

Eaton Vance Variable Trust Floating Rate Income Fund

c/o Chris Fortier

Two International Place

Boston, MA 02110

Email: CFortier@EatonVance.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $661,541.29  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

32



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

FCA US LLC Pension Investment Committee on behalf of the FCA US LLC Master
Retirement Trust

Attn: Robert Watson (or Jing Ling, Jeff Pickett, or Michael Groebe)

555 Chrysler Drive

Auburn Hills, MI 48326

Email: robert.watson@fcagroup.com

Email: jing.ling@fcagroup.com

Email: jeff.pickett@fcagroup.com

Email: michael.groebe@fcagroup.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $100,622.13  

FIAM Floating Rate High Income Commingled Pool

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $188,351.05  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

33



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

FIAM High Yield Bond Commingled Pool

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $2,804.23  

FIAM High Yield Fund, LLC

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $27,107.60  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

34



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Fidelity Advisor Series I: Fidelity Advisor Floating Rate High Income Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $265,701.17  

Fidelity Advisor Series I: Fidelity Advisor High Income Advantage Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $584,215.42  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

35



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Fidelity Advisor Series II: Fidelity Advisor Strategic Income Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $2,793,951.80  

Fidelity Advisor Strategic Income Fund, a series of Fidelity Advisor Series II,
as successor in interest to Fidelity Strategic Income Fund, a series of Fidelity
School Street Trust

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $2,326,813.16  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

36



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Fidelity American High Yield Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $4,440.04  

Fidelity Canadian Asset Allocation Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $4,907.41  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

37



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate Central Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $3,764,216.77  

Fidelity Central Investment Portfolios LLC: Fidelity High Income Central Fund 1

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $701.06  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

38



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Fidelity Central Investment Portfolios LLC: Fidelity High Income Central Fund 2

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $151,194.95  

Fidelity High Income Fund, a series of Fidelity Summer Street Trust, as
successor in interest to Fidelity Advisor High Income Fund, a series of Fidelity
Advisor Series I

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $934.74  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

39



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Fidelity Income Fund: Fidelity Total Bond Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105 Email: nicholas.fram@mto.com

     $1,402.12  

Fidelity Puritan Trust: Fidelity Puritan Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $4,673.72  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

40



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*  

Fidelity Summer Street Trust: Fidelity Capital & Income Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $11,588,029.62  

Fidelity Summer Street Trust: Fidelity High Income Fund

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

     $1,517,090.59  

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

41



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

First Trust Advisors L.P.

c/o First Trust Portfolios L.P.

Attn: Amy Lum

Assistant General Counsel

500 W. 5th Street, 8th Floor

Austin, Texas 78701

Email: ALum@ftportfolios.com

      on behalf of: First Trust/Four Corners Senior Floating Rate Income Fund

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $267,081.23

First Trust Senior Floating Rate Income Fund II

c/o First Trust Portfolios L.P.

Attn: Amy Lum

Assistant General Counsel

500 W. 5th Street, 8th Floor

Austin, Texas 78701

Email: ALum@ftportfolios.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $790,222.18

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

42



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims* General Electric Capital Corporation   

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $0.00

General Electric Pension Trust

c/o GE Capital

Attn: Megan Easley

901 Main Avenue

Norwalk, CT 06851

Email: Megan.Easley@ge.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $573,479.77

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

43



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

IBM Personal Pension Plan Trust

C/o IBM Corporation

Attn: Jihwan Kim

1 North Castle Drive

Armonk, NY 10504

Email:jihwank@us.ibm.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $14,484.57

International Paper Company Commingled Investment Group Trust

C/o Carol Tusch (or Mary Jane Palmer)

6400 Poplar Avenue

Memphis, TN 38197

Email: carol.tusch@ipaper.com

Email: MaryJane.Palmer@ipaper.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com    

   $39,355.93

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

44



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Iowa Public Employees’ Retirement System

Attn: Keith Scholten (or Gregg Schochenmaier)

7401 Register Drive PO Box 9117

Des Moines, IA 50306-9117

Email: keith.scholten@ipers.org

Email: gregg.schochenmaier@ipers.org

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $108,226.41

Jersey Street CLO, Ltd.

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $121,681.20

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

45



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Katonah III, Ltd.

c/o James Goldman

200 Clarendon Street

Boston, MA 02116

Email: JGoldman@baincapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $13,223.39

Katonah IV, Ltd.

c/o James Goldman

200 Clarendon Street

Boston, MA 02116

Email: JGoldman@baincapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $16,298.60

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

46



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims* Madison Park Funding I, Ltd.   

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $0.00

Madison Park Funding II, Ltd.

c/o Credit Suisse Asset Management, LLC

Attn: Michael Chaisanguanthum

Eleven Madison Avenue

New York, NY 10010

Email: michael.chaisanguanthum@credit-suisse.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $139,893.18

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

47



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Madison Park Funding III, Ltd.

c/o Credit Suisse Asset Management, LLC

Attn: Michael Chaisanguanthum

Eleven Madison Avenue

New York, NY 10010

Email: michael.chaisanguanthum@credit-suisse.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $139,893.18 Madison Park Funding V, Ltd.   

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $0.00

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

48



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Madison Park Funding VI, Ltd.

c/o Credit Suisse Asset Management, LLC

Attn: Michael Chaisanguanthum

Eleven Madison Avenue

New York, NY 10010

Email: michael.chaisanguanthum@credit-suisse.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $228,281.41

Madison Park Funding XXVI, Ltd.

c/o Credit Suisse Asset Management, LLC

Attn: Michael Chaisanguanthum

Eleven Madison Avenue

New York, NY 10010

Email: michael.chaisanguanthum@credit-suisse.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $228,281.41

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

49



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Marlborough Street CLO, Ltd.

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $115,492.35

Metropolitan West Asset Management, LLC

Attn: Eric Hausner

865 S. Figueroa St., Suite 1800

Los Angeles, CA 90017

Email: Eric.Hausner@tcw.com

      on behalf of:

METROPOLITAN WEST HIGH YIELD BOND FUND

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $349,485.43

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

50



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

MFS Charter Income Trust

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $141,457.65

MFS Intermarket Income Trust I

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $23,407.18

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

51



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

MFS Intermediate High Income Fund

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $42,055.62

MFS Meridian Funds on behalf of Global High Yield Fund f/k/a MFS Meridian Funds
on behalf of MFS Floating Rate Income Fund

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $177.98

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

52



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

MFS Multimarket Income Trust

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $83,124.53

MFS Series Trust III on behalf of MFS Global High Yield Fund f/k/a MFS Series
Trust II on behalf of MFS High Yield

Opportunities Fund

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $335,468.84

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

53



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

MFS Series Trust III on behalf of MFS High Income Fund f/k/a

MFS Series Trust X on behalf of MFS Floating Rate High lncome Fund

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $79,117.06

MFS Series Trust III on behalf of MFS High Income Fund

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $594,369.74

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

54



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

MFS Series Trust VIII on behalf of MFS Strategic Income Fund

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $63,091.85

MFS Series Trust XIII on behalf of MFS Diversified Income Fund

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $41,544.44

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

55



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

MFS Special Value Trust

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $30,906.53

MFS Variable Insurance Trust II on behalf of MFS High Yield Portfolio f/k/a High
Yield Variable Account

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $30,603.78

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

56



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

MFS Variable Insurance Trust II on behalf of MFS High Yield Portfolio f/k/a MFS
Variable Insurance Trust on behalf of MFS High Income Series

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $198,427.49

MFS Variable Insurance Trust II on behalf of MFS High Yield

Portfolio

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $182,838.69

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

57



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

MFS Variable Insurance Trust II on behalf of MFS Strategic

Income Portfolio f/k/a MFS Variable Insurance Trust on behalf of MFS Strategic
Income Series

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $7,579.43

MFS Variable Insurance Trust II on behalf of MFS Strategic

Income Portfolio

c/o MFS

Attn: Matthew Stowe

111 Huntington Avenue

Boston, MA 02199

Email: MStowe@MFS.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $13,574.59

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

58



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Microsoft Global Finance

Attn: Brad Faulhaber

One Microsoft Way

Redmond, WA 98052

Email: bradfa@microsoft.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $74,394.49

NAPIER PARK DISTRESSED DEBT OPPORTUNITY MASTER FUND LTD.

Attn: Jeffrey Traum

280 PARK AVE, 3RD FLOOR

NEW YORK, NY 10017

Email: legal@napierparkglobal.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $341,265.76

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

59



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Nash Point CLO Unlimited Company

c/o James Goldman

200 Clarendon Street

Boston, MA 02116

Email: JGoldman@baincapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $623,959.56

Northern Trust Global Advisors, Inc., as Named Fiduciary to the Central States,
Southeast, and Southwest Area Pension Fund

Attn: John Serfling (or John Amberg)

Northern Trust Investments, Inc.

50 South LaSalle Street, M-15

Chicago, Illinois 60603

Email: jls3@ntrs.com

Email: jja11@ntrs.com

  

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $16,463.46

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

60



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Oaktree Fund GP II, L.P.

C/o Oaktree Capital Management, L.P.

Attn: Martin Boskovich

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Email: mboskovich@oaktreecapital.com

        on behalf of: Oaktree Loan Fund, L.P.

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $6,026,562.87

Oaktree High Yield Bond Fund, L.P.

C/o Oaktree Capital Management, L.P.

Attn: Martin Boskovich

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Email: mboskovich@oaktreecapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $83,768.12

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

61



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Oaktree High Yield Fund II, L.P.

C/o Oaktree Capital Management, L.P.

Attn: Martin Boskovich

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Email: mboskovich@oaktreecapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $293,978.68

Oaktree High Yield Plus Fund, L.P.

C/o Oaktree Capital Management, L.P.

Attn: Martin Boskovich

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Email: mboskovich@oaktreecapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $2,288,608.19

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

62



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Oaktree Loan Fund 2x (Cayman), L.P.

C/o Oaktree Capital Management, L.P.

Attn: Martin Boskovich

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Email: mboskovich@oaktreecapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $6,695,127.28

Oaktree Senior Loan Fund, L.P.

C/o Oaktree Capital Management, L.P.

Attn: Martin Boskovich

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Email: mboskovich@oaktreecapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $232,337.99

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

63



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

OCM High Yield Trust

C/o Oaktree Capital Management, L.P.

Attn: Martin Boskovich

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Email: mboskovich@oaktreecapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $184,922.07

Pacific Gas and Electric Company Postretirement Medical Plan Trust -
Non-Management Employees and Retirees

Attn: Ted Huntley (or Robin Reilly)

P.O. Box 7442

San Francisco, CA 94120

Email: txh8@pge.com

Email: rlra@pge.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $3,254.08

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

64



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

PG&E Corporation Retirement Master Trust

Attn: Ted Huntley (or Robin Reilly)

P.O. Box 7442

San Francisco, CA 94120

Email: txh8@pge.com

Email: rlra@pge.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $45,557.12

Race Point II CLO, Limited

c/o James Goldman

200 Clarendon Street

Boston, MA 02116

Email: JGoldman@baincapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $435,449.35

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

65



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Race Point III CLO Public Unlimited Company

c/o James Goldman

200 Clarendon Street

Boston, MA 02116

Email: JGoldman@baincapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $317,668.91

Race Point IV CLO, Ltd.

c/o James Goldman

200 Clarendon Street

Boston, MA 02116

Email: JGoldman@baincapital.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $626,727.24

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

66



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

 

Sankaty Special Situations I Grantor Trust

c/o James Goldman

200 Clarendon Street

Boston, MA 02116

Email: JGoldman@baincapital.com

        on behalf of: SSS Funding II LLC

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $351,803.71

 

State Teachers Retirement System of Ohio

Attn: Mark Maxwell (or Ryan Collins)

275 East Broad Street

Columbus, Ohio 43215

Email: MaxwellM@strsoh.org

Email: CollinsR@strsoh.org

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $61,099.68

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

67



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

TCW Asset Management Company LLC

Attn: Eric Hausner

865 S. Figueroa St., Suite 1800

Los Angeles, CA 90017

Email: Eric.Hausner@tcw.com on behalf of:

•  CRESCENT SENIOR SECURED FLOATING RATE LOAN FUND, LLC

•  MOMENTUM CAPITAL FUND LTD

•  TCW HIGH INCOME PARTNERS, LTD.

•  TCW SENIOR SECURED LOAN FUND, L.P.

•  VITESSE CLO, LTD.

•  VELOCITY CLO, LTD.

•  WEST BEND MUTUAL INSURANCE COMPANY

•  RGA Reinsurance Company

  

 

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $1,397,946.54

 

Texas County & District Retirement System

Attn: Sandra Bragg (or Ann McGeehan)

901 Mopac S., Barton Oaks Plaza IV, Ste. 500

Austin, TX 78746

Email: sandra@tcdrs.org

Email: ann@tcdrs.org

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $87,517.96

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

68



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

 

TMCT II, LLC

Attn: William Steinhart, Jr. (or Mike Jenkins)

100 East Corson Street, Suite 200

Pasadena, CA 91103

Email: wstinehart@gibsondunn.com

Email: MJenkins@lhmp.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $14,055.96

 

TMCT, LLC

Attn: William Steinhart, Jr. (or Mike Jenkins)

100 East Corson Street, Suite 200

Pasadena, CA 91103

Email: wstinehart@gibsondunn.com

Email: MJenkins@lhmp.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $13,976.82

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

69



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

 

Transamerica Aegon High Yield Bond VP, a series of Transamerica Series Trust

c/o Transamerica

Attn: Rhonda Mills

1801 California Street, Suite 5200

Denver, CO 80202

Email: rhonda.mills@transamerica.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $350,030.83

 

Variable Insurance Products Fund: High Income Portfolio

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $3,271.61

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

70



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

 

Variable Insurance Products Fund V: Strategic Income Portfolio

c/o Fidelity Investments

Attn: Colm Hogan

Mail Code: V10F

245 Summer St.

Boston MA 02210

Email: Colm.Hogan@FMR.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $138,809.58

 

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

71



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

 

Wells Fargo Bank, N.A.

Attn: Joel Brighton, Legal Department

MAC: D1130-161

Two Wells Fargo Center

301 S. Tryon St., Suite 1615

Charlotte, NC 28202

Email: joel.brighton@wellsfargo.com

on behalf of:

•  Wells Fargo Principal Investments, LLC

•  Wells Fargo High Yield Bond Fund, a series of Wells Fargo Funds Trust

•  Wells Fargo Income Opportunities Fund

•  Wells Fargo Multi-Sector Income Fund

•  Wells Fargo Utilities and High Income Fund

•  High Yield Bond Fund, a series of 525 Market Street Fund LLC

•  Wells Fargo & Company Master Pension Trust

•  Wells Fargo Core Plus Bond Fund, a series of Wells Fargo Funds Trust

•  Los Angeles Department Water and Power Employees’ Retirement, Disability and
Death Benefit Insurance Plan

  

 

 

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $2,493,630.92

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

72



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

 

Western Asset Management Company, LLC

Attn: Adam Wright, Legal Department

385 East Colorado Blvd.

Pasadena, CA 91101

Email: Adam.Wright@westernasset.com

on behalf of:

•  Mt. Wilson CLO II, Ltd.

•  Legg Mason ClearBridge Capital & Income Fund

•  Western Asset Floating Rate High Income Fund, LLC

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $2,087,462.13

 

Westpath Benefits and Investments

Attn: Constance Christian (or Frank Holsteen or Rashed Khan)

1901 Chestnut Avenue

Glenview, IL 60025

Email: cchristian@wespath.org

Email: fholsteen@wespath.org

Email: rkhan@wespath.org

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $41,467.56

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

73



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

BBT Master Fund, L.P.

BBT Fund, L.P.

SRI Fund, L.P.

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $137,561.72

BlackRock Corporate High Yield Fund, Inc.

BlackRock Debt Strategies Fund, Inc.

BlackRock Floating Rate Income Strategies Fund Inc.

BlackRock High Yield Bond Portfolio, a series of BlackRock Funds II

High Yield Bond Portfolio

BlackRock Senior Income Series II

BlackRock Senior Income Series IV

R3 Capital Partners Master L.P.

BGIS Income Strategies Portfolio

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $317,944.55

California State Teachers’ Retirement System

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $107,983.77

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

74



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

   Pro Rata Share of Allowed GUC
Trust Claims*

Delaware Strategic Income Fund, a series of Delaware Group Government Fund (fka
Delaware Core Plus Bond Fund); Delaware Corporate Bond Fund, a series of
Delaware Group Income Funds; Delaware Diversified Income Fund, a series of
Delaware Group Adviser Funds; Delaware Investments Dividend and Income Fund,
Inc.; Delaware Wealth Builder Fund, a series of Delaware Group Equity Fund V
(fka Delaware Dividend Income Fund); Macquarie Core Bond Portfolio, a series of
Delaware Pooled Trust (fka The Core Plus Fixed Income Portfolio); Macquarie High
Yield Bond Portfolio, a series of Delaware Pooled Trust (fka The High-Yield Bond
Portfolio); Delaware Enhanced Global Dividend and Income Fund; Delaware Extended
Duration Bond Fund, a series of Delaware Group Income Funds; Delaware High-Yield
Opportunities Fund, a series of Delaware Group Income Funds (on its own behalf
and as successor to Delaware Delchester Fund, a series of Delaware Group Income
Funds); Delaware VIP Diversified Income Series, a series of Delaware VIP Trust;
Delaware VIP High A17 Yield Series, a series of Delaware VIP Trust; Optimum
Fixed Income Fund, a series of Optimum Fund Trust

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

 

 

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $614,546.58

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

75



--------------------------------------------------------------------------------

Schedule 1

 

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Fortress Credit Investments I Ltd.

Fortress Credit Investments II Ltd.

Drawbridge Special Opportunities Fund LP

Drawbridge Special Opportunities Fund Ltd.

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $990,543.73

Four Corners CLO II Ltd.

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $27,494.11

Four Corners CLO III Ltd.

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $27,494.21

Guggenheim High Yield Fund

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $47,653.07

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

76



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Guggenheim Portfolio Company X, LLC

GPC 69 LLC

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $145,244.77

Houston Police Officers’ Pension System

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $7,949.00

Illinois Municipal Retirement Fund

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $45,106.92

JHF II Floating Rate Income Fund

JHF II High Yield Bond Fund

JHVIT Floating Rate Income Trust

JHVIT High Yield Bond Trust

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $1,419,873.28

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

77



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Lord Abbett Investment Trust - Lord Abbett High Yield Fund

Lord Abbett Investment Trust - Lord Abbett Floating Rate Fund

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $72,847.21

LVIP Delaware Bond Fund, a series of Lincoln Variable Insurance Products Trust

LVIP JPMorgan Retirement lncome Fund (the successor to LVIP Delaware Foundation®
Conservative Allocation Fund, a series of Lincoln Variable Insurance Products
Trust and the LVIP Delaware Managed Fund)

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $1,444.80

Mason Capital, Ltd.

Mason Capital, LP

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $1,204,660.71

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

78



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Missouri State Employees’ Retirement System

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $23,983.68

Neuberger Berman High Yield Strategies Fund Inc. (f/k/a Lehman Brothers First
Trust Income Opportunity Fund)

Neuberger Berman High Income Bond Fund (f/k/a Lehman

Brothers High Income Bond Fund)

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $122,065.35

New York Life Insurance Company on behalf of itself, its subsidiaries, and any
fund, account, pool, or investment vehicle owned, managed or advised by New York
Life Insurance Company, including but not limited to MacKay New York Life
Insurance Company (Guaranteed Products), New York Life lnsurance

Company Guaranteed Products, New York Life Insurance Company (Guaranteed
Products), New York Life Insurance Company GP – Portable Alpha, and MacKay
Shields Core Plus Alpha Fund Ltd

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $41,026.32

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

79



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

North Dakota State Investment Board

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $9,550.20

PIMCO 1464 - Freescale Semiconductor Inc. Retirement Savings

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $67,482.48

PIMCO Income Strategy Fund

PIMCO Income Strategy Fund II

Red River HYPi, L.P.

PIMCO Cayman Trust: PIMCO Cayman Bank Loan Fund

Stocks PLUS, Sub-Fund B, LLC

PIMCO Funds: PIMCO Total Return Fund

PIMCO Funds: Private Account Portfolio Series High Yield Portfolio

PIMCO Funds: Global Investors Series plc, Global Investment Grade Credit Fund

GIS Global Investment Grade Credit Fund

Fairway Loan Funding Company

Mayport CLO, Ltd.

Portola CLO, Ltd.

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

 

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $131,057.68

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

80



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Plumbers & Pipefitters National Pension Fund

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $72,374.00

Putnam Floating Rate Income Fund

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $42,362.49

Russell Investment Company Russell Strategic Bond Fund

Russell Institutional Funds LLC Russell Core Bond Fund

Russell Investment Company plc Russell U.S. Bond Fund

Russell Investment Company plc on behalf of its sub-fund The Global Strategic
Yield Fund, and its successor funds, and Multi- Style, Multi-Manager Fund plc on
behalf of its sub-fund, The

Global Strategic Yield Fund

Russell Trust Company Russell Multi-Manager Bond Fund

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $57,791.05

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

81



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Solus Core Opportunities Master Fund

Sola Ltd

Ultra Master Ltd

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $96,900.74

Taconic Capital Partners 1.5 L.P.

Taconic Market Dislocation Fund II L.P.

Taconic Market Dislocation Master Fund II L.P.

Taconic Opportunity Fund L.P.

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $2,337,485.31

The Lincoln National Life Insurance Company Separate Account 12 The Lincoln
National Life Insurance Company Separate Account 20

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $22,280.86

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

82



--------------------------------------------------------------------------------

Schedule 1

 

Initial Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Thrivent Financial for Lutherans

Thrivent High Yield Fund, a series of Thrivent Mutual Funds Thrivent High Yield
Portfolio, a series of Thrivent Series Fund, Inc. Thrivent Income Fund, a series
of Thrivent Mutual Funds

Thrivent Income Portfolio, a series of Thrivent Series Fund, Inc.

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $423,366.47

Virginia Retirement System

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $118,080.65

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

83



--------------------------------------------------------------------------------

Schedule 1

 

Remaining Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Grand Central Asset Trust, SIL Series

c/o Fiona M. Fallon

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Email: fiona.m.fallon@barclayscapital.com

  

 

Davis Polk & Wardwell LLP

c/o Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email: elliot.moskowitz@davispolk.com

   $214.38

Carlyle High Yield Par IX Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Coca-Cola Company Retirement & Master Trust

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Golden Tree Loan Opportunities III, Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Golden Tree Loan Opportunities IV, Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

84



--------------------------------------------------------------------------------

Schedule 1

 

Remaining Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Hewett’s Island CLO IV

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Hewett’s Island CLO V Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Hewett’s Island CLO VI Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Oak Hill Credit Opportunities Financing Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Oak Hill Credit Opportunities Master Fund, Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

85



--------------------------------------------------------------------------------

Schedule 1

 

Remaining Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Oak Hill Credit Partners II Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Oak Hill Credit Partners III Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Oak Hill Credit Partners IV Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Oak Hill Credit Partners V Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

OHA Capital Solution Financing (Offshore), Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

86



--------------------------------------------------------------------------------

Schedule 1

 

Remaining Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

OHA Capital Solution Financing (Onshore), Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

OHA Park Avenue CLO I Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

OHSF Financing Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

OHSF II Financing Ltd.

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

Inter-Local Pension Fund of the Graphic Communications Conference of the
International Brotherhood of Teamsters c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

87



--------------------------------------------------------------------------------

Schedule 1

 

Remaining Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Stichting Pensioenfonds van de Metalektro f/k/a Stichting
Bedrijfstakpensioenfonds Voor De Metalektro

c/o Hahn & Hessen LLP

Attn: Mark T. Power

488 Madison Avenue

New York, NY 10022

email: MPower@hahnhessen.com

  

 

Hahn & Hessen LLP

c/o Mark T. Power

488 Madison Avenue

New York, NY 10022

Email: Mpower@hahnhessen.com

  

 

[The aggregate share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Hahn & Hessen LLP on behalf of all of its clients is listed
above]

 

Caterpillar lnc. Pension Master Trust

Attn: Asha Mehrotra

510 Lake Cook Rd., Suite 100

Deerfield, IL 60015

Email: Mehrotra_Asha_T@cat.com

  

Jones Day

c/o Christopher DiPompeo

51 Louisiana Ave., N.W.

Washington, D.C. 20001

Email: cdipompeo@jonesday.com

 

Munger, Tolles & Olson LLP

c/o Nicholas Fram

560 Mission St., 27th Floor

San Francisco, CA 94105

Email: nicholas.fram@mto.com

   $25,629.14

Genesis CLO 2007-1 Ltd.

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $42,917.63

Golden Knight II CLO, Ltd.

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $0.00

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

88



--------------------------------------------------------------------------------

Schedule 1

 

Remaining Required Term Lender Party (or its Designee),

Address and Email

  

Counsel, Address and Email

  

Pro Rata Share of Allowed GUC

Trust Claims*

Teachers’ Retirement System of Oklahoma

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

  

 

[The pro rata share of Allowed GUC Trust Claims in respect of Initial Defense
Costs incurred by Kasowitz Benson Torres LLP on behalf of Teachers’ Retirement
System of Oklahoma is currently included with the Pro Rata Share of Allowed GUC
Trust Claims listed above for Lord Abbett Investment Fund - Lord Abbett High
Yield Fund and Lord Abbett Investment Trust - Lord Abbett Floating Rate Fund]

Fire & Police Employees’ Retirement System of the City of Baltimore

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $20,408.28

SF-3 Segregated Portfolio

c/o Kasowitz Benson Torres LLP

Attn: Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: aglenn@kasowitz.com

  

 

Kasowitz Benson Torres LLP

c/o Andrew K. Glenn

1633 Broadway

New York, NY 10019

Email: Aglenn@kasowitz.com

   $370.41    Total:    $231,000,000.00

 

*

The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are
the same.

 

89



--------------------------------------------------------------------------------

Schedule 2

 

 

STB Insurer

  

Address

AIG Excess Liability Insurance International Limited   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Arch Reinsurance Ltd.   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Bar Vermont Risk Retention Group, Inc   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Beazley Syndicate at Lloyd’s (Reinsurer)   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Brit Syndicate 2987/Brit Insurance Limited   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Columbia Casualty Company (CNA)   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com



 

1



--------------------------------------------------------------------------------

Schedule 2

 

STB Insurer

  

Address

Endurance Specialty Insurance Ltd.   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

General Security Indemnity Company of Arizona (Scor Re)   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Hiscox Syndicate at Lloyd’s (Reinsurer)   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Interstate Fire & Casualty Company   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Lexington Insurance Company (UK)   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Lexington Insurance Company (US)   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com



 

2



--------------------------------------------------------------------------------

Schedule 2

 

STB Insurer

  

Address

Liberty Mutual Insurance Europe   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Max Bermuda Ltd.   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Nautilus Insurance Company (Berkley)   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

St. Paul Surplus Lines Insurance Company   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

Swiss Re International SE   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com

XL Insurance (Bermuda) Ltd.   

Mendes & Mount LLP

c/o Kevin G. Flynn

750 Seventh Avenue

New York, NY 10019

Email: kevin.flynn@mendes.com



 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

------------------------------------------------------------------------x

   In re:    Chapter 11

 

MOTORS LIQUIDATION COMPANY, f/k/a

   GENERAL MOTORS CORPORATION, et al.,    Case No. 09-50026 (MG)      (Jointly
Administered)

Debtors.                                         

------------------------------------------------------------------------x

  

MOTORS LIQUIDATION COMPANY AVOIDANCE

ACTION TRUST, by and through the Wilmington Trust
Company, solely in its capacity as Trust Administrator and Trustee,

        Adversary Proceeding Plaintiff,                                         
   Case No. 09-00504 (MG) against                JPMORGAN CHASE BANK, N.A., et
al.,   

Defendants.                                   

------------------------------------------------------------------------x

  

ORDER PURSUANT TO SECTIONS 105 AND 1142 OF THE BANKRUPTCY

CODE AND BANKRUPTCY RULE 9019 APPROVING

THE SETTLEMENT AGREEMENT AND RELATED RELIEF

Upon the motion (the “Motion”) of Motors Liquidation Company Avoidance Action
Trust (the “AAT”) pursuant to Bankruptcy Code sections 105(a) and 1142 and
Bankruptcy Rule 9019 dated April     , 2019 for approval of the settlement
agreement (the “Settlement Agreement”) dated as of April 10, 2019, entered into
among the AAT, the Motors Liquidation Company GUC Trust (the “GUC Trust”), each
of the defendants in the Term Loan Avoidance Action that are listed on Schedule
1 to the Settlement Agreement (including any dissolved defendant on behalf of
which its former manager or other related Person executed the Settlement
Agreement), including, without limitation, JPMorgan Chase Bank, N.A., in its
individual capacity and as administrative



--------------------------------------------------------------------------------

agent (in both such capacities, “JPMorgan”) under a Term Loan Agreement dated as
of November 29, 2006 and amended from time to time (the “Term Loan Agreement”),
and Simpson Thacher & Bartlett LLP (each a “Party,” and collectively, the
“Parties”)1; and the joinder to the Motion by the GUC Trust dated
                    ; and the Court having jurisdiction to consider the Motion
and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334;
and consideration of the Motion and the relief requested therein being a core
proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this
Court pursuant to 28 U.S.C. § 1409; and upon consideration of the Declaration of
Arthur J. Gonzalez dated April     , 2019; and due and proper notice of the
Settlement Agreement having been given, and no other or further notice being
necessary; and the Court having reviewed the Settlement Agreement; and after due
deliberation and for good cause shown,

THE COURT FINDS2:

A.    The legal and factual bases set forth in the Motion establish just and
sufficient cause to grant the relief requested therein.

B.    The Settlement Agreement and the actions contemplated thereby, including
the releases and bar order given therein, meet the standards established by the
Second Circuit for the approval of a compromise and settlement in bankruptcy,
and are reasonable, fair and equitable and supported by adequate consideration.

 

 

1 

The Settlement Agreement is annexed as Exhibit      to the Motion. Capitalized
terms in this Order without definition have the meanings ascribed thereto in the
Settlement Agreement.

2 

The findings and conclusions set forth herein constitute the Court’s findings of
fact and conclusions of law pursuant to Bankruptcy Rule 7052. To the extent that
any of the findings of fact constitute conclusions of law, they are adopted as
such. To the extent any of the following conclusions of law constitute findings
of fact, they are adopted as such.

 

2



--------------------------------------------------------------------------------

C.    The Settlement Agreement and the actions contemplated thereby, including
the releases given therein, are in the best interests of the beneficiaries of
the AAT.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

1.    The Motion is GRANTED and the Settlement Agreement is APPROVED.

2.    Any and all objections to the Motion or the relief requested therein that
have not been withdrawn, waived or settled, and all reservations of rights
included therein, are hereby overruled on the merits.

3.    The AAT and the GUC Trust are authorized to take all necessary steps
pursuant to the terms and conditions of the Settlement Agreement to effectuate
the Settlement Agreement and the other Settlement Documents, including without
limitation, execution, delivery and performance of the Settlement Agreement and
the other Settlement Documents, allowance of the Allowed TL Claims, and
effectuation of the releases, bar order and the covenants not to sue
incorporated in the Settlement Agreement, the other Settlement Documents and/or
this Order.

4.    As evidenced by the affidavits of service filed with this Court, and in
accordance with the procedures described in the Motion, notice has been given
and a reasonable opportunity to object or be heard with respect to the Motion
and the relief requested therein has been afforded to (a) the potential
beneficiaries of the AAT, including the holders of Allowed General Unsecured
Claims (as defined in the AAT Agreement); (b) the DIP Lenders; (c) the Capital
Providers; (d) the Office of the United States Trustee for the Southern District
of New York; (e) counsel to the Signatory Plaintiffs, as such term is defined in
the settlement agreement by and among the Signatory Plaintiffs and the GUC
Trust, dated as of February 1, 2019; (f) JPMorgan; (g) the Defendants Steering
Committee Counsel; (h) all other Term Lender counsel of record; (i) any other
Term Lender recipient of the Term Loan Repayment at the electronic or physical
address provided

 

3



--------------------------------------------------------------------------------

to JPMorgan, as agent, by the Term Lender as of June 30, 2009 (or such other
address, if any, as provided by such Term Lender to JPMorgan thereafter in
connection with the Term Loan Avoidance Action); (j) any Net Proceeds
Counter-Party to a Net Proceeds Transaction with JPMorgan; (k) any Net Proceeds
Counter-Party to a Net Proceeds Transaction with a Non-JPMorgan Term Lender
Party, provided that such Net Proceeds Counter-Party is known to the employee or
representative of such Non-JPMorgan Term Lender Party who is responsible for
supervising the defense of the Term Loan Avoidance Action; (1) additional
publication notice of the Motion has been published in The New York Times and
Investor’s Business Daily, as set forth in the Settlement Agreement; and the
notice was good, sufficient and appropriate in light of the circumstances and
the nature of the relief requested, and no other or further notice is or shall
be required.

5.    The Fee Examiner shall be given the maximum immunity permitted by law from
civil actions for all acts taken or omitted in the performance of her duties. In
addition to such immunity, no action may be commenced against the Fee Examiner
in connection with Fee Examiner matters except in this Court and only with the
prior approval of this Court, which retains exclusive jurisdiction.

6.    This Order is a final order within the meaning of 28 U.S.C. § 158(a).

7.    Upon entry of this Order, any Person (other than a DIP Lender) that is not
a signatory to the Settlement Agreement is permanently barred, enjoined, and
restrained from contesting or disputing the reasonableness of the settlement, or
commencing, prosecuting, or asserting any Actions, including, without
limitation, Actions for contribution, indemnity, or comparative fault (however
denominated and on whatsoever theory), arising out of or related to any Released
Matters.

 

4



--------------------------------------------------------------------------------

8.    JPMorgan is authorized in its capacity as administrative agent pursuant to
Section 8.05 of the Term Loan Agreement to grant the releases by the Term
Lenders contemplated by the Settlement Agreement.

9.    For the avoidance of doubt, nothing in this Order shall preclude:
(i) claims by the Parties to the Settlement Agreement or Settlement Documents to
enforce any obligations created therein; (ii) claims by the Parties to the
Settlement Agreement to enforce this Order; or (iii) claims by JPMorgan and the
non-JPMorgan Term Lender Parties to pursue, receive or retain distributions on
the Allowed TL Claims allocated in Schedule 1 of the Settlement Agreement.

10.    The AAT Settlement Payment is (i) being made to the AAT to settle the
Term Loan Avoidance Action against the Term Lenders, (ii) a partial repayment of
the Term Loan Repayment on behalf of the Term Lenders, and (iii) a recovery by
the AAT of the proceeds of the Term Loan Avoidance Action.

11.    The claims arising in favor of the Term Lenders as a result of the AAT
Settlement Payment are allowed claims against the GUC Trust and the AAT pursuant
to Bankruptcy Code section 502(h), and are “Term Loan Avoidance Action Claims”
under and as defined in the GUC Trust Agreement and the AAT Agreement,
respectively.

12.    The failure to specifically include any particular provision of the
Settlement Agreement in this Order shall not diminish or impair the
effectiveness of such provision, it being the intent of this Court that the
Settlement Agreement, and all actions required for its implementation, be
approved in its entirety.

13.    If the Final Closing Conditions are not met, then this Order shall be
deemed to be nullified and void ab initio in all respects.

14.    This Order shall be immediately effective and enforceable upon entry.

 

5



--------------------------------------------------------------------------------

15.    The Court shall retain jurisdiction to hear and determine any and all
matters concerning this Order.

IT IS SO ORDERED.

Dated:             , 2019

  New York, New York

 

 

MARTIN GLENN

United States Bankruptcy Judge

 

6



--------------------------------------------------------------------------------

EXHIBIT B

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

    :    In re:   :    Chapter 11 Case     :    MOTORS LIQUIDATION COMPANY, et
al.,   :    Case No. 09-50026 (MG)     :   

Debtors.

 

 

:

:

  

(Jointly Administered)

 

 

MOTORS LIQUIDATION COMPANY AVOIDANCE ACTION TRUST, by and through the Wilmington
Trust Company, solely in its capacity as Trust Administrator and Trustee,

 

Plaintiff,

 

vs.

 

 

:

:

:

:

:

:

:

  

 

Adversary Proceeding

    

Case No. 09-00504 (MG)

  :      :   

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent for Various
Lenders Party to the Term Loan Agreement described herein, et al.,

 

Defendants.

 

:

:

:

     :      :        :   

[PROPOSED] ORDER OF DISMISSAL

WHEREAS, the Motors Liquidation Company Avoidance Action Trust (the “AAT”) has
negotiated and agreed to a settlement of its claims in the above-captioned
action (the “Action”);

NOW, THEREFORE, IT IS HEREBY ORDERED, that:

1.    The AAT’s claims in the Action are dismissed with prejudice and without
costs except as provided and in accordance with the settlement agreement
settling all claims in the Action (the “Settlement Agreement”).



--------------------------------------------------------------------------------

2.    The Settlement Agreement shall not be admissible in any proceeding, except
to enforce the terms of the Settlement Agreement.

Dated:             , 2019

 

BINDER & SCHWARTZ LLP By:  

 

  Eric B. Fisher   Neil S. Binder   Lindsay A. Bush   Lauren K. Handelsman  
Tessa B. Harvey   Lisa C. Lightbody   366 Madison Avenue, 6th Floor   New York,
New York 10017   Telephone: (212) 510-7008   Facsimile: (212) 510-7008  

Attorneys for the Motors Liquidation

Company Avoidance Action Trust

SO ORDERED this              day of             , 2019.

 

     

 

      Martin Glenn       United State Bankruptcy Judge

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

MOTORS LIQUIDATION COMPANY AVOIDANCE ACTION TRUST, by and through the Wilmington
Trust Company, solely in its capacity as Trust Administrator and Trustee,

  

)

)

)

)

)

  

Plaintiff,

   )                C.A. No. 12191-VCS

                                         v.

   )       )   

OAKTREE LOAN FUND, L.P.,

   )       )   

Defendant.

   )       )   

STIPULATION AND [PROPOSED] ORDER

OF DISMISSAL WITH PREJUDICE

Plaintiff Motors Liquidation Company Avoidance Action Trust, by and through the
Wilmington Trust Company, solely in its capacity as Trust Administrator and
Trustee, and Oaktree Loan Fund, L.P., by and through Oaktree Loan Fund GP, L.P.,
solely in its capacity as Trustee, hereby stipulate and agree, pursuant to Rule
41(a)(1)(ii), and subject to the approval of the Court, to the dismissal with
prejudice of the above-captioned action and all claims asserted therein.

The parties shall bear their own fees and costs.

 



--------------------------------------------------------------------------------

  YOUNG CONAWAY STARGATT & TAYLOR, LLP     

/s/

               

OF COUNSEL:

 

Eric B. Fisher

Neil S. Binder

Lindsay A. Bush

Lauren K. Handelsman

BINDER & SCHWARTZ LLP

366 Madison Avenue, 6th Floor

New York, New York 10017

(212) 510-7008

 

Elena C. Norman (#4780)

Richard J. Thomas (#5073)

Rodney Square

1000 North King Street

Wilmington, DE 19801

(302) 571-6600

 

Counsel for Plaintiff Motors Liquidation Company Avoidance Action Trust, by and
through Wilmington Trust Company, solely in its capacity as the Trust
Administrator and Trustee

     ROSS ARONSTAM & MORITZ LLP    OF COUNSEL:  

/s/

  

 

Erin L. Burke

JONES DAY

555 South Flower Street

Fiftieth Floor

Los Angeles, California 90071

(213) 243-2692

 

C. Kevin Marshall

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001-2113

(202) 879-3851

 

David E. Ross (Bar No. 5228)

Benjamin Z. Grossberg (Bar No. 5615)

100 S. West Street, Suite 400

Wilmington, Delaware 19801

(302) 576-1600

 

Attorneys for Defendant Oaktree Loan Fund GP, L.P, solely in its capacity as
Trustee of and for Defendant Oaktree Loan Fund, L.P.

   Dated:                         



--------------------------------------------------------------------------------

SO ORDERED this            day of            , 2019

 

 

Vice Chancellor Joseph R. Slights III



--------------------------------------------------------------------------------

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

    

 

MOTORS LIQUIDATION COMPANY AVOIDANCE ACTION TRUST, by and through the Wilmington
Trust Company, solely in its capacity as Trust Administrator and Trustee,

 

Plaintiff,

 

                             v.

 

SSS FUNDING II, LLC,

 

Defendant.

 

  )     

)

     )      )      )   

C.A. No. 12248-VCS

  )      )     

)

    

)

    

)

    

)

    

)

  

STIPULATION AND [PROPOSED] ORDER

OF DISMISSAL WITH PREJUDICE

Plaintiff Motors Liquidation Company Avoidance Action Trust, by and through the
Wilmington Trust Company, solely in its capacity as Trust Administrator and
Trustee, and SSS Funding II, LLC, by and through Sankaty Special Situations I,
L.P., solely in its capacity as Receiver, hereby stipulate and agree, pursuant
to Rule 41(a)(1)(ii), and subject to the approval of the Court, to the dismissal
with prejudice of the above-captioned action and all claims asserted therein.

The parties shall bear their own fees and costs.



--------------------------------------------------------------------------------

  

YOUNG CONAWAY STARGATT

& TAYLOR, LLP

OF COUNSEL:   

/s/

  

Elena C. Norman (#4780)

Richard J. Thomas (#5073)

Eric B. Fisher

Neil S. Binder

Lindsay A. Bush

Lauren K. Handelsman

BINDER & SCHWARTZ LLP

366 Madison Avenue, 6th Floor

New York, New York 10017

(212) 510-7008

  

Rodney Square

1000 North King Street

Wilmington, DE 19801

(302) 571-6600

 

Counsel for Plaintiff Motors Liquidation Company Avoidance Action Trust, by and
through Wilmington Trust Company, solely in its capacity as the Trust
Administrator and Trustee

OF COUNSEL:   

ROSS ARONSTAM & MORITZ LLP

 

/s/

 

Erin L. Burke

JONES DAY

555 South Flower Street

Fiftieth Floor

Los Angeles, California 90071

(213) 243-2692

 

C. Kevin Marshall

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001-2113

(202) 879-3851

  

David E. Ross (Bar No. 5228)

Benjamin Z. Grossberg (Bar No. 5615)

100 S. West Street, Suite 400

Wilmington, Delaware 19801

(302) 576-1600

 

Attorneys for Sankaty Special Situations I, L.P., solely in its capacity as
Receiver for Defendant SSS Funding II, LLC

Dated:                        



--------------------------------------------------------------------------------

SO ORDERED this            day of            , 2019

 

 

Vice Chancellor Joseph R. Slights III



--------------------------------------------------------------------------------

EXHIBIT D

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

    In re:        Chapter 11 Case     MOTORS LIQUIDATION COMPANY, et al.,       
Case No. 09-50026 (MG)    

Debtors.

 

       (Jointly Administered)     MOTORS LIQUIDATION COMPANY AVOIDANCE ACTION
TRUST, by and through the Wilmington Trust Company, solely in its capacity as
Trust Administrator and Trustee,       

Adversary Proceeding

 

Case No. 09-00504 (MG)

    Plaintiff,        vs.            JPMORGAN CHASE BANK, N.A., individually and
as Administrative Agent for Various Lenders Party to the Term Loan Agreement
described herein, et al.,           

Defendants.

 

 

      

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

WHEREAS, the undersigned parties to the above-captioned action (the “Action”)
have negotiated and agreed to a settlement of their claims and cross-claims in
the Action:

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, that:

1.    All claims and cross-claims by the undersigned parties are dismissed with
prejudice and without costs except as provided and in accordance with the
settlement agreement settling all claims in the Action (the “Settlement
Agreement”).

2.    The Settlement Agreement shall not be admissible in any proceeding, except
to enforce the terms of the Settlement Agreement.



--------------------------------------------------------------------------------

Dated:               , 2019 WACHTELL, LIPTON, ROSEN & KATZ By:  

 

 

Marc Wolinsky

Harold S. Novikoff

Amy R. Wolf

51 West 52nd Street

New York, New York 10019

Telephone: (212) 403-1000

Facsimile: (212) 403-2000

Email: MWolinsky@wlrk.com

KELLEY DRYE & WARREN LLP  

John M. Callagy

Nicholas J. Panarella

Martin A. Krolewski

101 Park Avenue

New York, New York 10178

Telephone: (212) 808-7800

Facsimile: (212) 808-7897

Email: JCallagy@kelleydrye.com

JONES DAY  

C. Lee Wilson

250 Vesey Street

New York, New York 10281

Telephone: (212) 326-3885

Facsimile: (212) 755-7306

Email: CLWilson@jonesday.com

Attorneys for Defendant and Cross-Claim

Defendant JPMorgan Chase Bank, N.A.

 

-2-



--------------------------------------------------------------------------------

MUNGER, TOLLES & OLSON LLP By:  

 

 

John W. Spiegel

Bradley R. Schneider

Matthew A. Macdonald

350 South Grand Avenue, 50th Floor

Los Angeles, CA 90071

Telephone: (213) 683-9100

Email: john.spiegel@mto.com

JONES DAY  

Bruce Bennett

Erin Burke

555 South Flower Street, 50th Floor

Los Angeles, CA 90071

Telephone: (213) 489-3939

Email: bbennett@jonesday.com

 

Gregory Shumaker

Christopher DiPompeo

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Telephone: (202) 879-3939

Email: gshumaker@jonesday.com

Attorneys for the Term Loan Lenders as listed in Appendix A to the Consent
Motion to Withdraw [Dkt. 753] KASOWITZ, BENSON, TORRES & FRIEDMAN LLP By:  

 

 

Andrew K. Glenn

Michelle Genet Bernstein

Frank DiCarlo

1633 Broadway

New York, NY10019

Tel: (212) 506-1700

Email: aglenn@kasowitz.com

Attorneys for the Ad Hoc Group of Cross-Claiming Term Lenders listed in Appendix
A to Dkt. 334 and the Ad Hoc Supplemental Group of Answering Term Lenders listed
in Appendix A to Dkt. 690

 

-3-



--------------------------------------------------------------------------------

ENTWISTLE & CAPPUCCI LLP By:  

 

 

Joshua K. Porter

299 Park Avenue, 20th Floor

  New York, NY 10171   Tel: (212) 894-7282   Email: jporter@entwistle-law.com  
Attorneys for Teachers’ Retirement System of the State of lllinois and TCW
Illinois State Board of lnvestments BARONE MOONEY NEWMAN & FOREMAN By:  

 

 

Cindy Newman

343 Thornall Street, Suite 650

  Edison, New Jersey 08837   Tel: (732) 494-0050   Email: Cindy.Newman@csaa.com
  Attorneys for Wells Cap Mgmt—13923601

 

-4-



--------------------------------------------------------------------------------

EXHIBIT E

MUTUAL RELEASES BY AND AMONG UNITED STATES DEPARTMENT OF

TREASURY ON BEHALF OF THE DIP LENDERS; JPMORGAN CHASE BANK, N.A.;

AND SIMPSON THACHER & BARTLETT LLP

The United States Department of Treasury (“Treasury”), on behalf of itself and,
in Treasury’s capacity as Required Lender, Export Development Canada
(collectively, the “DIP Lenders”), in each case on behalf of itself and on
behalf of its past, present and future representatives, beneficiaries, monitors,
trustees, agents and predecessor and successor entities, hereby does and shall
be deemed to fully, finally and forever generally release, waive and discharge
JPMorgan Chase Bank, N.A. (“JPMorgan”), Simpson Thacher & Bartlett LLP (“STB”)
and each of their respective predecessors, successors and assigns, past, present
and future direct and indirect parents, subsidiaries, affiliates and all of
their respective property, and each of their respective past, present and future
partners, members, officers, directors, employees, divisions, branches, control
persons, attorneys, financial advisors, accountants, investment bankers,
investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their
respective property, if any, from and in respect of all Released Matters, as
defined below.

JPMorgan and STB, in each case on behalf of itself and on behalf of its past,
present and future representatives, beneficiaries, monitors, trustees, agents
and predecessor and successor entities, hereby does and shall be deemed to
fully, finally and forever generally release, waive and discharge each of the
DIP Lenders and each of their respective predecessors, successors and assigns,
past, present and future direct and indirect parents, subsidiaries, affiliates
and all of their respective property, and each of their respective past, present
and future partners, members, officers, directors, employees, divisions,
branches, control persons, attorneys, financial advisors, accountants,
investment bankers, investment advisors, actuaries, professionals, collateral
managers, equity holders, noteholders, agents, trustees and representatives and
all of their respective property, if any, from and in respect of all Released
Matters, as defined below.

All rights under Section 1542 of the California Civil Code, or any analogous
state or federal law, are hereby expressly WAIVED, if applicable, with respect
to any of the Actions described in this Release. Section 1542 of the California
Civil Code reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE DEBTOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

For purposes of this release, the following terms shall have the following
respective meanings:

“AAT Agreement” means the Motors Liquidation Company Avoidance Action Trust
Agreement dated as of March 30, 2011 (as amended and restated from time to
time).



--------------------------------------------------------------------------------

“Actions” means all claims, including without limitation indemnification and
subrogation claims, objections to claims, causes of action, avoidance actions,
setoff challenges, debts, obligations, rights, suits, damages, actions,
interests, remedies, fees, costs, expenses and liabilities, whether asserted or
unasserted, known or unknown, foreseen or unforeseen, suspected or unsuspected,
liquidated or unliquidated, contingent or fixed, accrued or unaccrued, state or
federal, currently existing or hereafter arising, in law, contract, equity or
otherwise, including without limitation all claims for prepetition,
postpetition, postconfirmation, prejudgment and postjudgment interest and all
appeal rights.

“Delaware UCC-1” means the Delaware UCC-1 financing statement that was deemed
terminated by the United States Court of Appeals for the Second Circuit in In re
Motors Liquidation Co., 777 F.3d 100 (2d Cir. 2015).

“GUC Trust Agreement” means the Motors Liquidation Company GUC Trust Agreement
dated as of March 30, 2011 (as amended and restated from time to time).

“Released Matters” means any and all Actions described in, arising from, related
in any way to, or in connection with the Term Loan Avoidance Action, the
Synthetic Lease, the Term Loan Agreement, the Delaware UCC-1, and any
transactions, financing statements, collateral, services or legal advice related
to any of the foregoing, including, without limitation, any such Action with
respect to fees, expenses, prejudgment interest, or valuation. For the avoidance
of doubt, Released Matters do not include any Action to enforce any rights or
claims against persons or entities other than the DIP Lenders, JPMorgan and STB
under the AAT Agreement, the GUC Trust Agreement or the Settlement Agreement.
Nor shall this agreement or the definition of Released Matters bar any
Governmental Unit (as defined in Bankruptcy Code Section 101(27)) from pursuing
any police or regulatory action, or from pursuing any claim arising from the
exercise or enforcement of any safety, police or regulatory power or authority
against any debtor or non-debtor (together, the “Police or Regulatory Actions
and Claims”). Police or Regulatory Actions and Claims include, but are not
limited to, any criminal, civil or administrative enforcement of any law,
regulation, rule or other regulatory obligation, such as liabilities arising
under tax laws (including the Internal Revenue Code), environmental laws, civil
fraud or false claim laws, securities laws, criminal laws, and any statutory or
common-law claims associated with any fraud on or misstatement made to a
Governmental Unit; and further include the assessment and collection of any
judgments, fines, taxes, penalties, or other monetary recoveries, as well as the
pursuit and imposition of any non-monetary relief, associated with the exercise
of these police or regulatory powers except in respect of the claims asserted in
the Term Loan Avoidance Action.

“Required Lender” refers to Treasury, and has the meaning stated in Section 8.1
of the Wind-Down Agreement.

“Settlement Agreement” means the Settlement Agreement dated as of April    ,
2019 to which JPMorgan and STB are parties governing the settlement of the Term
Loan Avoidance Action.

 

-2-



--------------------------------------------------------------------------------

“Synthetic Lease” means the financing arrangement between General Motors
Corporation, JPMorgan as administrative agent, and a group of financial
institutions that, beginning on October 31, 2001, provided General Motors
Corporation with approximately $300 million in financing, secured by liens on
certain real estate properties that became subject to the financing over time.

“Term Loan Agreement” means the Term Loan Agreement dated as of November 29,
2006 and amended from time to time, among General Motors Corporation, Saturn
Corporation, JPMorgan as administrative agent, and a syndicate of lenders.

“Term Loan Avoidance Action” means the action that is captioned Motors
Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A. et al.,
Adv. Pro No. 09-00504 (Bankr. S.D.N.Y.).

“Wind-Down Agreement” means the agreement titled “$1,175,000,000 Amended and
Restated Secured Superpriority Debtor-in-Possession Credit Agreement” approved
by the United States Bankruptcy Court for the Southern District of New York by
an order (Dkt. No. 2969) in In re Motors Liquidation Co., Case No. 09-50026-MG
(Bankr. S.D.N.Y. July 5, 2009).

 

United States Department of Treasury, on behalf of itself and Export Development
Canada       JPMorgan Chase Bank, N.A., in its individual capacity and as
Administrative Agent    By:  

 

      By:   

 

     Its duly authorized representative          Its duly authorized
representative    Name:         Name:       Title:         Title:       Dated:  
      Dated:               Simpson Thacher & Bartlett LLP            By:   

 

              Its duly authorized representative            Name:              
Title:               Dated:      

 

-3-



--------------------------------------------------------------------------------

EXHIBIT F

RELEASE BY CYNTHIANA LLC

Cynthiana LLC, on behalf of itself and on behalf of its past, present and future
representatives, beneficiaries, monitors, trustees, agents, and predecessor and
successor entities, hereby does and shall be deemed to fully, finally and
forever generally release, waive and discharge JPMorgan Chase Bank, N.A.
(“JPMorgan”) and Simpson Thacher & Bartlett LLP, and each of their respective
predecessors, successors and assigns, each of their respective past, present and
future direct and indirect parents, subsidiaries, affiliates and all of their
respective property, and each of their respective past, present and future
partners, members, officers, directors, employees, divisions, branches, control
persons, attorneys, financial advisors, accountants, investment bankers,
investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their
respective property, from and in respect of all Released Matters, as defined
below.

All rights under Section 1542 of the California Civil Code, or any analogous
state or federal law, are hereby expressly WAIVED, if applicable, with respect
to any of the Actions described in this Release. Section 1542 of the California
Civil Code reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE DEBTOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

For purposes of this release, the following terms shall have the following
respective meanings:

“Actions” means all claims, including without limitation indemnification and
subrogation claims, objections to claims, causes of action, avoidance actions,
setoff challenges, debts, obligations, rights, suits, damages, actions,
interests, remedies, fees, costs, expenses and liabilities, whether asserted or
unasserted, known or unknown, foreseen or unforeseen, suspected or unsuspected,
liquidated or unliquidated, contingent or fixed, accrued or unaccrued, state or
federal, currently existing or hereafter arising, in law, contract, equity or
otherwise, including without limitation all claims for prepetition,
postpetition, postconfirmation, prejudgment and postjudgment interest and all
appeal rights.

“Delaware UCC-1” means the Delaware UCC-1 financing statement that was deemed
terminated by the United States Court of Appeals for the Second Circuit in In re
Motors Liquidation Co., 777 F.3d 100 (2d Cir. 2015).

“Released Matters” means any and all Actions described in, arising from, related
in any way to, or in connection with the Term Loan Avoidance Action, the
Synthetic Lease, the Term Loan Agreement, the Delaware UCC-1, and any
transactions, financing statements, collateral, services or legal advice related
to any of the foregoing, including, without limitation, any such Action with
respect to fees, expenses, prejudgment interest, or valuation.



--------------------------------------------------------------------------------

“Synthetic Lease” means the financing arrangement between General Motors
Corporation, JPMorgan as administrative agent, and a group of financial
institutions that, beginning on October 31, 2001, provided General Motors
Corporation with approximately $300 million in financing, secured by liens on
certain real estate properties that became subject to the financing over time.

“Term Loan Agreement” means the Term Loan Agreement dated as of November 29,
2006 and amended from time to time, among General Motors Corporation, Saturn
Corporation, JPMorgan as administrative agent, and a syndicate of lenders.

“Term Loan Avoidance Action” means the action that is captioned Motors
Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A. et al.,
Adv. Pro No. 09-00504 (Bankr. S.D.N.Y.).

This Release shall be construed in accordance with, and this Release and all
matters arising out of or relating in any way whatsoever to it (whether in
contract, tort or otherwise) shall be governed by, the laws of the State of New
York (without reference to any conflict of law principles or choice of law
doctrine that would have the effect of causing this Release to be construed in
accordance with or governed by the law of any other jurisdiction).

Cynthiana LLC

 

By:  

 

  Its duly authorized representative Name:   Title:   Dated:  

 

-2-



--------------------------------------------------------------------------------

RELEASE BY EARLHAM LLC

Earlham LLC, on behalf of itself and on behalf of its past, present and future
representatives, beneficiaries, monitors, trustees, agents, and predecessor and
successor entities, hereby does and shall be deemed to fully, finally and
forever generally release, waive and discharge JPMorgan Chase Bank, N.A.
(“JPMorgan”) and Simpson Thacher & Bartlett LLP, and each of their respective
predecessors, successors and assigns, each of their respective past, present and
future direct and indirect parents, subsidiaries, affiliates and all of their
respective property, and each of their respective past, present and future
partners, members, officers, directors, employees, divisions, branches, control
persons, attorneys, financial advisors, accountants, investment bankers,
investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their
respective property, from and in respect of all Released Matters, as defined
below.

All rights under Section 1542 of the California Civil Code, or any analogous
state or federal law, are hereby expressly WAIVED, if applicable, with respect
to any of the Actions described in this Release. Section 1542 of the California
Civil Code reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE DEBTOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

For purposes of this release, the following terms shall have the following
respective meanings:

“Actions” means all claims, including without limitation indemnification and
subrogation claims, objections to claims, causes of action, avoidance actions,
setoff challenges, debts, obligations, rights, suits, damages, actions,
interests, remedies, fees, costs, expenses and liabilities, whether asserted or
unasserted, known or unknown, foreseen or unforeseen, suspected or unsuspected,
liquidated or unliquidated, contingent or fixed, accrued or unaccrued, state or
federal, currently existing or hereafter arising, in law, contract, equity or
otherwise, including without limitation all claims for prepetition,
postpetition, postconfirmation, prejudgment and postjudgment interest and all
appeal rights.

“Delaware UCC-1” means the Delaware UCC-1 financing statement that was deemed
terminated by the United States Court of Appeals for the Second Circuit in In re
Motors Liquidation Co., 777 F.3d 100 (2d Cir. 2015).

“Released Matters” means any and all Actions described in, arising from, related
in any way to, or in connection with the Term Loan Avoidance Action, the
Synthetic Lease, the Term Loan Agreement, the Delaware UCC-1, and any
transactions, financing statements, collateral, services or legal advice related
to any of the foregoing, including, without limitation, any such Action with
respect to fees, expenses, prejudgment interest, or valuation.



--------------------------------------------------------------------------------

“Synthetic Lease” means the financing arrangement between General Motors
Corporation, JPMorgan as administrative agent, and a group of financial
institutions that, beginning on October 31, 2001, provided General Motors
Corporation with approximately $300 million in financing, secured by liens on
certain real estate properties that became subject to the financing over time.

“Term Loan Agreement” means the Term Loan Agreement dated as of November 29,
2006 and amended from time to time, among General Motors Corporation, Saturn
Corporation, JPMorgan as administrative agent, and a syndicate of lenders.

“Term Loan Avoidance Action” means the action that is captioned Motors
Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A. et al.,
Adv. Pro No. 09-00504 (Bankr. S.D.N.Y.).

This Release shall be construed in accordance with, and this Release and all
matters arising out of or relating in any way whatsoever to it (whether in
contract, tort or otherwise) shall be governed by, the laws of the State of New
York (without reference to any conflict of law principles or choice of law
doctrine that would have the effect of causing this Release to be construed in
accordance with or governed by the law of any other jurisdiction).

 

Earlham LLC By:  

 

  Its duly authorized representative Name:   Title:   Dated:  

 

-2-



--------------------------------------------------------------------------------

RELEASE BY LW HOLDCO VI LLC

LW Holdco VI LLC, on behalf of itself and on behalf of its past, present and
future representatives, beneficiaries, monitors, trustees, agents, and
predecessor and successor entities, hereby does and shall be deemed to fully,
finally and forever generally release, waive and discharge JPMorgan Chase Bank,
N.A. (“JPMorgan”) and Simpson Thacher & Bartlett LLP, and each of their
respective predecessors, successors and assigns, each of their respective past,
present and future direct and indirect parents, subsidiaries, affiliates and all
of their respective property, and each of their respective past, present and
future partners, members, officers, directors, employees, divisions, branches,
control persons, attorneys, financial advisors, accountants, investment bankers,
investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their
respective property, from and in respect of all Released Matters, as defined
below.

All rights under Section 1542 of the California Civil Code, or any analogous
state or federal law, are hereby expressly WAIVED, if applicable, with respect
to any of the Actions described in this Release. Section 1542 of the California
Civil Code reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE DEBTOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

For purposes of this release, the following terms shall have the following
respective meanings:

“Actions” means all claims, including without limitation indemnification and
subrogation claims, objections to claims, causes of action, avoidance actions,
setoff challenges, debts, obligations, rights, suits, damages, actions,
interests, remedies, fees, costs, expenses and liabilities, whether asserted or
unasserted, known or unknown, foreseen or unforeseen, suspected or unsuspected,
liquidated or unliquidated, contingent or fixed, accrued or unaccrued, state or
federal, currently existing or hereafter arising, in law, contract, equity or
otherwise, including without limitation all claims for prepetition,
postpetition, postconfirmation, prejudgment and postjudgment interest and all
appeal rights.

“Delaware UCC-1” means the Delaware UCC-1 financing statement that was deemed
terminated by the United States Court of Appeals for the Second Circuit in In re
Motors Liquidation Co., 777 F.3d 100 (2d Cir. 2015).

“Released Matters” means any and all Actions described in, arising from, related
in any way to, or in connection with the Term Loan Avoidance Action, the
Synthetic Lease, the Term Loan Agreement, the Delaware UCC-1, and any
transactions, financing statements, collateral, services or legal advice related
to any of the foregoing, including, without limitation, any such Action with
respect to fees, expenses, prejudgment interest, or valuation.



--------------------------------------------------------------------------------

“Synthetic Lease” means the financing arrangement between General Motors
Corporation, JPMorgan as administrative agent, and a group of financial
institutions that, beginning on October 31, 2001, provided General Motors
Corporation with approximately $300 million in financing, secured by liens on
certain real estate properties that became subject to the financing over time.

“Term Loan Agreement” means the Term Loan Agreement dated as of November 29,
2006 and amended from time to time, among General Motors Corporation, Saturn
Corporation, JPMorgan as administrative agent, and a syndicate of lenders.

“Term Loan Avoidance Action” means the action that is captioned Motors
Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A. et al.,
Adv. Pro No. 09-00504 (Bankr. S.D.N.Y.).

This Release shall be construed in accordance with, and this Release and all
matters arising out of or relating in any way whatsoever to it (whether in
contract, tort or otherwise) shall be governed by, the laws of the State of New
York (without reference to any conflict of law principles or choice of law
doctrine that would have the effect of causing this Release to be construed in
accordance with or governed by the law of any other jurisdiction).

 

LW Holdco VI LLC By:  

    

  Its duly authorized representative Name:        Title:        Dated:       

 

-2-



--------------------------------------------------------------------------------

EXHIBIT G

CLOSING CERTIFICATE

The undersigned parties certify that each of the Final Closing Conditions set
forth in Section 9 of the Settlement Agreement has been satisfied or duly
waived.

 

Dated:

      BINDER & SCHWARTZ LLP   WACHTELL, LIPTON, ROSEN & KATZ

By:

 

                                                             
                    

 

By:

 

                                                             
                    

  Eric B. Fisher    

Marc Wolinsky

  Neil S. Binder    

Harold S. Novikoff

  Lindsay A. Bush    

Amy R. Wolf

  Lauren K. Handelsman    

51 West 52nd Street

  Tessa B. Harvey    

New York, New York 10019

  Lisa C. Lightbody    

Telephone: (212) 403-1000

  366 Madison Avenue, 6th Floor    

Email: MWolinsky@wlrk.com

  New York, New York 10017   KELLEY DRYE & WARREN LLP   Telephone: (212)
510-7008   Email: efisher@binderschwartz.com   Attorneys for the Motors
Liquidation Company Avoidance Action Trust    

John M. Callagy

   

Nicholas J. Panarella

   

Martin A. Krolewski

DRINKER BIDDLE & REATH LLP    

101 Park Avenue

     

New York, New York 10178

By:

 

                                                             
                    

   

Telephone: (212) 808-7800

 

Kristin K. Going

   

Email: JCallagy@kelleydrye.com

 

Marita Erbeck

   

1500 K Street, N.W. Suite 1100

  JONES DAY  

Washington, D.C. 20005

     

Telephone: (202) 842-8800

   

C. Lee Wilson

 

Email: Kristin.Going@dbr.com

   

250 Vesey Street

     

New York, New York 10281

  Attorneys for the Motors Liquidation Company GUC Trust    

Telephone: (212) 326-3885

     

Email: CLWilson@jonesday.com

          Attorneys for Defendant and Cross-Claim Defendant JPMorgan Chase Bank,
N.A.



--------------------------------------------------------------------------------

JONES DAY   DAVIS POLK & WARDWELL LLP  

By:

 

 

   

By:

  

 

   

Bruce Bennett

Erin Burke

555 South Flower Street, 50th Floor

Los Angeles, CA 90071

Telephone: (213) 489-3939

Email: bbennett@jonesday.com

      

Elliot Moskowitz

Marc J. Tobak

M. Nick Sage

450 Lexington Avenue

New York, New York 10017

Telephone: (212) 450-4000

Email: elliot.moskowitz@davispolk.com

   

Gregory Shumaker

Christopher DiPompeo

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Telephone: (202) 879-3939

Email: gshumaker@jonesday.com

      

    

Attorneys for certain Term Loan Lender Defendants identified on Exhibit 1 to
Dkt. No. 788

  MUNGER, TOLLES & OLSON LLP     HAHN & HESSEN LLP     John W. Spiegel     By:
  

 

   

Bradley R. Schneider

Matthew A. Macdonald

355 South Grand Avenue, 35th Floor

Los Angeles, CA 90071

Telephone: (213) 683-9100

Email: john.spiegel@mto.com

      

Mark T. Power

Allison M. Ladd

488 Madison Avenue

New York, New York 10022

Telephone: (212) 478-7200

Email: mpower@hahnhessen.com

  Attorneys for the Term Loan Lenders as listed in Appendix A to the Consent
Motion to Withdraw [Dkt. 753]     Attorneys for certain Term Loan Investor
Defendants identified on Exhibit 1 to Dkt. No. 788   KASOWITZ, BENSON, TORRES &
FRIEDMAN LLP     SIMPSON THACHER & BARTLETT LLP   By:  

 

    By:   

 

   

Andrew K. Glenn

Michelle Genet Bernstein

Frank DiCarlo

1633 Broadway

New York, NY10019

Tel: (212) 506-1700

Email: aglenn@kasowitz.com

      

Paul C. Curnin

Sandeep Qusba

Michael J. Garvey

425 Lexington Avenue

New York, New York 10017

Telephone: (212) 455-2000

Email: pcurnin@stblaw.com

  Attorneys for the Ad Hoc Group of Cross-Claiming Term Lenders listed in
Appendix A to Dkt. No. 908         

 

-2-



--------------------------------------------------------------------------------

EXHIBIT H

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

In re:

    

MOTORS LIQUIDATION COMPANY, f/k/a

GENERAL MOTORS CORPORATION, et al.,

  

Chapter 11

    

Case No. 09-50026 (MG)

(Jointly Administered)

Debtors.

  

MOTORS LIQUIDATION COMPANY AVOIDANCE

ACTION TRUST, by and through the Wilmington Trust

Company, solely in its capacity as Trust Administrator and

Trustee,

  

Adversary Proceeding

 

Plaintiff,

   Case No. 09-00504 (MG)  

against

    

JPMORGAN CHASE BANK, N.A., et al.,

    

Defendants.

  

NOTICE OF PROPOSED SETTLEMENT AND OF SETTLEMENT HEARING

On, April [    ], 2019, the Motors Liquidation Company Avoidance Action Trust
(“AAT”) filed a motion seeking approval of a proposed global settlement
agreement (the “Settlement Agreement”) resolving all claims and cross-claims in
the Term Loan Avoidance Action (the “Action”). The Action was filed in July 2009
in connection with the bankruptcy of General Motors Corporation (“GM”) to avoid
liens and recover an approximately $1.5 billion repayment made to the lenders of
a syndicated secured term loan made to GM pursuant to a November 29, 2006
agreement (the “Term Loan”). If approved by the Bankruptcy Court, the Settlement
Agreement would result in a payment of $231,000,000 to be distributed in
accordance with the Fourth Amended Avoidance Action Trust Agreement. The parties
to the Settlement include the AAT, the Motors Liquidation Company GUC Trust,
JPMorgan Chase Bank, N.A., participating lenders in the Term Loan, and Simpson
Thacher & Bartlett LLP.

If you believe you have legal claims related in any way to the Term Loan or the
Action, the Settlement Agreement may affect your rights because it provides for
entry of an order of the Bankruptcy Court (“Approval Order”) that bars any and
all claims against the parties to the Settlement Agreement and other related
persons arising from or related in any way to the subject matter of the Action.
The Approval Order will provide as follows: “Upon entry of this Order, any
Person (other than a DIP Lender) that is not a signatory to the Settlement
Agreement is permanently barred, enjoined, and restrained from contesting or
disputing the reasonableness of

 



--------------------------------------------------------------------------------

the settlement, or commencing, prosecuting, or asserting any Actions, including,
without limitation, Actions for contribution, indemnity, or comparative fault
(however denominated and on whatsoever theory), arising out of or related to any
Released Matters.” “Released Matters” means any and all Actions described in,
arising from, related in any way to, or in connection with the Term Loan
Avoidance Action, the Delaware Actions, the Synthetic Lease, the Term Loan
Agreement, the Delaware UCC-1, and any transactions, financing statements,
collateral, services or legal advice related to any of the foregoing, including,
without limitation, any such Action with respect to fees, expenses, prejudgment
interest, or valuation. Capitalized terms not defined herein are defined in the
Settlement Agreement.

If you are a defendant in the Action, you may be able to become a party to the
Settlement Agreement and qualify to recover a portion of any fees and expenses
you incurred defending the Action, subject to and in accordance with the
provisions of the Settlement Agreement.

The Bankruptcy Court (Glenn, J.) will hold a hearing, currently scheduled for
[DATE] at [TIME], at the United States Bankruptcy Court for the Southern
District of New York, One Bowling Green, New York, New York, 10004, to determine
whether to approve the Settlement Agreement.

The Settlement Agreement and AAT’s motion seeking approval of the Settlement
Agreement can be found at [www.motorsliquidationdocket.com/adversary_JPM.php3].

 

2



--------------------------------------------------------------------------------

EXHIBIT I

TERM LENDER SIGNATURE PAGE

By signing and completing this Term Lender Signature Page in the spaces provided
below, the signing Term Lender will become a party to the Settlement Agreement
dated as of April 10, 2019 (the “Settlement Agreement”) among the Motors
Liquidation Company Avoidance Action Trust, the Motors Liquidation Company GUC
Trust, certain of the defendants in the Motors Liquidation Company Term Loan
Avoidance Action, JPMorgan Chase Bank, N.A., in its individual capacity and as
administrative agent under a Term Loan Agreement dated as of November 29, 2006,
and Simpson Thacher & Bartlett LLP, and be deemed to have made the
representations and warranties set forth therein.

 

Term Lender Party Name:  

 

Address:  

 

 

 

By:  

 

  Its duly authorized representative Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit C



--------------------------------------------------------------------------------

Execution Version

FOURTH AMENDED AND RESTATED MOTORS LIQUIDATION COMPANY

AVOIDANCE ACTION TRUST AGREEMENT

This FOURTH AMENDED AND RESTATED MOTORS LIQUIDATION COMPANY AVOIDANCE ACTION
TRUST AGREEMENT, dated as of February 25, 2019 (as it may be amended from time
to time, this “Trust Agreement”), by and among Wilmington Trust Company, as
trust administrator and trustee (together with any successor appointed under the
terms hereof, the “Trust Administrator”) of the Motors Liquidation Company
Avoidance Action Trust (the “Trust”) for the benefit of the Trust Beneficiaries
(as defined below), and Arthur J. Gonzalez, as trust monitor (together with any
predecessor or successor appointed under the terms hereof, the “Trust Monitor”)
of the Trust, amends and restates in its entirety the Third Amended and Restated
Trust Agreement (as defined below). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Debtors’ Second Amended Joint Chapter 11 Plan of liquidation pursuant to chapter
11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., as amended
(the “Bankruptcy Code”), dated March 18, 2011, as confirmed (including all
exhibits thereto, as the same may be further amended, modified, or supplemented
from time to time, the “Plan”).

W I T N E S S E T H:

WHEREAS, the Trust Administrator and the Trust Monitor are party to the Motors
Liquidation Company Avoidance Action Trust Agreement, dated as of March 30,
2011, by and among Motors Liquidation Company (“MLC”), MLC of Harlem, Inc.,
MLCS, LLC, MLCS Distribution Corporation, Remediation and Liability Management
Company, Inc., and Environmental Corporate Remediation Company, Inc.
(collectively, the “Debtors”), as debtors and debtors-in-possession, Wilmington
Trust Company, as Trust Administrator, and FTI Consulting, Inc., as Trust
Monitor (the “Original Trust Agreement”); and

WHEREAS, each of the Debtors has, prior to the date hereof, ceased to operate
and dissolved; and

WHEREAS, the Original Trust Agreement was amended and restated in its entirety,
with the approval of the Bankruptcy Court (as defined below), pursuant to that
certain Amended and Restated Motors Liquidation Company Avoidance Action Trust
Agreement dated as of May 11, 2012 by and between the Trust Administrator and
the Trust Monitor (the “First Amended and Restated Trust Agreement”); and

WHEREAS, there was a dispute between the Official Committee of Unsecured
Creditors of Motors Liquidation Company (the “Committee”) and the DIP Lenders
(defined below) as to entitlements to Avoidance Action Proceeds, which dispute
was resolved by mutual agreement (the “Litigation Settlement”) pursuant to which
(a) the DIP Lenders provided the Litigation Cost Advance (as defined below), (b)
the DIP Lenders shall be entitled to be repaid the Litigation Cost Advance out
of Distributable Trust Assets (as defined below) and (c) the DIP Lenders shall
be entitled to receive thirty percent (30%) of all remaining Distributable Trust
Assets and, subject to the terms of this Trust Agreement, the holders of Allowed
General Unsecured Claims (or Units) shall be entitled to receive seventy percent
(70%) of all remaining Distributable Trust Assets, with each such distribution
to be made at or about the same time and on a pari passu basis, as set forth



--------------------------------------------------------------------------------

more fully in that certain Stipulation and Agreed Order (I) Settling Disputed
Entitlements of Debtor-in-Possession Lenders and Official Committee of Unsecured
Creditors to Potential Term Loan Avoidance Action Proceeds, and (II) Modifying
Avoidance Action Trust Agreement to Implement Settlement, executed by the
Committee, the DIP Lenders and the Trust and dated July 14, 2016 (the
“Settlement Agreement”); and

WHEREAS, the Trust Administrator and the Trust Monitor determined that the
Avoidance Action Trust Administrative Cash and Supplemental Avoidance Action
Trust Cash (each defined below) held at that time by the Trust was insufficient
to satisfy projected fees, costs and expenses of the Trust, and, as an integral
part of the Litigation Settlement, the DIP Lenders agreed to provide the
Litigation Cost Advance to the Trust on the terms set forth in that certain
agreement, dated July 14, 2016, executed by the Trust and the DIP Lenders (the
“Litigation Cost Advance Agreement”), which included, among other things, that
the DIP Lenders would provide the Litigation Cost Advance to fund the
prosecution of the Avoidance Action; and

WHEREAS, on July 15, 2016, the Trust, jointly with the Committee, filed a motion
with the Bankruptcy Court (the “9019 Motion”) seeking approval of the Settlement
Agreement and the Litigation Cost Advance Agreement; and

WHEREAS, on August 24, 2016, the Bankruptcy Court entered an order approving the
9019 Motion (the “9019 Order”); and

WHEREAS, pursuant Section 13.13(b) of the First Amended and Restated Trust
Agreement, the 9019 Motion and the 9019 Order, the Trust Administrator
petitioned and received from the Bankruptcy Court approval to amend and restate
in its entirety the First Amended and Restated Trust Agreement; and

WHEREAS, the First Amended and Restated Trust Agreement was amended and restated
in its entirety pursuant to that certain Second Amended and Restated Motors
Liquidation Company Avoidance Action Trust Agreement dated as of August 25,
2016, by and between the Trust Administrator and the Trust Monitor (the “Second
Amended and Restated Trust Agreement”); and

WHEREAS, one of the preconditions to the DIP Lenders’ provision of the
Litigation Cost Advance was the Trust’s agreement, as reflected in
Section 6.1(d)(1) of the Second Amended and Restated Trust Agreement, that any
additional litigation funding provided to the Trust would be (i) junior and
subordinate to the Litigation Cost Advance and any other amounts owed to the DIP
Lenders on account of prior funding of the Trust and (ii) subject to a form of
subordination acceptable to the DIP Lenders in all respects; and

WHEREAS, on or about June 29, 2017, the Trust Administrator and the Trust
Monitor determined that the Avoidance Action Trust Administrative Cash and
Supplemental Avoidance Action Trust Cash held by the Trust remained insufficient
to satisfy projected fees, costs and expenses of the Trust; and

WHEREAS, with the consent of the DIP Lenders, the Trust Administrator and Trust
Monitor entered into a Capital Provision Agreement, dated June 2, 2017 (the “CE
Capital Provision Agreement”), with Delaware limited liability companies
Cynthiana LLC and Earlham LLC (together, the “CE Capital Providers”), pursuant
to which the CE Capital Providers agreed to provide up to $15,000,000 in
additional funding to the Trust (the “CE Supplemental Capital”) as Other
Supplemental Cash; and

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 6.1(d)(i) of the Second Amended and Restated Trust
Agreement, entry into that certain Subordination Agreement (the “CE
Subordination Agreement”), dated as of June 2, 2017, by and among the DIP
Lenders, the CE Capital Providers, and the Trust, was a precondition of the DIP
Lenders’ consent to the CE Capital Providers’ provision of the CE Supplemental
Capital to the Trust; and

WHEREAS, on June 7, 2017, the Trust moved for entry of an order, pursuant to
sections 105 and 1142 of title 11 of the United States Code: (1) approving the
amendment and restatement of the Second Amended Avoidance Action Trust
Agreement, (2) authorizing the Avoidance Action Trust to enter into the CE
Capital Provision Agreement and to grant a lien to the CE Capital Providers, and
(3) authorizing the Avoidance Action Trust and Avoidance Action Trust
Administrator to use $1,750,759.93 of the Holdback to fund necessary fees, costs
and expenses of the Avoidance Action Trust (the “CE Capital Provision Motion”);
and

WHEREAS, on June 29, 2017, the Bankruptcy Court entered an order granting the CE
Capital Provision Motion (the “CE Capital Provision Order”); and

WHEREAS, pursuant Section 13.13(b) of the Second Amended and Restated Trust
Agreement, the CE Capital Provision Motion and the CE Capital Provision Order,
the Trust Administrator petitioned and received from the Bankruptcy Court
approval to amend and restate in its entirety the Second Amended and Restated
Trust Agreement; and

WHEREAS, the Second Amended and Restated Trust Agreement was amended and
restated in its entirety pursuant to that certain Third Amended and Restated
Motors Liquidation Company Avoidance Action Trust Agreement dated as of June 29,
2017, by and between the Trust Administrator and the Trust Monitor (the “Third
Amended and Restated Trust Agreement”); and

WHEREAS, on or about the date hereof, for all of the reasons set forth in the LW
Capital Provision Motion (as defined below), the Trust Administrator and the
Trust Monitor have determined that the Avoidance Action Trust Administrative
Cash and Supplemental Avoidance Action Trust Cash currently held by the Trust
are likely to be insufficient to satisfy projected fees, costs and expenses of
the Trust; and

WHEREAS, with the consent of the DIP Lenders and the CE Capital Providers, the
Trust Administrator and Trust Monitor entered into a Capital Provision
Agreement, dated January 21, 2019 (the “LW Capital Provision Agreement”), with
LW Holdco VI LLC, a Delaware limited liability company (the “LW Capital
Provider,” and together with the DIP Lenders and the CE Capital Providers, the
“Capital Providers”), pursuant to which the LW Capital Provider agreed to
provide up to $10,000,000 in additional funding to the Trust (the “LW
Supplemental Capital,” and together with the CE Supplemental Capital, the
“Supplemental Capital”) as Other Supplemental Cash; and

WHEREAS, pursuant to Section 6.1(d)(i) of the Third Amended and Restated Trust
Agreement, entry into that certain Subordination Agreement, dated as of
January 24, 2019 (the

 

- 3 -



--------------------------------------------------------------------------------

“LW Subordination Agreement”), by and among the DIP Lenders, the LW Capital
Provider and the Trust, the form of which was approved by the CE Capital
Providers, is a precondition of the DIP Lenders’ consent to the LW Capital
Provider’s provision of the LW Supplemental Capital to the Trust; and

WHEREAS, on February 4, 2019, the Trust moved for entry of an order, pursuant to
sections 105 and 1142 of title 11 of the United States Code: (1) approving the
amendment and restatement of the Third Amended Avoidance Action Trust Agreement,
and (2) authorizing the Avoidance Action Trust to enter into the LW Capital
Provision Agreement and to grant a lien to the LW Capital Provider (the “LW
Capital Provision Motion”); and

WHEREAS, on February 25, 2019, the Bankruptcy Court entered an order granting
the LW Capital Provision Motion (the “LW Capital Provision Order”); and

WHEREAS, pursuant Section 13.13(b) of the Third Amended and Restated Trust
Agreement, the LW Capital Provision Motion and the LW Capital Provision Order,
the Trust Administrator petitioned and received from the Bankruptcy Court
approval to amend and restate in its entirety the Third Amended and Restated
Trust Agreement.

NOW, THEREFORE, in accordance with Section 13.13(b) of the Third Amended and
Restated Trust Agreement and the LW Capital Provision Agreement, the Third
Amended and Restated Trust Agreement is hereby amended and restated as follows:

Background

A. Beginning on June 1, 2009, the Debtors filed in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) voluntary
petitions for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11
Cases”).

B. On or about August 31, 2010, the Debtors filed their Plan and Disclosure
Statement in the Bankruptcy Court. The Debtors filed an amended Plan and
Disclosure Statement on December 7, 2010. The Debtors filed a second amended
Plan on March 18, 2011.

C. The Disclosure Statement was approved by the Bankruptcy Court on December 8,
2010.

D. On or about March 29, 2011, the Bankruptcy Court entered an order (the
“Confirmation Order”) confirming the Plan.

E. The Plan provides for the creation of the Trust as a post-confirmation
successor to MLC within the meaning of Section 1145(a) of the Bankruptcy Code,
to hold and administer the Avoidance Action Trust Assets for the benefit of the
Trust Beneficiaries and, to the extent received by the Trust, to distribute the
Distributable Trust Assets to the Trust Beneficiaries in accordance with the
terms of the Plan, the Confirmation Order and this Trust Agreement.

F. The Plan also provides that the Trust Administrator may determine to hold and
administer Other Debtor Residual Trust Assets, if any, for the benefit of the
DIP Lenders.

 

- 4 -



--------------------------------------------------------------------------------

G. The Trust was created, with respect to the Avoidance Action Trust Assets, on
behalf of, and for the benefit of, the Trust Beneficiaries, and, with respect to
the Other Debtor Residual Trust Assets, if any, on behalf of, and for the
benefit of, the DIP Lenders.

H. The Trust Administrator shall have all powers necessary to implement the
provisions of this Trust Agreement and administer the Trust in respect of the
Avoidance Action Trust Assets, including the power to: (i) prosecute for the
benefit of the Trust Beneficiaries, through counsel and other professionals
selected by the Trust Administrator, the Term Loan Avoidance Action and any
other causes of action that may from time to time be held by the Trust in
respect thereof; (ii) preserve and maintain the Avoidance Action Trust Assets;
(iii) distribute the Distributable Trust Assets, if any, to the Trust
Beneficiaries in accordance with the Plan, the Confirmation Order and this Trust
Agreement; (iv) expend the Avoidance Action Trust Administrative Cash, the
Avoidance Action Trust SEC Reporting Cash (if applicable), and the Supplemental
Avoidance Action Trust Cash to cover fees and expenses of the Trust, including
payment of taxes and the fees and expenses of the Trust Professionals (other
than in respect thereof of the Other Debtor Residual Trust Assets); (v) enter
into any contracts or agreements necessary or desirable to facilitate the
implementation of the provisions of this Trust Agreement, including but not
limited to loan agreements or sale agreements for the purposes of funding the
fees and expenses of the Trust; and (vi) sell or grant liens on the Term Loan
Avoidance Action or any other property of the Trust (other than the Other Debtor
Residual Trust Assets) pursuant to the terms of this Trust Agreement for the
purposes of implementing the provisions of this Trust Agreement and the 9019
Order, including but not limited to funding the fees and expenses of the Trust.

I. The Trust Administrator shall also have all powers necessary to implement the
provisions of this Trust Agreement and administer the Trust in respect of the
Other Debtor Residual Trust Assets, if any, including the power to:
(i) prosecute for the benefit of the DIP Lenders, through counsel and other
professionals selected by the Trust Administrator, any causes of action that may
from time to time be held by the Trust in respect thereof; (ii) preserve and
maintain the Other Debtor Residual Trust Assets; (iii) distribute the
Distributable Other Debtor Residual Trust Assets, if any, to the DIP Lenders in
accordance with the Plan, the Confirmation Order and this Trust Agreement; and
(iv) expend the Other Debtor Residual Trust Administrative Cash to cover fees
and expenses of the Trust, including payment of the fees and expenses of the
Trust Professionals, in respect thereof.

J. The Trust Administrator shall otherwise perform the functions and take the
actions provided for in this Trust Agreement or permitted in the Plan and/or the
Confirmation Order, or in any other agreement executed pursuant to the Plan, in
each case subject to the provisions of Articles VI, VIII and XI hereof regarding
the rights and powers of the Trust Monitor.

K. The Trust is subject to the continuing jurisdiction of the Bankruptcy Court,
whose approval is required to pay or distribute money or property to, or on
behalf of, a Trust Beneficiary, except as expressly provided in this Trust
Agreement.

L. The Trust (other than the Avoidance Action Trust Claims Reserve) is intended
to qualify as a liquidating trust under Treasury Regulation section
301.7701-4(d) that is treated as a “grantor trust” for federal and applicable
state and local income tax purposes.

 

- 5 -



--------------------------------------------------------------------------------

Agreement

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Trust Administrator and the Trust Monitor agree as
follows:

ARTICLE I

DEFINED TERMS

1.1. Definitions. Whenever used in this Trust Agreement, unless the context
otherwise requires, the following words and phrases shall have the respective
meanings ascribed to them as follows:

(a) “9019 Motion” has the meaning set forth in the preamble to this Trust
Agreement.

(b) “9019 Order” has the meaning set forth in the preamble to this Trust
Agreement.

(c) “Affiliates” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person. For purposes of this definition “control” means, with respect
to any Person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through ownership of voting securities, by contract or otherwise.

(d) “Aggregate Maximum Amount” means the sum of the Maximum Amounts of all
Disputed General Unsecured Claims, Unresolved Term Loan Avoidance Action Claims
and Unresolved Other Avoidance Action Claims, as set forth in the applicable GUC
Trust Report as the Aggregate Maximum Amount as of a given date.

(e) “Agreed Allocation” means the DIP Lenders shall be entitled to receive
thirty percent (30%), and holders of Allowed General Unsecured Claims (or Units)
shall be entitled to receive seventy percent (70%), with each such distribution
to be made at or about the same time and on a pari passu basis.

(f) “Allowed General Unsecured Claims” means, collectively, (i) the Initial
Allowed General Unsecured Claims and (ii) the Resolved Allowed General Unsecured
Claims.

(g) “Avoidance Action Proceeds” means the proceeds of the Term Loan Avoidance
Action.

(h) “Avoidance Action Trust Administrative Cash” means the Trust Cash (other
than the Supplemental Avoidance Action Trust Cash and the Avoidance Action Trust
SEC Reporting Cash), including the fifteen million ($15,000,000) Litigation Cost
Advance and the $1.6 million initially received from the DIP Lenders by the
Debtors on the Avoidance Action Trust Transfer Date, held and maintained by the
Trust Administrator for the purpose of paying the fees and expenses incurred by
the Trust Administrator (including fees and expenses for Trust Professionals) in
connection with the Trust and any obligations imposed on the Trust Administrator
or the Trust, including fees and expenses relating to the performance of the
Trust Administrator’s obligations under this Trust Agreement and the Plan, other
than in respect of the Other Debtor Residual Trust Assets.

 

- 6 -



--------------------------------------------------------------------------------

(i) “Avoidance Action Trust Assets” means, collectively, (i) the Term Loan
Avoidance Action transferred to the Trust, (ii) the Avoidance Action Proceeds,
(iii) the Avoidance Action Trust Administrative Cash, (iv) the Avoidance Action
Trust SEC Reporting Cash; (v) the Supplemental Avoidance Action Trust Cash;
(vi) the Litigation Cost Advance; (vii) the CE Supplemental Capital and
(viii) the LW Supplemental Capital.

(j) “Avoidance Action Trust SEC Reporting Costs” means any costs, fees or
expenses incurred by the Trust that are directly or indirectly related to
reports that may be required to be filed by the Trust with the SEC pursuant to
applicable rules, regulations and interpretations of the SEC (including, without
limitation, any legal, accounting or registration fees, costs and expenses
incurred by the Trust with respect thereto).

(k) “Avoidance Action Trust SEC Reporting Cash” has the meaning set forth in
Section 2.3(e) of this Trust Agreement.

(l) “Avoidance Action Trust Transfer Date” means the date selected by the
Debtors on which the Avoidance Action Trust Assets (other than the Supplemental
Avoidance Action Trust Cash and the Avoidance Action Proceeds) are transferred
to the Trust, which transfer shall occur on or before December 15, 2011.

(m) “Bankruptcy Code” has the meaning set forth in the preamble to this Trust
Agreement.

(n) “Bankruptcy Court” has the meaning set forth in Background paragraph A.

(o) “Budget” has the meaning set forth in Section 6.3.

(p) “calendar quarter” means the relevant three-month period ending on the last
day of March, June, September or December, as applicable, of each calendar year;
provided, however, that the calendar quarter that contains the Avoidance Action
Trust Transfer Date shall be the period commencing on the Avoidance Action Trust
Transfer Date and concluding on the date on which the relevant calendar quarter
would naturally end in accordance with the foregoing.

(q) “CE Capital Providers” has the meaning set forth in the preamble to this
Trust Agreement.

(r) “CE Capital Providers’ Entitlement” means the funds to which the CE Capital
Providers are entitled pursuant to the Capital Provision Agreement.

(s) “CE Capital Providers Funding Account” means that segregated account, in the
name of the Trust, established at Wilmington Trust Company, in which the Trust
shall hold the CE Supplemental Capital. For the avoidance of doubt, the CE
Capital Providers Funding Account shall contain Other Supplemental Cash as
defined in this Trust Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(t) “CE Capital Provision Agreement” has the meaning set forth in the preamble
to this Trust Agreement, as the same may be amended, restated, supplemented or
modified from time to time after the date hereof.

(u) “CE Capital Provision Motion” has the meaning set forth in the preamble to
this Trust Agreement.

(v) “CE Capital Provision Order” has the meaning set forth in the preamble to
this Trust Agreement.

(w) “CE Supplemental Capital” has the meaning set forth in the preamble to this
Trust Agreement.

(x) “Capital Provider” and “Capital Providers” have the meanings set forth in
the preamble to this Trust Agreement.

(y) “Certificate of Trust” means the certificate of trust of the Trust as
required by Section 3810 of the Delaware Act.

(z) “Chapter 11 Cases” has the meaning set forth in Background paragraph A.

(aa) “Claim Conflict Resolution” has the meaning set forth in Section 3.6.

(bb) “Confidential Party” and “Confidential Parties” have the meanings set forth
in Section 13.12.

(cc) “Confirmation Order” has the meaning set forth in Background paragraph D.

(dd) “Current Total Amount” means as of a given date, the sum of (A) the Total
Allowed Amount as of such date and (B) the Aggregate Maximum Amount as of such
date, as set forth in the applicable GUC Trust Report as the Current Total
Amount as of a given date.

(ee) “Debtors” has the meaning set forth in the preamble to this Trust
Agreement.

(ff) “Delaware Act” means the Delaware Statutory Trust Act, 12 Del. C. §3801 et
seq.

(gg) “DIP Credit Agreement Claims” means all Claims arising under the DIP Credit
Agreement and Orders approving the DIP Credit Agreement dated June 25, 2009 and
July 5, 2009.

(hh) “DIP Lender Advances” means an amount equal to (i) the amounts of Cash
advanced directly or indirectly by MLC and the DIP Lenders to fund the costs and
expenses associated with realizing the proceeds of the Term Loan Avoidance
Action, including, without limitation, any such amounts expended to fund the
costs and expenses of professionals retained by the defendants in the Term Loan
Avoidance Action, (ii) without duplication, the amount of the Avoidance Action
Trust Administrative Cash, and (iii) without duplication, the Litigation Cost
Advance.

 

- 8 -



--------------------------------------------------------------------------------

(ii) “DIP Lender Distributable Trust Assets” means the assets distributable to
the DIP Lenders, in accordance with the Agreed Allocation and the Settlement
Agreement.

(jj) “DIP Lenders” means the U.S. Treasury and Export Development Canada, as
lenders under the DIP Credit Agreement.

(kk) “Disputed General Unsecured Claims” means the General Unsecured Claims
against the Debtors that are Disputed (as defined in the Plan) as of the Initial
GUC Record Date, until a time when such claims become Resolved General Unsecured
Claims or are otherwise resolved pursuant to the claims resolution procedures
contained in the Plan.

(ll) “Distributable Other Debtor Residual Trust Assets” means the Other Debtor
Residual Assets Proceeds, if any, together with any earnings (including
interest) thereon.

(mm) “Distributable Other Debtor Residual Trust Cash” means any Cash or cash
equivalents included in the Distributable Other Debtor Residual Trust Assets.

(nn) “Distributable Trust Assets” means the Avoidance Action Proceeds together
with any earnings (including interest) thereon.

(oo) “Distributable Trust Cash” means any Cash or cash equivalents included in
the Distributable Trust Assets.

(pp) “Distribution Date” means the date of any distribution made by the Trust
Administrator to the Trust Beneficiaries pursuant to this Trust Agreement,
whether to the DIP Lenders pursuant to Section 5.1(d) or on account of Allowed
General Unsecured Claims and/or Units.

(qq) “Distribution Threshold” means $10,000,000.

(rr) “Excess Distributable Trust Assets” means Distributable Trust Assets that
the Trust Administrator, with the approval of the Trust Monitor, determines
shall be distributed following the Initial GUC Distribution Date.

(ss) “Excess GUC Distributable Trust Assets Determination Date” has the meaning
set forth in Section 5.4(a).

(tt) “Excess GUC Distributable Trust Assets” has the meaning set forth in
Section 5.4(c).

(uu) “Final Recovery Date” has the meaning set forth in Section 5.1(a).

(vv) “First Amended and Restated Trust Agreement” has the meaning set forth in
the preamble to this Trust Agreement.

 

- 9 -



--------------------------------------------------------------------------------

(ww) “Funding Account” means that segregated account, in the name of the Trust,
established at a bank reasonably acceptable to the Trust and the DIP Lenders, in
which the Trust shall hold the Litigation Cost Advance.

(xx) “GUC Beneficiaries” means the holders of Allowed General Unsecured Claims
or Units received in respect of such claims.”

(yy) “GUC Distributable Trust Assets” means: (i) the Segregated Account Assets;
and (ii) the assets distributable to the holders of Allowed General Unsecured
Claims in accordance with the Agreed Allocation and the Settlement Agreement.

(zz) “GUC Trust Advances” means the Distributable Trust Assets distributable to
the holders of Allowed General Unsecured Claims, in an amount equal to the
aggregate amount of GUC Trust Supplemental Cash received from the GUC Trust
pursuant to Section 2.3(f)(i) hereof, together with any earnings (including
interest) thereon, minus the aggregate amount of Cash held in the Segregated
Account on the date of measurement.

(aaa) “GUC Trust Reports” means the reports prepared by the GUC Trust
Administrator each quarter as provided in the GUC Trust Agreement, which shall
be delivered to the Trust Administrator pursuant to the terms of the GUC Trust
Agreement.

(bbb) “GUC Trust Supplemental Cash” has the meaning set forth in
Section 2.3(f)(i).

(ccc) “Holdback” has the meaning set forth in Section 6.1(b).

(ddd) “Incompetency” means, with respect to any Person, the incompetency of such
Person if such Person is a natural person.

(eee) “Initial Allowed General Unsecured Claims” has the meaning set forth in
Section 5.2(a).

(fff) “Initial GUC Distribution Date” has the meaning set forth in
Section 5.2(a).

(ggg) “Initial GUC Record Date” has the meaning set forth in Section 5.2(a).

(hhh) “IRS” means the Internal Revenue Service.

(iii) “LW Capital Provider” has the meaning set forth in the preamble to this
Trust Agreement.

(jjj) “LW Capital Provider’s Entitlement” means the funds to which the LW
Capital Provider is entitled pursuant to the LW Provider Capital Provision
Agreement.

(kkk) “LW Capital Provider Funding Account” means that segregated account, in
the name of the Trust, established at Wilmington Trust Company, in which the
Trust shall hold the LW Supplemental Capital.

 

- 10 -



--------------------------------------------------------------------------------

(lll) “LW Capital Provision Agreement” has the meaning set forth in the preamble
to this Trust Agreement, as the same may be amended, restated, supplemented or
modified from time to time after the date hereof.

(mmm) “LW Capital Provision Motion” has the meaning set forth in the preamble to
this Trust Agreement.

(nnn) “LW Capital Provision Order” has the meaning set forth in the preamble to
this Trust Agreement.

(ooo) “LW Supplemental Capital” has the meaning set forth in the preamble to
this Trust Agreement.

(ppp) “Litigation Cost Advance” means the fifteen million dollars ($15,000,000)
to be provided by the DIP Lenders pursuant to the Litigation Cost Advance
Agreement and the Settlement Agreement and subject to a deposit account control
agreement acceptable to the DIP Lenders and the Trust.

(qqq) “Litigation Cost Advance Agreement” has the meaning set forth in the
preamble to this Trust Agreement.

(rrr) “Litigation Settlement” has the meaning set forth in the preamble to this
Trust Agreement.

(sss) “Maximum Amount” means the maximum amount of any Disputed General
Unsecured Claim, Unresolved Term Loan Avoidance Action Claim or Unresolved Other
Avoidance Action Claim, calculated in accordance with the GUC Trust Agreement
and as set forth in the applicable GUC Trust Report as the Maximum Amount of any
Claim or group of Claims as of a given date.

(ttt) “MLC” has the meaning set forth in the preamble to this Trust Agreement.

(uuu) “Original Trust Agreement” has the meaning set forth in the preamble to
this Trust Agreement.

(vvv) “Other Avoidance Action Claims” means the additional General Unsecured
Claims that have arisen as a result of recovery of proceeds of the Avoidance
Actions other than the Term Loan Avoidance Action (and any related unsecured
claims).

(www) “Other Debtor Residual Assets” means any assets of MLC remaining at such
time as the Debtors shall be liquidated, other than the Term Loan Avoidance
Action and the Term Loan Avoidance Action Administrative Cash and any other
assets of MLC whose disposition is specifically provided for under the Plan or
the Confirmation Order.

(xxx) “Other Debtor Residual Accepted Assets” means Other Debtor Residual Assets
accepted by the Trust Administrator for transfer to the Trust pursuant to
Section 2.3(b).

 

- 11 -



--------------------------------------------------------------------------------

(yyy) “Other Debtor Residual Assets Proceeds” means any proceeds realized in
respect of the Other Debtor Residual Accepted Assets.

(zzz) “Other Debtor Residual Trust Administrative Cash” means the Cash, if any,
held and maintained by the Trust Administrator for the purpose of paying the
fees and expenses incurred by the Trust Administrator (including fees and
expenses for Trust Professionals) in connection with the Trust and any
obligations imposed on the Trust Administrator or the Trust, including fees and
expenses relating to the performance of the Trust Administrator’s obligations
under this Trust Agreement and the Plan, but only in respect of the Other Debtor
Residual Trust Assets, which Cash may be obtained by transfer to the Trust by
the Debtors, from the DIP Lenders (in their sole discretion) or from the
proceeds of the Other Debtor Residual Accepted Assets.

(aaaa) “Other Debtor Residual Trust Assets” means, if any, collectively, (i) the
Other Debtor Residual Accepted Assets transferred to the Trust, (ii) the Other
Debtor Residual Assets Proceeds and (iii) the Other Debtor Residual Trust
Administrative Cash.

(bbbb) “Other Debtor Residual Assets Transfer Date” means the date selected by
the Debtors on which the Other Debtor Residual Assets Transfer, if any, are
transferred to the Trust, which transfer shall occur on or before December 15,
2011.

(cccc) “Other Supplemental Cash” means any Cash received by the Trust pursuant
to Section 6.1(d) hereof from the sale of, or granting of liens on, all or a
portion of the Term Loan Avoidance Action or any other property held by the
Trust (other than the Other Debtor Residual Trust Assets), or from any source
other than the GUC Trust, including the CE Supplemental Capital and the LW
Supplemental Capital.

(dddd) “Permissible Investments” means investments in any of the following:

(i) Marketable securities issued by the U.S. Government and supported by the
full faith and credit of the U.S. Treasury, either by statute or an opinion of
the Attorney General of the United States;

(ii) Marketable debt securities, rated Aaa by Moody’s and/ or AAA by S&P, issued
by U.S. Government-sponsored enterprises, U.S. Federal agencies, U.S. Federal
financing banks, and international institutions whose capital stock has been
subscribed for by the United States;

(iii) Certificates of deposit, time deposits, and bankers acceptances of any
bank or trust company incorporated under the laws of the United States or any
state, provided that, at the date of acquisition, such investment, and/or the
commercial paper or other short term debt obligation of such bank or trust
company has a short-term credit rating or ratings from Moody’s and/or S&P, each
at least P-1 or A-l;

(iv) Commercial paper of any corporation incorporated under the laws of the
United States or any state thereof which on the date of acquisition is rated by
Moody’s and/or S&P, provided each such credit rating is least P-1 and/or A-l;

 

- 12 -



--------------------------------------------------------------------------------

(v) Money market mutual funds that are registered with the Securities and
Exchange Commission under the Investment Company Act of 1940, as amended, and
operated in accordance with Rule 2a-7 and that at the time of such investment
are rated Aaa by Moody’s and/or AAAm by S&P, including such funds for which the
Trust Administrator or an Affiliate provides investment advice or other
services;

(vi) Tax-exempt variable rate commercial paper, tax-exempt adjustable rate
option tender bonds, and other tax-exempt bonds or notes issued by
municipalities in the United States, having a short-term rating of “MIG-1” or
“VMIG-1” or a long term rating of “AA” (Moody’s), or a short-term rating of
“A-1” or a long term rating of “AA” (S&P); and

(vii) Repurchase obligations with a term of not more than thirty days,
102 percent collateralized, for underlying securities of the types described in
clauses (i) and (ii) above, entered into with any bank or trust company or its
respective affiliate meeting the requirements specified in clause (iii) above.

(eeee) “Plan” has the meaning set forth in the preamble to this Trust Agreement.

(ffff) “Resolved Allowed General Unsecured Claims” means, collectively, (I) the
Disputed General Unsecured Claims that are allowed after the Initial GUC Record
Date in accordance with the claims resolution procedures administered under the
Plan (to the extent so resolved); (II) the Term Loan Avoidance Action Claims, to
the extent and in the amount collected by the Trust against the respective
defendants in the underlying litigation (including by way of settlement); and
(III) the Other Avoidance Action Claims, to the extent and in the amount
collected against the respective defendants in the underlying litigations
(including by way of settlement). For the avoidance of doubt, unless and until a
Disputed General Unsecured Claim, Unresolved Term Loan Avoidance Action Claim or
Unresolved Other Avoidance Action Claim becomes a Resolved Allowed General
Unsecured Claim, the holders of such claim shall not receive any distribution
from the Trust.

(gggg) “Resolved Allowed General Unsecured Claims Determination Date” has the
meaning set forth in Section 5.3(a).

(hhhh) RESERVED

(iiii) RESERVED

(jjjj) “SEC” means the Securities and Exchange Commission.

(kkkk) “Second Amended and Restated Trust Agreement” has the meaning set forth
in the preamble to this Trust Agreement.

(llll) “Secretary of State” means the Office of the Secretary of State of the
State of Delaware.

(mmmm) “Segregated Account” has the meaning set forth in Section 2.3(f)(i).

 

- 13 -



--------------------------------------------------------------------------------

(nnnn) “Segregated Account Assets” means the Cash held in the Segregated
Account.

(oooo) “Settlement Agreement” has the meaning set forth in the preamble to this
Trust Agreement.

(pppp) “Supplemental Avoidance Action Trust Cash” means the GUC Trust
Supplemental Cash and the Other Supplemental Cash.

(qqqq) “Supplemental Capital” has the meaning set forth in the preamble to this
Trust Agreement.

(rrrr) “Tax Returns” means all tax returns, reports, certificates, forms or
similar statements or documents.

(ssss) “Term Loan Avoidance Action” means the Avoidance Action commenced by the
Creditors’ Committee against JPMorgan Chase Bank, N.A., individually and as
Administrative Agent, and various lenders party to a term loan agreement, dated
as of November 29, 2006, between General Motors Corporation, as borrower,
JPMorgan Chase Bank, N.A., as agent, and various institutions as lenders and
agents, styled Official Committee of Unsecured Creditors of Motors Liquidation
Co. v. JPMorgan Chase Bank, N.A. et al., Adv. Pro. No. 09-00504 (Bankr. S.D.N.Y.
July 31, 2009).

(tttt) “Term Loan Avoidance Action Claims” means the additional General
Unsecured Claims that have arisen as a result of recovery of proceeds of the
Term Loan Avoidance Action (or any related unsecured claims).

(uuuu) “Third Amended and Restated Trust Agreement” has the meaning set forth in
the preamble to this Trust Agreement.

(vvvv) “Total Allowed Amount” means the sum of the amount of all Initial Allowed
General Unsecured Claims plus the amount of all Resolved Allowed General
Unsecured Claims, as set forth in the applicable GUC Trust Report.

(wwww) “Treasury Regulations” means the income tax regulations promulgated under
the Tax Code, including any amended or successor income tax regulations thereto.

(xxxx) “Trust” has the meaning set forth in the preamble to this Trust
Agreement.

(yyyy) “Trust Administrator” has the meaning set forth in the preamble to this
Trust Agreement.

(zzzz) “Trust Administrator Parties” means the Trust Administrator and its
principals, directors, officers, employees, agents, representatives, attorneys,
accountants, advisors and other professionals (including the Trust
Professionals).

 

- 14 -



--------------------------------------------------------------------------------

(aaaaa) “Trust Agreement” has the meaning set forth in the preamble to this
Trust Agreement.

(bbbbb) “Trust Beneficiaries” means the holders of the DIP Credit Agreement
Claims and the holders of Allowed General Unsecured Claims (or Units received in
respect of such claims).

(ccccc) “Trust Cash” means the Cash or cash equivalents included in the
Avoidance Action Trust Assets or the Other Debtor Residual Trust Assets, if any.

(ddddd) “Trust Monitor” has the meaning set forth in the preamble to this Trust
Agreement.

(eeeee) “Trust Monitor Parties” means the Trust Monitor and its principals,
directors, officers, employees, agents, representatives, attorneys, accountants,
advisors and other professionals.

(fffff) “Trust Professionals” means, collectively, independent contractors,
including attorneys, accountants, appraisers, disbursing agents or other parties
deemed by the Trust Administrator to have the qualifications necessary or
desirable to assist in the proper administration of the Trust and that are
employed or retained by the Trust in such capacities.

(ggggg) “Unit Issuance Ratio” means the ratio of one Unit for each $1,000 in
amount of Allowed General Unsecured Claims.

(hhhhh) “Units” means the units of beneficial interest issued by the Trust to
holders of Allowed General Unsecured Claims.

(iiiii) “Unresolved Other Avoidance Action Claim” means an Other Avoidance
Action Claim that has not or has not yet arisen because no determination
(including by way of settlement) has been made in the respective Avoidance
Action against the respective defendant who would be entitled to such claim in
the event of such determination (or if a determination has been made against the
defendant, the proceeds related to such resolution have not been recovered in
full).

(jjjjj) “Unresolved Term Loan Avoidance Action Claim” means a Term Loan
Avoidance Action Claim that has not or has not yet arisen because no
determination (including by way of settlement) has been made in the Term Loan
Avoidance Action against the respective defendant who would be entitled to such
claim in the event of such determination (or if a determination has been made
against the defendant, the proceeds related to such resolution have not been
recovered in full).

(kkkkk) “Wind-Down Facility” means the $1.175 billion wind-down facility
provided to the Debtors pursuant to the DIP Credit Agreement.

 

-15 -



--------------------------------------------------------------------------------

ARTICLE II

DECLARATION OF TRUST

2.1. Creation of Trust. The Debtors and the Trust Administrator, pursuant to the
Plan and the Confirmation Order and in accordance with the applicable provisions
of chapter 11 of the Bankruptcy Code, hereby constitute and create the Trust, in
the form of a statutory trust under the Delaware Act, which shall bear the name
“Motors Liquidation Company Avoidance Action Trust.” In connection with the
exercise of the Trust Administrator’s power hereunder, the Trust Administrator
may use this name or such variation thereof as the Trust Administrator sees fit.
The Trust Administrator, as trustee of the Trust, is hereby authorized and
directed to execute and file a Certificate of Trust for the Trust in the form
attached hereto as Exhibit B.

2.2. Purpose of Trust. The sole purpose of the Trust is to liquidate and
distribute its assets pursuant to the Plan in accordance with Treasury
Regulation section 301.7701-4(d), with no objective to continue or engage in the
conduct of a trade or business.

2.3. Transfer of Avoidance Action Trust Assets to the Trust.

(a) Effective upon the Avoidance Action Trust Transfer Date, the Debtors hereby
transfer to the Trust, pursuant to Bankruptcy Code Sections 1123(a)(5)(B) and
1123(b)(3)(B), and in accordance with the Plan and the Confirmation Order, the
Avoidance Action Trust Assets (other than the Avoidance Action Trust SEC
Reporting Cash, and the Supplemental Avoidance Action Trust Cash), as they exist
on the Avoidance Action Trust Transfer Date, free and clear of any and all
liens, claims, encumbrances and interests (legal, beneficial or otherwise) of
all other persons to the maximum extent contemplated by and permissible under
Bankruptcy Code Section 1141(c); provided, however that notwithstanding anything
to the contrary in the Plan, Disclosure Statement, Confirmation Order, this
Trust Agreement or any other agreement, the DIP Lenders shall maintain their
liens on the Avoidance Action Trust Administrative Cash, provided that for the
avoidance of doubt, the DIP Lenders shall not demand acceleration of their liens
on the Avoidance Action Trust Administrative Cash except in accordance with the
provisions of section 7.2 of the DIP Credit Agreement. Such transfers shall be
exempt from any stamp, real estate transfer, mortgage reporting, sales, use or
other similar tax pursuant to Bankruptcy Code Section 1146. The Debtors and
their successors and assigns shall be released from any and all liability with
respect to the transfer of such Avoidance Action Trust Assets to the Trust as
aforesaid. Nothing in this Trust Agreement is intended to, or shall be construed
to, effect a release, extinguishment or compromise of any claim or cause of
action transferred to the Trust pursuant to this Trust Agreement. The Avoidance
Action Trust Assets and all other property held from time to time by the Trust
under this Trust Agreement (other than the Other Debtor Residual Trust Assets)
and any earnings (including interest) thereon are to be managed, applied and
disposed of by the Trust Administrator in accordance with the terms hereof, the
Plan and the Confirmation Order for the benefit of the Trust Beneficiaries and
the Capital Providers, and for no other party, subject to the further covenants,
conditions and terms hereinafter set forth, including the provisions of
Section 2.6.

(b) To the extent any Avoidance Action Trust Assets (other than the Supplemental
Avoidance Action Trust Cash) cannot be transferred to the Trust, because of a
restriction on transferability under applicable non-bankruptcy law that is not
superseded by

 

- 16 -



--------------------------------------------------------------------------------

Bankruptcy Code Section 1123 or any other provision of the Bankruptcy Code, such
assets shall be retained by the Debtors or any successor thereto including,
without limitation, the GUC Trust. The proceeds of the sale of any such assets
retained by the Debtors (or any successor thereto) shall be allocated to the
Trust pursuant to the Plan as if such transfer had not been restricted under
applicable non-bankruptcy law. The Trust Administrator may commence an action in
the Bankruptcy Court to resolve any dispute regarding the allocation of the
proceeds of any assets retained by the Debtors (or any successor thereto)
pursuant to the Plan and Confirmation Order.

(c) On the Avoidance Action Trust Transfer Date, the Debtors shall also deliver,
or cause to be delivered, to the Trust a complete list of all General Unsecured
Claims, both Allowed and Disputed, reflected on the claims registry as of the
Avoidance Action Trust Transfer Date, including the names and addresses of all
holders of such General Unsecured Claims; whether such claims have been Allowed
or are Disputed, and the details of all objections in respect of Disputed
General Unsecured Claims.

(d) Effective upon the Other Debtor Residual Assets Transfer Date, the Debtors
hereby transfer to the Trust, pursuant to Bankruptcy Code Sections 1123(a)(5)(B)
and 1123(b)(3)(B), and in accordance with the Plan and the Confirmation Order,
such of the Other Debtor Residual Assets, as they exist on the Other Debtor
Residual Assets Transfer Date, as the Trust Administrator, in its sole
discretion but with the approval of the Trust Monitor, shall determine to
accept, free and clear of any and all liens, claims, encumbrances and interests
of all other persons to the maximum extent contemplated by and permissible under
Bankruptcy Code Section 1141(c); provided that, for the avoidance of doubt, the
Trust Administrator may determine not to accept the transfer to the Trust of any
or all of the Other Debtor Residual Assets for any reason or for no reason. Any
such transfer shall be exempt from any stamp, real estate transfer, mortgage
reporting, sales, use or other similar tax pursuant to Bankruptcy Code
Section 1146. The Debtors and their successors and assigns shall be released
from any and all liability with respect to the transfer of the Other Debtor
Residual Accepted Assets to the Trust as aforesaid. Nothing in this Trust
Agreement is intended to, or shall be construed to, effect a release,
extinguishment or compromise of any claim or cause of action transferred to the
Trust pursuant to this Trust Agreement, and notwithstanding anything to the
contrary in the Plan, Disclosure Statement, Confirmation Order, this Trust
Agreement or any other agreement, the DIP Lenders shall maintain their liens on
the Other Debtor Residual Accepted Assets. The Other Debtor Residual Trust
Assets and all other property held from time to time by the Trust under this
Trust Agreement in respect thereof, and any earnings (including interest)
thereon, are to be managed, applied and disposed of by the Trust Administrator
in accordance with the terms hereof, the Plan and the Confirmation Order for the
benefit of the DIP Lenders, and for no other party, subject to the further
covenants, conditions and terms hereinafter set forth, including the provisions
of Section 2.6.

(e) (i) On the Avoidance Action Trust Transfer Date, the Debtors shall, pursuant
to Section 2.3(e) of the GUC Trust Agreement, transfer Cash to the Trust in an
amount of $500,000 (the “Avoidance Action Trust SEC Reporting Cash”). The
Avoidance Action Trust SEC Reporting Cash shall be held by the Trust in a
segregated account and shall be used solely for the satisfaction of Avoidance
Action Trust SEC Reporting Costs. Any taxes imposed on the Trust in respect of
the Avoidance Action Trust SEC Reporting Cash shall be satisfied from the income
realized thereon.

 

- 17 -



--------------------------------------------------------------------------------

(ii) The Trust Administrator shall only use Avoidance Action Trust SEC Reporting
Cash to satisfy Avoidance Action Trust SEC Reporting Costs to extent there is no
other available source of funds to satisfy such expenses (other than the
Supplemental Avoidance Action Trust Cash), including, without limitation, any
funds obtained through the reservation and application of all or a portion of
the Holdback pursuant to Section 6.1(b) hereof.

(iii) If the Trust Administrator determines that (x) reports are not, and at no
time will be, required to be filed by the Trust with the SEC pursuant to
applicable rules, regulations and interpretations of the SEC or (y) the Trust
has other available funds (as set forth in Section 2.3(e)(ii) hereof) which are
sufficient to satisfy any current or future projected, fees, costs or expenses
that are directly or indirectly related to reports that may be required to be
filed by the Trust with the SEC pursuant to applicable rules, regulations and
interpretations of the SEC (including, without limitation, any legal, accounting
or registration fees, costs and expenses incurred by the Trust with respect
thereto), then the Trust shall transfer to the GUC Trust any Avoidance Action
Trust SEC Reporting Cash that has not been applied as provided in this
Section 2.3(e).

(iv) Any income earned on the Avoidance Action Trust SEC Reporting Cash, net of
taxes paid thereon, shall be Avoidance Action Trust Administrative Cash.

(f) (i) From time to time, in accordance with a Final Order of the Bankruptcy
Court if so required, the GUC Trust may deliver Cash to the Trust to be used
solely for the satisfaction of fees and expenses of the Trust (including for the
payment of the fees and expenses of Trust Professionals) or the satisfaction of
any federal, state or local taxes incurred by the Trust. Any Cash so delivered
to the Trust shall be designated as “GUC Trust Supplemental Cash.” GUC Trust
Supplemental Cash shall be held by the Trust in a segregated account (the
“Segregated Account”), and shall be used solely for the satisfaction of fees and
expenses of the Trust (including for the payment of the fees and expenses of
Trust Professionals), for the satisfaction of taxes incurred by the Trust or for
distribution to holders of Allowed General Unsecured Claims pursuant to
Section 5.l(d)(iv) hereof.

(ii) The Trust Administrator shall only use the GUC Trust Supplemental Cash to
satisfy fees and expenses of the Trust and tax liabilities of the Trust to the
extent that there is no other source of funds to satisfy such expenses (other
than the Avoidance Action Trust SEC Reporting Cash, and other than through the
sale or encumbrance of the Term Loan Avoidance Action or any other property of
the Trust pursuant to Section 6.1(d) hereof), including, without limitation,
Avoidance Action Trust Administrative Cash, and any funds obtained through the
reservation and application of all or a portion of the Holdback pursuant to
Section 6.1(b) hereof. Any income earned on the GUC Trust Supplemental Cash, net
of taxes paid thereon, shall be GUC Trust Supplemental Cash.

2.4. Appointment and Acceptance of Trust Administrator. The Trust Administrator
shall be deemed to be appointed pursuant to Bankruptcy Code
Section 1123(b)(3)(B) and is hereby appointed trustee of the Trust under the
Delaware Act. The Trust Administrator hereby accepts such appointments,
including trusteeship of the Trust created by this Trust Agreement and the
grant, assignment, transfer, conveyance and delivery by the Debtors to the Trust
Administrator, (i) on behalf of the Trust, and for the benefit of the Trust
Beneficiaries, of all of their respective right,

 

-18 -



--------------------------------------------------------------------------------

title and interest in the Distributable Trust Assets, and (ii) on behalf of the
Trust, and for the benefit of the DIP Lenders, of all of their respective right,
title and interest in the Other Debtor Residual Trust Assets, upon and subject
to the terms and conditions set forth in the Plan, the Confirmation Order and
this Trust Agreement. The Trust Administrator’s powers are exercisable solely in
a fiduciary capacity consistent with, and in furtherance of, the purpose of the
Trust and not otherwise, and in accordance with applicable law, including the
Delaware Act. The Trust Administrator shall have the authority to bind the Trust
within the limitations set forth herein, but shall for all purposes hereunder be
acting in the capacity as Trust Administrator, and not individually.

2.5. Distribution of Distributable Trust Assets. The Trust Administrator shall,
in an expeditious but orderly manner and subject to the provisions of the Plan,
the Confirmation Order and this Trust Agreement, make timely distributions of
the Distributable Trust Assets and the Distributable Other Debtor Residual
Assets in accordance with the terms hereof and not unduly prolong the existence
of the Trust. The Trust Administrator may incur and pay any reasonable and
necessary expenses in connection with the administration of the Trust, including
the fees and expenses of the Trust Professionals, provided, however, that all
such expenditures (other than in respect of the Other Debtor Residual Trust
Assets) shall be made in accordance with the Budget.

2.6. No Reversion to Debtors.

(a) In no event shall any part of the Avoidance Action Trust Assets or the Other
Debtor Residual Trust Assets revert to or be distributed to or for the benefit
of any Debtor. All Distributable Trust Assets shall be applied as provided in
Section 5.1(d), including to the satisfaction of Allowed General Unsecured
Claims, including through distributions made in respect of the Units. All
Distributable Other Debtor Residual Trust Assets shall be applied as provided in
Article 5A.

(b) To the extent that after satisfaction in full of all of the costs and
expenses of the administration of the Trust, after all Allowed General Unsecured
Claims have been paid pursuant to the Plan, after satisfaction of all other
obligations or liabilities of the Trust incurred or assumed in accordance with
the Plan, Confirmation Order or this Trust Agreement (or to which the Avoidance
Action Trust Assets are otherwise subject), and after the affairs of the Trust
have been finally wound up and concluded in accordance with the provisions of
Section 4.3 hereof and Section 3808 of the Delaware Act, there shall remain any
Avoidance Action Trust Administrative Cash, the Trust Administrator is
authorized to and shall distribute any such remaining Avoidance Action Trust
Administrative Cash to the DIP Lenders in accordance with the terms of the DIP
Credit Agreement and the Plan. To the extent any portion of such residue is not
accepted by the respective DIP Lenders, the Trust Administrator shall (i) be
authorized to distribute up to $100,000 of such remaining Avoidance Action Trust
Administrative Cash to an organization described in Section 501(c)(3) of the Tax
Code and exempt from U.S. federal income tax under section 501(a) of the Tax
Code that is unrelated to the Debtors, the Trust, any Trust Administrator
Parties or any Trust Monitor Parties, or (ii) request an order from the
Bankruptcy Court authorizing the Trust Administrator to distribute any such
remaining Avoidance Action Trust Administrative Cash to such an organization, or
authorizing such other disposition as recommended by the Trust Administrator and
approved by the Bankruptcy Court.

 

- 19 -



--------------------------------------------------------------------------------

(c) To the extent that after satisfaction in full of all of the costs and
expenses of the administration of the Trust, after all Allowed General Unsecured
Claims have been paid pursuant to the Plan, after satisfaction of all other
obligations or liabilities of the Trust incurred or assumed in accordance with
the Plan, Confirmation Order or this Trust Agreement (or to which the Avoidance
Action Trust Assets are otherwise subject), and after the affairs of the Trust
have been finally wound up and concluded in accordance with the provisions of
Section 4.3 hereof and Section 3808 of the Delaware Act, there shall remain any
GUC Trust Supplemental Cash, the Trust Administrator is authorized to and shall
distribute any such remaining GUC Trust Supplemental Cash to the holders of
Allowed General Unsecured Claims (as defined in the GUC Trust Agreement),
regardless of whether such amount of GUC Trust Supplemental Cash is less than
the Distribution Threshold, provided that, if the remaining GUC Trust
Supplemental Cash is less than $100,000, the Trust Administrator shall (i) be
authorized to distribute such remaining GUC Trust Supplemental Cash to an
organization described in Section 501(c)(3) of the Tax Code and exempt from U.S.
federal income tax under section 501(a) of the Tax Code that is unrelated to the
Debtors, the Trust, any Trust Administrator Parties or any Trust Monitor
Parties, or (ii) request an order from the Bankruptcy Court authorizing the
Trust Administrator to distribute any such remaining GUC Trust Supplemental Cash
to such an organization, or authorizing such other disposition as recommended by
the Trust Administrator and approved by the Bankruptcy Court.

ARTICLE III

TRUST BENEFICIARIES; UNITS

3.1. Rights of Beneficiaries.

(a) Except as provided in Section 2.6 hereof, the Trust Beneficiaries shall be
the sole beneficiaries of the Trust (to the extent of the Avoidance Action Trust
Assets) and the Distributable Trust Assets, and the Trust Administrator shall
retain only such incidents of ownership as are necessary to undertake the
actions and transactions authorized in the Plan, the Confirmation Order and this
Trust Agreement, including those powers set forth in Articles VI and VIII
hereof.

(b) The beneficial interest of a Trust Beneficiary in the Trust is hereby
declared and shall be in all respects and for all purposes intangible personal
property.

(c) Except as expressly provided herein, a Trust Beneficiary shall have no title
or right to, or possession, management or control of, the Trust, or the
Avoidance Action Trust Assets, or to any right to demand a partition or division
of such assets or to require an accounting of the Trust Administrator or the
Trust Monitor. The whole legal title to the Avoidance Action Trust Assets shall
be vested in the Trust as a separate legal entity under the Delaware Act or, if
necessary, in the Trust Administrator on behalf of the Trust and the sole
beneficial interest of the Trust Beneficiaries shall be as set forth in this
Trust Agreement.

3.2. Limited Liability. No provision of the Plan, the Confirmation Order or this
Trust Agreement, and no mere enumeration herein of the rights or privileges of
any Trust Beneficiary, shall give rise to any liability of such Trust
Beneficiary solely in its capacity as such, whether such liability is asserted
by any Debtor, by creditors or employees of any Debtor, or by any other Person.
GUC Beneficiaries are deemed to receive the GUC Distributable Trust Assets in
accordance with

 

- 20 -



--------------------------------------------------------------------------------

the provisions of the Plan, the Confirmation Order and this Trust Agreement in
exchange for their Allowed General Unsecured Claims or on account of their
Units, as applicable, without further obligation or liability of any kind, but
subject to the provisions of this Trust Agreement.

3.3. No Control by Trust Beneficiaries. A Trust Beneficiary shall have no title
to, or any right to possess, manage or control, the Avoidance Action Trust
Assets, or any portion thereof or interest therein, except as expressly provided
herein. No surviving spouse, heir or devisee of any deceased Trust Beneficiary
shall have any right of dower, homestead or inheritance, or of partition, or any
other right, statutory or otherwise, in the Avoidance Action Trust Assets, but
the whole title to all the Avoidance Action Trust Assets shall be vested in the
Trust Administrator and the sole interest of the Trust Beneficiaries shall be
the rights and benefits provided to such persons under this Trust Agreement.

3.4. Issuance of Units.

(a) The Trust shall issue Units to holders of Allowed General Unsecured Claims
as provided in this Trust Agreement. On the Initial GUC Distribution Date,
holders of Initial Allowed General Unsecured Claims shall receive the number of
Units equal to the amount of such Initial Allowed General Unsecured Claims
multiplied by the Unit Issuance Ratio, rounded up or down to the nearest whole
Unit. Following the Initial GUC Distribution Date, holders of Resolved Allowed
General Unsecured Claims shall receive the number of Units equal to the amount
of such Resolved Allowed General Unsecured Claims multiplied by the Unit
Issuance Ratio, rounded up or down to the nearest whole Unit. Units will
represent the contingent right to receive, on a pro rata basis as provided in
the Plan, the Confirmation Order and this Trust Agreement, Excess GUC
Distributable Trust Assets. The Units shall be issued subject to all the terms
and conditions of the Plan, the Confirmation Order and this Trust Agreement.
References in this Trust Agreement to holders of Units shall be to the record
holders of such Units.

(b) As provided in Section 7.5 hereof, the Trust Administrator may retain Units
otherwise issuable pursuant to this section with respect to Allowed General
Unsecured Claims that are subject to withholding, and the Trust Administrator
shall apply amounts distributed in respect of such retained Units to satisfy
such withholding obligations.

(c) Notwithstanding the foregoing, if (i) as of the Initial GUC Distribution
Date, the total amount of the Disputed General Unsecured Claims in the aggregate
is less than 0.5% of the Current Total Amount, or (ii) the Initial GUC
Distribution Date is determined by the Trust Administrator to also be the final
Distribution Date, no Units shall be distributed and any GUC Distributable Trust
Assets remaining after satisfaction of all Initial Allowed General Unsecured
Claims and any other obligations of the Trust shall be disposed of as set forth
in the last sentence of Section 2.6(c).

3.5. Ownership of Units; Transfers of Units.

(a) The interest of a Trust Beneficiary is in all respects personal property,
and upon the death, insolvency or incapacity of an individual GUC Beneficiary,
such GUC Beneficiary’s Units shall pass to the legal representative of such GUC
Beneficiary.

 

- 21 -



--------------------------------------------------------------------------------

(b) The Units will be issued and evidenced by appropriate notation on the books
and records of the Trust Administrator. The Units shall not be certificated and
shall not be transferable, assignable, pledged or hypothecated in whole or in
part, except by applicable laws of descent and distribution (in the case of a
deceased individual GUC Beneficiary); by operation of law; in accordance with
applicable Bankruptcy law; or as otherwise approved by the Bankruptcy Court. The
Trust Administrator shall not be required to recognize any equitable or other
claims to such interest by the transferee thereof, and the named GUC Beneficiary
shall remain as such for all purposes hereunder.

3.6. Conflicting Claims to Units. If the Trust Administrator has actual
knowledge of any conflicting claims or demands that have been made or asserted
with respect to a Unit, or a beneficial interest therein, the Trust
Administrator shall be entitled, at its sole election, to refuse to comply with
any such conflicting claims or demands. In so refusing, the Trust Administrator
may elect to make no payment or distribution with respect to the Unit subject to
the claims or demands involved, or any part thereof, and the Trust Administrator
shall be entitled to refer such conflicting claims or demands to the Bankruptcy
Court, which shall have exclusive and continuing jurisdiction over resolution of
such conflicting claims or demands. The Trust Administrator shall not be or
become liable to any party for either (i) its election to continue making
distributions pursuant to its books and records, without regard to the
conflicting claims or demands; or (ii) its election to cease payments or
distributions with respect to the subject Unit. In the event that the Trust
Administrator elects to cease payments, it shall be entitled to refuse to act
until either (x) the rights of the adverse claimants have been adjudicated by a
Final Order of the Bankruptcy Court (or such other court of proper jurisdiction)
or (y) all differences have been resolved by a written agreement among all of
such parties and the Trust Administrator, which agreement shall include a
complete release of the Trust, the Trust Administrator Parties and the Trust
Monitor Parties in form and substance reasonably satisfactory to the Trust
Administrator and Trust Monitor (the occurrence of either (x) or (y), a “Claim
Conflict Resolution”). Until a Claim Conflict Resolution is reached with respect
to such conflicting claims or demands, the Trust Administrator shall hold in a
segregated account any payments or distributions from the Trust to be made with
respect to the Unit(s) at issue. Promptly after a Claim Conflict Resolution is
reached, the Trust Administrator shall transfer the payments and distributions,
if any, held in the segregated account, together with interest and income earned
thereon, if any, in accordance with the terms of such Claim Conflict Resolution.

3.7. Distributions Relating to Note Claims and Eurobond Claims. The Trust shall
distribute GUC Distributable Trust Assets and Units to the Indenture Trustees
and Fiscal and Paying Agents, to the extent necessary to provide each beneficial
holder of debt securities arising out of or relating to the Note Claims and
Eurobond Claims with an amount of GUC Distributable Trust Assets and Units equal
to the amount of GUC Distributable Trust Assets and Units such holder would
receive had its claim been treated as an Initial Allowed General Unsecured Claim
hereunder. For the avoidance of doubt, Units will be issued and evidenced by
appropriate notation on the books and records of the Trust Administrator in the
names of the Indenture Trustees and the Fiscal and Paying Agents, as applicable,
and not in the individual names of the beneficial holders of debt securities
arising out of or relating to the Note Claims and Eurobond Claims.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE IV

DURATION AND TERMINATION OF THE TRUST

4.1. Duration. The Trust shall become effective upon (x) the earlier to occur of
the (i) Avoidance Action Trust Transfer Date and (ii) the Other Debtor Residual
Assets Transfer Date, if any, and (y) the execution of this Trust Agreement and
the filing of the Certificate of Trust with the Secretary of State and shall
remain and continue in full force and effect until (a) all of the Distributable
Trust Assets and all Distributable Other Debtor Residual Trust Assets, if any,
have been distributed pursuant to the Plan and this Trust Agreement, (b) the
Trust Administrator determines, in its discretion and with the approval of the
Trust Monitor, that the administration of the Avoidance Action Trust Assets is
not likely to yield sufficient additional Distributable Trust Assets or
Distributable Other Debtor Residual Trust Assets to justify further pursuit, and
(c) all other distributions required to be made by the Trust Administrator under
the Plan and this Trust Agreement have been made, but in no event shall the
Trust be dissolved later than three (3) years from the earlier of (i) the
Avoidance Action Trust Transfer Date and (ii) the Other Debtor Residual Assets
Transfer Date, unless the Bankruptcy Court, upon motion within the six (6) month
period prior to the third (3rd) anniversary of the earlier of (i) the Avoidance
Action Trust Transfer Date and (ii) the Other Debtor Residual Assets Transfer
Date (or at least six (6) months prior to the end of an extension period),
determines that a fixed period extension (such that, together with any prior
extensions, the dissolution of the Trust shall occur no later than five
(5) years from the date on which the Trust became effective, without a favorable
private letter ruling from the IRS that any further extension would not
adversely affect the status of the Trust as a liquidating trust for U.S. federal
income tax purposes) is necessary to facilitate or complete the recovery and
liquidation of the Avoidance Action Trust Assets or the Other Debtor Residual
Trust Assets, as the case may be. If at any time the Trust Administrator
determines, in reliance upon such professionals as the Trust Administrator may
retain and with the approval of the Trust Monitor, that (x) the expense of
administering the Trust so as to make a final distribution to the Trust
Beneficiaries is likely to exceed the value of the Avoidance Action Trust Assets
remaining in the Trust and (y) the expense of administering the Trust so as to
make a final distribution to the DIP Lenders is likely to exceed the value of
the Other Debtor Residual Trust Assets, if any, remaining in the Trust, the
Trust Administrator may apply to the Bankruptcy Court for authority to
(i) reserve any amounts necessary to dissolve the Trust, transfer the balance to
the DIP Lenders and the holders of Allowed General Unsecured Claims (as defined
in the GUC Trust Agreement), in accordance with the Agreed Allocation and the
Settlement Agreement, or donate any balance to a charitable organization
described in section 501(c)(3) of the Tax Code and exempt from U.S. federal
income tax under section 501(a) of the Tax Code that is unrelated to the
Debtors, the Trust, any Trust Administrator Parties or any Trust Monitor
Parties, and (iii) dissolve the Trust.

4.2. Dissolution of the Trust. Notwithstanding anything to the contrary in this
Trust Agreement, in no event shall the Trust Administrator unduly prolong the
duration of the Trust, and the Trust Administrator shall, in the exercise of its
reasonable business judgment and in the interests of all Trust Beneficiaries, at
all times endeavor to terminate the Trust as soon as practicable in accordance
with the purposes and provisions of this Trust Agreement and the Plan. Upon
final dissolution and wind-up of the Trust, the Trust Administrator shall file a
certificate of cancellation for the Trust with the Secretary of State.

 

- 23 -



--------------------------------------------------------------------------------

4.3. Continuance of Trust for Purposes of Winding Up. After the dissolution of
the Trust and solely for the purpose of liquidating and winding up its affairs,
the Trust Administrator shall continue to act in such capacity until its duties
hereunder have been fully performed. The Trust Administrator shall retain the
books, records and files that shall have been delivered to or created by the
Trust Administrator until distribution or resolution of all the Avoidance Action
Trust Assets and Other Debtor Residual Trust Assets, if any. At the Trust
Administrator’s discretion, all of such books, records and files may be
destroyed at any time following the later of (x) final distribution of the
Avoidance Action Trust Assets and Other Debtor Residual Trust Assets, if any,
unless such books, records and files are necessary to fulfill the Trust
Administrator’s obligations pursuant to Articles VI and VIII hereof and subject
to any joint prosecution and common interests agreement(s) to which the Trust
Administrator may be party, and (y) the date until which the Trust Administrator
is required by applicable law to retain such books, records and files.

ARTICLE V

DISTRIBUTIONS TO TRUST BENEFICIARIES

5.1. General.

(a) Until such date as the Term Loan Avoidance Action shall have been completely
and finally resolved in full against all defendants (including by way of
settlement) and the Trust Administrator determines that all Avoidance Action
Proceeds have been collected in respect thereof (such date, the “Final Recovery
Date”), the Trust Administrator shall establish Distribution Dates no less
frequently than once each calendar year and no more frequently than once a
calendar quarter for the distribution of Distributable Trust Assets as provided
in this Article V; provided that distributions need not be made in any calendar
year to the extent (A) there are no Distributable Trust Assets held by the Trust
or (B) the Trust Administrator, with the approval of the Trust Monitor,
determines (i) that it is reasonably necessary to retain the Distributable Trust
Assets to meet contingent liabilities and maintain the value of the Avoidance
Action Trust Assets (such as, for example, in the event that the Trust
Administrator determines that the Distributable Trust Assets are so small in
amount as not to justify making a distribution, taking into account the costs
that would be incurred in making the distribution, the anticipated total amount
of Distributable Trust Assets expected to be available for distribution over
time and the timing of the distribution or distributions thereof), or (ii) that
it is necessary to retain the Distributable Trust Assets to pay reasonable
incurred and anticipated expenses (including any taxes imposed on the Trust or
in respect of the Avoidance Action Trust Assets) or to satisfy liabilities
incurred and anticipated by the Trust in accordance with the Plan, the
Confirmation Order and this Trust Agreement. Following the Final Recovery Date,
distributions shall be made on a quarterly basis, as provided in this Article V.

(b) Except as otherwise set forth herein, no distributions shall be made with
respect to any portion of a Disputed General Unsecured Claim, Unresolved Term
Loan Avoidance Action Claim or Unresolved Other Avoidance Action Claim unless
and until such Disputed General Unsecured Claim, Unresolved Term Loan Avoidance
Action Claim or Unresolved Other Avoidance Action Claim has become an Allowed
General Unsecured Claim.

 

- 24 -



--------------------------------------------------------------------------------

(c) To the extent that a Disputed General Unsecured Claim, Unresolved Term Loan
Avoidance Action Claim or Unresolved Other Avoidance Action Claim has become an
Allowed General Unsecured Claim, distributions (if any) shall be made to the
holder of such Allowed General Unsecured Claim in accordance with the provisions
of the Plan, the Confirmation Order and this Trust Agreement.

(d) The Distributable Trust Assets shall be distributed

(i) first, to the DIP Lenders, each in their relative proportion pursuant to the
terms of the DIP Credit Agreement, in the amount of the DIP Lender Advances;

(ii) second, to the CE Capital Providers, in the amount of the CE Capital
Providers’ Entitlement;

(iii) third, to the LW Capital Provider, in the amount of the LW Capital
Provider’s Entitlement;

(iv) fourth, to the Segregated Account in the amount of the GUC Trust Advances
to be distributed to the holders of Allowed General Unsecured Claims; and

(v) fifth, to the DIP Lenders, each in their relative proportion pursuant to the
terms of the DIP Credit Agreement, and the holders of Allowed General Unsecured
Claims, in accordance with the Agreed Allocation.

(e) On any Distribution Date following the Final Recovery Date on which the
Trust does not hold sufficient Distributable Trust Assets, after taking into
account any amounts necessary to satisfy the current and projected future fees
and expenses of the Trust (including those of any Trust Professionals) pursuant
to Section 6.1(b), to satisfy all Disputed General Unsecured Claims or other
Claims that became Resolved Allowed General Unsecured Claims since the next
preceding Resolved Allowed General Unsecured Claims Determination Date following
which there was a distribution pursuant to Section 5.3(c), the Trust
Administrator shall distribute all Distributable Trust Assets that remain in the
Trust to the DIP Lenders and the holders of such Resolved Allowed General
Unsecured Claims pro rata by Claim amount, in accordance with the Agreed
Allocation. Following such distribution, any remaining unsatisfied portion of
such Resolved Allowed General Unsecured Claims, together with all remaining
Disputed General Unsecured Claims and other Claims (including any Term Loan
Avoidance Action Claims and any Other Avoidance Action Claims) shall be forever
barred from assertion against the Trust.

(f) Anything to the contrary herein notwithstanding but subject to Section
5.1(a), the Trust Administrator shall not make a distribution of Distributable
Trust Assets on any Distribution Date pursuant to Sections 5.2 or 5.4, if the
amount to be distributed pursuant thereto does not exceed the Distribution
Threshold. In such case, any Distributable Trust Assets then available for
distribution shall be held by the Trust and distributed on a subsequent
Distribution Date when the amount of the Distributable Trust Assets to be
distributed shall exceed the Distribution Threshold; Provided that if on the
date determined by the Trust Administrator to be the final Distribution Date the
Distributable Trust Assets do not exceed the Distribution Threshold, then such
Distributable Trust Assets shall be disposed of as provided in the final
sentence of Section 2.6(b) and in Section 2.6(c).

 

- 25 -



--------------------------------------------------------------------------------

(g) For the avoidance of doubt, if the Trust fails to recover any Avoidance
Action Proceeds or if the Avoidance Action Proceeds recovered by the Trust
through the Final Recovery Date do not exceed the amount of DIP Lender Advances
then no distributions shall be made hereunder in respect of any Allowed General
Unsecured Claims.

(h) For the avoidance of doubt, if the Avoidance Action Proceeds recovered by
the Trust through the Final Recovery Date exceed the amount of DIP Lender
Advances but do not exceed the amount of the Segregated Account Assets, the
Segregated Account Assets shall be distributed as GUC Distributable Trust Assets
pursuant to Section 5.2(a) hereof.

5.2. Distribution to the DIP Lenders and to Holders of Initial Allowed General
Unsecured Claims.

(a) Once (i) the DIP Lender Advances have been indefeasibly paid in full in
cash, (ii) the CE Capital Providers’ Entitlement has been indefeasibly paid in
full in cash, (iii) the LW Capital Provider’s Entitlement has been indefeasibly
paid in full in cash, and (iv) the Segregated Account repaid up to the amount of
the GUC Trust Advances, the Trust Administrator shall make distributions of the
DIP Lender Distributable Trust Assets and the GUC Distributable Trust Assets,
from time to time in accordance with Section 5.1(a). Prior to the first such
distribution, the Trust Administrator shall establish a record date (the
“Initial GUC Record Date”) for the holders of the General Unsecured Claims that
are allowed as of the Initial GUC Record Date (the “Initial Allowed General
Unsecured Claims”) who shall be entitled to participate in the first
distribution of GUC Distributable Trust Assets, which date shall be the last day
of the calendar quarter next preceding the date of such distribution (such
Distribution Date, the “Initial GUC Distribution Date”). On the Initial GUC
Distribution Date, the Trust Administrator shall distribute to each holder of an
Initial Allowed General Unsecured Claim a distribution consisting of:

(1) an amount of GUC Distributable Trust Assets at the time available for
distribution, in proportion to the amount of such Initial Allowed General
Unsecured Claim as prescribed in subsection (d) below; and

(2) a number of Units as provided in Section 3.4.

(b) During the period, if any, following the Initial GUC Distribution Date and
prior to the Final Recovery Date, and as promptly as practicable following the
Final Recovery Date, as and to the extent that additional GUC Distributable
Trust Assets become available for distribution from time to time as a result of
additional recoveries by the Trust in the Term Loan Avoidance Action, the Trust
Administrator shall, from time to time in accordance with Section 5.1(a), make
additional distributions to the holders of Initial Allowed General Unsecured
Claims, on a Distribution Date or Dates designated by the Trust Administrator
for such purpose, in the amount prescribed in subsection (d) below. Subject to
the proviso in Section 5.1(a), the Trust Administrator shall make such
distributions no less frequently than once each calendar year and no more
frequently than once each calendar quarter.

 

- 26 -



--------------------------------------------------------------------------------

(c) The amount of GUC Distributable Trust Assets that the holder of an Initial
Allowed General Unsecured Claim shall be entitled to receive pursuant to
Section 5.2 (or, in the case of a holder of a Resolved Allowed General Unsecured
Claim being treated as if it were a holder of an Initial Allowed General
Unsecured Claim in the amount of its Resolved Allowed General Unsecured Claim
pursuant to Section 5.3(c)) on any Distribution Date (including the Initial
Distribution Date) shall be determined in accordance with the following formula:

 

   D      =      (     A     )    x    G                          C             
      

Where—

D is the distribution that the holder of an Initial Allowed General Unsecured
Claim (or the holder of a Resolved Allowed General Unsecured Claim pursuant to
Section 5.3(c)) will be entitled to receive;

A is the amount of the Initial Allowed General Unsecured Claim (or the holder of
a Resolved Allowed General Unsecured Claim pursuant to Section 5.3(c));

C is the Current Total Amount as of the last day of the calendar quarter next
preceding the respective Distribution Date; and

G is the amount available for distribution determined as of the last day of the
calendar quarter next preceding the respective Distribution Date, after taking
account of any Holdback, or the application of such Holdback, pursuant to
Section 6.1(b).

5.3. Distributions to Holders of Resolved Allowed General Unsecured Claims.

(a) Following the Initial GUC Distribution Date, the Trust Administrator, with
the approval of the Trust Monitor, shall periodically make a determination (the
date of any such determination, which shall in all cases be made as of the last
day of a calendar quarter, being a “Resolved Allowed General Unsecured Claims
Determination Date”) whether any holders of Disputed General Unsecured Claims or
other Claims have become holders of Resolved Allowed General Unsecured Claims
since the next preceding Resolved Allowed General Unsecured Claims Determination
Date or, in the case of the first such determination, since the Initial GUC
Record Date. During the period, if any, following the Initial GUC Distribution
Date and prior to the Final Recovery Date, the Trust Administrator shall make
such determination no less frequently than once each calendar year and no more
frequently than once each calendar quarter, and following the Final Recovery
Date such determination shall be made once each calendar quarter.

(b) On a Distribution Date scheduled as soon as practicable following each
Resolved Allowed General Unsecured Claims Determination Date, the Trust
Administrator shall, subject to the proviso in Section 5.1(a), distribute to
each holder of a Resolved Allowed General Unsecured Claim identified on such
Resolved Allowed General Unsecured Claims Determination Date, if any:

(i) the pro rata amount of GUC Distributable Assets that the holder of such
Resolved Allowed General Unsecured Claim would have received had such Resolved
Allowed General Unsecured Claim been an Initial Allowed General Unsecured Claim,
including the aggregate amount of Excess GUC Distributable Trust Assets that the
holder would have

 

- 27 -



--------------------------------------------------------------------------------

received had it been the holder of Units referred to in clause (ii) below on
each Excess GUC Distributable Trust Assets Determination Date occurring on or
prior to the date of such distribution; provided that a holder of a Resolved
Allowed General Unsecured Claim shall not receive pursuant to this clause (i) an
amount of Excess GUC Distributable Assets distributed in respect of any prior
Excess GUC Distributable Trust Assets Determination Date to the extent that it
will be receiving such Excess GUC Distributable Assets as a distribution on the
Units to be received by such holder pursuant to clause (ii) below; and

(ii) a number of Units as provided in Section 3.4.

(c) Once a holder of a Resolved Allowed General Unsecured Claim has received the
distribution prescribed in the preceding subsection (b), such holder shall be
treated as if it were a holder of an Initial Allowed General Unsecured Claim in
the amount of its Resolved Allowed General Unsecured Claim on all subsequent
Distribution Dates established for purposes of Section 5.2(c).

(d) For the avoidance of doubt, it is intended that the distributions to be made
to holders of Resolved Allowed General Unsecured Claims in accordance with this
Section 5.3 shall provide such holders, as nearly as possible, with the exact
same amount of distributions as if such holders had been holders of Initial
Allowed General Unsecured Claims.

5.4. Distribution of Excess Distributable Trust Assets.

(a) Following the Initial GUC Distribution Date, the Trust Administrator, with
the approval of the Trust Monitor, shall periodically make a determination (the
date of any such determination, which shall in all cases be as of the last day
of a calendar quarter, being an “Excess Distributable Trust Assets Determination
Date”) of the Excess Distributable Trust Assets as of such date, taking into
account the extent to which Disputed General Unsecured Claims are disallowed or
the Term Loan Avoidance Action or other Avoidance Actions are resolved in favor
of the defendants therein. During the period, if any, following the Initial GUC
Distribution Date and prior to the Final Recovery Date, the Trust Administrator
shall make such determination no less frequently than once each calendar year
and no more frequently than once each calendar quarter, and following the Final
Recovery Date such determination shall be made once each calendar quarter.

(b) On a Distribution Date scheduled as soon as practicable following each
Excess Distributable Trust Assets Determination Date, the Trust Administrator
shall, subject to the proviso of Section 5.1(a), distribute the Excess
Distributable Trust Assets, in each case determined as of the respective Excess
Distributable Trust Assets Determination Date, to the DIP Lenders and the
holders of Units outstanding on such Excess Distributable Trust Assets
Determination Date (including Units distributed or to be distributed to holders
of Resolved Allowed General Unsecured Claims pursuant to Section 5.3(b)(ii) on
such Distribution Date) in accordance with the Agreed Allocation.

(c) Any Excess Distributable Trust Assets allocable to the holders of Units
outstanding on such Excess Distributable Trust Assets Determination Date (the
“Excess GUC Distributable Trust Assets”), shall be distributed pro rata
according to the following formula:

 

- 28 -



--------------------------------------------------------------------------------

 

DU

   =    (   

UH

   )    x    (SG – H)    x    [   

TU

   –   

TU

   ]               UO                   CU       (CU+L)      

Where—

 

  DU

is the distribution of Excess GUC Distributable Trust Assets that a holder of
Units will be entitled to receive;

 

  UH

is the number of Units held by the holder;

 

  UO

is the total number of Units outstanding (including Units distributed to holders
of Resolved Allowed General Unsecured Claims pursuant to Section 5.3(b)(ii) on
such Distribution Date);

 

  SG

is the sum of the amounts that are or were available for distribution to holders
of Initial Allowed General Unsecured Claims (and holders of Resolved Allowed
General Unsecured Claims pursuant to Section 5.3(c)) on the relevant
Distribution Date and each prior Distribution Date;

 

  TU

is the Total Allowed Amount as of the Excess GUC Distributable Trust Assets
Determination Date;

 

  CU

is the Current Total Amount as of the Excess GUC Distributable Trust Assets
Determination Date;

 

  L

is the aggregate amount of all (i) Disputed General Unsecured Claims disallowed
since the next preceding Excess GUC Distributable Trust Assets Determination
Date (or, in the case of the first Excess GUC Distributable Trust Assets
Determination Date, since the Initial GUC Record Date), (ii) Unresolved Term
Loan Avoidance Action Claims to the extent resolved (including by way of
settlement) in favor of the respective defendants since the next preceding
Excess GUC Distributable Trust Assets Determination Date (or, in the case of the
first Excess GUC Distributable Trust Assets Determination Date, since the
Initial GUC Record Date); and (iii) all Unresolved Other Avoidance Action Claims
to the extent resolved (including by way of settlement) in favor of the
respective defendants since the next preceding Excess GUC Distributable Trust
Assets Determination Date (or, in the case of the first Excess GUC Distributable
Trust Assets Determination Date, since the Initial GUC Record Date); and

 

  H

is the amount, if any, of any holdback pursuant to Section 6.1 that was not
otherwise deducted from the amounts available for distribution on a Distribution
Date.

(d) Notwithstanding the foregoing, if the Trust Administrator becomes aware of
previously unknown potential Allowed General Unsecured Claims, the Trust
Administrator may, with the approval of the Trust Monitor, withhold distribution
of Excess GUC Distributable Trust Assets to the holders of Units in an amount
that the Trust Administrator, with the approval of the Trust Monitor, estimates
to be the maximum amount reasonably allowable in respect of such previously
unknown claims.

 

- 29 -



--------------------------------------------------------------------------------

5.5.    Retention of Avoidance Action Trust Assets. Notwithstanding anything in
this Trust Agreement to the contrary, the Trust Administrator shall at all
times, to the extent practicable, retain

(a)    sufficient GUC Distributable Trust Assets as the Trust Administrator
shall determine, with the approval of the Trust Monitor, as would be
distributable (I) to all holders of Disputed General Unsecured Claims at the
time outstanding as if all Disputed General Unsecured Claims were allowed at the
Maximum Amount, but only until such Disputed General Unsecured Claims are
resolved, (II) to the holders of all Resolved Allowed General Unsecured Claims
at the time outstanding, to the extent not previously distributed, (III) in
respect of any Unresolved Term Loan Avoidance Action Claims at the Maximum
Amount thereof but only until the Term Loan Avoidance Action is dismissed by
Final Order or such claims become Resolved Allowed General Unsecured Claims, and
(IV) in respect of any Unresolved Other Avoidance Action Claims at the Maximum
Amount thereof but only until such claims become Resolved Allowed General
Unsecured Claims or the related other Avoidance Actions are dismissed by Final
Order; and

(b)    sufficient Avoidance Action Trust Administrative Cash and Supplemental
Avoidance Action Trust Cash as the Trust Administrator shall determine, with the
approval of the Trust Monitor and subject to the Budget, is necessary (x) to pay
the reasonable incurred or anticipated fees and expenses of the Trust (including
any taxes imposed on the Trust or in respect of the Avoidance Action Trust
Assets) and (y) to satisfy other liabilities incurred or anticipated by the
Trust in accordance with the Plan, the Confirmation Order and this Trust
Agreement.

5.6.    Minimum Distributions. Notwithstanding anything to the contrary
contained herein, no Cash payment in an amount less than $25 shall be made by
the Trust Administrator to any holder of an Allowed General Unsecured Claim or
Unit under any circumstance; provided that the Trust Administrator shall carry
the entitlement of such holder of an Allowed General Unsecured Claim or Unit to
such amount on its books and records, shall aggregate such amount with any
subsequent amount to which such holder shall become entitled and shall make
payment of such amount to such holder at such time as the amounts due such
holder in the aggregate shall equal $25 or more; provided further that if any
such amount shall be owing to a holder of an Allowed General Unsecured Claim or
Unit as of the date determined by the Trust Administrator to be the final
Distribution Date, such amount shall be disposed of as provided in the final
sentence of Section 2.6(c).

5.7.    Distributions Not in Compliance with this Article. Subject to
Section 5.3(d), in the event that the Trust Administrator determines in good
faith that it is necessary or desirable in order to carry out the intent and
purposes of the Plan, the Confirmation Order and this Trust Agreement to receive
any assets or make any distribution in a manner that is not in technical
compliance with this Trust Agreement, the Trust Administrator shall be permitted
to receive assets or make, or cause to be made, distributions in such manner,
but only with the approval of the Trust Monitor; provided, however, that no such
distribution shall result in any holder of an Allowed General Unsecured Claim
receiving a distribution in excess of the distribution that such holder would
have received had such claim been an Initial Allowed General Unsecured Claim or
shall discriminate among the holders of Units. Except as aforesaid, no payment
or distribution of Avoidance Action Trust Assets shall be made to, or on behalf
of, a Trust Beneficiary or any other person except in strict accordance with the
terms of this Trust Agreement, the Plan, and the Confirmation Order, unless such
payment or distribution shall have been approved by the Bankruptcy Court.

 

- 30 -



--------------------------------------------------------------------------------

5.8.    No Accounting. Except as otherwise provided in the Plan, the
Confirmation Order or this Trust Agreement, nothing shall require the Trust
Administrator to file any accounting or seek approval of any court with respect
to the administration of the Trust or as a condition for making any payment or
distribution out of the Avoidance Action Trust Assets.

ARTICLE VA

DISTRIBUTIONS TO DIP LENDERS

If any Other Debtor Residual Accepted Assets shall be transferred to the Trust,
the Trust Administrator shall make distributions to the DIP Lenders of
Distributable Other Debtor Residual Assets, if any, from time to time (but no
less frequently than once each calendar year), pro rata as their interests
appear, as the Trust Administrator shall determine with the approval of the
Trust Monitor or as the Trust Administrator shall be directed by a majority in
interest of the DIP Lenders; provided that distributions need not be made in any
calendar year to the extent (A) there are no Distributable Other Debtor Residual
Assets held by the Trust or (B) the Trust Administrator, with the approval of
the Trust Monitor, determines that it is necessary to retain the Distributable
Other Debtor Residual Assets to (i) meet any contingent liabilities of the Trust
or maintain the value of the Other Debtor Residual Trust Assets (such as for
example, in the event that the Trust Administrator determines that the
Distributable Other Debtor Residual Assets are so small in amount as not to
justify making a distribution, taking into account the costs that would be
incurred in making the distribution, the anticipated total amount of
Distributable Other Debtor Residual Assets expected to be available for
distribution over time and the timing of the distribution or distributions
thereof), or (ii) pay reasonable incurred and/or anticipated expenses of the
Trust (including any taxes imposed on the Trust or in respect of the Other
Debtor Residual Trust Assets) or to satisfy liabilities incurred and/or
anticipated by the Trust in accordance with the Plan, the Confirmation Order and
this Trust Agreement.

ARTICLE VI

ADMINISTRATION OF THE TRUST

6.1.    Payment of Costs, Expenses and Liabilities (other than in respect of the
Other Debtor Residual Accepted Assets).

(a)    Subject to the Budget, the Trust Administrator shall use the Avoidance
Action Trust Administrative Cash:

(i)    to pay reasonable costs and expenses of the Trust that are incurred in
connection with the administration thereof (including any taxes imposed on the
Trust, actual reasonable fees and out-of-pocket expenses incurred by Trust
Professionals retained by the Trust Administrator in connection with the
administration of the Avoidance Action Trust Assets and preservation of books
and records);

(ii)    to satisfy other obligations or other liabilities incurred or assumed by
the Trust (or to which the Avoidance Action Trust Assets are otherwise subject)
in accordance with the Plan, the Confirmation Order, or this Trust Agreement,
including fees and expenses incurred and in connection with, the prosecution and
resolution of the Term Loan Avoidance Action the protection, preservation and
distribution of the Avoidance Action Trust Assets; and

 

- 31 -



--------------------------------------------------------------------------------

(iii)    to satisfy any other obligations of the Trust expressly set forth in
the Plan, the Confirmation Order or this Trust Agreement to be satisfied out of
the Avoidance Action Trust Administrative Cash.

(b)    (i) If, at any time, the Trust Administrator determines that the
Avoidance Action Trust Administrative Cash is not reasonably likely to be
adequate to satisfy the current and projected future taxes, fees, costs and
expenses (including, without limitation any Avoidance Action Trust SEC Reporting
Costs) of the Trust (other than in respect of the Other Debtor Residual Trust
Assets), the Trust Administrator may, with the approval of the Trust Monitor,
reserve an amount, or increase the amount previously reserved, of Distributable
Trust Assets to satisfy such taxes, fees, costs and expenses (the “Holdback”).
If at any time, the Trust Administrator determines that the Holdback is
materially greater than the amount of the current and projected future taxes,
fees, costs and expenses as aforesaid, the Trust Administrator shall, with the
approval of the Trust Monitor, release from the Holdback the amount of such
excess.

(ii)    To the extent necessary to satisfy the taxes, fees, costs and expenses
on account of which the Holdback may be reserved, the Trust Administrator may,
in consultation with the Trust Monitor, and upon approval by the Bankruptcy
Court in accordance with the provisions of Section 6.l(b)(iii), apply all or a
portion of the Holdback to the satisfaction of such taxes, fees, costs and
expenses.

(iii)    The application of the Trust Administrator seeking Bankruptcy Court
approval to utilize Distributable Trust Assets shall include the position of the
Trust Monitor in respect thereof. The Trust Administrator shall provide at least
twenty (20) days’ notice to the Trust Monitor, the holders of Units and the
holders of Disputed General Unsecured Claims prior to a hearing on a motion to
use any Distributable Trust Assets.

(c)    If, at any time, the Trust Administrator determines that the Avoidance
Action Trust Administrative Cash, together with the Holdback (if Distributable
Trust Assets are, at such time, available for the purposes of creating a
Holdback), is not reasonably likely to be adequate to satisfy the current and
projected future taxes, fees, costs and expenses (including, without limitation
any Avoidance Action Trust SEC Reporting Costs and the fees and expenses of
Trust Professionals) of the Trust (other than in respect of the Other Debtor
Residual Trust Assets), the Trust Administrator may utilize the GUC Trust
Supplemental Cash, without the need to seek or obtain approval of the Bankruptcy
Court, to satisfy such fees and expenses.

(d)    (i) If, at any time, the Trust Administrator determines that the
Avoidance Action Trust Administrative Cash, together with the Holdback (if
Distributable Trust Assets are, at such time, available for the purposes of
creating a Holdback) and the GUC Trust Supplemental Cash, if any, is not
reasonably likely to be adequate to satisfy the current and projected future
fees, costs and expenses (including, without limitation any Avoidance Action
Trust SEC Reporting Costs, the fees and expenses of Trust Professionals, and any
tax liabilities), the Trust Administrator may, in consultation with the Trust
Monitor, and upon approval by the Bankruptcy Court in accordance with the
provisions of Section 6.l(d)(ii), sell or grant liens on the

 

- 32 -



--------------------------------------------------------------------------------

Term Loan Avoidance Action or any other property of the Trust (other than the
Other Debtor Residual Trust Assets) and apply all or a portion of the proceeds
of such sale or grant to the satisfaction of such fees, costs and expenses;
provided that, except for the Trust’s incurrence of expenses in the ordinary
course of the Trust’s business without any lien or right of setoff attached
thereto, the Trust may not incur additional indebtedness, whether unsecured or
secured by any interest (including a security interest) in the Term Loan
Avoidance Action or Avoidance Action Proceeds without (x) the prior written
consent of the DIP Lenders, (y) the prior written consent of the CE Capital
Providers, if such incurrence would (1) create a lien senior to or pari passu
with the lien securing the CE Capital Providers’ Entitlement, or (2) except as
set forth in Section 2.7 of the CE Subordination Agreement, result in the
subordination of any portion of the payment of the CE Capital Providers’
Entitlement pursuant to Section 5.1(d) of this Trust Agreement, and (z) the
prior written consent of the LW Capital Provider, if such incurrence would
(1) create a lien senior to or pari passu with the lien securing the LW Capital
Provider’s Entitlement, or (2) except as set forth in Section 2.7 of the LW
Subordination Agreement, result in the subordination of any portion of the
payment of the LW Capital Provider’s Entitlement pursuant to Section 5.1(d) of
this Trust Agreement. In the event that the Trust seeks other litigation
funding, (A) the DIP Lenders shall be provided a right of first refusal to
provide such funding, which right of first refusal must be exercised within
thirty (30) days after being presented in writing the opportunity to provide
such funding, and (B) such funding (even if provided by the DIP Lenders) shall
be junior and subordinate to the Litigation Cost Advance, the amounts owed to
the DIP Lenders on account of prior funding of the Trust, and the Supplemental
Capital, and shall be subject to a form of subordination that is acceptable to
the DIP Lenders, the CE Capital Providers and the LW Capital Provider in all
respects, with such consent not to be unreasonably withheld. Upon any such sale
or grant of liens pursuant to this Section 6.1(d), the resulting proceeds shall
be designated as Other Supplemental Cash. Any income earned on the Other
Supplemental Cash, net of taxes paid thereon, shall be Other Supplemental Cash.

(ii)    The application of the Trust Administrator seeking Bankruptcy Court
approval to sell or grant liens pursuant to Section 6.l(d)(i) hereof shall
include the position of the Trust Monitor in respect thereof. The Trust
Administrator shall provide at least twenty (20) days’ notice to the Trust
Monitor, the DIP Lenders, the CE Capital Providers, the LW Capital Provider, the
holders of Units and the holders of Disputed General Unsecured Claims prior to a
hearing on a motion to sell or grant liens pursuant to Section 6.l(d)(i) hereof.

(e)    Notwithstanding that as a result of the utilization of Distributable
Trust Assets pursuant to Section 6.1(b) the amount of GUC Distributable Trust
Assets shall be less than the assets required to satisfy Claims in the amount of
the Current Total Amount then outstanding, the Trust Administrator shall
continue to satisfy Disputed General Unsecured Claims, any Unresolved Term Loan
Avoidance Action Claims and any Unresolved Other Avoidance Action Claims that
become Allowed General Unsecured Claims in the order they are resolved as
otherwise provided in this Trust Agreement.

6.2.    Payment of Costs, Expenses and Liabilities in respect of the Other
Debtor Residual Accepted Assets.

(a)    The Trust Administrator shall not be required to undertake any activity
in respect of the Other Debtor Residual Accepted Assets, including for purposes
of realizing upon

 

- 33 -



--------------------------------------------------------------------------------

such assets in order to make distributions of Distributable Other Debtor
Residual Trust Assets to the DIP Lenders, unless there shall be available to the
Trust Administrator Other Debtor Residual Trust Administrative Cash sufficient
for such purposes.

(b)    If sufficient Other Debtor Residual Trust Administrative Cash shall be
available to the Trust Administrator, then the Trust Administrator shall, as
approved by the Trust Monitor or as directed by a majority in interest of the
DIP Lenders:

(i)    pay reasonable costs and expenses of the Trust that are incurred in
connection with the Other Debtor Residual Accepted Assets (including any taxes
imposed on the Trust, actual reasonable fees and out-of-pocket expenses incurred
by Trust Professionals retained by the Trust Administrator in connection with
the administration of the Other Debtor Residual Accepted Assets and preservation
of books and records);

(ii)    satisfy other obligations or other liabilities incurred or assumed by
the Trust in respect of the Other Debtor Residual Accepted Assets (or to which
the Other Debtor Residual Accepted Assets are otherwise subject) in accordance
with the Plan, the Confirmation Order, or this Trust Agreement, including fees
and expenses incurred and in connection with, the prosecution and resolution of
any action to realize upon the Other Debtor Residual Accepted Assets and the
protection, preservation and distribution of the Other Debtor Residual Accepted
Assets; and

(iii)    satisfy any other obligations of the Trust expressly set forth in the
Plan, the Confirmation Order or this Trust Agreement to be satisfied out of the
Other Debtor Residual Trust Administrative Cash.

6.3.    Budget.

(a)     The Trust Administrator shall prepare and submit to the Trust Monitor,
the DIP Lenders, the CE Capital Providers and the LW Capital Provider for
approval a reasonably detailed annual plan and budget (the “Budget”) at least
thirty (30) days prior to the commencement of each calendar year. Such annual
plan and Budget shall set forth (on a quarterly basis) in reasonable detail:
(A) the Trust Administrator’s anticipated actions to administer the Avoidance
Action Trust Assets; and (B) the anticipated fees and expenses, including
professional fees, associated with the administration of the Trust, a separate
amount representing the anticipated fees and expenses of the Trust Monitor and
detail as to how the Trust will budget and spend the Avoidance Action Trust
Administrative Cash. Such Budget shall be updated and submitted to the Trust
Monitor, the DIP Lenders, the CE Capital Providers and the LW Capital Provider
for review on a quarterly basis, and each such quarterly update shall reflect
the variances (with explanations) between (x) the Budget, (y) any updated
Budget, and (z) the actual results for the same period. If the Trust identifies
a need for or the incurrence of actual expenditures that materially differ from
the relevant Budget, the Trust will notify the DIP Lenders, the CE Capital
Providers and the LW Capital Provider as promptly as practicable, and no later
than fifteen (15) days after identifying the issue. For the avoidance of doubt,
the DIP Lenders, the CE Capital Providers and the LW Capital Provider may object
in the Bankruptcy Court with respect to any quarterly update that materially
changes the Budget and the Bankruptcy Court shall resolve such dispute. All
actions by the Trust Administrator shall be consistent with the Budget (as
updated). The Trust

 

- 34 -



--------------------------------------------------------------------------------

Administrator may obtain any required approval of the Budget on reasonable
negative notice (which shall be not less than 15 days after receipt of the
Budget) and approval of the Budget shall not be unreasonably withheld. In the
event of any dispute concerning the Budget (or the taking of actions consistent
with the Budget), the Trust Administrator or the Trust Monitor may petition the
Bankruptcy Court to resolve such dispute.

(b)    The Trust Administrator, with the approval of the Trust Monitor and the
DIP Lenders may agree on a budget for activities in respect of the Other Debtor
Residual Accepted Assets.

(c)    Notwithstanding any other provision of this Trust Agreement, the approval
of the DIP Lenders shall not be required for any use of the Avoidance Action
Trust SEC Reporting Cash, the GUC Trust Supplemental Cash or the Other
Supplemental Cash.

6.4.    [Intentionally omitted.]

6.5.    Compliance with Laws. Any and all distributions of Avoidance Action
Trust Assets shall be in compliance with applicable laws, including applicable
federal and state tax and securities laws.

6.6.    Fiscal Year. Except for the first and last years of the Trust, the
fiscal year of the Trust shall be the calendar year. For the first and last
years of the Trust, the fiscal year of the Trust shall be such portion of the
calendar year that the Trust is in existence.

6.7.    Books and Records.

(a)    The Trust Administrator shall maintain and preserve the Debtors’ books,
records and files that shall have been delivered to or created by the Trust
Administrator.

(b)    The Trust Administrator shall maintain books and records relating to the
assets, liabilities, income and expense of the Trust, all distributions made by
the Trust and the payment of fees and expenses of, and satisfaction of claims
against or assumed by, the Trust and the Trust Administrator, in such detail and
for such period of time as may be necessary to enable it to make full and proper
reports in respect thereof in accordance with the provisions of this Trust
Agreement and otherwise to comply with applicable provisions of law, including
tax law.

(c)    The Trust Administrator shall maintain, or cause to be maintained, a
register of holders of Units, from time to time outstanding, to the extent any
Units are issued hereunder, in customary form.

6.8.    Cash Payments. All distributions of Distributable Trust Cash required to
be made by the Trust Administrator may be made in Cash denominated in U.S.
dollars by checks drawn on a United States domestic bank selected by the Trust
Administrator or, at the option of the Trust Administrator, by wire transfer
from a United States domestic bank selected by the Trust Administrator or as
otherwise required or provided in applicable agreements; provided, however, that
cash payments to foreign persons may be made, at the option of the Trust
Administrator, in such funds as and by such means as are necessary or customary
in a particular foreign jurisdiction.

 

- 35 -



--------------------------------------------------------------------------------

6.9.    Insurance. The Trust shall maintain customary insurance coverage for the
protection of the Trust Administrator Parties and the Trust Monitor Parties and
any such other persons serving as administrators and overseers of the Trust, on
and after the Avoidance Action Trust Transfer Date, in all cases in accordance
with the Budget. The Trust Administrator may also obtain such insurance coverage
as it deems necessary and appropriate with respect to real and personal property
which may become Avoidance Action Trust Assets, if any, in accordance with such
Budget. To the extent that there is any incremental cost for customary insurance
coverage covering the activities of the Trust Administrator Parties and the
Trust Monitor Parties in respect of the Other Debtor Residual Accepted Assets,
the Trust Administrator and the Trust Monitor shall not be required to undertake
any such activities unless there is available sufficient Other Debtor Residual
Trust Administrative Cash to fund such incremental cost.

ARTICLE VII

TAX MATTERS

7.1.    Tax Treatment.

(a)    For all U.S. federal and applicable state and local income tax purposes,
all parties (including the Debtors, the Trust Administrator, the holders of the
DIP Credit Agreement Claims, and the holders of Allowed General Unsecured
Claims) shall treat the Trust and the transfer of the Avoidance Action Trust
Assets and the Other Debtor Residual Assets to the Trust in a manner consistent
with the remainder of this Section 7.1.

(b)    If no Other Debtor Residual Assets are transferred to the Trust upon the
dissolution of MLC and the DIP Lender Distributable Trust Assets have not been
determined (either as a percentage or as a fixed amount of Distributable Trust
Assets or on some other basis) on or prior to the Avoidance Action Trust
Transfer Date, then (subject to clause (c) below) the Trust Administrator shall
treat the Trust as (A) a “disputed ownership fund” governed by Treasury
Regulation section 1.468B-9 (including, if required, timely so electing), (B) if
permitted under applicable law and at the election of the Trust Administrator,
as a “complex trust,” or (C) as otherwise permitted pursuant to a private letter
ruling from the IRS.

(c)    If Other Debtor Residual Assets are transferred to the Trust upon the
dissolution of MLC or the DIP Lender Distributable Trust Assets have been
determined (either as a percentage or as a fixed amount of Distributable Trust
Assets or on some other basis) on or prior to the Avoidance Action Trust
Transfer Date, or otherwise upon determination of the DIP Lender Distributable
Trust Assets (either as a percentage or as a fixed amount of Distributable Trust
Assets or on some other basis) after the Avoidance Action Trust Transfer Date,
the Trust (other than the Avoidance Action Trust Claims Reserve) shall be
treated as a liquidating trust that is treated as a grantor trust and the
Avoidance Action Trust Assets (upon the determination of the DIP Lender
Distributable Trust Assets) and Other Debtor Residual Trust Assets (upon the
transfer of Other Debtor Residual Assets to the Trust) shall be treated as
(i) being transferred directly to the Trust Beneficiaries; provided, however,
that to the extent Avoidance Action Trust Assets are allocable to Disputed
General Unsecured Claims, Unresolved Term Loan Avoidance Action Claims or
Unresolved Other Avoidance Action Claims, such Avoidance Action Trust Assets
shall be treated as being transferred to the Avoidance Action Trust Claims
Reserve, followed by (ii) the transfer by such Trust Beneficiaries of the
Avoidance Action Trust Assets (other than the Avoidance

 

- 36 -



--------------------------------------------------------------------------------

Action Trust Assets allocable to the Avoidance Action Trust Claims Reserve) and
the Other Debtor Residual Trust Assets, as applicable, to the Trust in exchange
for beneficial interests in the Trust. Accordingly, Trust Beneficiaries
receiving beneficial interests in the Trust shall be treated as the grantors and
owners of their respective share of the Avoidance Action Trust Assets (other
than any Avoidance Action Trust Assets allocable to the Avoidance Action Trust
Claims Reserve) and Other Debtor Residual Trust Assets, as applicable.

(d)    Any determination made pursuant to this Section 7.1 shall be conclusive
and binding on all parties (including the Debtors, the Trust Administrator, the
holders of the DIP Credit Agreement Claims, and the holders of Allowed General
Unsecured Claims) for U.S. federal, and (to the extent permitted by applicable
law) state and local, income tax purposes. Accordingly, to the extent permitted
by applicable law, all parties shall report consistently with the U.S. federal
income tax treatment of the Trust by the Trust Administrator for state and local
income tax purposes.

7.2.    Valuation of Assets. As soon as practicable after the Avoidance Action
Trust Transfer Date, the Trust Administrator shall make a good-faith valuation
of the Avoidance Action Trust Assets and Other Debtor Residual Trust Assets, and
such valuation shall be made available from time to time, to the extent
relevant, and shall be used consistently by all parties (including the Debtors,
the Trust Administrator, the holders of the DIP Credit Agreement Claims, and the
holders of Allowed General Unsecured Claims) for all U.S. federal and applicable
state and local income tax purposes.

7.3.    Payment of Taxes. The Trust Administrator shall be responsible for
payment, out of the Avoidance Action Trust Assets, of any taxes imposed on the
Trust (other than in respect of the Other Debtor Residual Assets) or the
Avoidance Action Trust Assets, including the Avoidance Action Trust Claims
Reserve. The Trust Administrator shall be responsible for payment, out of the
Other Debtor Residual Assets of any taxes imposed on the Trust in respect of the
Other Debtor Residual Assets or on the Other Debtor Residual Assets. In the
event, and to the extent, any Cash retained on account of Disputed General
Unsecured Claims, Unresolved Term Loan Avoidance Action Claims or Unresolved
Other Avoidance Action Claims in the Avoidance Action Trust Claims Reserve is
insufficient to pay the portion of any such taxes attributable to the taxable
income arising from the assets allocable to, or retained on account of, Disputed
General Unsecured Claims, Unresolved Term Loan Avoidance Action Claims or
Unresolved Other Avoidance Action Claims, such taxes shall be (i) reimbursed
from any subsequent Cash amounts retained on account of Disputed General
Unsecured Claims, Unresolved Term Loan Avoidance Action Claims or Unresolved
Other Avoidance Action Claims, or (ii) to the extent such Disputed General
Unsecured Claims, Unresolved Term Loan Avoidance Action Claims or Unresolved
Other Avoidance Action Claims subsequently have been resolved, deducted from any
amounts otherwise distributable by the Trust Administrator as a result of the
resolution of such Disputed General Unsecured Claims, Unresolved Term Loan
Avoidance Action Claims or Unresolved Other Avoidance Action Claims.

7.4.    Tax Reporting.

(a)    The Trust Administrator shall file (or cause to be filed) Tax Returns for
the Trust treating the Trust (except the Avoidance Action Trust Claims Reserve
or as otherwise provided in Section 7.1(b) above) as a grantor trust pursuant to
Treasury Regulation

 

- 37 -



--------------------------------------------------------------------------------

section 1.671- 4(a) and in accordance with the applicable provisions of this
Section 7.4. The Trust Administrator also shall annually send to each Trust
Beneficiary a separate statement setting forth such Trust Beneficiary’s share of
items of income, gain, loss, deduction, or credit of the Trust (including, for
the avoidance of doubt, earnings on the Avoidance Action Trust Administrative
Cash, the Avoidance Action Trust SEC Reporting Cash, the GUC Trust Supplemental
Cash and the Other Supplemental Cash) and shall instruct all Trust Beneficiaries
to report such items on their respective U.S. federal income Tax Returns or to
forward the appropriate information to their respective beneficial holders with
instructions to report such items on their U.S. federal income Tax Returns. The
Trust Administrator also shall file (or cause to be filed) any other statements,
returns, or disclosures relating to the Trust that are required by any
governmental unit.

(b)    Allocations of the Trust’s taxable income among the Trust Beneficiaries
shall be determined by reference to the manner in which an amount of Cash equal
to such taxable income would be distributed (without regard to any restrictions
on distributions described herein) if, immediately prior to such deemed
distribution, the Trust had distributed all of its other assets (valued at their
tax book value and other than assets attributable to the Avoidance Action Trust
Claims Reserve) to the Trust Beneficiaries, in each case up to the tax book
value of the assets treated as contributed by such Trust Beneficiaries, adjusted
for prior taxable income and loss and taking into account all prior and
concurrent distributions from the Trust. Similarly, taxable loss of the Trust
shall be allocated by reference to the manner in which an economic loss would be
borne immediately after a liquidating distribution of the remaining Avoidance
Action Trust Assets and Other Debtor Residual Trust Assets. The tax book value
of the Avoidance Action Trust Assets and Other Debtor Residual Trust Assets for
this purpose shall equal their fair market value on the Avoidance Action Trust
Transfer Date and Other Debtor Residual Trust Assets Transfer Date, as
applicable, adjusted in accordance with tax accounting principles prescribed by
the Tax Code, applicable Treasury Regulations, and other applicable
administrative and judicial authorities and pronouncements.

(c)    The Trust Administrator shall (x) treat the Avoidance Action Trust Claims
Reserve for U.S. federal income tax purposes as either (i) a “disputed ownership
fund” governed by Treasury Regulation section 1.468B-9 by timely so electing or
(ii) a “complex trust,” provided, however, that if the Trust is treated as a
“disputed ownership fund” or as a “complex trust” pursuant to Section 7.1(b)
above, then the Avoidance Action Trust Claims Reserve shall be treated in the
same manner, and (y) to the extent permitted by applicable law, report
consistently with the foregoing for state and local income tax purposes. Any
determination made pursuant to this Section 7.4 shall be conclusive and binding
on all parties (including the Debtors, the Trust Administrator, the holders of
the DIP Credit Agreement Claims, and the holders of Allowed General Unsecured
Claims) for U.S. federal, state, and local income tax purposes.

7.5.    Tax Withholdings. The Trust Administrator shall withhold and pay to the
appropriate taxing authority all amounts required to be withheld pursuant to the
Tax Code, Treasury Regulations or other applicable requirements, including any
provision of any foreign, state or local tax law, with respect to any payment or
distribution to the Trust Beneficiaries. All such amounts withheld, and paid to
the appropriate taxing authority, shall be treated as amounts distributed to
such Trust Beneficiaries for all purposes of this Trust Agreement. The Trust
Administrator shall be authorized to collect such tax information from the Trust
Beneficiaries (including social security numbers or other tax identification
numbers) as it in its sole discretion

 

- 38 -



--------------------------------------------------------------------------------

deems necessary to effectuate the Plan, the Confirmation Order and this Trust
Agreement, or to comply with any applicable withholding or reporting
requirement. The Trust Administrator may refuse to make a distribution to any
Trust Beneficiary that fails to furnish such information in a timely fashion,
until such information is furnished; provided, however, that upon a Trust
Beneficiary furnishing such information, the Trust Administrator shall make such
distribution to which such Trust Beneficiary is entitled, without interest.

7.6.    Expedited Determination of Taxes. The Trust Administrator may request an
expedited determination of taxes of the Trust, including the Avoidance Action
Trust Claims Reserve, under Section 505(b) of the Bankruptcy Code for any or all
Tax Returns filed for, or on behalf of, the Trust for any or all taxable periods
(or part thereof) through the dissolution of the Trust.

7.7.    [Intentionally omitted.]

7.8.    Delivery of Statement of Transfers. If the Trust Administrator elects to
treat (i) the Trust, pursuant to and to the extent provided in Section 7.1 above
and/or (ii) the Avoidance Action Trust Claims Reserve as a disputed ownership
fund within the meaning of Treasury Regulation section 1.468B-9, then following
the Avoidance Action Trust Transfer Date (but in no event later than February
15th of the calendar year following the Avoidance Action Trust Transfer Date),
MLC shall provide a “§ 1.468B-9 Statement” to the Trust Administrator in
accordance with Treasury Regulation section 1.468B-9(g).

7.9.    Allocation of Distributions Between Principal and Interest. All deemed
distributions (including deemed transfers pursuant to Section 7.l(b)(i)) in
connection with the allowance of any Allowed General Unsecured Claim shall be
allocated first to the principal amount of such Allowed General Unsecured Claim,
as determined for federal income tax purposes, and thereafter, to the remaining
portion of such Allowed General Unsecured Claim, if any.

ARTICLE VIII

POWERS OF AND LIMITATIONS ON THE TRUST ADMINISTRATOR

8.1.    Powers of the Trust Administrator.

(I)    Other Than in Respect of the Other Debtor Residual Accepted Assets

(a)    Pursuant to the terms of the Plan and the Confirmation Order, the Trust
Administrator shall have various powers, duties and responsibilities concerning
the prosecution of and resolution of the Term Loan Avoidance Action, maximizing
the property of the Trust, the disposition of the Avoidance Action Trust Assets
and the administration of the Trust. In addition, the Trust Administrator shall
coordinate with the GUC Trust Administrator to maximize efficiency in
distributions to general unsecured creditors in any situation where such
coordination would be beneficial.

(b)    The Trust Administrator shall have only such rights, powers and
privileges expressly set forth in the Plan, the Confirmation Order or this Trust
Agreement and as otherwise provided by applicable law. Subject to the Plan, the
Confirmation Order and other provisions herein, including the provisions
relating to approvals of the Trust Monitor, the Trust Administrator

 

- 39 -



--------------------------------------------------------------------------------

shall be expressly authorized to undertake the following actions, in the Trust
Administrator’s good faith judgment, in the best interests of the Trust
Beneficiaries and in furtherance of the purpose of the Trust:

(i)    hold and manage the Avoidance Action Trust Assets;

(ii)    hold legal title to any and all rights of the Trust Beneficiaries in, to
or arising from the Avoidance Action Trust Assets, for the benefit of the Trust
Beneficiaries that are entitled to distributions therefrom under the Plan,
whether, in the case of GUC Beneficiaries, their General Unsecured Claims are
Allowed on or after the Avoidance Action Trust Transfer Date;

(iii)    prosecute and, if appropriate, sell, grant liens upon (subject to
Section 6.1(d) hereof), settle and resolve, abandon and/or dismiss the Term Loan
Avoidance Action;

(iv)    execute all agreements, instruments and other documents (including,
without limitation, any loan agreements or sale agreements for the purposes of
funding the fees and expenses of the Trust), and effect all other actions
necessary or appropriate to dispose of the Avoidance Action Trust Assets;

(v)    monitor and enforce the implementation of the Plan insofar as relating to
this Trust Agreement, the Avoidance Action Trust Assets or the Trust;

(vi)    calculate and implement distributions of the GUC Distributable Trust
Assets obtained through the exercise of its power and authority as contemplated
by the Plan, the Confirmation Order and this Trust Agreement and in accordance
with the interests of the holders of Allowed General Unsecured Claims;

(vii)    retain, pay, oversee and direct the services of, and terminate Trust
Professionals in accordance with Section 8.3 hereof to carry out its duties and
obligations hereunder, in all cases in accordance with the Budget;

(viii)    pay the reasonable fees and expenses of the Trust Administrator and
Trust Monitor, in all cases in accordance with the Budget;

(ix)    incur and pay all reasonable expenses, satisfy ordinary course
liabilities and make all other payments reasonable and necessary to administer
and dispose of the Avoidance Action Trust Assets, in all cases in accordance
with the Budget;

(x)    invest monies received by the Trust, the Trust Administrator or otherwise
held by the Trust or the Trust Administrator in accordance with Section 8.4
hereof;

(xi)    protect and enforce the rights to the Avoidance Action Trust Assets
vested in the Trust Administrator by this Trust Agreement by any method deemed
reasonably appropriate, including by judicial proceedings or pursuant to any
applicable bankruptcy, insolvency, moratorium or similar law and general
principles of equity;

 

- 40 -



--------------------------------------------------------------------------------

(xii)    vote any claim or interest held by the Trust in a case under the
Bankruptcy Code and receive any distribution therefrom for the benefit of the
Trust;

(xiii)    make all necessary filings in accordance with any applicable law,
statute or regulation;

(xiv)    purchase customary insurance coverage in accordance with Section 6.9
hereof;

(xv)    assert and/or waive any applicable privileges (legal or otherwise) on
behalf of the Trust, or with respect to the Avoidance Action Trust Assets held
by the Debtors at any time (prepetition or postpetition);

(xvi)    maintain the books and records of the Trust;

(xvii)    open, maintain and close any bank, securities or other accounts that
are necessary and appropriate to manage the Avoidance Action Trust Assets,
including but not limited to the accounts listed on Exhibit A hereto;

(xviii)    receive from the Debtors and administer the Avoidance Action Trust
SEC Reporting Cash in accordance with Section 2.3(e) hereof and file such
reports as may be required pursuant to the applicable rules, regulations and
interpretations of the SEC;

(xix)    receive from the GUC Trust and administer and utilize the GUC Trust
Supplemental Cash in accordance with Section 2.3(f) hereof; and

(xx)    perform such functions and take such actions as are provided for or
permitted in the Plan, the Confirmation Order, this Trust Agreement, the
Settlement Agreement, the Litigation Cost Advance Agreement, or any other
agreement executed pursuant to the Plan and take any other actions as it may
deem to be reasonably necessary or appropriate to realize, preserve and dispose
of the Avoidance Action Trust Assets.

(c)    [Intentionally omitted.]

(d)    In all circumstances, the Trust Administrator shall act in the best
interests of all Trust Beneficiaries and in furtherance of the purpose of the
Trust, and in a manner not inconsistent with the best interests of the Trust
Beneficiaries and consistent with the Budget. The Trust Administrator shall not
take any action inconsistent with the purpose of the Trust, or take (or fail to
take) any action that would cause the Trust (other than the Avoidance Action
Trust Claims Reserve) to fail to qualify as a liquidating trust within the
meaning of Treasury Regulation section 301.7701-4(d) that is treated as a
grantor trust.

(e)    Notwithstanding any provision herein to the contrary, the Trust
Administrator shall not serve on the board of directors, management committee or
any similar governing body of any non-Debtor subsidiary of MLC, where the
charter, limited liability company agreement, partnership agreement or other
similar constituent document of such subsidiary does not provide for a
liquidating purpose for such subsidiary. Except as otherwise provided in this
Trust Agreement, the Trust Administrator will not be required to obtain the
order

 

- 41 -



--------------------------------------------------------------------------------

or approval of the Bankruptcy Court, or any other court of competent
jurisdiction in, or account to the Bankruptcy Court or any other court of
competent jurisdiction for, the exercise of any right, power or privilege
conferred hereunder. Notwithstanding the foregoing, where the Trust
Administrator determines, in its reasonable discretion, that it is necessary,
appropriate or desirable, the Trust Administrator will have the right to submit
to the Bankruptcy Court or any other court of competent jurisdiction any
question or questions regarding any specific action proposed to be taken by the
Trust Administrator with respect to this Trust Agreement, the Trust, or the
Avoidance Action Trust Assets, including the administration and distribution of
the Avoidance Action Trust Assets and the termination of the Trust. Pursuant to
the Plan, the Bankruptcy Court has retained jurisdiction for such purposes and
may approve or disapprove any such proposed action upon motion by the Trust
Administrator.

(II)    In Respect of the Other Debtor Residual Accepted Assets

The Trust Administrator shall have the rights, powers and privileges to act in
respect of the Other Debtor Residual Accepted Assets, if any, in the manner set
forth in Section 8.1(I), mutatis mutandis. In all such circumstances, the Trust
Administrator shall act in the best interests of DIP Lenders and in furtherance
of the purpose of the Trust, and in a manner not inconsistent with the best
interests of the DIP Lenders. For the avoidance of doubt, the Trust
Administrator shall not be obligated to undertake any activities in respect of
the Other Debtor Residual Trust Assets unless there shall be available
sufficient Other Debtor Residual Trust Administrative Cash to pay in full its
fees, costs and expenses in respect thereof.

8.2.    Limitations on the Trust Administrator. The Trust Administrator shall
not be authorized to engage, in its capacity as Trust Administrator, in any
trade or business with respect to the Avoidance Action Trust Assets or to take
(or fail to take) any action that would cause the Trust (other than the
Avoidance Action Trust Claims Reserve) to fail to qualify as a liquidating trust
within the meaning of Treasury Regulation section 301.7701-4(d) that is treated
as a grantor trust. The Trust Administrator shall take such actions consistent
with the prompt orderly disposition of the Avoidance Action Trust Assets and the
Other Debtor Residual Accepted Assets, if any, as required by applicable law and
consistent with the treatment of the Trust (other than the Avoidance Action
Trust Claims Reserve) as a liquidating trust within the meaning of Treasury
Regulation section 301.7701-4(d) that is treated as a grantor trust, to the
extent such actions are permitted by this Trust Agreement. The Trust
Administrator shall, in its capacity as Trust Administrator, be restricted to
(x) the liquidation of the Trust on behalf, and for the benefit, of the Trust
Beneficiaries and the distribution and application of Avoidance Action Trust
Assets for the purposes set forth in, and the conservation and protection of the
Avoidance Action Trust Assets and the administration thereof, and (y) the
liquidation of the Trust on behalf, and for the benefit, of the DIP Lenders and
the distribution and application of Other Debtor Residual Trust Assets for the
purposes set forth in, and the conservation and protection of the Other Debtor
Residual Trust Assets and the administration thereof, in each case in accordance
with, the provisions of the Plan, the Confirmation Order and this Trust
Agreement.

8.3.    Agents and Professionals.

(a)    The Trust Administrator on behalf of the Trust may, but shall not be
required to, from time to time enter into contracts with, consult with and
retain Trust Professionals,

 

- 42 -



--------------------------------------------------------------------------------

on such terms as the Trust Administrator deems appropriate in accordance with
the terms hereof and (other than in respect of the Other Debtor Residual
Accepted Assets) in accordance with the Budget. None of the professionals that
represented parties-in-interest in the Chapter 11 Cases shall be precluded from
being engaged by the Trust Administrator solely on account of their service as a
professional for such parties-in-interest prior to the Avoidance Action Trust
Transfer Date or the Other Debtor Residual Assets Transfer Date, as the case may
be.

(b)    After the Avoidance Action Trust Transfer Date, Trust Professionals shall
be required to submit reasonably detailed invoices on a monthly basis to the
Trust Administrator, the Trust Monitor, the DIP Lenders, the CE Capital
Providers and the LW Capital Provider, including in such invoices a description
of the work performed, the individuals who performed such work, the hourly rate
of such person, plus an itemized statement of expenses for which payment is
sought. Invoices submitted to the DIP Lenders, the CE Capital Providers and the
LW Capital Provider may be in a form reasonably necessary to protect the
attorney-client privilege. For the avoidance of doubt, any and all payments by
the Trust from funds that (i) originated from the Litigation Cost Advance or the
Supplemental Capital, or (ii) that are contained in the Funding Account, the CE
Capital Providers Funding Account or the LW Capital Provider Funding Account
shall be subject to this invoice disclosure requirement. No payment on account
of such invoices shall be made until 15 days after presentation of the invoices
to the DIP Lenders, the CE Capital Providers and the LW Capital Provider. After
such period has passed, the Trust Administrator shall timely pay all such
invoices that are not disputed by the Trust Administrator or the Trust Monitor.
If any of the DIP Lenders, the CE Capital Providers or the LW Capital Provider
have questions or concerns about any invoice submitted to the Trust, or about
any other issue relating to the Trust’s finances or administration, they shall
be entitled to discuss the matter with the Trust Monitor, as well as with the
Trust Administrator and/or counsel for the Trust, as appropriate; and the Trust
Monitor will consult with the DIP Lenders, the CE Capital Providers or the LW
Capital Provider, as applicable, and give good faith consideration to any
objection that the DIP Lenders, the CE Capital Providers and/or the LW Capital
Provider raise before approval of payment by the Trust Administrator or
non-objection by the Trust Monitor. The Trust Monitor, Trust Administrator,
and/or counsel for the Trust, as appropriate, will engage in good faith
discussions and attempt in good faith to provide information reasonably
requested by any of the DIP Lenders, the CE Capital Providers or the LW Capital
Provider. In the event of any dispute concerning the entitlement to, or the
reasonableness of any compensation and/or expenses of any Trust Professionals,
either the Trust Administrator or the affected Trust Professional may petition
the Bankruptcy Court to resolve the dispute.

(c)    Except as permitted by Section 6.1(b), (c), and (d), and Section 2.3(e)
and (f), all payments to Trust Professionals (other than in respect of Other
Debtor Residual Trust Assets) shall be paid out of the Avoidance Action Trust
Administrative Cash. Payments to Trust Professionals for activities in respect
of the Other Debtor Residual Trust Assets shall be paid out of the Other Debtor
Residual Trust Administrative Cash.

8.4.    Investment of Trust Cash.

(a)    The Trust Administrator shall establish segregated accounts for the Trust
Cash as follows: (i) Distributable Trust Cash which shall be held in trust for
the benefit of the Trust Beneficiaries; (ii) Distributable Other Debtor Residual
Cash, which shall be held in trust for the

 

- 43 -



--------------------------------------------------------------------------------

benefit of the DIP Lenders and on which the DIP Lenders shall have a lien;
(iii) Avoidance Action Trust Administrative Cash (excluding the Litigation Cost
Advance) and Other Debtor Residual Trust Administrative Cash which shall be used
to pay the administrative expenses of the Trust, on which the DIP Lenders shall
have a lien; (iv) Avoidance Action Trust SEC Reporting Cash which shall be used
to satisfy Avoidance Action Trust SEC Reporting Costs in accordance with
Section 2.3(e) hereof; (v) GUC Trust Supplemental Cash which shall be used to
satisfy current and projected fees and expenses of the Trust (including for the
payment of Trust Professionals and any tax liabilities) in accordance with
Section 2.3(f) hereof; (vi) Other Supplemental Cash, which shall be used to
satisfy the current and projected future fees, costs and expenses (including,
without limitation any Avoidance Action Trust SEC Reporting Costs, the fees and
expenses of Trust Professionals, and any tax liabilities) in accordance with
Section 6.1(d) hereof; (vii) Litigation Cost Advance, which shall be held in the
Funding Account, which Funding Account shall be subject to a deposit account
control agreement acceptable to the DIP Lenders and the Trust and on which the
DIP Lenders shall have a first priority lien; (viii) the CE Supplemental
Capital, which shall be held in the CE Capital Provider Funding Account, which
upon the request of the CE Capital Providers shall be subject to a deposit
account control agreement acceptable to the CE Capital Providers and the Trust;
and (ix) the LW Supplemental Capital, which shall be held in the LW Capital
Provider Funding Account, which upon the request of the LW Capital Provider
shall be subject to a deposit account control agreement acceptable to the LW
Capital Provider and the Trust.

(b)    The Trust Administrator shall invest the Trust Cash (including any
earnings thereon or proceeds thereof) in the manner set forth in this
Section 8.4, but shall otherwise be under no liability for interest or income on
any monies received by the Trust hereunder and held for distribution or payment
to the Trust Beneficiaries, except as such interest shall actually be received.
Investment of any Trust Cash shall be administered in accordance with the
general duties and obligations hereunder. The right and power of the Trust
Administrator to invest the Trust Cash and the proceeds thereof, or any income
earned by the Trust, shall be limited to investing such Trust Cash (pending
distribution or disbursement in accordance with the Plan or this Trust
Agreement) in Permissible Investments; provided, however, that such Permissible
Investments shall be limited to include only those investments that a
liquidating trust, within the meaning of Treasury Regulations section
301.7701-4(d), may be permitted to hold, pursuant to the Treasury Regulations,
or any modification in the IRS guidelines, whether set forth in IRS rulings,
other IRS pronouncements or otherwise.

(c)    For the avoidance of doubt, the Trust is not, and will not hold itself
out as, an “investment company” as such term is understood under the Investment
Company Act of 1940, and is prohibited from investing, reinvesting or trading in
securities (other than making any Permissible Investments as contemplated by the
Plan, the Confirmation Order and this Trust Agreement) or conducting any trade
or business other than implementing the Plan and distributing Distributable
Trust Assets under the Plan and this Trust Agreement.

8.5.    Communication with the GUC Trust Administrator. The Trust Administrator
shall communicate with the GUC Trust Administrator to obtain such information
regarding, as of a given date, (A) the holders and amounts of General Unsecured
Claims, Disputed General Unsecured Claims, Unresolved Term Loan Avoidance Action
Claims, Unresolved Other Avoidance Action Claims and Resolved Allowed General
Unsecured Claims, (B) the respective

 

- 44 -



--------------------------------------------------------------------------------

Maximum Amounts of all Disputed General Unsecured Claims, Unresolved Term Loan
Avoidance Action Claims and Unresolved Other Avoidance Action Claims, (C) the
Current Total Amount, (D) the Aggregate Maximum Amount, (E) any components of
the foregoing and (E) any other information within the custody or control of the
GUC Trust Administrator which shall be necessary or desirable in order for the
Trust Administrator to timely make any calculation or determination hereunder to
identify and make distributions to the GUC Beneficiaries and to maintain any
books and records required to be maintained, or necessary or desirable for the
Trust Administrator or the Trust Monitor to fulfill their respective functions,
hereunder; provided, however, that the provision of such information shall be
under appropriate arrangements of confidentiality to the extent such information
has at the time not been publicly disclosed.

8.6.    Termination. The duties, responsibilities and powers of the Trust
Administrator will terminate when the Trust is dissolved and terminated pursuant
to Article IV hereof and the Trust Administrator has performed all of its
obligations under Section 4.3, by an order of the Bankruptcy Court or by entry
of a final decree closing the Debtors’ cases before the Bankruptcy Court;
provided, however, that Sections 9.4, 9.5 and 9.6 hereof shall survive such
termination, dissolution and entry.

ARTICLE IX

ADDITIONAL MATTERS CONCERNING THE TRUST ADMINISTRATOR

9.1.    Reliance by Trust Administrator. Except as otherwise provided in the
Plan, the Confirmation Order or this Trust Agreement, the Trust Administrator
may rely and shall be protected in acting upon any resolution, statement,
instrument, opinion, report, notice, request, consent, order or other paper or
document reasonably believed by the Trust Administrator to be genuine and to
have been signed or presented by the proper party or parties.

9.2.    Liability to Third Persons. To the fullest extent permitted by
applicable law, the Trust Administrator Parties shall not be subject to any
personal liability whatsoever, in tort, contract or otherwise, to any person
(including, in the case of the Trust Administrator, to any Trust Professionals
retained by the Trust Administrator in accordance with this Trust Agreement) in
connection with the Avoidance Action Trust Assets, the Other Debtor Residual
Trust Assets or the affairs of the Trust and shall not be liable with respect to
any action taken or omitted to be taken in good faith, except for actions and
omissions determined by a Final Order of the Bankruptcy Court to be due to their
respective willful misconduct (including, but not limited to, conduct that
results in a personal profit at the expense of the Trust), gross negligence,
fraud, malpractice, criminal conduct, unauthorized use of confidential
information that causes damages, breach of fiduciary duty (to the extent
applicable), or ultra vires acts, and all such persons shall look solely to the
Avoidance Action Trust Assets (other than in respect of the Other Debtor
Residual Accepted Assets and activities related thereto) or the Other Debtor
Residual Trust Assets (in respect of the Other Debtor Residual Accepted Assets
and activities related thereto) for satisfaction of claims of any nature arising
in connection with affairs of the Trust.

9.3.    Non-liability of Trust Administrator for Acts of Others. Except as
provided herein, nothing contained in the Plan, the Confirmation Order or this
Trust Agreement shall be deemed to be an assumption by the Trust Administrator
of any of the liabilities, obligations or duties of the Debtors or shall be
deemed to be or contain a covenant or agreement by the Trust

 

- 45 -



--------------------------------------------------------------------------------

Administrator to assume or accept any such liability, obligation or duty. Any
successor Trust Administrator may accept and rely upon any accounting made by or
on behalf of any predecessor Trust Administrator hereunder, and any statement or
representation made as to the assets comprising the Avoidance Action Trust
Assets or the Other Debtor Residual Trust Assets, or as to any other fact
bearing upon the prior administration of the Trust, so long as it has a good
faith basis to do so. The Trust Administrator shall not be liable for having
accepted and relied in good faith upon any such accounting, statement or
representation if it is later proved to be incomplete, inaccurate or untrue.
Neither the Trust Administrator nor any successor Trust Administrator shall be
liable for any act or omission of any predecessor Trust Administrator, nor have
a duty to enforce any claims against any predecessor Trust Administrator on
account of any such act or omission, unless directed in good faith to do so by
the Trust Monitor.

9.4.    Exculpation. As of the earlier of the Avoidance Action Trust Transfer
Date and the Other Debtor Residual Assets Transfer Date, to the fullest extent
permitted by applicable law, the Trust Administrator Parties shall be and hereby
are exculpated by all Persons, including holders of DIP Credit Agreement Claims,
General Unsecured Claims and Units and other parties-in-interest, from any and
all claims, causes of action and other assertions of liability arising out of
the discharge of their respective powers and duties conferred by the Plan, the
Confirmation Order, this Trust Agreement or any Order of the Bankruptcy Court
entered pursuant to or in furtherance of the Plan, or applicable law or
otherwise, except for actions or omissions to act that are determined by Final
Order of the Bankruptcy Court to have arisen out of each such Trust
Administrator Party’s own respective willful misconduct (including, but not
limited to, conduct that results in a personal profit at the expense of the
Trust), gross negligence, fraud, malpractice, criminal conduct, unauthorized use
of confidential information that causes damages, breach of fiduciary duty (to
the extent applicable), or ultra vires acts. No holder of a DIP Credit Agreement
Claim, General Unsecured Claim or other party-in-interest will have or be
permitted to pursue any claim or cause of action against the Trust Administrator
Parties or the Trust, for making payments and distributions in accordance with
the Plan, the Confirmation Order or this Trust Agreement or for implementing the
provisions thereof. Any action taken or omitted to be taken with the express
approval of the Bankruptcy Court and, in the case of action taken in respect of
the Other Debtor Residual Accepted Assets, with the approval or at the direction
of the DIP Lenders will conclusively be deemed not to constitute willful
misconduct, gross negligence, fraud, malpractice, criminal conduct, unauthorized
use of confidential information that causes damages, breach of fiduciary duty,
or ultra vires acts; provided, however, that notwithstanding any provision
herein to the contrary, the Trust Administrator shall not be obligated to comply
with a direction of the Trust Monitor, whether or not express, which would
result in a change to the distribution provisions of the Plan, the Confirmation
Order or this Trust Agreement.

9.5.    Limitation of Liability. In no event shall the Trust Administrator
Parties be liable for punitive, exemplary, consequential, special or other
damages for a breach of, or otherwise in connection with, this Trust Agreement
under any circumstances.

9.6.    Indemnity.

(a)    To the fullest extent permitted by applicable law, the Trust
Administrator Parties shall be indemnified by the Trust from the Avoidance
Action Trust Assets (other than in respect of the Other Debtor Residual Accepted
Assets and activities related thereto) or the Other

 

- 46 -



--------------------------------------------------------------------------------

Debtor Residual Trust Assets (in respect of the Other Debtor Residual Accepted
Assets and activities related thereto) for any losses, claims, damages,
liabilities and expenses occurring after the earlier of the Avoidance Action
Trust Transfer Date and the Other Debtor Residual Assets Transfer Date,
including reasonable attorneys’ fees, disbursements and related expenses which
the Trust Administrator Parties may incur or to which the Trust Administrator
Parties may become subject in connection with any action, suit, proceeding or
investigation brought by or threatened against one or more of the Trust
Administrator Parties on account of the acts or omissions in their capacity as,
or on behalf of, the Trust Administrator; provided, however, that the Trust
shall not be liable to indemnify any Trust Administrator Party for any act or
omission arising out of such Trust Administrator Party’s respective actions that
are determined by a Final Order of the Bankruptcy Court to be willful misconduct
(including, but not limited to, conduct that results in a personal profit at the
expense of the Trust), gross negligence, fraud, malpractice, criminal conduct,
unauthorized use of confidential information that causes damages, breach of
fiduciary duty (to the extent applicable), or ultra vires acts. Notwithstanding
any provision herein to the contrary, the Trust Administrator Parties shall be
entitled to obtain advances from the Trust to cover their reasonable expenses of
defending themselves in any action brought against them as a result of the acts
or omissions, actual or alleged, of an Trust Administrator Party in its capacity
as such; provided, however, that the Trust Administrator Parties receiving such
advances shall repay the amounts so advanced to the Trust immediately upon the
entry of a final, non-appealable judgment or order finding that such Trust
Administrator Parties were not entitled to any indemnity under the provisions of
this Section 9.6. Any amounts payable to any Trust Administrator Party pursuant
to this Section 9.6 (other than in respect of the Other Debtor Residual Accepted
Assets and activities related thereto) shall be satisfied as follows: (i) first
from the Avoidance Action Trust Administrative Cash, (ii) second from the
Distributable Trust Cash, if any; provided, however, that the use of
Distributable Trust Cash as contemplated in clause (ii) of the foregoing shall
be subject to the prior approval by the Bankruptcy Court, as provided in
Section 6.1(b); (iii) third from the GUC Trust Supplemental Cash, if any; and
(iv) fourth from the Other Supplemental Cash, if any. Any amounts payable to any
Trust Administrator Party pursuant to this Section 9.6 in respect of the Other
Debtor Residual Accepted Assets and activities related thereto shall be
satisfied as follows: (i) first from the Other Debtor Residual Trust
Administrative Cash, and (ii) second from the Distributable Other Debtor
Residual Trust Cash, if any.

(b)    Anything to the contrary in this Trust Agreement or in any other
agreement notwithstanding, to the extent that the Avoidance Action Trust
Administrative Cash, Distributable Trust Cash, GUC Trust Supplemental Cash or
Other Supplemental Cash, or the Other Debtor Residual Trust Administrative Cash
or Distributable Other Debtor Residual Trust Cash, as the case may be, shall be
insufficient to fully indemnify the Trust Administrator Parties or to provide
advances to the Trust Administrator Parties in accordance with Section 9.6(a),
the Trust Administrator Parties shall be indemnified and shall be entitled to
obtain advances, first from the Other GUC Trust Administrative Cash (as defined
in the GUC Trust Agreement), and second from the GUC Trust Distributable Assets
(as defined in the GUC Trust Agreement), to the same extent as the GUC Trust
Administrator Parties under Section 9.6 of the GUC Trust Agreement or any
successor provision thereunder, as provided in Section 9.6 of the GUC Trust
Agreement in effect on the date hereof.

 

- 47 -



--------------------------------------------------------------------------------

(c)    The foregoing indemnities in respect of any Trust Administrator Party
shall survive the termination of such Trust Administrator Party from the
capacity for which they are indemnified.

9.7.    Compensation and Expenses.

(a)    The Trust Administrator shall receive fair and reasonable compensation
for its services (other than in respect of the Other Debtor Residual Accepted
Assets and activities related thereto), to be paid out of the Avoidance Action
Trust Administrative Cash in accordance with the approved Budget (or from the
Avoidance Action Trust SEC Reporting Cash in accordance with Section 2.3(e)
hereof, the GUC Trust Supplemental Cash in accordance with Section 2.3(f)
hereof, or the Other Supplemental Cash in accordance with Section 6.1(d)
hereof). The Trust Administrator shall be entitled, without the need for
approval of the Bankruptcy Court, to reimburse itself on a monthly basis
(i) from the Avoidance Action Trust Administrative Cash, the GUC Trust
Supplemental Cash or the Other Supplemental Cash, as applicable, for such
compensation and all reasonable out-of-pocket expenses actually incurred in the
performance of duties in accordance with this Trust Agreement and the Budget and
(ii) from the Avoidance Action Trust SEC Reporting Cash for such compensation
and all reasonable out-of-pocket expenses actually incurred in the performance
of duties in accordance with this Trust Agreement and with the approval of the
Trust Monitor.

(b)    The Trust Administrator shall receive compensation for its services in
respect of the Other Debtor Residual Accepted Assets and activities related
thereto, to be paid out of the Other Debtor Residual Trust Administrative Cash,
as the Trust Administrator and a majority in interest of the DIP lenders shall
agree; provided that the Trust Administrator shall not be obligated to undertake
any activities in respect of the Other Debtor Residual Accepted Assets unless
such compensation arrangements shall be acceptable to the Trust Administrator in
its sole discretion.

9.8.    No Personal Financial Liability. No provision of the Plan, Confirmation
Order or this Trust Agreement shall be construed as requiring the Trust
Administrator to expend or risk its own funds or otherwise to incur any personal
financial liability (x) in the performance of any of its duties thereunder or
hereunder, including any situation where the Avoidance Action Trust Assets are
insufficient to permit the administration of the Trust or distributions as
contemplated herein or the payment of fees and expenses of the Trust
Professionals, or (y) in the exercise of any of its rights or powers afforded
hereunder or thereunder.

ARTICLE X

SUCCESSOR TRUST ADMINISTRATORS

10.1.    Resignation. The Trust Administrator may resign from the Trust by
giving at least sixty (60) days’ prior written notice thereof to the Trust
Monitor. Such resignation shall become effective on the later to occur of
(x) the date specified in such written notice and (y) the effective date of the
appointment of a successor Trust Administrator in accordance with Section 10.4
hereof and such successor’s acceptance of such appointment in accordance with
Section 10.5 hereof.

 

- 48 -



--------------------------------------------------------------------------------

10.2.    Removal. The holders of a majority of the Units or the DIP Lenders may
at any time petition the Bankruptcy Court for the removal of the Trust
Administrator, but only for good cause shown. Such removal shall become
effective on the date ordered by the Bankruptcy Court, provided that such
removal shall not become effective until the appointment of a successor Trust
Administrator in accordance with Section 10.4 hereof and such successor’s
acceptance of such appointment in accordance with Section 10.5 hereof. The
services of the Trust Administrator shall also terminate upon its bankruptcy,
provided that such termination shall not become effective until the appointment
of a successor Trust Administrator in accordance with Section 10.4 hereof and
such successor’s acceptance of such appointment in accordance with Section 10.5
hereof.

10.3.    Effect of Resignation or Removal. The resignation, removal or
bankruptcy of the Trust Administrator shall not operate to terminate the Trust
or to revoke any existing agency created pursuant to the terms of the Plan, the
Confirmation Order or this Trust Agreement or invalidate any action theretofore
taken by the Trust Administrator. The exculpation, indemnity and limitation of
liability provisions of Article X of this Trust Agreement shall survive the
resignation, removal or bankruptcy of the Trust Administrator. All fees and
expenses properly incurred by the Trust Administrator prior to the resignation,
Incompetency, removal or bankruptcy of the Trust Administrator shall be paid
from the Avoidance Action Trust Administrative Cash, the GUC Trust Supplemental
Cash or the Other Supplemental Cash (other than in respect of the Other Debtor
Residual Accepted Assets and activities related thereto), from the Other Debtor
Residual Trust Administrative Cash (in respect of the Other Debtor Residual
Accepted Assets and activities related thereto) or from Avoidance Action Trust
SEC Reporting Cash (in respect of Avoidance Action Trust SEC Reporting Costs in
accordance with Section 2.3(e) hereof), unless such fees and expenses are
disputed by (x) the Trust Monitor or (y) the successor Trust Administrator, in
which case the Bankruptcy Court shall resolve the dispute and any disputed fees
and expenses of the predecessor Trust Administrator that are subsequently
allowed by the Bankruptcy Court shall be paid from the Avoidance Action Trust
Administrative Cash, the GUC Trust Supplemental Cash or the Other Supplemental
Cash (other than in respect of the Other Debtor Residual Accepted Assets and
activities related thereto), from the Other Debtor Residual Trust Administrative
Cash (in respect of the Other Debtor Residual Accepted Assets and activities
related thereto) or from Avoidance Action Trust SEC Reporting Cash (in respect
of Avoidance Action Trust SEC Reporting Costs in accordance with Section 2.3(e)
hereof). In the event of the resignation, removal or bankruptcy of the Trust
Administrator, such Trust Administrator shall:

(a)    promptly execute and deliver such documents, instruments and other
writings as may be reasonably requested by the successor Trust Administrator or
directed by the Bankruptcy Court to effect the termination of such Trust
Administrator’s capacity under this Trust Agreement;

(b)    promptly deliver to the successor Trust Administrator all documents,
instruments, records and other writings related to the Trust as may be in the
possession of such Trust Administrator; and

(c)    otherwise assist and cooperate in effecting the assumption of its
obligations and functions by such successor Trust Administrator.

 

- 49 -



--------------------------------------------------------------------------------

10.4. Appointment of Successor. In the event of the resignation, removal,
Incompetency or bankruptcy of the Trust Administrator, the Trust Monitor shall
promptly appoint a successor Trust Administrator, provided that such appointment
shall not take effect unless approved by the Bankruptcy Court upon the petition
of the Trust Monitor and until the successor Trust Administrator shall have
delivered written acceptance of its appointment as described Section 10.5 below.
If a successor Trust Administrator does not take office within thirty (30) days
after the resignation, removal, Incompetency or bankruptcy of the retiring Trust
Administrator, the Bankruptcy Court, upon its own motion or the motion of the
retiring Trust Administrator or any Trust Beneficiary, shall appoint a successor
Trust Administrator.

10.5. Acceptance of Appointment by Successor Trust Administrator. Any successor
Trust Administrator appointed hereunder shall execute an instrument accepting
its appointment and shall deliver one counterpart thereof to the Bankruptcy
Court for filing and to the Trust Monitor and, in case of the Trust
Administrator’s resignation, to the resigning Trust Administrator. Thereupon,
such successor Trust Administrator shall, without any further act, become vested
with all the duties, powers, rights, obligations, title, discretion and
privileges of its predecessor in the Trust with like effect as if originally
named Trust Administrator and shall be deemed appointed pursuant to Bankruptcy
Code Section 1123(b)(3)(B); provided, however, such successor Trust
Administrator shall file an amendment to the Certificate of Trust with the
Secretary of State as required by the Delaware Act. The predecessor Trust
Administrator shall duly assign, transfer and deliver to such successor Trust
Administrator all Avoidance Action Trust Assets held by such predecessor Trust
Administrator hereunder and shall, as directed by the Bankruptcy Court or
reasonably requested by such successor Trust Administrator, execute and deliver
an instrument or instruments conveying and transferring to such successor Trust
Administrator upon the trusts herein expressed, all the duties, powers, rights,
obligations, title, discretion and privileges of the predecessor Trust
Administrator.

10.6. Successor Entity to Trust Administrator. Any business entity into which
the Trust Administrator may be merged or converted or with which it may be
consolidated, or any entity resulting from any merger, conversion or
consolidation to which the Trust Administrator shall be a party, or any entity
succeeding to all or substantially all of the corporate trust business of the
Trust Administrator, shall be the successor of the Trust Administrator
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto; provided, however, such successor Trust
Administrator shall file an amendment to the Certificate of Trust with the
Secretary of State as required by the Delaware Act.

ARTICLE XI

TRUST MONITOR

11.1. General.

(a) The Trust Monitor shall oversee the activities of the Trust Administrator as
set forth in this Trust Agreement. In all circumstances, the Trust Monitor shall
act in the best interests of all Trust Beneficiaries, in furtherance of the
purpose of the Trust, and in accordance with this Trust Agreement.

 

- 50 -



--------------------------------------------------------------------------------

(b) In furtherance of its rights and responsibilities under this Trust
Agreement, the Trust Monitor shall have access, on reasonable advance notice and
during regular business hours, to all such books and records of the Trust and
the Trust Administrator, shall have the right to consult with all such
professionals engaged by the Trust Administrator and shall participate in all
such meetings of the Trust Administrator and the Trust Professionals as the
Trust Monitor deems reasonably necessary or appropriate. Any documents shared
between the Trust Administrator and the Trust Monitor shall be subject to joint
privilege, and such sharing shall not be deemed to waive any attorney-client or
work product privilege in respect of such documents.

(c) [Intentionally omitted.]

(d) Notwithstanding anything in this Section 11.1 or Section 11.2 hereof, the
Trust Monitor shall not take (or fail to take) any action which will cause the
Trust (other than the Avoidance Action Trust Claims Reserve) to fail to qualify
as a liquidating trust within the meaning of Treasury Regulation section
301.7701-4(d) that is treated as a grantor trust.

11.2. Appointment and Removal of the Trust Monitor.

(a) Subject to Section 11.2(d), the Trust Monitor shall serve until the earlier
of (w) the final distribution of all Distributable Trust Assets and the
Distributable Other Debtor Residual Trust Assets, if any, (x) its resignation
pursuant to subsection (b) of this Section 11.2, (y) its removal pursuant to
subsection (c) of this Section 11.2 or (z) its bankruptcy or insolvency.

(b) The Trust Monitor may resign at any time by written notice of resignation to
the Trust Administrator, a copy of which shall also be filed by the Trust
Monitor with the Bankruptcy Court. Such resignation shall be effective no
earlier than sixty (60) days from the date of such notice or such earlier time
as a successor is appointed in accordance with the provisions of subsection
(d) of this Section 11.2.

(c) The holders of a majority of the Units or the DIP Lenders may at any time
petition the Bankruptcy Court for the removal of the Trust Monitor, but only for
good cause shown. Such removal shall become effective on the date ordered by the
Bankruptcy Court.

(d) In the event of the resignation, removal, bankruptcy or insolvency of the
Trust Monitor, the Trust Administrator shall promptly appoint a successor Trust
Monitor, provided that such appointment shall not take effect unless approved by
the Bankruptcy Court upon the petition of the Trust Administrator and until the
successor Trust Monitor shall have delivered written acceptance of its
appointment as described in clause (e) of this Section 11.2 below; and provided
further that until a new Trust Monitor’s appointment is effective, the resigning
Trust Monitor’s appointment shall remain in effect, and the resigning Trust
Monitor shall fulfill all obligations and duties of the Trust Monitor. If a
successor Trust Monitor does not take office within thirty (30) days after the
resignation, removal, incompetency, bankruptcy or insolvency of the retiring
Trust Monitor, the Bankruptcy Court, upon its own motion or the motion of the
retiring Trust Monitor or any Trust Beneficiary, shall appoint a successor Trust
Monitor.

 

- 51 -



--------------------------------------------------------------------------------

(e) All fees and expenses properly incurred by the Trust Monitor prior to the
resignation, Incompetency, removal or bankruptcy of the Trust Monitor shall be
paid from the Avoidance Action Trust Administrative Cash, the GUC Trust
Supplemental Cash or the Other Supplemental Cash (other than in respect of the
Other Debtor Residual Accepted Assets and activities related thereto), from the
Other Debtor Residual Trust Administrative Cash (in respect of the Other Debtor
Residual Accepted Assets and activities related thereto) or from Avoidance
Action Trust SEC Reporting Cash (in respect of Avoidance Action Trust SEC
Reporting Costs in accordance with Section 2.3(e) hereof), unless such fees and
expenses are disputed by (x) the Trust Administrator or (y) the successor Trust
Monitor, in which case the Bankruptcy Court shall resolve the dispute and any
disputed fees and expenses of the predecessor Trust Monitor that are
subsequently allowed by the Bankruptcy Court shall be paid from the Avoidance
Action Trust Administrative Cash, the GUC Trust Supplemental Cash or the Other
Supplemental Cash (other than in respect of the Other Debtor Residual Accepted
Assets and activities related thereto) from the Other Debtor Residual Trust
Administrative Cash (in respect of the Other Debtor Residual Accepted Assets and
activities related thereto) or from Avoidance Action Trust SEC Reporting Cash
(in respect of Avoidance Action Trust SEC Reporting Costs in accordance with
Section 2.3(e) hereof).

(f) Any successor Trust Monitor appointed hereunder shall execute an instrument
accepting its appointment and shall deliver one counterpart thereof to the
Bankruptcy Court for filing and to the Trust Administrator.

(g) Immediately upon effectiveness of the appointment of a successor Trust
Monitor, all rights, powers, duties, authority, and privileges of the
predecessor Trust Monitor hereunder will be vested in and undertaken by the
successor Trust Monitor without any further act. The successor Trust Monitor
shall not be liable personally for any act or omission of the predecessor Trust
Monitor.

11.3. Approval of and Consultation with the Trust Monitor.

(I) Other Than in Respect of the Other Debtor Residual Accepted Assets

(a) Notwithstanding anything in this Trust Agreement to the contrary, the Trust
Administrator shall submit to the Trust Monitor for its review and prior
approval the following matters, in addition to any other matters that expressly
require the approval of the Trust Monitor pursuant to the terms of the Plan, the
Confirmation Order or this Trust Agreement:

(i) Any decision to settle or otherwise resolve the Term Loan Avoidance Action;

(ii) Any decision to refrain from making any distributions to the holders of
Allowed General Unsecured Claims or Units, as the case may be, in accordance
with this Trust Agreement, except as expressly permitted herein;

(iii) Any decision to retain and/or to terminate the retention of Trust
Professionals (other than legal counsel retained to represent the Trust
Administrator in connection with its role as Trust Administrator, which shall be
in the Trust Administrator’s sole discretion);

(iv) The incurrence of any cost or expense of the Trust in excess of 10% of any
individual line item therefor in the approved Budget, measured on a quarterly
basis;

 

- 52 -



--------------------------------------------------------------------------------

provided, however, that approval of the Trust Monitor shall not be required in
the case of any cost or expense authorized by further order of the Bankruptcy
Court;

(v) The Budget described in Section 6.3 hereof and any changes thereto;

(vi) Any amendment of this Trust Agreement as provided in Section 13.13 hereof;
and

(vii) Any distribution that is not made in accordance with the provisions of
Article V as contemplated by Section 5.7; provided, however, that any deviation
from the provisions of Article V other than as contemplated by Section 5.7 shall
also require approval of the Bankruptcy Court.

(b) In addition to any other matters that expressly require consultation with
the Trust Monitor pursuant to the terms of the Plan, the Confirmation Order or
this Trust Agreement, the Trust Administrator shall consult with the Trust
Monitor in advance of an application to the Bankruptcy Court to use, or to sell
or borrow against, the Term Loan Avoidance Action or the Distributable Trust
Assets in order to satisfy expenses of the Trust, as contemplated by
Section 6.1(b) and Section 6.1(d) hereof.

(c) In the event of any disagreement between the Trust Administrator and the
Trust Monitor regarding any matter requiring the approval or direction of the
Trust Monitor under this Trust Agreement, the Trust Administrator and the Trust
Monitor shall consult and negotiate diligently and in good faith to resolve such
disagreement. If despite their good faith efforts, the Trust Administrator and
the Trust Monitor are unable to resolve any disagreement, or the Trust
Administrator cannot otherwise obtain approval or direction from the Trust
Monitor as required by this Trust Agreement, the Trust Administrator may
petition the Bankruptcy Court, with a copy to the Trust Monitor, requesting such
approval or direction.

(II) In Respect of the Other Debtor Residual Accepted Assets

The Trust Monitor shall have the rights, powers and privileges to act in respect
of the Other Debtor Residual Accepted Assets, if any, in the manner set forth in
Section 11.3 (I), mutatis mutandis and to the extent applicable. For the
avoidance of doubt, the Trust Monitor shall not be obligated to undertake any
activities in respect of the Other Debtor Residual Trust Assets unless there
shall be available sufficient Other Debtor Residual Trust Administrative Cash to
pay in full its fees, costs and expenses in respect thereof.

11.4. Exculpation and Indemnification; Limitation of Liability. To the fullest
extent permitted by applicable law, the Trust Monitor Parties shall not be
subject to personal liability, and shall be exculpated and indemnified, and
shall have the right to obtain advances to cover reasonable expenses of defense,
to the same extent as the Trust Administrator Parties pursuant to Section 9.2,
Section 9.4, Section 9.5, Section 9.6 and Section 10.3. In no event will the
Trust Monitor Parties be liable for punitive, exemplary, consequential, special
or other damages for a breach of, or otherwise in connection with, this Trust
Agreement under any circumstances.

 

- 53 -



--------------------------------------------------------------------------------

11.5. Compensation and Expenses.

(a) The Trust Monitor shall receive fair and reasonable compensation for its
services (other than in respect of the Other Debtor Residual Accepted Assets and
activities related thereto), to be paid out of the Avoidance Action Trust
Administrative Cash, in accordance with the approved Budget (or from the
Avoidance Action Trust SEC Reporting Cash in accordance with Section 2.3(e)
hereof, the GUC Trust Supplemental Cash in accordance with Section 2.3(f)
hereof, or the Other Supplemental Cash in accordance with Section 6.1(d)
hereof). The Trust Monitor shall be entitled on a monthly basis, without the
need for approval of the Bankruptcy Court, to direct the Trust Administrator to
reimburse the Trust Monitor (i) from the Avoidance Action Trust Administrative
Cash, the GUC Trust Supplemental Cash or the Other Supplemental Cash, as
applicable, for all reasonable out-of-pocket expenses actually incurred in the
performance of duties in accordance with this Trust Agreement, consistent with
the Budget prepared pursuant to Section 6.3 hereof and (ii) from the Avoidance
Action Trust SEC Reporting Cash for such compensation and all reasonable
out-of-pocket expenses actually incurred in the performance of duties in
accordance with this Trust Agreement.

(b) The Trust Monitor shall receive compensation for its services than in
respect of the Other Debtor Residual Accepted Assets and activities related
thereto, to be paid out of the Other Debtor Residual Trust Administrative Cash,
as the Trust Monitor and a majority in interest of the DIP lenders shall agree;
provided that the Trust Monitor shall not be obligated to undertake any
activities in respect of the Other Debtor Residual Accepted Assets unless such
compensation arrangements shall be acceptable to the Trust Monitor in its sole
discretion.

ARTICLE XII

ACTION BY MAJORITY OF HOLDERS OF UNITS

Holders of a majority of the Units or the DIP Lenders from time to time
outstanding may petition the Bankruptcy Court to remove the Trust Administrator
in accordance with Section 10.2 or to remove the Trust Monitor in accordance
with Section 11.1, but in each case only for good cause shown. In determining
whether the holders of a majority of the Units have concurred in any such
petition, Units held by the Trust Administrator or the Trust Monitor or any of
their respective Affiliates shall be disregarded.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

13.1. Actions Taken on Other Than Business Day. In the event that any payment or
act under the Plan, the Confirmation Order or this Trust Agreement is required
to be made or performed on a date that is not a Business Day, then the making of
such payment or the performance of such act may be completed on the next
succeeding Business Day, but shall be deemed to have been completed as of the
required date.

13.2. Governing Law. This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to rules
governing conflicts of law.

 

- 54 -



--------------------------------------------------------------------------------

13.3. Jurisdiction. Subject to the proviso below, the parties agree that the
Bankruptcy Court shall have exclusive and continuing jurisdiction over the Trust
and the Trust Administrator, including the administration and activities of the
Trust and the Trust Administrator; provided, however, that notwithstanding the
foregoing, the Trust Administrator shall have power and authority to bring any
action in any court of competent jurisdiction to prosecute any claims or Causes
of Action assigned to the Trust, including the Delaware Chancery Court, the
Delaware Superior Court and the Delaware Supreme Court.

13.4. Third Party Beneficiary. Trust Beneficiaries (including the DIP Lenders in
their capacities as such) are third party beneficiaries of this Trust Agreement.
The Trust Administrator Parties (other than the Trust Administrator) are third
party beneficiaries of the provisions of Section 9.2, Section 9.4 and
Section 9.6 of this Trust Agreement. The Trust Monitor Parties (other than the
Trust Monitor) are third party beneficiaries of the provisions of Section 11.4
of this Trust Agreement, and, to the extent incorporated therein, Section 9.2,
Section 9.4, Section 9.5 and Section 9.6 of this Trust Agreement. Except as
aforesaid, there are no other third party beneficiaries of this Trust Agreement.

13.5. Severability. In the event any provision of this Trust Agreement or the
application thereof to any person or circumstances shall be determined by a
final, non-appealable judgment or order to be invalid or unenforceable to any
extent, the remainder of this Trust Agreement or the application of such
provision to persons or circumstances or in jurisdictions other than those as to
or in which it is held invalid or unenforceable, shall not be affected thereby,
and each provision of this Trust Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13.6. Notices. Any notice or other communication required or permitted to be
made under this Trust Agreement shall be in writing and shall be deemed to have
been sufficiently given, for all purposes, if delivered personally, by email,
facsimile, sent by nationally recognized overnight delivery service or mailed by
first-class mail:

 

  (A)

if to the Trust Administrator, to:

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware, 19890-1615

Phone: (302) 636-6000

Fax: (302) 636-4140

Attn: Corporate Trust Administration

With a copy to:

Binder & Schwartz LLP

366 Madison Avenue, 6th Floor

New York, NY 10017

Phone: (212) 510-7008

Attn: Eric B. Fisher

 

- 55 -



--------------------------------------------------------------------------------

  (B)

if to the Trust Monitor, to:

Arthur J. Gonzalez

New York University School of Law

40 Washington Square South

New York, NY 10012

 

  (C)

if to any Trust Beneficiary, to:

 

  (1)

in the case of a DIP Lender,

 

  a.

if to the U.S. Treasury, to:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attn: Chief Counsel, Office of Financial

Stability

Telecopier: (202) 927-9225

with a copy to:

OFSChiefCounselNotices@treasury.gov

 

  b.

if to Export Development Canada, to:

Export Development Canada

151 Slater Street

Ottawa, Ontario

Canada K1A 1K3

Attention: Loans Services

Telecopy: 613-598-2514;

with a copy to:

Export Development Canada

151 Slater Street

Ottawa, Ontario

Canada K1A 1K3

Attention: Asset Management/Covenants Officer

Telecopy: 613-598-3186

 

- 56 -



--------------------------------------------------------------------------------

  (2)

if to the CE Capital Providers, to:

Cynthiana LLC

2711 Centerville Road

Wilmington, DE 19808

Fax Number: (302) 636-5454

Email Address: info@litfinsolutions.com

Attn: Cynthiana LLC Manager

Earlham LLC

2711 Centerville Road

Wilmington, DE 19808

Fax Number: (302) 636-5454

Email Address: info@litfinsolutions.com

Attn: Earlham LLC Manager

 

  (3)

if to the LW Capital Provider, to:

LW Holdco VI LLC

1350 Avenue of the Americas, 2nd Floor

New York, New York 10019

Fax Number: (646) 389-1032

Email Address: weinstein@lakewhillans.com

Attn: Boaz Weinstein

 

  (4)

in the case of a holder of an Allowed General Unsecured Claim, to the last known
address of such holder according to the Debtors’ Schedules and/or such holder’s
proof of claim; and

 

  (5)

in the case of holder of Units, to such address as appears on the books and
records of the Trust Administrator, or such other address as may be designated
from time to time by notice given in accordance with the provisions of this
Section 13.6.

13.7. Headings. The headings contained in this Trust Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of
this Trust Agreement or of any term or provision hereof.

13.8. Plan. The terms of this Trust Agreement are intended to supplement the
terms provided by the Plan and the Confirmation Order. To the extent that the
terms of sections 5.6 and 6.5 of the Plan are inconsistent with the terms set
forth in this Trust Agreement with respect to the Trust, then the terms of the
Trust Agreement shall govern. All other provisions of the Plan shall supersede
the provisions of this Trust Agreement, including section 6.15 of the Plan,
which provides that the restrictions set forth in paragraph 20 of the Final
Order approving the DIP Credit Agreement (ECF No. 2529) shall continue to apply.

 

- 57 -



--------------------------------------------------------------------------------

13.9. Ambiguities and Construction.

(a) The Trust created by this Trust Agreement (other than the Avoidance Action
Trust Claims Reserve) is intended to qualify as a liquidating trust under
Treasury Regulation section 301.7701-4(d) for U.S. federal and applicable state
and local income tax purposes and, to the extent provided by law, shall be
governed and construed in all respects as such a trust and any ambiguity herein
shall be construed consistent herewith and, if necessary, this Trust Agreement
may be amended to comply with such U.S. federal and applicable state and local
income tax laws, which amendments may apply retroactively.

(b) Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) “or” is not exclusive;

(iii) words in the singular include the plural, and in the plural include the
singular;

(iv) all references herein to Articles, Sections and other subsections, unless
referring specifically to the Plan or provisions of the Bankruptcy Code, the
Bankruptcy Rules, or other law, statute or regulation, refer to the
corresponding Articles, Sections and other subsections of this Trust Agreement;

(v) the words “hereof,” “herein,” “hereunder” and similar words refer to this
Trust Agreement as a whole and not to any particular provision, Article, Section
or subsection of this Trust Agreement unless otherwise specified;

(vi) words importing persons shall include firms, associations, corporations and
other entities;

(vii) any pronoun shall include the corresponding masculine, feminine and neuter
forms; and

(viii) “including” means including without limitation.

13.10. Entire Trust Agreement. This Trust Agreement contains the entire
agreement between the parties and supersedes all prior and contemporaneous
agreements or understandings between the parties with respect to the subject
matter hereof.

13.11. Cooperation. The Debtors shall turn over or otherwise make available to
the Trust Administrator at no cost to the Trust or the Trust Administrator, all
books and records reasonably required by the Trust Administrator to carry out
its duties hereunder, and agree to otherwise reasonably cooperate with the Trust
Administrator in carrying out its duties hereunder, subject to the obligation to
preserve the confidential nature of the Debtors’ books and records, as provided
in Section 13.12.

 

- 58 -



--------------------------------------------------------------------------------

13.12. Confidentiality. The Trust Administrator and the Trust Monitor, and their
respective employees, members, agents, professionals and advisors, including the
Trust Professionals (each a “Confidential Party” and collectively the
“Confidential Parties”) shall hold strictly confidential and not use for
personal gain any material, non-public information of which they have become
aware in their capacity as a Confidential Party, of or pertaining to any Debtor
to which any of the Avoidance Action Trust Assets relates or which is otherwise
received from the Debtors by the Trust; provided, however, that such information
may be disclosed if

(i) it is now or in the future becomes generally available to the public other
than as a result of a disclosure by the Confidential Parties; or

(ii) such disclosure is required of the Confidential Parties pursuant to legal
process, including subpoena or other court order or other applicable laws or
regulations.

In the event that any Confidential Party is requested to divulge confidential
information pursuant to clause (ii), such Confidential Party shall promptly, in
advance of making such disclosure, provide reasonable notice of such required
disclosure to the Trust Administrator (or the Trust Monitor in case the Trust
Administrator is the disclosing party) to allow sufficient time to object to or
prevent such disclosure through judicial or other means and shall cooperate
reasonably with the Trust Administrator (or the Trust Monitor, as applicable) in
making any such objection, including appearing in any judicial or administrative
proceeding in support of any objection to such disclosure.

13.13. Amendment and Waiver.

(a) The Trust Administrator, with the approval of the Trust Monitor, may amend
or supplement this Trust Agreement without notice to or consent of the
Bankruptcy Court or any Trust Beneficiary for the purpose of (x) curing any
ambiguity, omission, inconsistency or correcting or supplementing any defective
provision; (y) evidencing and providing for the acceptance of the appointment of
a successor Trust Administrator or Trust Monitor; or (z) making any other
changes to this Trust Agreement that does not adversely affect the interests of
the Trust Beneficiaries in any material respect.

(b) The Trust Administrator may amend or supplement this Trust Agreement for any
other purpose, but only on petition to, and with the approval of, the Bankruptcy
Court; provided that (x) no amendment or supplement to this Trust Agreement
shall be inconsistent with the purpose and intent of the Trust to dispose of in
an expeditious but orderly manner the Avoidance Action Trust Assets in
accordance with the terms of the Plan, the Confirmation Order and this Trust
Agreement, and (y) this Trust Agreement shall not be amended in a manner that is
inconsistent with the Plan in the form confirmed by the Bankruptcy Court,
subject to any post-confirmation modifications to the Plan pursuant to
Section 1127 of the Bankruptcy Code.

(c) Any amendment to this Trust Agreement shall be filed with the Bankruptcy
Court.

(d) No amendment shall be made to any provision of this Trust Agreement that
materially and adversely affects the rights of the DIP Lenders, the CE Capital
Providers or the LW Capital Provider without the written consent of the DIP
Lenders, the CE Capital Providers or the LW Capital Provider, as applicable.

 

- 59 -



--------------------------------------------------------------------------------

(e) The Trust Administrator shall file any amendment to the Certificate of Trust
with the Secretary of State as may be required or permitted by the Delaware Act.

13.14. Counterparts. This Trust Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument. A
facsimile or portable document file (PDF) signature of any party shall be
considered to have the same binding legal effect as an original signature.

 

- 60 -



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the parties hereto have executed this Trust Agreement or
caused this Trust Agreement to be duly executed by their respective officers,
representatives or agents, effective as of the date first above written.

 

WILMINGTON TRUST COMPANY, as Trust Administrator and trustee By:  

/s/ Beth Andrews

  Name: Beth Andrews   Title: Vice President

— and —

 

ARTHUR T. GONZALEZ,

as Trust Monitor By:  

/s/ Arthur J. Gonzalez

  Name: Arthur J. Gonzalez   Title:

[Signature Page to Motors Liquidation Company Avoidance Action Trust Agreement]



--------------------------------------------------------------------------------

Execution Version

Exhibit A

Cash Accounts:

AAT Approved Budget Cash Account

AAT Distributable Trust Assets Account

Avoidance Action Budget Sub Account

Avoidance Action Assets Sub Account

Avoidance Action Trust SEC Reporting Costs Account

CE Capital Providers Funding Account

LW Capital Provider Funding Account

Litigation Cost Advance Funding Account

Other Supplemental Cash Account

Segregated Account



--------------------------------------------------------------------------------

Execution Version

Exhibit B

FORM OF

CERTIFICATE OF TRUST

OF

MOTORS LIQUIDATION COMPANY AVOIDANCE ACTION TRUST

THIS Certificate of Trust of Motors Liquidation Company Avoidance Action Trust
(the “Trust”) is being duly executed and filed on behalf of the Trust by the
undersigned, as trustee, to form a statutory trust under the Delaware Statutory
Trust Act (12 Del. C. § 3801 et m.) (the “Act”).

1. Name. The name of the statutory trust formed by this Certificate of Trust is
Motors Liquidation Company Avoidance Action Trust.

2. Delaware Trustee. The name and business address of the trustee of the Trust
with a principal place of business in the State of Delaware are Wilmington Trust
Company, 1100 North Market Street, Wilmington, Delaware 19890, Attn: Corporate
Trust Administration.

3. Effective Date. This Certificate of Trust shall be effective upon filing.

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.

 

WILMINGTON TRUST COMPANY, as Trust Administrator and trustee By:  

         

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D



--------------------------------------------------------------------------------

EXECUTION VERSION

SECOND AMENDED AND RESTATED MOTORS

LIQUIDATION COMPANY GUC TRUST AGREEMENT

This SECOND AMENDED AND RESTATED MOTORS LIQUIDATION COMPANY GUC TRUST AGREEMENT,
dated as of July 30, 2015 (as it may be amended from time to time, this “Trust
Agreement”), by and among Wilmington Trust Company, as trust administrator and
trustee (together with any successor appointed under the terms hereof, the “GUC
Trust Administrator”) of the Motors Liquidation Company GUC Trust (the “GUC
Trust”) for the benefit of the general unsecured creditors of the Debtors (as
defined below), and FTI Consulting, Inc., as trust monitor (together with any
successor appointed under the terms hereof, the “GUC Trust Monitor”) of the GUC
Trust, amends and restates in its entirety the First Amended Restated Trust
Agreement (as defined below, and as subsequently amended). Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Debtors’ Second Amended Joint Chapter 11 Plan of liquidation
pursuant to chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101
et seq., as amended (the “Bankruptcy Code”) dated March 18, 2011, as confirmed
(including all exhibits thereto, as the same may be further amended, modified,
or supplemented from time to time, the “Plan”).

W I T N E S S E T H:

WHEREAS, the GUC Trust Administrator and the GUC Trust Monitor are party to the
Motors Liquidation Company GUC Trust Agreement, dated as of March 30, 2011, by
and among Motors Liquidation Company (“MLC”), MLC of Harlem, Inc., MLCS, LLC,
MLCS Distribution Corporation, Remediation and Liability Management Company,
Inc., and Environmental Corporate Remediation Company, Inc. (collectively, the
“Debtors”), as debtors and debtors-in-possession, Wilmington Trust Company, as
GUC Trust Administrator, and FTI Consulting, Inc., as GUC Trust Monitor (the
“Original Trust Agreement”); and

WHEREAS, the Original Trust Agreement was amended pursuant to that certain
amendment dated as of July 8, 2011 by and between the Debtors, the GUC Trust
Administrator and the GUC Trust Monitor (the “First Amendment,” and the Original
Trust Agreement as amended, the “First Amended Trust Agreement”), and such First
Amendment was approved by the Bankruptcy Court (as defined below) on July 6,
2011; and

WHEREAS, each of the Debtors has, on or prior to December 15, 2011, ceased to
operate and dissolved; and

WHEREAS, the First Amended Trust Agreement was amended pursuant to that certain
second amendment, dated as of January 3, 2012 by and between the GUC Trust
Administrator and the GUC Trust Monitor (the “Second Amendment,” and the First
Amended Trust Agreement as amended, the “Second Amended Trust Agreement”), and
such Second Amendment, because it served to rectify a defective and inconsistent
provision of the First Amended Trust Agreement did not require the approval of
the Bankruptcy Court; and



--------------------------------------------------------------------------------

WHEREAS, the Second Amended Trust Agreement was amended and restated in its
entirety pursuant to that certain Amended and Restated Motors Liquidation
Company GUC Trust Agreement dated as of June 11, 2012 by and between the GUC
Trust Administrator and the GUC Trust Monitor (the “First Amendment and
Restatement,” and the Second Amended Trust Agreement as amended and restated,
the “First Amended and Restated Trust Agreement”), and such First Amendment and
Restatement, because it served to rectify defective and inconsistent provisions
of the Second Amended Trust Agreement did not require the approval of the
Bankruptcy Court; and

WHEREAS, the First Amended and Restated Trust Agreement was amended pursuant to
that certain amendment dated as of June 29, 2012 by and between the GUC Trust
Administrator and the GUC Trust Monitor (the “June 2012 Amendment”), and such
June 2012 Amendment was approved by the Bankruptcy Court on June 29, 2012; and

WHEREAS, the First Amended Restated Trust Agreement (as amended by the June 2012
Amendment) was further amended pursuant to that certain second amendment, dated
as of August 23, 2012 by and between the GUC Trust Administrator and the GUC
Trust Monitor (the “August 2012 Amendment”), and such August 2012 Amendment,
because it served to rectify a defective and inconsistent provision of the First
Amended Restated Trust Agreement did not require the approval of the Bankruptcy
Court; and

WHEREAS, on June 3, 2015, the GUC Trust Administrator, with the approval of the
GUC Trust Monitor, petitioned the Bankruptcy Court for authority to exercise
and/or liquidate all or substantially all of the GUC Trust’s holdings of New GM
Warrants, to liquidate all or substantially all of the GUC Trust’s holdings of
New GM Common Stock, and to make conforming changes to the First Amended and
Restated Trust Agreement, as subsequently amended (the “Liquidation Motion”);
and

WHEREAS, on July 2, 2015, following notice and a hearing, the Bankruptcy Court
entered an order approving the Liquidation Motion and authorizing the GUC Trust
Administrator and the GUC Trust Monitor to execute an amendment to the First
Amended and Restated Trust Agreement (as subsequently amended) that implements
the relief requested in the Liquidation Motion (the “Liquidation Order”); and

WHEREAS, it is the intent of the parties hereto that this Trust Agreement amends
and restates in its entirety the First Amended and Restated Trust Agreement (as
subsequently amended); and

WHEREAS, this Trust Agreement, as it amends and restates the First Amended and
Restated Trust Agreement (as subsequently amended), shall become effective upon
execution by the appropriate signatories to this amended and restated Trust
Agreement.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in accordance with Section 13.13(b) of the First Amended and
Restated Trust Agreement (as subsequently amended), the First Amended and
Restated Trust Agreement is hereby amended and restated as follows:

Background

A. Beginning on June 1, 2009, the Debtors filed in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) voluntary
petitions for relief under chapter 11 of Title 11 of the Bankruptcy Code (the
“Chapter 11 Cases”).

B. On or about August 31, 2010, the Debtors filed their Plan and Disclosure
Statement in the Bankruptcy Court. The Debtors filed an amended Plan and
Disclosure Statement on December 7, 2010. The Debtors filed a second amended
Plan on March 18, 2011.

C. The Disclosure Statement was approved by the Bankruptcy Court on December 8,
2010.

D. On or about March 29, 2011, the Bankruptcy Court entered an order (the
“Confirmation Order”) confirming the Plan.

E. The Plan provides for the creation of the GUC Trust as a post-confirmation
successor to MLC within the meaning of Section 1145(a) of the Bankruptcy Code,
and contemplates, together with the Liquidation Order, that the GUC Trust will
hold and administer:

(i) the common stock of General Motors Company (“New GM Common Stock”) to be
contributed to the GUC Trust under the Plan, including (x) any dividends
declared thereon in the form of New GM Common Stock, whether prior to or on or
after the Effective Date, (y) any additional shares of New GM Common Stock (the
“Additional Shares”) to be issued in respect of General Unsecured Claims
pursuant to the MSPA, together with any dividends declared thereon in the form
of New GM Common Stock, whether prior to or on or after the Effective Date, and
(z) any capital stock or other property or assets into which such New GM Common
Stock may be converted or for which it may be exchanged (including by way of
recapitalization, merger, consolidation, reorganization or otherwise) (the “GUC
Trust Common Stock Assets”);

(ii) the two series of warrants, each entitling the holder to acquire one share
of New GM Common Stock, one series with an exercise price of $10.00 per share
(subject to adjustment) and an expiration date of July 10, 2016 (the “New GM
$10.00 Warrants”) and the other with an exercise price of $18.33 per share
(subject to adjustment) and an expiration date of July 10, 2019, (the “New GM
$18.33 Warrants” and together with the New GM $10.00 Warrants, the “New GM
Warrants” and, together with the New GM Common Stock, the “New GM Securities”)
to be contributed to the GUC Trust under the Plan, as such warrants may from
time to time be modified or adjusted in accordance with their terms (the “GUC
Trust Warrant Assets” and, together with the GUC Trust Common Stock Assets, the
“GUC Trust Securities Assets”);

(iii) any dividends on the GUC Trust Common Stock Assets, whether in the form of
Cash, securities or other property other than New GM Common Stock, declared
prior to the Effective Date (the “Initial GUC Trust Dividend Assets”) and any
such dividends, including New GM Common Stock, declared on or after the
Effective Date (the “Subsequent GUC Trust Dividend Assets,” and, together with
the Initial GUC Trust Dividend Assets, “GUC Trust Dividend Assets”);

 

3



--------------------------------------------------------------------------------

(iv) Cash proceeds from the sale of fractional New GM Securities sold pursuant
to Section 5.6 (the “Fractional Share Proceeds”);

(v) any net Cash proceeds from the sale of New GM Securities, pursuant to the
Liquidation Order or otherwise, but excluding Cash proceeds constituting Other
GUC Trust Administrative Cash (together with the GUC Trust Dividend Assets and
the Fractional Share Proceeds, the “GUC Trust Distributable Cash” and,
collectively with the GUC Trust Securities Assets, the “GUC Trust Distributable
Assets”);

(vi) Cash for purposes of funding the administrative expenses of the GUC Trust,
contributed to the GUC Trust from MLC on or about the Effective Date in
accordance with the terms of the Plan (the “Wind-Down Budget Cash”); and

(vii) other sources of Cash (other than the Residual Wind-Down assets) for the
purposes of funding the administrative expenses of the GUC Trust, including
(i) Cash obtained upon the sale, pledge or redesignation, in whole or in part,
of GUC Trust Distributable Assets reserved in the Additional Holdback, Reporting
and Transfer Holdback and Protective Holdback and Taxes on Distribution Holdback
pursuant to Sections 6.1(b), (c), (d), and (e), (ii) Cash received from the
Debtors pursuant to Section 2.3(e) or (f) hereof, or (iii) Cash (other than GUC
Trust Distributable Cash) otherwise obtained by the GUC Trust on or following
the Effective Date (the “Other GUC Trust Administrative Cash” and together with
the Wind-Down Budget Cash, the “GUC Trust Administrative Cash”),

(collectively, the “GUC Trust Assets”) and distribute the GUC Trust
Distributable Assets to the GUC Trust Beneficiaries (as hereafter defined), in
accordance with the terms of the Plan, the Confirmation Order, the Liquidation
Order and this Trust Agreement.

F. The GUC Trust is being created on behalf of, and for the benefit of, (i) the
holders of General Unsecured Claims against the Debtors that are allowed as of
the Initial Distribution Record Date (the “Initial Allowed General Unsecured
Claims”) and (ii) (a) the holders of General Unsecured Claims against the
Debtors that are Disputed (“Disputed General Unsecured Claims”) as of the
Initial Distribution Record Date and that are allowed after the Initial
Distribution Record Date in accordance with the claims resolution procedures
administered under the Plan (to the extent so resolved); (b) the holders of the
Term Loan Avoidance Action Claims, to the extent and in the amount collected by
the Debtors or the Avoidance Action Trust against the respective defendants
(including by way of settlement) in the underlying litigation; and (c) the
holders of the Other Avoidance Action Claims, to the extent and in the amount
collected against the respective defendants (including by way of settlement) in
the underlying litigations (collectively, the “Resolved Allowed General
Unsecured Claims” and, together with the Initial Allowed General Unsecured
Claims, the “Allowed General Unsecured Claims”). The holders of Allowed General
Unsecured Claims, and any holders of Units acquired, directly or indirectly, by
transfer from holders of Allowed General Unsecured Claims, in their capacities
as beneficiaries of the GUC Trust, are sometimes referred to as the “GUC Trust
Beneficiaries.”

 

4



--------------------------------------------------------------------------------

G. The GUC Trust Administrator shall have all powers necessary to implement the
provisions of this Trust Agreement and administer the GUC Trust, including the
power to: (i) prosecute for the benefit of the GUC Trust Beneficiaries, through
counsel and other professionals selected by the GUC Trust Administrator, any
causes of action that may from time to time be held by the GUC Trust,
(ii) resolve Disputed General Unsecured Claims against the Debtors;
(iii) preserve and maintain the GUC Trust Assets; (iv) distribute the GUC Trust
Distributable Assets to the GUC Trust Beneficiaries in accordance with the Plan,
the Confirmation Order, the Liquidation Order and this Trust Agreement;
(v) expend the GUC Trust Administrative Cash to cover fees and expenses of the
GUC Trust; (vi) reserve and/or sell New GM Securities and convert the proceeds
to Other GUC Trust Administrative Cash (vii) reserve and/or redesignate New GM
Distributable Cash to Other GUC Trust Administrative Cash; and (viii) otherwise
perform the functions and take the actions provided for in this Trust Agreement
or permitted in the Plan, the Confirmation Order and/or the Liquidation Order,
or in any other agreement executed pursuant to the Plan, in each case subject to
the provisions of Articles VI, VIII and XI hereof regarding the rights and
powers of the GUC Trust Monitor and, to the extent so provided, the approval of
the Bankruptcy Court.

H. The GUC Trust is subject to the continuing jurisdiction of the Bankruptcy
Court, whose approval is required to pay or distribute money or property to, or
on behalf of, a GUC Trust Beneficiary, except as expressly provided in this
Trust Agreement.

I. The GUC Trust is intended to qualify as a “disputed ownership fund” under
Treasury Regulations section 1.468B-9.

J. The GUC Trust shall be responsible for administering the wind-down of the
affairs of the Debtors.

K. If the Residual Wind-Down Assets are transferred to the GUC Trust, the GUC
Trust Administrator shall be responsible for administering and distributing any
Residual Wind-Down Assets transferred to the GUC Trust pursuant to the Plan, in
each case subject to Section 6.13 and 8.1(c) of this Trust Agreement.

Agreement

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein the GUC Trust Administrator and the GUC Trust Monitor agree as
follows:

ARTICLE I

DEFINED TERMS

1.1. Definitions. Whenever used in this Trust Agreement, unless the context
otherwise requires, the following words and phrases shall have the respective
meanings ascribed to them as follows:

(a) “Additional Holdback” has the meaning set forth in Section 6.1(b).

(b) “Additional Shares” has the meaning set forth in Background paragraph E(i).

 

5



--------------------------------------------------------------------------------

(c) “Affiliates” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person. For purposes of this definition “control” means, with respect
to any Person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through ownership of voting securities, by contract or otherwise.

(d) “Aggregate Maximum Amount” means the sum of the Maximum Amounts of all
Disputed General Unsecured Claims, Unresolved Term Loan Avoidance Action Claims
and Unresolved Other Avoidance Action Claims.

(e) “Allowed General Unsecured Claims” has the meaning set forth in Background
paragraph (F).

(f) “August 2012 Amendment” has the meaning set forth in the preamble to this
Trust Agreement.

(g) “Bankruptcy Code” has the meaning set forth in the preamble to this Trust
Agreement.

(h) “Bankruptcy Court” has the meaning set forth in Background paragraph A.

(i) “Budget” shall have the meaning set forth in Section 6.4 of this Trust
Agreement.

(j) “calendar quarter” means the relevant three-month period ending on the last
day of March, June, September or December, as applicable, of each calendar year;
provided, however, that if the Effective Date is not the first day of such a
three-month period, the first calendar quarter, as used in this Trust Agreement,
shall be deemed to include the relevant three-month period which includes the
Effective Date (but only the portion of such period which begins on the
Effective Date) as well as the next succeeding three month period, and the
second calendar quarter, as used in this Trust Agreement, shall be the calendar
quarter following immediately thereafter.

(k) “Certificate of Trust” means the certificate of trust of the GUC Trust as
required by Section 3810 of the Delaware Act.

(l) “Chapter 11 Cases” has the meaning set forth in Background paragraph A.

(m) “Claim Conflict Resolution” has the meaning set forth in Section 3.7.

(n) “Confidential Party” has the meaning set forth in Section 13.12.

(o) “Confirmation Order” has the meaning set forth in Background paragraph D.

 

6



--------------------------------------------------------------------------------

(p) “Consenting Municipalities” has the meaning set forth in Section 2.3(g).

(q) “Converted Amount” means:

(i) with respect to New GM $10.00 Warrants, an amount of Cash equal to: the
product of (A) the number of New GM $10.00 Warrants being converted multiplied
by 0.71549, and (B) the weighted average sales price of all of the New GM Common
Stock sold pursuant to the Liquidation Order (net of any applicable costs, fees,
and expenses paid in respect thereof);

(ii) with respect to New GM $18.33 Warrants, an amount of Cash equal to: the
product of (A) the number of New GM $18.33 Warrants being converted multiplied
by 0.47849, and (B) the weighted average sales price of all of the New GM Common
Stock sold pursuant to the Liquidation Order (net of any applicable costs, fees,
and expenses paid in respect thereof); and

(iii) with respect to New GM Common Stock, an amount of Cash equal to the
product of (A) the number of shares of New GM Common Stock being converted, and
(B) the weighted average sales price of all of the New GM Common Stock sold
pursuant to the Liquidation Order (net of any applicable costs, fees, and
expenses paid in respect thereof).

(r) “Current Total Amount” means as of a given date, the sum of (A) the Total
Allowed Amount as of such date and (B) the Aggregate Maximum Amount as of such
date.

(s) “Debtors” has the meaning set forth in the preamble to this Trust Agreement.

(t) “Delaware Act” means the Delaware Statutory Trust Act, 12 Del. C. § 3801 et
seq.

(u) “DIP Lenders” means the U.S. Treasury and EDC, as lenders under the DIP
Credit Agreement.

(v) “Distribution Date” means the date of any distribution made by the GUC Trust
Administrator to the GUC Trust Beneficiaries pursuant to this Trust Agreement,
whether on account of either or both of Allowed General Unsecured Claims or
Units.

(w) “Distribution Record Date” means the Confirmation Date.

(x) “Distribution Threshold” means:

(i) prior to entry of the Liquidation Order, an amount of Excess GUC Trust
Distributable Assets equal to: (i) with respect to New GM Common Stock,
1 million shares of New GM Common Stock, (ii) with respect to the New GM $10.00
Warrants, warrants to acquire 909,091 shares of New GM Common Stock (subject to
customary adjustment), (iii)

 

7



--------------------------------------------------------------------------------

with respect to the New GM $18.33 Warrants, warrants to acquire 909,091 shares
of New GM Common Stock (subject to customary adjustment), (iv) with respect to
Cash, $5 million, and (v) with respect to any other GUC Trust Distributable
Assets, an amount determined by the GUC Trust Administrator and approved by the
GUC Trust Monitor; and

(ii) following entry of the Liquidation Order, an amount of Excess GUC Trust
Distributable Assets equal to: (i) with respect to Additional Shares, an amount
of New GM Common Stock to be determined by the Bankruptcy Court upon the
petition of the GUC Trust Administrator following the receipt of any Additional
Shares, (ii) with respect to GUC Trust Distributable Cash, the sum of the
Converted Amount of (A) 1 million shares of New GM Common Stock, (B) 909,091 New
GM $10.00 Warrants, and (B) 909,091 New GM $18.33 Warrants, and (iii) with
respect to any other GUC Trust Distributable Assets, an amount determined by the
GUC Trust Administrator and approved by the GUC Trust Monitor.

(y) “DTC” means The Depository Trust Company.

(z) “Excess Distribution Record Date” means, with respect to any given calendar
quarter other than the first calendar quarter, (i) if the Units are not freely
negotiable and transferable pursuant to Section 3.6 of this Trust Agreement,
then the first date of such calendar quarter, which date shall constitute the
record date for distributions pursuant to Section 5.4 hereof, or (ii) if the
Units are freely negotiable and transferable pursuant to Section 3.6 of this
Trust Agreement, then a date as selected by the GUC Trust Administrator, which
date shall be no later than the forty-fifth calendar day of such calendar
quarter, which date shall constitute the record date for distributions pursuant
to Section 5.4 hereof.

(aa) “Excess GUC Trust Distributable Assets” means (i) the amount of the GUC
Trust Distributable Assets held by the GUC Trust, or the Debtors, as applicable
(after providing for all distributions then required to be made in respect of
Resolved Allowed General Unsecured Claims), minus (ii) the amount of the GUC
Trust Distributable Assets (A) necessary for the satisfaction of Claims in the
amount of the Aggregate Maximum Amount pursuant to Section 5.3(a)(i), (B)
comprising the Additional Holdback, the Reporting and Transfer Holdback, the
Protective Holdback and the Taxes on Distribution Holdback pursuant to Sections
6.1(b), (c), (d) and (e), and (C) remaining, if any, to be sold by the Debtors
pursuant to Section 2.3(e) hereof.

(bb) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as in effect from time to
time.

(cc) “External Distribution Account” has the meaning set forth in
Section 3.3(c).

(dd) “Fair Market Value” means, with respect to the New GM Securities on any
given date, the closing price of the New GM Securities on the national
securities exchange on which such New GM Securities trade on that date or, in
the event that the New GM Securities are not traded on that date, the closing
price on the

 

8



--------------------------------------------------------------------------------

immediately preceding trading date. If any of the New GM Securities are not
traded on a national securities exchange, then “Fair Market Value” means, with
respect to the New GM Securities on any given date, the fair market value of the
New GM Securities as determined by the GUC Trust Administrator in good faith,
and with the approval of the GUC Trust Monitor.

(ee) “First Amended and Restated Trust Agreement” has the meaning set forth in
the preamble to this Trust Agreement.

(ff) “First Amended Trust Agreement” has the meaning set forth in the preamble
to this Trust Agreement.

(gg) “First Amendment” has the meaning set forth in the preamble to this Trust
Agreement.

(hh) “First Amendment and Restatement” has the meaning set forth in the preamble
to this Trust Agreement.

(ii) “Fractional Share Proceeds” has the meaning set forth in Background
paragraph E(iv).

(jj) “Global Unit Certificate” has the meaning set forth in Section 3.5(b).

(kk) “GUC Trust” has the meaning set forth in the preamble to this Trust
Agreement.

(ll) “GUC Trust Administrative Cash” has the meaning set forth in Background
paragraph (E)(vii).

(mm) “GUC Trust Administrator” has the meaning set forth in the preamble to this
Trust Agreement.

(nn) “GUC Trust Administrator Parties” means the GUC Trust Administrator and its
principals, directors, officers, employees, agents, representatives, attorneys,
accountants, advisors and other professionals (including the Trust
Professionals).

(oo) “GUC Trust Assets” has the meaning set forth in Background paragraph (E).

(pp) “GUC Trust Beneficiaries” has the meaning set forth in Background paragraph
(F).

(qq) “GUC Trust Cash” means Cash or cash equivalents included in the GUC Trust
Assets, including but not limited to any GUC Trust Administrative Cash and GUC
Trust Distributable Cash, plus any Cash or cash equivalents included in the
Residual Wind-Down Assets.

 

9



--------------------------------------------------------------------------------

(rr) “GUC Trust Common Stock Assets” has the meaning set forth in Background
paragraph (E)(i).

(ss) “GUC Trust Distributable Assets” has the meaning set forth in Background
paragraph (E)(v)

(tt) “GUC Trust Distributable Cash” has the meaning set forth in Background
paragraph (E)(v).

(uu) “GUC Trust Dividend Assets” has the meaning set forth in Background
paragraph (E)(iii).

(vv) “GUC Trust Funding Date” has the meaning set forth in Section 2.3(a).

(ww) “GUC Trust Monitor” has the meaning set forth in the preamble to this Trust
Agreement.

(xx) “GUC Trust Monitor Parties” means the GUC Trust Monitor and its principals,
directors, officers, employees, agents, representatives, attorneys, accountants,
advisors and other professionals.

(yy) “GUC Trust Reports” means reports prepared by the GUC Trust Administrator
each calendar quarter, as provided in Section 6.2.

(zz) “GUC Trust Securities Assets” has the meaning set forth in Background
paragraph (E)(ii).

(aaa) “GUC Trust Warrant Assets” has the meaning set forth in Background
paragraph (E)(ii).

(bbb) “Holdback” has the meaning set forth in Section 2.6(d) of this Trust
Agreement.

(ccc) “Incompetency” means, with respect to any Person, the incompetency of such
Person if such Person is a natural person.

(ddd) “Initial Allowed General Unsecured Claims” has the meaning set forth in
Background paragraph (F).

(eee) “Initial Distribution Record Date” means the Effective Date.

(fff) “Initial GUC Trust Dividend Assets” has the meaning set forth in
Background paragraph (E)(iii).

(ggg) “IRS” means the Internal Revenue Service.

(hhh) “June 2012 Amendment” has the meaning set forth in the preamble to this
Trust Agreement.

 

10



--------------------------------------------------------------------------------

(iii) “Liquidation Order” has the meaning set forth in the preamble to this
Trust Agreement.

(jjj) “Liquidation Motion” has the meaning set forth in the preamble to this
Trust Agreement.

(kkk) “Maximum Amount” means,

(A) with respect to any Disputed General Unsecured Claim, (x) the amount agreed
to by the Debtors and/or the GUC Trust Administrator and the holder of such
claim (which shall include any agreed capped amount pursuant to the ADR
Procedures approved by the Bankruptcy Court); (y) the amount, if any, estimated
or determined by the Bankruptcy Court in accordance with Bankruptcy Code
Section 502(c); or (z) absent any such agreement, estimation or determination,
the liquidated amount set forth in the proof of claim filed by the holder of
such claim, or in the case of unliquidated claims, the amount estimated by the
Debtors and/or the GUC Trust Administrator with the approval of the GUC Trust
Monitor, and after final resolution of such Disputed General Unsecured Claim or
dismissal of such Disputed General Unsecured Claim by Final Order, zero;

(B) with respect to any Unresolved Term Loan Avoidance Action Claim, (i) an
amount equal to the maximum amount that the plaintiff is seeking to recover with
respect to such Unresolved Term Loan Avoidance Action Claim (which shall be
initially equal to $1.5 billion for all Unresolved Term Loan Avoidance Action
Claims in the aggregate) and (ii) upon dismissal of the Term Loan Avoidance
Action by Final Order or if such claim ceases to be an Unresolved Term Loan
Avoidance Action Claim, an amount equal to zero; and

(C) with respect to any Unresolved Other Avoidance Action Claim, (x) if, on the
date as of which the Maximum Amount is being measured, the respective Avoidance
Action has not been commenced and/or identified in writing to the GUC Trust
Administrator as potentially forthcoming by the proposed plaintiffs, an amount
equal to zero, or (y) if, on the date as of which the Maximum Amount is being
measured, such Avoidance Action has been commenced and/or identified in writing
to the GUC Trust Administrator as potentially forthcoming by the proposed
plaintiffs, (i) an amount estimated by the GUC Trust Administrator, with the
approval of the GUC Trust Monitor, equal to the maximum amount reasonably
recoverable by the plaintiffs with respect to such Unresolved Other Avoidance
Action Claim and (ii) upon dismissal of such Avoidance Action by Final Order in
its entirety against such defendant or if such claim ceases to be an Unresolved
Other Avoidance Action Claim, an amount equal to zero.

(lll) “MLC” has the meaning set forth in the preamble to this Trust Agreement.

(mmm) “New GM $10.00 Warrant” has the meaning set forth in Background paragraph
E(ii).

(nnn) “New GM $18.33 Warrant” has the meaning set forth in Background paragraph
E(ii).

 

11



--------------------------------------------------------------------------------

(ooo) “New GM Common Stock” has the meaning set forth in Background paragraph
(E)(i).

(ppp) “New GM Securities” has the meaning set forth in Background paragraph
E(ii).

(qqq) “New GM Warrants” has the meaning set forth in Background paragraph
(E)(ii).

(rrr) “No-Action Relief” has the meaning set forth in the preamble to this Trust
Agreement.

(sss) “Original Trust Agreement” has the meaning set forth in the preamble to
this Trust Agreement.

(ttt) “Other Avoidance Action Claims” means the additional General Unsecured
Claims that have arisen as a result of recovery of proceeds of the Avoidance
Actions other than the Term Loan Avoidance Action (and any related unsecured
claims).

(uuu) “Other GUC Trust Administrative Cash” has the meaning set forth in
Background paragraph (E)(vii).

(vvv) “Permissible Investments” means investments in any of the following:

(i) Marketable securities issued by the U.S. Government and supported by the
full faith and credit of the U.S. Treasury, either by statute or an opinion of
the Attorney General of the United States;

(ii) Marketable debt securities, rated Aaa by Moody’s and/or AAA by S&P, issued
by U. S. Government-sponsored enterprises, U. S. Federal agencies, U. S. Federal
financing banks, and international institutions whose capital stock has been
subscribed for by the United States;

(iii) Certificates of deposit, time deposits, and bankers acceptances of any
bank or trust company incorporated under the laws of the United States or any
state, provided that, at the date of acquisition, such investment, and/or the
commercial paper or other short term debt obligation of such bank or trust
company has a short-term credit rating or ratings from Moody’s and/or S&P, each
at least P-1 or A-1;

(iv) Commercial paper of any corporation incorporated under the laws of the
United States or any state thereof which on the date of acquisition is rated by
Moody’s and/or S&P, provided each such credit rating is least P-1 and/or A-1;

(v) Money market mutual funds that are registered with the Securities and
Exchange Commission under the Investment Company Act of 1940, as amended, and
operated in accordance with Rule 2a-7 and that at the time of such investment
are rated Aaa by Moody’s and/or AAAm by S&P, including such funds for which the
GUC Trust Administrator or an Affiliate provides investment advice or other
services;

 

12



--------------------------------------------------------------------------------

(vi) Tax-exempt variable rate commercial paper, tax-exempt adjustable rate
option tender bonds, and other tax-exempt bonds or notes issued by
municipalities in the United States, having a short-term rating of “MIG-1” or
“VMIG-1” or a long term rating of “AA” (Moody’s), or a short-term rating of
“A-1” or a long term rating of “AA” (S&P); and

(vii) Repurchase obligations with a term of not more than thirty days,
102 percent collateralized, for underlying securities of the types described in
clauses (i) and (ii) above, entered into with any bank or trust company or its
respective affiliate meeting the requirements specified in clause (iii) above.

(www) “Plan” has the meaning set forth in the preamble to this Trust Agreement.

(xxx) “Protective Holdback” has the meaning set forth in Section 6.1(d).

(yyy) “Reporting and Transfer Costs” means any fees, costs or expenses incurred
by

(i) the GUC Trust that are directly or indirectly related to (x) reports
required to be filed by the GUC Trust with the SEC pursuant to Section 6.3 of
this Trust Agreement or otherwise pursuant to applicable rules, regulations and
interpretations of the SEC (including, without limitation, any legal, accounting
or registration fees, costs and expenses incurred by the GUC Trust with respect
thereto), (y) the transfer, registration for transfer and certification of any
Units (including, without limitation, the fees, costs and expenses of engaging a
transfer agent) and (z) pursuant to Section 7.1 hereof, the application to the
IRS for a private letter ruling regarding the tax treatment of the GUC Trust and
the holders of General Unsecured Claims with respect to the distribution of New
GM Securities; provided that, for the avoidance of doubt, notwithstanding any
other provision of this Trust Agreement, the fees, costs and expenses that the
GUC Trust would be required to incur even in the absence of the provisions of
Sections 3.5(b) and 6.3 of this Trust Agreement (including, without limitation,
any fees, costs or expenses incurred pursuant to Section 6.2 of this Trust
Agreement) shall be included in the Budget and shall not be deemed Reporting and
Transfer Costs; and

(ii) the Creditors’ Committee (x) as named plaintiff in the Term Loan Avoidance
Action, to the extent not constituting actual litigation expenses or otherwise
payable from the Avoidance Action Trust Administrative Cash, and (y) with
respect to the settlement or determination by Final Order of the proper Term
Loan Avoidance Action Beneficiaries (including through any appeals).

(zzz) “Reporting and Transfer Holdback” has the meaning set forth in
Section 6.1(c).

(aaaa) “Residual Wind-Down Claims” means the Administrative Expenses (but not
including DIP Credit Agreement Claims and any claims related thereto), Priority
Tax Claims, Priority Non-Tax Claims, and Secured Claims (in each case whether
Allowed or Disputed) remaining at such time as the Residual Wind-Down Assets are
transferred to the GUC Trust pursuant to Section 2.7 of this Trust Agreement.

 

13



--------------------------------------------------------------------------------

(bbbb) “Residual Wind-Down Expenses” has the meaning set forth in Section 6.13.

(cccc) “Resolved Allowed General Unsecured Claims” has the meaning set forth in
Background paragraph (F). For the avoidance of doubt, unless and until a
Disputed General Unsecured Claim, Unresolved Term Loan Avoidance Action Claim or
Unresolved Other Avoidance Action Claim becomes a Resolved Allowed General
Unsecured Claim, there shall not be any distribution from the GUC Trust in
respect of such claim.

(dddd) “SEC” means the Securities and Exchange Commission.

(eeee) “Second Amended Trust Agreement” has the meaning set forth in the
preamble to this Trust Agreement.

(ffff) “Second Amendment” has the meaning set forth in the preamble to this
Trust Agreement.

(gggg) “Secretary of State” means the Office of the Secretary of State of the
State of Delaware.

(hhhh) “Subsequent GUC Trust Dividend Assets” has the meaning set forth in
Background paragraph (E)(iii).

(iiii) “Tax Returns” means all tax returns, reports, certificates, forms or
similar statements or documents.

(jjjj) “Taxes on Distribution” has the meaning set forth in Section 7.3.

(kkkk) “Taxes on Distribution Holdback” has the meaning set forth in
Section 6.1(e)(i).

(llll) “Term Loan Avoidance Action Claims” means the additional General
Unsecured Claims that have arisen as a result of recovery of proceeds of the
Term Loan Avoidance Action (or any related unsecured claims).

(mmmm) “Total Allowed Amount” means the sum of the amount of all Initial Allowed
General Unsecured Claims plus the amount of all Resolved Allowed General
Unsecured Claims.

(nnnn) “Treasury Regulations” means the income tax regulations promulgated under
the Tax Code, including any amended or successor income tax regulations thereto.

 

14



--------------------------------------------------------------------------------

(oooo) “Trust Agreement” has the meaning specified in the preamble to this Trust
Agreement.

(pppp) “Trust Professionals” means, collectively, independent contractors,
including attorneys, accountants, appraisers, disbursing agents or other parties
deemed by the GUC Trust Administrator to have the qualifications necessary or
desirable to assist in the proper administration of the GUC Trust and that are
employed or retained by the GUC Trust in such capacities.

(qqqq) “Trust Professional Maximum Amount” means the aggregate dollar amount
allocated from the Wind-Down Budget Cash for each Indenture Trustee, Fiscal and
Paying Agent and Trust Professional reflected on the Wind-Down Professional Fee
Budget in the column labeled “Total.”

(rrrr) “Unit Issuance Ratio” means the ratio of one Unit for each $1,000 in
amount of Allowed General Unsecured Claims.

(ssss) “Units” means the units of beneficial interest issued by the GUC Trust to
holders of Allowed General Unsecured Claims.

(tttt) “Unresolved Other Avoidance Action Claim” means an Other Avoidance Action
Claim that has not yet arisen because no determination (including by way of
settlement) has been made in the respective Avoidance Action against the
respective defendant who would be entitled to such claim in the event of such
determination (or if a determination has been made against the defendant, the
proceeds related to such resolution have not been recovered in full).

(uuuu) “Unresolved Term Loan Avoidance Action Claim” means a Term Loan Avoidance
Action Claim that has not yet arisen because no determination (including by way
of settlement) has been made in the Term Loan Avoidance Action against the
respective defendant who would be entitled to such claim in the event of such
determination (or if a determination has been made against the defendant, the
proceeds related to such resolution have not been recovered in full).

(vvvv) “Wind-Down Budget Cash” has the meaning set forth in Background paragraph
(E)(vi).

(wwww) “Wind-Down Professional Fee Budget” means the supporting schedule to
Exhibit B of the Disclosure Statement, which provides the anticipated fees and
expenses of the Indenture Trustees, Fiscal and Paying Agents and certain Trust
Professionals on a per entity basis.

1.2. Meanings of Other Terms. Except where the context otherwise requires, words
importing the masculine gender include the feminine and the neuter, if
appropriate, words importing the singular number shall include the plural number
and vice versa and words importing persons shall include firms, associations,
corporations and other entities. All references herein to Articles, Sections and
other subdivisions, unless referring specifically to the Plan or provisions of
the Bankruptcy Code, the Bankruptcy Rules, or

 

15



--------------------------------------------------------------------------------

other law, statute or regulation, refer to the corresponding Articles, Sections
and other subdivisions of this Trust Agreement, and the words herein and words
of similar import refer to this Trust Agreement as a whole and not to any
particular Article, Section or subdivision of this Trust Agreement. The term
“including” shall mean “including, without limitation.”

ARTICLE II

DECLARATION OF TRUST

2.1. Creation of Trust. The Debtors and the GUC Trust Administrator, pursuant to
the Plan and the Confirmation Order and in accordance with the applicable
provisions of chapter 11 of the Bankruptcy Code, hereby constitute and create
the GUC Trust, in the form of a statutory trust under the Delaware Act, which
shall bear the name “Motors Liquidation Company GUC Trust.” In connection with
the exercise of the GUC Trust Administrator’s power hereunder, the GUC Trust
Administrator may use this name or such variation thereof as the GUC Trust
Administrator sees fit. The GUC Trust Administrator, as trustee of the GUC
Trust, is hereby authorized and directed to execute and file a Certificate of
Trust for the GUC Trust in the form attached hereto as Exhibit A.

2.2. Purpose of GUC Trust. The sole purpose of the GUC Trust is to implement the
Plan on behalf, and for the benefit, of the GUC Trust Beneficiaries, to serve as
a mechanism for distributing the GUC Trust Distributable Assets under the Plan
and the Liquidation Order and in accordance with Treasury Regulations section
1.468B-9, paying all expenses incident thereto (including with respect to the
fees and expenses of the Trust Professionals and other professionals retained by
the GUC Trust) and, following the dissolution of the Debtors, to wind-down the
Debtors’ affairs, with no objective to engage in the conduct of a trade or
business.

2.3. Transfer of GUC Trust Assets to the GUC Trust.

(a) On the Effective Date, or as soon thereafter as is reasonably practicable,
the Debtors shall transfer, pursuant to Bankruptcy Code Sections 1123(a)(5)(B)
and 1123(b)(3)(B), and in accordance with the Plan and the Confirmation Order,
the GUC Trust Assets (other than the New GM Securities and the Indenture
Trustee/Fiscal and Paying Agent Reserve Cash) to the GUC Trust, free and clear
of any and all liens, claims, encumbrances of all other entities to the maximum
extent contemplated by and permissible under Bankruptcy Code Section 1141(c), on
behalf of holders of General Unsecured Claims; provided, however that
notwithstanding anything to the contrary in the Plan, Disclosure Statement,
Confirmation Order, this Trust Agreement or any other agreement, the DIP Lenders
shall maintain their liens on the Wind-Down Budget Cash, provided that for the
avoidance of doubt, the DIP Lenders shall not demand acceleration of their liens
on the Wind-Down Budget Cash except in accordance with the provisions of section
7.2 of the DIP Credit Agreement. After the Effective Date and from time to time
thereafter through no later than December 15, 2011, and upon the written request
of the GUC Trust Administrator specifying the number of New GM Securities to be
transferred to the GUC Trust, the Debtors shall promptly transfer to the GUC
Trust such New GM Securities and the corresponding GUC Trust Dividend Assets
free and clear

 

16



--------------------------------------------------------------------------------

of all liens, claims, and encumbrances for the purposes of distributions
pursuant to Sections 5.2, 5.3 or 5.4 hereof. All such New GM Securities
transferred for purposes of distributions pursuant to Sections 5.2, 5.3 or 5.4
hereof shall be distributed by the GUC Trust to holders of Allowed General
Unsecured Claims in accordance Sections 5.2, 5.3 and 5.4 hereof within thirty
(30) days of the receipt thereof by the GUC Trust. On or after December 15,
2011, but by no later than December 29, 2011 (such date, the “GUC Trust Funding
Date”), all remaining New GM Securities, Other GUC Trust Administrative Cash and
other GUC Trust Assets held by the Debtors (including the Additional Shares)
shall be transferred to the GUC Trust free and clear of all liens, claims, and
encumbrances. To the extent that any such remaining New GM Securities so
delivered would otherwise be distributed on the next Distribution Date because
of Claims resolved (whether Allowed or disallowed) on or prior to the date such
New GM Securities are received by the GUC Trust, such distribution shall be made
no later than thirty (30) days after the receipt of such remaining New GM
Securities by the GUC Trust. For the avoidance of doubt, (x) all references in
this Trust Agreement to GUC Trust Distributable Assets held by or administered
by the GUC Trust shall include all GUC Trust Distributable Assets (or the
relevant subcategory thereof), whether held by the Debtors or by the GUC Trust,
and (y) the New GM Securities necessary to satisfy the initial distribution on
account of the Asbestos Trust Claim shall be reserved and distributed directly
by the Debtors in accordance with the Plan and the proviso in Section 5.2(a) of
this Trust Agreement. Such transfers shall be exempt from any stamp, real estate
transfer, mortgage reporting, sales, use or other similar tax. The Debtors and
their successors and assigns shall be released from any and all liability with
respect to the transfer of the GUC Trust Assets to the GUC Trust as aforesaid.
Nothing in this Trust Agreement is intended to, or shall be construed to, effect
a release, extinguishment or compromise of any claim or cause of action
transferred to the GUC Trust pursuant to this Trust Agreement. The GUC Trust
Assets and all other property held from time to time by the GUC Trust under this
Trust Agreement and any earnings (including interest) thereon are to be managed,
applied and disposed of by the GUC Trust Administrator in accordance with the
terms hereof, the Plan, the Confirmation Order and the Liquidation Order for the
benefit of the GUC Trust Beneficiaries, and for no other party, subject to the
further covenants, conditions and terms hereinafter set forth, including the
provisions of Sections 2.6 and 2.7 of this Trust Agreement.

(b) To the extent any GUC Trust Assets held by the Debtors cannot be transferred
to the GUC Trust, because of a restriction on transferability under applicable
non-bankruptcy law that is not superseded by Bankruptcy Code Section 1123 or any
other provision of the Bankruptcy Code, such assets shall be retained by the
Debtors. The proceeds of sale of any such assets retained by the Debtors shall
be allocated to the GUC Trust pursuant to the Plan as if such transfer had not
been restricted under applicable non-bankruptcy law. The GUC Trust Administrator
may commence an action in the Bankruptcy Court to resolve any dispute regarding
the allocation of the proceeds of any assets retained by the Debtors pursuant to
the Plan and Confirmation Order.

 

17



--------------------------------------------------------------------------------

(c) Within 3 Business Days of the entry of the Confirmation Order, the Debtors
shall deliver to the GUC Trust (i) a complete list of all General Unsecured
Claims, both Allowed and Disputed, reflected on the claims registry as of the
Distribution Record Date, including the names and addresses of all holders of
such General Unsecured Claims, whether such claims have been Allowed or are
Disputed, and the details of all objections in respect of Disputed General
Unsecured Claims, and (ii) a complete list of all known Avoidance Actions.
Within 1 Business Day of the Effective Date, the Debtors shall deliver to the
GUC Trust a list of any changes to the claims registry between the Distribution
Record Date and the Effective Date.

(d) The GUC Trust Administrator shall take such action, when and as appropriate
and in consultation with the GUC Trust Monitor, to determine whether the GUC
Trust or the Debtors may be entitled pursuant to the MSPA to receive a
distribution of Additional Shares (or any additional distribution of Additional
Shares) as a result of the aggregate amount of Allowed General Unsecured Claims
exceeding $35 billion, and, if the GUC Trust or the Debtors is so entitled, the
GUC Trust Administrator or the Debtors, as applicable, shall take such steps as
described in the MSPA to request the issuance of such Additional Shares by
General Motors Company to the Debtors, or the GUC Trust, as applicable.

(e)

(i) On the Effective Date, or as soon thereafter as is reasonably practicable,
the Debtors shall sell from the GUC Trust Distributable Assets, in one or more
transactions, an amount of GUC Trust Distributable Assets the Cash proceeds of
which, net of any applicable costs, fees, expenses and taxes payable in respect
thereof, shall approximate $5.75 million. Such sale shall (in the aggregate) be
made, to the extent practicable, from each asset type in a proportion to the
total amount of such asset type comprising the GUC Trust Distributable Assets on
the Effective Date that shall be the same as nearly as possible for each asset
type. Any Cash proceeds of such sale or sales shall be deemed Other GUC Trust
Administrative Cash designated for the satisfaction of Reporting and Transfer
Costs. From time to time after the Effective Date through December 15, 2011,
upon the written request of the GUC Trust Administrator specifying the amount of
Cash to be transferred to the GUC Trust from the proceeds of such sale or sales,
the Debtors shall promptly transfer such Cash to the GUC Trust free and clear of
all liens, claims, and encumbrances; provided that the GUC Trust Administrator
shall only request the transfer of such proceeds for the purpose of satisfaction
of Reporting and Transfer Costs reasonably expected by the GUC Trust
Administrator to be incurred by the GUC Trust prior to December 15, 2011. Any of
such proceeds as shall remain with the Debtors on December 15, 2011 shall be
transferred to the GUC Trust as provided in Section 2.3(a).

(ii) Notwithstanding anything herein to the contrary, the Debtors shall transfer
directly to the Avoidance Action Trust on the Avoidance Action Trust Transfer
Date (but prior to any transfer of New GM Securities to the GUC Trust on such
date) $500,000 in Cash, such amount reducing amounts otherwise designated as
Other GUC Trust Administrative Cash for the satisfaction of Reporting and
Transfer Costs, and not from the DIP Lenders’ Collateral. Such funds shall be
held by the Avoidance Action Trust in a segregated account and shall be used
solely for the satisfaction of fees, costs or expenses that are directly or
indirectly related to reports that may be required to be filed by the Avoidance
Action Trust with the SEC pursuant to applicable rules, regulations and
interpretations of the SEC (including, without limitation, any legal, accounting
or registration fees, costs and expenses incurred by the Avoidance Action Trust
with respect thereto).

 

18



--------------------------------------------------------------------------------

(f) From time to time after the Effective Date through December 15, 2011, upon
the written request of the GUC Trust Administrator specifying the amount of Cash
needed, the Debtors shall, in accordance with the provisions of Section 6.1 of
this Trust Agreement, but only to the extent necessary to satisfy expenses
reasonably expected by the GUC Trust Administrator to be incurred by the GUC
Trust prior to December 15, 2011, sell New GM Securities (and transfer any
corresponding GUC Trust Dividend Assets) pursuant to the liquidation of all or a
portion of the Additional Holdback, the Reporting and Transfer Holdback, the
Protective Holdback or the Taxes on Distribution Holdback. Any Cash proceeds of
such a liquidation shall, in accordance with the provisions of Section 6.1 of
this Trust Agreement, be deemed Other GUC Trust Administrative Cash designated
for the satisfaction of the expenses for which the respective holdback was
reserved and shall be promptly transferred by the Debtors to the GUC Trust free
and clear of all liens, claims and encumbrances.

(g) To the extent that any governmental unit can demonstrate, to the
satisfaction of the GUC Trust Administrator in its sole discretion, that such
governmental unit is precluded by applicable law from accepting and owning New
GM Securities, the GUC Trust Administrator may, but shall not be required to, at
any time following the GUC Trust Funding Date, sell the New GM Securities that
would otherwise be distributable to such governmental unit pursuant to Sections
5.2, 5.3 or 5.4 hereof free and clear of all liens, claims and encumbrances and
distribute the proceeds of such sale net of any applicable costs, fees, expenses
and taxes payable in respect thereof, to such governmental unit in lieu of any
distribution of New GM Securities (such municipalities, the “Consenting
Municipalities”). Prior to December 15, 2011, any such sale shall be made by the
Debtors at the request of the GUC Trust Administrator, and the Cash proceeds
thereof (net of any applicable costs, fees, expenses and taxes payable in
respect thereof) transferred to the GUC Trust free and clear of all liens,
claims and encumbrances. Beginning in the quarter ended September 30, 2015, the
GUC Trust Administrator shall make direct distributions to Consenting
Municipalities in accordance with this paragraph solely from GUC Trust
Distributable Cash.

(h) On the GUC Trust Funding Date, the Debtors shall transfer to the GUC Trust,
free and clear of all liens, claims and encumbrances, the Indenture
Trustee/Fiscal and Paying Agent Reserve Cash. Upon such transfer, the Indenture
Trustee/Fiscal and Paying Agent Reserve Cash shall be deemed Wind-Down Budget
Cash; provided, however, for the avoidance of doubt, that the Indenture
Trustee/Fiscal and Paying Agent Reserve Cash shall be used solely for the
satisfaction of the costs, fees and expenses of Indenture Trustees and Fiscal
and Paying Agents.

(i) Any sale of GUC Trust Securities Assets in accordance with this Section 2.3
shall be made in compliance with an applicable exemption from the registration
requirements of the Securities Act of 1933, as amended, and any equivalent
securities law provisions under state law (it being understood that Section 1145
of the Bankruptcy Code is not available for such purposes).

 

19



--------------------------------------------------------------------------------

2.4. Appointment and Acceptance of GUC Trust Administrator. The GUC Trust
Administrator shall be deemed to be appointed pursuant to Bankruptcy Code
Section 1123(b)(3)(B) and is hereby appointed trustee of the GUC Trust under the
Delaware Act. The GUC Trust Administrator hereby accepts such appointments,
including the trusteeship of the GUC Trust created by this Trust Agreement and
the grant, assignment, transfer, conveyance and delivery by the Debtors to the
GUC Trust Administrator, on behalf of the GUC Trust, and for the benefit, of the
GUC Trust Beneficiaries, of all of their respective right, title and interest in
the GUC Trust Distributable Assets, upon and subject to the terms and conditions
set forth in the Plan, the Confirmation Order and this Trust Agreement. The GUC
Trust Administrator’s powers are exercisable solely in a fiduciary capacity
consistent with, and in furtherance of, the purpose of the GUC Trust and not
otherwise, and in accordance with applicable law, including the Delaware Act.
The GUC Trust Administrator shall have the authority to bind the GUC Trust
within the limitations set forth herein, but shall for all purposes hereunder be
acting in the capacity as GUC Trust Administrator, and not individually.

2.5. Distribution of GUC Trust Distributable Assets. The GUC Trust Administrator
shall, in an expeditious but orderly manner and subject to the provisions of the
Plan, the Confirmation Order, the Liquidation Order and this Trust Agreement,
make timely distributions of the GUC Trust Distributable Assets in accordance
with the terms hereof and not unduly prolong the existence of the GUC Trust. The
GUC Trust Administrator may incur and pay any reasonable and necessary expenses
in connection with the administration of the GUC Trust, including the fees and
expenses of the Trust Professionals, provided, however, that all such
expenditures, solely to the extent that they are paid from the Wind-Down Budget
Cash, shall be made in accordance with the Budget.

2.6. No Reversion to Debtors.

(a) In no event shall any part of the GUC Trust Assets revert to or be
distributed to or for the benefit of any Debtor. Except as otherwise provided in
this Trust Agreement, all GUC Trust Distributable Assets shall be applied to the
satisfaction of Allowed General Unsecured Claims, including through
distributions made in respect of the Units.

(b) To the extent that after satisfaction in full of all of the costs and
expenses of the administration of the GUC Trust, after all Allowed General
Unsecured Claims have been paid pursuant to the Plan, after satisfaction of all
other obligations or liabilities of the GUC Trust (including without limitation
distributing the Residual Wind-Down Assets to holders of Allowed Residual
Wind-Down Claims, but not including the claims of the DIP Lenders) incurred or
assumed in accordance with the Plan, Confirmation Order or this Trust Agreement,
(or to which the GUC Trust Assets are otherwise subject), and after the affairs
of the GUC Trust have been finally wound up and concluded in accordance with the
provisions of Section 4.3 hereof and Section 3808 of the Delaware Act, there
shall remain any Wind-Down Budget Cash or Residual Wind-Down Assets, the GUC
Trust Administrator is authorized to and shall distribute any such remaining
Wind-Down Budget Cash and Residual Wind-Down Assets to the DIP Lenders in
accordance with the terms of the DIP Credit Agreement. To the extent any portion
of such residue is

 

20



--------------------------------------------------------------------------------

not accepted by the respective DIP Lenders, the GUC Trust Administrator shall
(i) be authorized to distribute up to $100,000 of such remaining Wind-Down
Budget Cash or Residual Wind-Down Assets to an organization described in section
501(c)(3) of the Tax Code and exempt from U.S. federal income tax under section
501(a) of the Tax Code that is unrelated to the Debtors, the GUC Trust, the GUC
Trust Administrator Parties or the GUC Trust Monitor Parties, or (ii) with
respect to amounts in excess of $100,000, request an order of the Bankruptcy
Court authorizing the GUC Trust Administrator to distribute any such remaining
Wind-Down Budget Cash or Residual Wind-Down Assets to such an organization, or
authorizing such other disposition as recommended by the GUC Trust Administrator
and approved by the Bankruptcy Court.

(c) The GUC Trust agrees that all payments of Wind-Down Budget Cash to Trust
Professionals shall be subject to the annual Budget and are further subject to
the Wind-Down Professional Fee Budget, each in the manner set forth below. If
the billings of a Trust Professional have exceeded the amount allocated to it in
the Budget (measured on an annual basis) such Trust Professional shall not be
paid from the Wind-Down Budget Cash any amount greater than the amount allocated
to it in the Budget for such period except with the written consent of the DIP
Lenders, provided that if the DIP Lenders do not consent, the GUC Trust
Administrator, in consultation with the GUC Trust Monitor may seek Bankruptcy
Court approval to pay the Trust Professional from the Wind-Down Budget Cash an
amount greater than the amount allocated in the Budget for such period. The GUC
Trust Administrator may only request such Bankruptcy Court approval on the
grounds that the DIP Lenders acted in bad faith in not consenting to authorize
payment to the Trust Professional in excess of the Budget. “Bad faith” shall not
include, inter alia, a failure to permit payments outside the Budget for any
rational business purpose. Notwithstanding anything herein to the contrary, the
Trust Administrator may utilize the Wind-Down Budget Cash to pay Trust
Professionals, subject to the annual Budget as described above, without regard
to the Wind-Down Professional Fee Budget, provided, however, that if the
billings of all Trust Professionals, in the aggregate, exceed the aggregate
Trust Professional Maximum Amount allocated to all Trust Professionals in the
Wind-Down Professional Fee Budget, the Wind-Down Budget Cash shall not be used
to pay any Trust Professional in excess of such aggregate Trust Professional
Maximum Amount.

(d) All payments of Wind-Down Budget Cash to Trust Professionals shall be
subject to a holdback of 10 percent of the amount billed for each calendar year
(the “Holdback”). If the billings of the Trust Professional do not exceed the
amount allocated to such Trust Professional in the Budget for such calendar
year, such Trust Professional shall receive any amounts actually owed but not
yet paid for the calendar year from the Wind-Down Budget Cash in the amount of
its Holdback, no less than 30 days after the end of the calendar year. If the
billings of the Trust Professional exceed the amount allocated to it in the
Budget for any calendar year, such Trust Professional shall not receive the
Holdback for such calendar year until 30 days after the earlier of (x) the
termination of such Trust Professional’s engagement by the GUC Trust or (y) the
dissolution of the GUC Trust pursuant to Section 4.1 of this GUC Trust Agreement
(which amount shall be payable from the Wind-Down Budget Cash to the extent such
funds are available at that time, and otherwise from Other GUC Trust
Administrative Cash).

 

21



--------------------------------------------------------------------------------

(e) Any Wind-Down Budget Cash remaining upon the dissolution of the GUC Trust,
including the aggregate unspent Trust Professional Maximum Amount, but excluding
the Holdback, shall be returned to the DIP Lenders in accordance with
Section 2.4 of the Plan. Notwithstanding the foregoing, a Trust Professional may
receive payment for amounts in excess of the Budget from sources other than the
Wind-Down Budget Cash in accordance with Section 6.1(d) of this Trust Agreement.
For the avoidance of doubt, the Reporting and Transfer Costs shall not be set
forth in the Budget and shall not be paid for with Wind-Down Budget Cash.

(f) The GUC Trust Administrator shall provide reports regarding the Residual
Wind-Down Assets to the DIP Lenders as described in Section 6.2(e) of this Trust
Agreement. The GUC Trust Administrator, the GUC Trust Monitor or the DIP Lenders
may petition the Bankruptcy Court to resolve any disputes concerning the use of
the Residual Wind-Down Assets, as contemplated herein.

(g) Notwithstanding the foregoing, any remaining unspent Other GUC Trust
Administrative Cash, other than Other GUC Trust Administrative Cash received by
the GUC Trust pursuant to Section 7.7(d) hereof, shall not be distributed to the
DIP Lenders, but rather shall be distributed to holders of Allowed General
Unsecured Claims or holders of Units, as the case may be, pursuant to Article V.

2.7. Dissolution of the Debtors. If any Residual Wind-Down Claims shall remain
upon dissolution of the Debtors, which according to the Plan shall occur no
later than December 15, 2011, then, on the GUC Trust Funding Date, the Debtors
shall transfer to the GUC Trust (i) all remaining Residual Wind-Down Assets,
free and clear of any and all liens, claims, encumbrances of all other entities
to the maximum extent contemplated by and permissible under Bankruptcy Code
Section 1141(c), and (ii) a complete list of all Residual Wind-Down Claims, both
Allowed and Disputed, reflected on the claims registry as of the date of
transfer, including the names and addresses of all holders of such Residual
Wind-Down Claims, whether such claims have been Allowed or are Disputed, and the
details of all objections in respect of Disputed Residual Wind-Down Claims. In
such case, after such transfer, the GUC Trust Administrator shall have the
exclusive right to object to any remaining Residual Wind-Down Claims, and shall
administer the resolution of all Residual Wind-Down Claims, all in accordance
with the terms of the Plan, the Confirmation Order and Section 8.1(c) of this
Trust Agreement; provided, however that notwithstanding anything to the contrary
in the Plan, Disclosure Statement, Confirmation Order, this Trust Agreement or
any other agreement, the DIP Lenders shall maintain their liens on the Residual
Wind-Down Assets, provided that for the avoidance of doubt, the DIP Lenders
shall not demand acceleration of their liens on the Residual Wind-Down Assets
except in accordance with the provisions of section 7.2 of the DIP Credit
Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE III

GUC TRUST BENEFICIARIES; UNITS

3.1. Rights of Beneficiaries.

(a) Except as otherwise provided in this Trust Agreement, the GUC Trust
Beneficiaries shall be the sole beneficiaries of the GUC Trust Distributable
Assets and of the GUC Trust; the GUC Trust Administrator shall retain only such
incidents of ownership as are necessary to undertake the actions and
transactions authorized in the Plan, the Confirmation Order, the Liquidation
Order and this Trust Agreement, including those powers set forth in Articles VI
and VIII hereof.

(b) The beneficial interest of a GUC Trust Beneficiary in the GUC Trust is
hereby declared and shall be in all respects and for all purposes intangible
personal property.

(c) Except as expressly provided herein, a GUC Trust Beneficiary shall have no
title or right to, or possession, management or control of, the GUC Trust, or
the GUC Trust Assets, or to any right to demand a partition or division of such
assets or to require an accounting of the GUC Trust Administrator or the GUC
Trust Monitor. The whole legal title to the GUC Trust Assets shall be vested in
the GUC Trust as a separate legal entity under the Delaware Act or, if
necessary, in the GUC Trust Administrator on behalf of the GUC Trust, and the
sole beneficial interest of the GUC Trust Beneficiaries shall be as set forth in
this Trust Agreement.

3.2. Limited Liability. No provision of the Plan, the Confirmation Order, the
Liquidation Order or this Trust Agreement, and no mere enumeration herein of the
rights or privileges of any GUC Trust Beneficiary, shall give rise to any
liability of such GUC Trust Beneficiary solely in its capacity as such, whether
such liability is asserted by any Debtor, by creditors or employees of any
Debtor, or by any other Person. GUC Trust Beneficiaries are deemed to receive
the GUC Trust Distributable Assets in accordance with the provisions of the
Plan, the Confirmation Order, the Liquidation Order and this Trust Agreement in
exchange for their Allowed General Unsecured Claims or on account of their
Units, as applicable, without further obligation or liability of any kind, but
subject to the provisions of this Trust Agreement.

3.3. Manner of Receipt of Distributions

(a) Except with respect to holders of Note Claims and Eurobond Claims, in order
to receive a distribution from the GUC Trust of GUC Trust Distributable Assets
or Units, holders of Allowed General Unsecured Claims must designate a direct or
indirect participant in DTC with whom such holder has an account and take such
other ministerial actions as the GUC Trust Administrator shall from time to time
reasonably require by written communication to the holders of Allowed General
Unsecured Claims. With respect to holders of Note Claims and Eurobond Claims, if
the Units are freely negotiable and transferable pursuant to Section 3.6 of this
Trust Agreement, the GUC Trust shall issue such Units to holders of Note Claims
and Eurobond Claims through the applicable Indenture Trustees and Fiscal and
Paying Agents, who will in turn distribute the Units to such

 

23



--------------------------------------------------------------------------------

holders in accordance with the procedures of DTC and its participants. If the
Units are not freely negotiable and transferable pursuant to Section 3.6 of this
Trust Agreement, the GUC Trust shall issue the Units, as entries on GUC Trust
Administrator’s books and records in accordance with Section 3.5(a) hereof, to
the applicable Indenture Trustees and Fiscal and Paying Agents for the benefit
of holders of Note Claims and Eurobond Claims. Any New GM Securities distributed
to the applicable Indenture Trustees and Fiscal and Paying Agents on account of
such Units shall in turn be distributed by such Indenture Trustees and Fiscal
and Paying Agents to the holders of Note Claims and Eurobond Claims in
accordance with the procedures of DTC and its participants. Notwithstanding the
foregoing, a holder of Note Claims or Eurobond Claims who holds such Claims in
certificated form shall not be treated as a holder of Note Claims or Eurobond
Claims for purposes of this Section 3.3.

(b) If and for so long as a holder of an Allowed General Unsecured Claim (other
than the holders of Note Claims and Eurobond Claims) does not designate a direct
or indirect participant in DTC and take such other actions required by
Section 3.3(a), the GUC Trust Administrator, or the Debtors, as applicable,
shall, except as otherwise provided by this Section 3.3, hold the GUC Trust
Distributable Assets and Units such holder is otherwise entitled to receive,
together with any GUC Trust Distributable Assets distributed in respect of such
GUC Trust Distributable Assets and Units, until such time as such holder
complies with the requirements of Section 3.3(a). At any time following the date
on which a holder of an Allowed General Unsecured Claim complies in full with
the requirements of Section 3.3(a), but in any event, as soon as practicable
following the beginning of the calendar quarter next following such date, the
GUC Trust Administrator shall distribute to such holder the GUC Trust
Distributable Assets and Units and any distributions thereon to which such
holder is entitled; provided, however, that if a holder has not complied with
the requirements of Section 3.3(a) prior to the final Distribution Date, then
(i) the Units otherwise distributable to such holder or holders shall be deemed
cancelled and not outstanding, and (ii) the GUC Trust Distributable Assets
otherwise distributable to such holders (other than assets which have been
distributed to the External Distribution Account pursuant to Section 3.3(c)
hereof), including in respect of Units otherwise distributable to such holder,
shall be distributed pro rata to all holders of Units then outstanding on the
final Distribution Date. For the avoidance of doubt, following entry of the
Liquidation Order the New GM Securities held by the GUC Trust in accordance with
this paragraph shall be liquidated pursuant to the Liquidation Order and,
beginning in the quarter ended September 30, 2015, shall be held and distributed
by the GUC Trust in accordance with this paragraph as GUC Trust Distributable
Cash.

(c) (i) The GUC Trust Administrator is authorized to, and shall open, maintain
and close an account (the “External Distribution Account”) in a name other than
that of the GUC Trust, for the purposes set forth in this Section 3.3(c).

(ii) If—

(A) any GUC Trust Distributable Assets are received by the GUC Trust prior to
the GUC Trust Funding Date and the holder of an Allowed General Unsecured Claim
or of a Unit is entitled to a distribution of such GUC Trust Distributable
Assets pursuant to Sections 5.2, 5.3 or 5.4 hereof, but for any reason
whatsoever, the GUC Trust Administrator is unable to transfer the GUC Trust
Distributable Assets to the account designated by such holder, or

 

24



--------------------------------------------------------------------------------

(B) any GUC Trust Distributable Assets are received by the GUC Trust on the GUC
Trust Funding Date for distribution on the Distribution Date next following the
GUC Trust Funding Date because of Claims resolved (whether Allowed or
disallowed) on or prior to the GUC Trust Funding Date and the holder of an
Allowed General Unsecured Claim or of a Unit is entitled to a distribution of
such GUC Trust Distributable Assets pursuant to Sections 5.2, 5.3 or 5.4 hereof,
but such holder has not complied in full with the requirements of Section 3.3(a)
hereof, or has complied with such requirements but, for any reason whatsoever,
the GUC Trust Administrator is unable to transfer the GUC Trust Distributable
Assets to the account designated by such holder,

then, in any such case, the GUC Trust Administrator shall distribute such GUC
Trust Distributable Assets to such holder by transferring such GUC Trust
Distributable Assets to the External Distribution Account, where they will be
held on behalf of such holder. Following such transfer, the GUC Trust
Distributable Assets so transferred shall no longer be GUC Trust Assets, but
shall be held in the External Distribution Account solely for the benefit of
such holder, who shall be liable for all taxes in respect thereof as if
distributed to an account designated by such holder. For the avoidance of doubt,
following entry of the Liquidation Order the New GM Securities held in the
External Distribution Account in accordance with this paragraph shall be
liquidated pursuant to the Liquidation Order and, beginning in the quarter ended
September 30, 2015, shall be held in the External Distribution Account and
distributed by the GUC Trust in accordance with this Section 3.3 as GUC Trust
Distributable Cash.

(iii) If any GUC Trust Distributable Assets are transferred to the External
Distribution Account for the benefit of a holder as provided in this
Section 3.3(c), the Units issuable to such holder in connection therewith, as
provided in Section 3.4(a), shall be issued to the External Distribution Account
for the benefit of such holder, and thereafter any distribution of GUC Trust
Distributable Assets made in respect of such Units shall similarly be
transferred to the External Distribution Account for the benefit of such holder.

(iv) As soon as reasonably practicable after the holder has complied with the
requirements of Section 3.3(a) hereof or the reason for the inability of the GUC
Trust Administrator to transfer the GUC Trust Distributable Assets and Units
held in the External Distribution Account for the benefit of such holder to the
account designated by the holder ceases to exist, the GUC Trust Administrator
shall arrange for the transfer of such GUC Trust Distributable Assets and Units
from the External Distribution Account to the account designated by such holder.

(v) If, at the time of the final Distribution Date, any GUC Trust Distributable
Assets or Units remain in the External Distribution Account, then (x) any such
Units shall be deemed cancelled and shall cease to be outstanding, and (y) to
the extent permitted by law, any such GUC Trust Distributable Assets shall be
distributed pro rata to all holders of Units then outstanding on the final
Distribution Date, and, to the extent not so permitted, shall otherwise be
disposed of in accordance with applicable law.

 

25



--------------------------------------------------------------------------------

3.4. Issuance of Units.

(a) The GUC Trust shall issue Units to holders of Allowed General Unsecured
Claims as provided in this Trust Agreement. As soon as reasonably practicable
after the holders of Initial Allowed General Unsecured Claims receive their
initial distribution of New GM Securities pursuant to Section 5.2 of this Trust
Agreement, they shall also receive the number of Units equal to the amount of
such Initial Allowed General Unsecured Claims multiplied by the Unit Issuance
Ratio, rounded up or down to the nearest whole Unit (with one-half being closer
to the next higher number for these purposes). Following the Effective Date,
holders of Resolved Allowed General Unsecured Claims shall receive, at the time
such holders receive their initial distribution of GUC Trust Distributable
Assets pursuant to Section 5.3, a number of Units equal to the amount of such
Resolved Allowed General Unsecured Claims multiplied by the Unit Issuance Ratio,
rounded up or down to the nearest whole Unit (with one-half being closer to the
next higher number for these purposes); provided that, if the Units are freely
negotiable and transferable pursuant to Section 3.6 of this Trust Agreement, the
rounding of such Units as described in this Section 3.4 shall be subject to the
procedures of DTC and its participants. Units will represent the contingent
right to receive, on a pro rata basis as provided in the Plan, the Confirmation
Order, the Liquidation Order and this Trust Agreement, GUC Trust Distributable
Assets that are not required for satisfaction of Resolved Allowed General
Unsecured Claims. The Units shall be issued subject to all the terms and
conditions of the Plan, the Confirmation Order, the Liquidation Order and this
Trust Agreement. References in this Trust Agreement to holders of Units shall be
to the record holders of such Units or to the beneficial holders of the Units,
as the context requires.

(b) With respect to the claims of beneficial holders of debt securities arising
out of or relating to the Note Claims and Eurobond Claims, the GUC Trust shall
issue additional Units to the Indenture Trustees and Fiscal and Paying Agents,
to the extent necessary to provide each such beneficial holder with a number of
Units equal to the number of Units such holder would receive had its claim been
treated as an Initial Allowed General Unsecured Claim hereunder.

(c) As provided in Section 7.5 hereof, the GUC Trust Administrator may also hold
back and retain Units otherwise issuable pursuant to this section with respect
to Allowed General Unsecured Claims that are subject to tax withholding, and the
GUC Trust Administrator shall apply amounts distributed in respect of such
retained Units to satisfy such tax withholding obligations.

(d) Following the final Distribution Date, all outstanding Units shall be deemed
cancelled and shall cease to be outstanding.

 

26



--------------------------------------------------------------------------------

3.5. Evidence of Units.

(a) Provided the Units are not freely negotiable or transferable pursuant to
Section 3.6 of this Trust Agreement, the Units shall be issued and evidenced by
appropriate notation on the books and records of the GUC Trust Administrator.
The Units shall not be certificated and shall not be transferable, assignable,
pledged, or hypothecated in whole or in part, except by applicable laws of
descent or distribution (in the case of a deceased individual GUC Trust
Beneficiary); by operation of law; in accordance with applicable bankruptcy law;
or as otherwise approved by the Bankruptcy Court. The GUC Trust Administrator
shall not be required to recognize any equitable or other claims to such
interest by the transferee thereof, and the named GUC Trust Beneficiary shall
remain as such for all purposes hereunder.

(b) Provided the Units are freely negotiable and transferable pursuant to
Section 3.6 of this Trust Agreement;

(i) Except pursuant to sub-section 3.5(b)(ii) below, Units will be issued in
global form (the “Global Unit Certificate”) only, registered in the name of DTC
or its nominee (or the successor of either of them), and interests in the Global
Unit Certificate will be held only through participants (including securities
brokers and dealers, banks, trust companies, clearing corporations and other
financial organizations) of DTC, as depositary. The Global Unit Certificate
shall bear such legend as may be required by DTC. The aggregate number of Units
issued hereunder may from time to time be increased by adjustments made on the
records of the GUC Trust and a corresponding increase in the number of Units
evidenced by such Global Unit Certificate (as shall be specified in the schedule
included as part of the Global Unit Certificate or the issuance of further
Global Unit Certificates in respect of such additional Units). Units will not be
issued in definitive form, except in the limited circumstances described in
Section 3.5(b)(ii) below. For so long as DTC serves as depositary for the Units,
the GUC Trust Administrator may rely on the information and records of DTC to
make distributions and send communications to the holders of Units and, in so
doing, the GUC Trust Administrator shall be fully protected and incur no
liability to any holder of Units, any transferee (or purported transferee) of
Units, or any other person or entity.

(ii) If DTC is unwilling or unable to continue as a depositary for the Units, or
if the GUC Trust Administrator with the approval of the GUC Trust Monitor
otherwise determines to do so, the GUC Trust Administrator shall exchange the
Units represented by Global Unit Certificate(s) for definitive certificates.

(c) Notwithstanding anything to the contrary in the Plan, the Confirmation Order
or this Trust Agreement, the GUC Trust shall not issue any Units unless and
until (i) the GUC Trust receives a favorable ruling from the Division of
Corporation Finance of the SEC, in a form acceptable to the GUC Trust
Administrator in its sole discretion, which provides that, among other matters,
the Division of Corporation Finance of the SEC would not recommend enforcement
action if such Units are not registered under Section 12(g) of the Securities
Exchange Act of 1934, and (ii) in addition to such favorable ruling from the
Division of Corporation Finance of the SEC, the Divisions of Investment
Management and Trading and Markets of the SEC formally or informally communicate
that they have no objection to the issuance of the Units and the establishment
of the GUC Trust; provided, however, that in the case of each of clauses (i) and
(ii) above; if, and only if the Units are not transferable except by operation
of law, the GUC Trust Administrator may waive the requirement of such a ruling
or “no objection” communication, as applicable, in its sole discretion.

 

27



--------------------------------------------------------------------------------

3.6. Transfers of Units. Units shall be freely negotiable and transferable to
the extent that the transferability thereof would not require the GUC Trust to
register the Units under Section 12(g) of the Securities Exchange Act of 1934,
as amended, and otherwise shall not be transferable except as provided herein.
To the extent transferability of the Units would not require the GUC Trust to
register the Units under Section 12(g) of the Securities Exchange Act of 1934,
as amended, and for so long as DTC continues to serve as depositary for the
Units, the transferability of the Units shall also be subject to the
requirements of DTC’s electronic book-entry system. In no event, however, shall
the GUC Trust Administrator or anyone acting on its behalf, directly or
indirectly, engage in any activity designed to facilitate or promote trading in
the Units including by engaging in activities prohibited pursuant to
Section 8.2; provided that no activity undertaken by the GUC Trust Administrator
in compliance with the terms of the Plan, the Confirmation Order, the
Liquidation Order or this Trust Agreement shall be deemed to facilitate or
promote trading in the Units for these purposes.

3.7. Conflicting Claims to Units. If the GUC Trust Administrator has actual
knowledge of any conflicting claims or demands that have been made or asserted
with respect to a Unit, or a beneficial interest therein, the GUC Trust
Administrator shall be entitled, at its sole election, to refuse to comply with
any such conflicting claims or demands. In so refusing, the GUC Trust
Administrator may elect to make no payment or distribution with respect to the
Unit subject to the claims or demands involved, or any part thereof, and the GUC
Trust Administrator shall be entitled to refer such conflicting claims or
demands to the Bankruptcy Court, which shall have exclusive and continuing
jurisdiction over resolution of such conflicting claims or demands. The GUC
Trust Administrator shall not be or become liable to any party for either
(i) its election to continue making distributions pursuant to its books and
records and/or the books and records of DTC, as applicable, without regard to
the conflicting claims or demands; or (ii) its election to cease payments or
distributions with respect to the subject Unit or Units. In the event that the
GUC Trust Administrator elects to cease payments, it shall be entitled to refuse
to act until either (x) the rights of the adverse claimants have been
adjudicated by a Final Order of the Bankruptcy Court (or such other court of
proper jurisdiction) or (y) all differences have been resolved by a written
agreement among all of such parties and the GUC Trust Administrator, which
agreement shall include a complete release of the GUC Trust, the GUC Trust
Administrator Parties and the GUC Trust Monitor Parties in form and substance
reasonably satisfactory to the GUC Trust Administrator and the GUC Trust Monitor
(the occurrence of either (x) or (y), a “Claim Conflict Resolution”). Until a
Claim Conflict Resolution is reached with respect to such conflicting claims or
demands, the GUC Trust Administrator shall hold in a segregated account any
payments or distributions from the GUC Trust to be made with respect to the Unit
or Units at issue. Promptly after a Claim Conflict Resolution is reached, the
GUC Trust Administrator shall transfer the payments and distributions, if any,
held in the segregated account, together with any interest and income earned
thereon, if any, in accordance with the terms of such Claim Conflict Resolution.

ARTICLE IV

DURATION AND TERMINATION OF THE GUC TRUST

4.1. Duration. The GUC Trust shall become effective upon the Effective Date, the
execution of this Trust Agreement and the filing of the Certificate of Trust
with the Secretary of State, and shall remain and continue in full force and
effect until (x) the

 

28



--------------------------------------------------------------------------------

earlier of (i) the date on which (A) all of the GUC Trust Distributable Assets
have been distributed by the GUC Trust Administrator in accordance with this
Trust Agreement, the Plan, the Liquidation Order and the Confirmation Order, and
(B) if the Residual Wind-Down Assets are transferred to the GUC Trust upon the
dissolution of the Debtors, the GUC Trust Administrator has completed the
resolution of the Residual Wind-Down Claims and distribution of the Residual
Wind-Down Assets, and (ii) the third anniversary of the Effective Date, or
(y) such shorter or longer period authorized by the Bankruptcy Court upon
application of the GUC Trust Administrator with the approval of the GUC Trust
Monitor (I) in order to resolve all Disputed General Unsecured Claims, the Term
Loan Avoidance Action and other Avoidance Actions, and (II) to complete the
resolution of the Residual Wind-Down Claims and distribution of the Residual
Wind-Down Assets.

4.2. Dissolution of the GUC Trust. Notwithstanding anything to the contrary in
this Trust Agreement, in no event shall the GUC Trust Administrator unduly
prolong the duration of the GUC Trust, and the GUC Trust Administrator shall, in
the exercise of its reasonable business judgment and in the interests of all GUC
Trust Beneficiaries, at all times endeavor to terminate the GUC Trust as soon as
practicable in accordance with the purposes and provisions of this Trust
Agreement and the Plan. Upon final dissolution and wind-up of the GUC Trust, the
GUC Trust Administrator shall file a certificate of cancellation for the GUC
Trust with the Secretary of State.

4.3. Continuance of GUC Trust for Purposes of Winding Up. After the dissolution
of the GUC Trust and solely for the purpose of liquidating and winding up its
affairs, the GUC Trust Administrator shall continue to act in such capacity
until its duties hereunder have been fully performed. The GUC Trust
Administrator shall retain the books, records and files that shall have been
delivered to or created by the GUC Trust Administrator until distribution of all
the GUC Trust Assets and the resolution of the Residual Wind-Down Claims and
distribution of the Residual Wind-Down Assets. At the GUC Trust Administrator’s
discretion, all of such records and documents may be destroyed at any time
following the later of (x) final distribution of the GUC Trust Assets and
completion of the resolution of the Residual Wind-Down Claims and distribution
of the Residual Wind-Down Assets, if applicable, unless such records and
documents are necessary to fulfill the GUC Trust Administrator’s obligations
pursuant to Articles VI and VIII hereof and subject to any joint prosecution and
common interests agreement(s) to which the GUC Trust Administrator may be party,
and (y) the date until which the GUC Trust Administrator is required by
applicable law to retain such records and documents.

ARTICLE V

CLAIMS RESOLUTION; DISTRIBUTIONS

5.1. Resolution of Claims.

(a) Except as otherwise provided in this Trust Agreement, as of the Effective
Date, objections to, and requests for estimation of Disputed General Unsecured
Claims against the Debtors may be interposed and prosecuted only by the GUC
Trust Administrator. Such objections and requests for estimation, to the extent
not already pending, shall be served on the respective claimant and filed with
the Bankruptcy Court on

 

29



--------------------------------------------------------------------------------

or before the 180th day following the Effective Date (with the exception of
Unliquidated Litigation Claims); provided, that the GUC Trust Administrator may
seek extension of such date by ex parte application to the Bankruptcy Court,
provided further that the GUC Trust Administrator shall provide the U.S.
Treasury with five business days notice prior to its application to the
Bankruptcy Court.

(b) Except as otherwise set forth herein, no distributions shall be made with
respect to any portion of a Disputed General Unsecured Claim, Unresolved Term
Loan Avoidance Action Claim or Unresolved Other Avoidance Action Claim unless
and until such Disputed General Unsecured Claim, Unresolved Term Loan Avoidance
Action Claim or Unresolved Other Avoidance Action Claim has become an Allowed
General Unsecured Claim.

(c) To the extent that a Disputed General Unsecured Claim, Unresolved Term Loan
Avoidance Action Claim or Unresolved Other Avoidance Action Claim has become an
Allowed General Unsecured Claim, distributions (if any) shall be made to the
holder of such Allowed General Unsecured Claim in accordance with the provisions
of the Plan, the Confirmation Order, the Liquidation Order and this Trust
Agreement.

(d) From and after the Effective Date, the GUC Trust Administrator shall have
the authority to compromise, settle, otherwise resolve or withdraw any
objections to Disputed General Unsecured Claims against the Debtors, subject to
the consent of the GUC Trust Monitor, as may be required pursuant to the terms
of Section 11.3 hereof.

(e) The GUC Trust Administrator may at any time request that the Bankruptcy
Court estimate any contingent claim, unliquidated claim or Disputed General
Unsecured Claim pursuant to Section 502(c) of the Bankruptcy Code regardless of
whether the Debtors or any other Person previously objected to such General
Unsecured Claim or whether the Bankruptcy Court has ruled on any such objection,
and the Bankruptcy Court will retain jurisdiction to estimate any General
Unsecured Claim at any time during litigation concerning any objection to any
General Unsecured Claim, including, without limitation, during the pendency of
any appeal relating to any such objection, provided that the GUC Trust
Administrator shall not object to, or seek estimation of, any General Unsecured
Claim that would be allowed pursuant to a settlement signed by the Debtors prior
to the Effective Date, unless such settlement requires approval by the
Bankruptcy Court and that approval is denied. In the event that the Bankruptcy
Court estimates any contingent claim, unliquidated claim or Disputed General
Unsecured Claim, the amount so estimated shall constitute either the Allowed
amount of such General Unsecured Claim or a maximum limitation on such General
Unsecured Claim, as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation on the amount of such General Unsecured Claim,
the GUC Trust Administrator may pursue supplementary proceedings to object to
the allowance of such General Unsecured Claim. All of the aforementioned
objection, estimation and resolution procedures are intended to be cumulative
and not exclusive of one another. General Unsecured Claims may be estimated and
subsequently compromised, settled, withdrawn or resolved by any mechanism
approved by the Bankruptcy Court. This Section 5.1(e) shall not apply to Nova
Scotia Guarantee Claims or the Nova Scotia Wind-Up Claim.

 

30



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in this Section 5.1 or
elsewhere in this Trust Agreement, holders of Unliquidated Litigation Claims
(other than (i) the United States, including its agencies and instrumentalities,
and (ii) state, local and tribal governments with respect to any Claims
concerning alleged environmental liabilities) shall be subject to the ADR
Procedures. The GUC Trust Administrator shall, at all times and in all cases,
comply with and implement the ADR Procedures with respect to holders of
Unliquidated Litigation Claims. As set forth in the Plan, if the GUC Trust
Administrator terminates the ADR Procedures with respect to an Unliquidated
Litigation Claim, the GUC Trust Administrator shall have one hundred eighty
(180) days from the date of termination of the ADR Procedures to file and serve
an objection to such Unliquidated Litigation Claim. If the GUC Trust
Administrator terminates the ADR Procedures with respect to an Unliquidated
Litigation Claim and such Unliquidated Litigation Claim is litigated in a court
other than the Bankruptcy Court, the GUC Trust Administrator shall have ninety
(90) days from the date of entry of a Final Order adjudicating such Claim to
file and serve an objection to such Claim solely for purposes of determining the
treatment of such Claim under the Plan unless such time is extended by order of
the Bankruptcy Court for cause.

5.2. Distributions to Holders of Initial Allowed General Unsecured Claims.

(a) As promptly as practicable following the Effective Date (but no earlier than
the first Business Day of the full calendar month next following the Effective
Date), the GUC Trust Administrator shall deliver to each holder of an Initial
Allowed General Unsecured Claim, subject to Section 3.3 hereof, a distribution
consisting of:

(i) the amount of GUC Trust Distributable Assets then available for distribution
pro rata in accordance with the following formula:

 

LOGO [g728061dsp0300.jpg]

Where—

 

             DI    is the initial distribution that the holder of an Initial
Allowed General Unsecured Claim will be entitled to receive (rounded in the case
of New GM Common Stock and each series of New GM Warrants in accordance with
Section 5.6(a) hereof);   AI    is the amount of the Initial Allowed General
Unsecured Claim;   CI    is the Current Total Amount as of the Initial
Distribution Record Date; and   S GI    is all amounts of all assets, by
respective asset type, available for distribution as of the Effective Date, net
of deductions   GI    is the amount of the respective asset type available for
distribution as of the Effective Date, net of deductions;

 

31



--------------------------------------------------------------------------------

             Go    is all amounts of all assets, by respective asset type,
available for distribution (whether by the GUC Trust Administrator or directly
by the Debtors) as of the Effective Date (consisting of a total of 150 million
shares of New GM Common Stock and 136,363,635 New GM Warrants in each of the two
series); and   Ho    is the sum of the Protective Holdback, the Additional
Holdback, the Reporting Transfer Holdback and the Taxes on Distribution
Holdback, each allocated to the respective asset type, and the amount of GUC
Trust Distributable Assets of the respective asset type sold or to be sold by
the Debtors pursuant to Section 2.3(e) hereof as of the Initial Distribution
Record Date;

(ii) a number of Units as provided in Section 3.4;

provided, however, that the initial distribution of GUC Trust Distributable
Assets on account of the Asbestos Trust Claim shall be made directly by the
Debtors, in an amount determined in accordance with Section 5.2(a)(i), in
consultation with the GUC Trust Administrator and GUC Trust Monitor as necessary
to determine such amount. For the avoidance of doubt, the distribution of Units
distributable on account of the Asbestos Trust Claim shall be made by the GUC
Trust Administrator in the manner prescribed in Section 3.5 at the direction of
the Debtors.

(b) With respect to the claims of beneficial holders of debt securities arising
out of or relating to the Note Claims and the Eurobond Claims, the GUC Trust
shall issue additional GUC Trust Distributable Assets to the Indenture Trustees
and Fiscal and Paying Agents, to the extent necessary to provide each such
beneficial holder with a number of GUC Trust Distributable Assets equal to the
amount of GUC Trust Distributable Assets such holder would receive had its claim
been treated as an Initial Allowed General Unsecured Claim hereunder.

5.3. Distributions to Holders of Resolved Allowed General Unsecured Claims.

(a) As promptly as practicable following the beginning of each calendar quarter,
beginning with the second calendar quarter, the GUC Trust Administrator, with
the approval of the GUC Trust Monitor, shall deliver to each holder, if any, of
a Disputed General Unsecured Claim or other Claim that has become a Resolved
Allowed General Unsecured Claim during the prior calendar quarter (or, in the
case of the second calendar quarter, since the Initial Distribution Record Date)
a distribution consisting of:

(i) the pro rata amount of GUC Trust Distributable Assets that the holder of
such Resolved Allowed General Unsecured Claim would have received had such
Resolved Allowed General Unsecured Claim been an Initial Allowed General
Unsecured Claim, including the aggregate amount of Excess GUC Trust
Distributable Assets that the holder would have received had it been the holder
of Units referred to in clause (ii) below on each Excess Distribution Record
Date for any calendar quarter prior to the date of such distribution; provided
that a holder of a Resolved Allowed General Unsecured Claim shall not receive
pursuant to this clause (i) an amount of Excess GUC Trust Distributable Assets
distributed in respect of any prior Excess Distribution Record Date to the
extent that it will be receiving such Excess GUC Trust Distributable Assets as a
distribution on the Units to be received by such holder pursuant to clause
(ii) below; and provided further that beginning in the quarter ended

 

32



--------------------------------------------------------------------------------

September 30, 2015, each holder of a newly Resolved Allowed General Unsecured
Claim (or a holder of a previously allowed Resolved General Unsecured Claim that
has failed to comply with the requirements of section 3.3(a) hereof, but
subsequently complies with such provision) shall receive its pro rata amount of
GUC Trust Distributable Assets (other than Additional Shares, which will be
distributed in the manner set forth in section 5.4(b)(iii) below) solely in the
form of GUC Trust Distributable Cash, calculated as follows:

(A) A holder of a Resolved General Unsecured Claim’s entitlement to a particular
number of New GM Warrants shall be converted into an entitlement to receive the
number of shares of New GM Common Stock into which such New GM Warrants have
been exercised pursuant to the Liquidation Order (taking into account the use of
a portion of such New GM Warrants to fund the strike price); and

(B) A holder of a Resolved General Unsecured Claim’s entitlement to a particular
number of shares of New GM Common Stock (including the exercised New GM Warrants
as set forth in the immediately preceding paragraph, but excluding the
Additional Shares), shall be converted into an entitlement to receive an amount
of GUC Trust Distributable Cash equal to the weighted average sales price (net
of any applicable costs, fees, expenses and taxes payable in respect thereof) of
all of the New GM Common Stock sold pursuant to the Liquidation Order,
multiplied by the number shares of New GM Common Stock to which such holder of a
Resolved General Unsecured Claim would otherwise be entitled (including the
exercised New GM Warrants as set forth in the immediately preceding paragraph,
but excluding the Additional Shares); and

(ii) a number of Units as provided in Section 3.4;

(b) For the avoidance of doubt, it is intended that the distributions to be made
to holders of Resolved Allowed General Unsecured Claims in accordance with this
Section 5.3 shall provide such holders, as nearly as possible, with the exact
same amount of distributions of each asset type, or (following entry of the
Liquidation Order) with the amount of GUC Trust Distributable Cash into which
the New GM Securities were converted, as if such holders had been holders of
Initial Allowed General Unsecured Claims.

(c) On any Distribution Date where the GUC Trust, or the Debtors, as applicable,
does not hold sufficient GUC Trust Distributable Assets to satisfy all Disputed
General Unsecured Claims or other Claims, in each case, that became Resolved
Allowed General Unsecured Claims during the prior calendar quarter (or, in the
case of a Distribution Date during the second calendar quarter, since the
Initial Distribution Record Date), the GUC Trust Administrator shall (following
the reservation of the Additional Holdback, the Reporting and Transfer Holdback,
the Protective Holdback and the Taxes on Distribution Holdback in accordance
with Sections 6.1(b), (c), (d) and (e) of this Trust Agreement, the sale by the
Debtors of any GUC Trust Distributable Assets remaining to be sold pursuant to
Section 2.3(e) hereof, and/or the sale or pledge of any GUC Trust Distributable
Assets to the extent necessary and approved by the GUC Trust Monitor and/or the
Bankruptcy Court, as applicable) distribute all GUC Trust Distributable Assets
that remain in the GUC Trust, or with the Debtors, as applicable, to the holders
of such

 

33



--------------------------------------------------------------------------------

Resolved Allowed General Unsecured Claims pro rata by Claim amount. Following
such distribution, any remaining unsatisfied portion of such Resolved Allowed
General Unsecured Claims, together with all remaining Disputed General Unsecured
Claims and other Claims (including, without limitation, the Term Loan Avoidance
Action Claims and the Other Avoidance Action Claims) shall be discharged and
forever barred from assertion against the GUC Trust.

5.4. Distribution of Excess GUC Trust Distributable Assets.

(a) Beginning with the first calendar quarter, the GUC Trust Administrator shall
determine the Excess GUC Trust Distributable Assets, if any, as of the last date
of such calendar quarter, taking account of the extent to which Disputed General
Unsecured Claims are disallowed or the Term Loan Avoidance Action or other
Avoidance Actions are resolved in favor of the defendants therein.

(b)

(i) Beginning with the second calendar quarter and ending with the fourth
calendar quarter, the GUC Trust Administrator shall, as promptly as practicable
following the beginning of such calendar quarter, distribute, subject to
Section 5.4(c), the Excess GUC Trust Distributable Assets, in each case
determined as of the last date of the prior calendar quarter, to the holders of
Units outstanding on the Excess Distribution Record Date for the current
calendar quarter (including Units distributed or to be distributed to holders of
Resolved Allowed General Unsecured Claims pursuant to Section 5.3(a)(ii) on such
Distribution Date), pro rata according to the following formulas:

 

LOGO [g728061dsp0303.jpg]

Where—

 

DU

   is the distribution of Excess GUC Trust Distributable Assets that a holder of
Units will be entitled to receive (with Cash payable in lieu of fractional
shares of New GM Common Stock and fractional New GM Warrants in accordance with
Section 5.6(b) hereof);

UH

   is the number of Units held by the holder;

UO

   is the total number of Units outstanding (including Units distributed, or to
be distributed to holders of Resolved Allowed General Unsecured Claims during
the current calendar quarter);

 

34



--------------------------------------------------------------------------------

S GX

   is all amounts, by asset type, of the Excess GUC Trust Distributable Assets
as of the last day of the prior calendar quarter;

GX

   is the amount of the Excess GUC Trust Distributable Assets for each asset
type, respectively, as of the last day of the prior calendar quarter;

GE

   is the amount of the respective asset type available for distribution
(whether by the GUC Trust Administrator or directly by the Debtors) as of the
Effective Date (consisting of a total of 150 million shares of New GM Common
Stock and 136,363,635 New GM Warrants in each of the two series) plus, in the
case of New GM Common Stock, the amount of Additional Shares received by the
Debtors or the GUC Trust, as applicable, as of the prior Excess Distribution
Record Date;

T

   is the Total Allowed Amount as of the last day of the prior calendar quarter;

C

   is the Current Total Amount as of the last day of the prior calendar quarter;

S

   is the number of Additional Shares received by the Debtors or the GUC Trust,
as applicable, since the prior Excess Distribution Record Date;

L

   is the aggregate amount of all (i) Disputed General Unsecured Claims
disallowed during the preceding calendar quarter (or, in the case of a
calculation taking place during the second calendar quarter, since the Initial
Distribution Record Date), (ii) Unresolved Term Loan Avoidance Action Claims to
the extent resolved (including by way of settlement) in favor of the respective
defendants during the preceding calendar quarter (or, in the case of a
calculation taking place during the second calendar quarter, since the Initial
Distribution Record Date); and (iii) all Unresolved Other Avoidance Action
Claims to the extent resolved (including by way of settlement) in favor of the
respective defendants during the preceding calendar quarter (or, in the case of
a calculation taking place during the second calendar quarter, since the Initial
Distribution Record Date); and

H

   is the sum of the Protective Holdback, the Additional Holdback, the Reporting
Transfer Holdback and the Taxes on Distribution Holdback, each allocated to the
respective asset type, the amount of GUC Trust Distributable Assets of the
respective asset type sold or to be sold by the Debtors pursuant to
Section 2.3(e) hereof, and the amount of any GUC Trust Distributable Assets of
the respective asset type sold or pledged pursuant to Section 6.1 as of the last
day of the preceding calendar quarter.

(ii) Beginning with the fifth calendar quarter and ending with the calendar
quarter ended June 30, 2015, the GUC Trust Administrator shall, as promptly as
practicable following the beginning of such calendar quarter, distribute,
subject to Section 5.4(c), the Excess GUC Trust Distributable Assets in each
case determined as of the last date of the prior calendar quarter, to the
holders of Units outstanding on the Excess Distribution Record Date for the
current calendar quarter (including Units distributed or to be distributed to
holders of Resolved Allowed General Unsecured Claims pursuant to
Section 5.3(a)(ii) on such Distribution Date), pro rata according to the
following formulas:

 

LOGO [g728061dsp0304b.jpg]

and

 

35



--------------------------------------------------------------------------------

LOGO [g728061dsp0305.jpg]

Where—

 

DU        is the distribution of Excess GUC Trust Distributable Assets that a
holder of Units will be entitled to receive (with fractional shares of New GM
Common Stock and fractional New GM Warrants treated in accordance with
Section 5.6(b) hereof); UH    is the number of Units held by the holder; UO   
is the total number of Units outstanding (including Units distributed, or to be
distributed to holders of Resolved Allowed General Unsecured Claims during the
current calendar quarter); GX    is the amount of Excess GUC Trust Distributable
Assets for each asset type, respectively, as of the last day of the prior
calendar quarter; Ge    is the amount of the respective asset type available for
distribution (whether by the GUC Trust Administrator or directly by the Debtors)
as of the Effective Date (consisting of a total of 150 million shares of New GM
Common Stock and 136,363,635 New GM Warrants in each of the two series); T    is
the Total Allowed Amount as of the last day of the prior calendar quarter; C   
is the Current Total Amount as of the last day of the prior calendar quarter; S
   is the number of Additional Shares received by the Debtors or the GUC Trust,
as applicable, since the prior Excess Distribution Record Date; H    is the sum
of the Protective Holdback; the Additional Holdback; the Reporting Transfer
Holdback and the Taxes on Distribution Holdback, each allocated to the
respective asset type, the amount of GUC Trust Distributable Assets of the
respective asset type sold or to be sold by the Debtors pursuant to
Section 2.3(e) hereof, and the amount of any GUC Trust Distributable Assets of
the respective asset type sold or pledged pursuant to Section 6.1 as of the last
day of the preceding calendar quarter; R    is the cumulative amount, by each
asset type, distributed or to be distributed to holders of Allowed General
Unsecured Claims and holders of Units cumulatively through the previous
Distribution Record Date expressed as a rate per the Total Allowed Amount (T);
and D        is the amounts, by each asset type, distributed or to be
distributed to holders of Allowed General Unsecured Claims and holders of Units
as of each respective distribution record date through the previous Distribution
Record Date.

 

36



--------------------------------------------------------------------------------

(iii) Beginning with the calendar quarter ended September 30, 2015, the GUC
Trust Administrator shall, as promptly as practicable following the beginning of
such calendar quarter, distribute, subject to Section 5.4(c), the Excess GUC
Trust Distributable Assets in each case determined as of the last date of the
prior calendar quarter, to the holders of Units outstanding on the Excess
Distribution Record Date for the current calendar quarter (including Units
distributed or to be distributed to holders of Resolved Allowed General
Unsecured Claims pursuant to Section 5.3(a)(ii) on such Distribution Date), pro
rata according to the following formulas:

 

LOGO [g728061dsp0306.jpg]

Where-

 

DU        is the distribution of Excess GUC Trust Distributable Assets that a
holder of Units will be entitled to receive; UH    is the number of Units held
by the holder; UO    is the total number of Units outstanding (including Units
distributed, or to be distributed to holders of Resolved Allowed General
Unsecured Claims during the current calendar quarter); GX    is the amount of
Excess GUC Trust Distributable Assets for each asset type (GUC Trust
Distributable Cash and Additional Shares), as of the last day of the prior
calendar quarter; GE    is the aggregate Converted Amount of the respective
asset types available for distribution (whether by the GUC Trust Administrator
or directly by the Debtors) as of the Effective Date (consisting of the
Converted Amount of 150 million shares of New GM Common Stock and the Converted
Amount of 136,363,635 New GM Warrants in each of the two series); T    is the
Total Allowed Amount as of the last day of the prior calendar quarter;

 

37



--------------------------------------------------------------------------------

C        is the Current Total Amount as of the last day of the prior calendar
quarter; H    is the sum of the Converted Amounts of (i) the Protective
Holdback, the Additional Holdback, the Reporting Transfer Holdback and the Taxes
on Distribution Holdback (ii) the GUC Trust Distributable Assets of the
respective asset type sold by the Debtors pursuant to Section 2.3(e) hereof, and
(iii) any GUC Trust Distributable Assets of the respective asset type sold,
pledged or used pursuant to Section 6.1, each as of the last day of the
preceding calendar quarter; R    is the cumulative Converted Amount, by each
asset type, distributed or to be distributed to holders of Allowed General
Unsecured Claims and holders of Units cumulatively through the previous
Distribution Record Date expressed as a rate per the Total Allowed Amount (T);
and D    is the Converted Amounts, by each asset type, distributed or to be
distributed to holders of Allowed General Unsecured Claims and holders of Units
as of each respective distribution record date through the previous Distribution
Record Date.

Provided, however, that for purposes of distributions of Additional Shares, the
GUC Trust Administrator shall distribute such Additional Shares on a pro rata
basis pursuant to supplemental procedures to be filed with the Bankruptcy Court
in the event that any Additional Shares are received by the GUC Trust;

(c) Anything to the contrary herein notwithstanding, the GUC Trust Administrator
shall not, during any calendar quarter, make a distribution of any Excess GUC
Trust Distributable Assets of a particular asset type for which the amount of
Excess GUC Trust Distributable Assets of such asset type, determined as of the
last date of the prior calendar quarter, does not exceed the relevant
Distribution Threshold. In such case, any Excess GUC Trust Distributable Assets
of such asset type then available for distribution shall be held by the GUC
Trust, or the Debtors, as applicable, until the next calendar quarter for which
the amount of Excess GUC Trust Distributable Assets of such asset type available
for distribution exceeds the relevant Distribution Threshold.

(d) Notwithstanding the foregoing, the GUC Trust Administrator, may, with the
consent of the GUC Trust Monitor, withhold distribution of Excess GUC Trust
Distributable Assets to the holders of Units if the GUC Trust Administrator
becomes aware of previously unknown potential Allowed General Unsecured Claims,
in an amount that the GUC Trust Administrator, with the approval of the GUC
Trust Monitor, estimates to be the maximum amount reasonably distributable on
account of such Claims.

(e) For the avoidance of doubt, for purposes of any distribution pursuant to
this Section 5.4, the total number of Units outstanding shall be deemed to
include Units which would be issuable to holders of Allowed General Unsecured
Claims as of the time of such distribution, but have not yet been distributed
and will not be distributed to such holders prior to or on the current
Distribution Date due to such holders’ failure to comply with the requirements
of Section 3.3(a).

 

38



--------------------------------------------------------------------------------

5.5. Retention of GUC Trust Assets. Notwithstanding anything in this Trust
Agreement to the contrary, the GUC Trust Administrator, or the Debtors (pursuant
to Section 2.3(a) of this Trust Agreement), as applicable, shall at all times,
subject to the provisions of Sections 5.3(c) and 6.1, retain:

(a) sufficient GUC Trust Distributable Assets as the GUC Trust Administrator
shall determine, with the approval of the GUC Trust Monitor, as would be
distributable (I) to all holders of Disputed General Unsecured Claims at the
time outstanding as if all Disputed General Unsecured Claims were allowed at the
Maximum Amount, but only until such Disputed General Unsecured Claims are
resolved, (II) to the holders of all Resolved Allowed General Unsecured Claims
at the time outstanding, to the extent not previously distributed, (III) in
respect of the Unresolved Term Loan Avoidance Action Claims, at the Maximum
Amount thereof but only until the Term Loan Avoidance Action is dismissed by
Final Order or the Unresolved Term Loan Avoidance Action Claims become Resolved
Allowed General Unsecured Claims, (IV) in respect of Unresolved Other Avoidance
Action Claims at the Maximum Amount thereof but only until such claims become
Resolved Allowed General Unsecured Claims or the related other Avoidance Actions
are dismissed by Final Order, and (V) in respect of the Protective Holdback, the
Additional Holdback, the Reporting and Transfer Holdback and the Taxes on
Distribution Holdback;

(b) sufficient GUC Trust Administrative Cash as the GUC Trust Administrator
shall determine, with the approval of the GUC Trust Monitor, to be necessary
(x) to pay reasonable incurred or anticipated fees and expenses (including any
taxes imposed on the GUC Trust or in respect of the GUC Trust Assets) of the GUC
Trust and (y) to satisfy other liabilities incurred by the GUC Trust or
anticipated by the GUC Trust Administrator in accordance with the Plan, the
Confirmation Order and this Trust Agreement; and

(c) the amount, if any, of GUC Trust Distributable Assets as the GUC Trust
Administrator shall determine, with the approval of the GUC Trust Monitor,
remaining to be sold pursuant to Section 2.3(e) hereof.

5.6. Minimum Distributions and Fractional Shares.

(a) The provisions of this Section 5.6(a) shall apply with respect to
distributions made in respect of Allowed General Unsecured Claims (but not to
distributions in respect of Units):

(i) prior to entry of the Liquidation Order and subject to the following
sentence, (A) no cash payment in an amount less than $25 shall be made by the
GUC Trust Administrator to any holder of an Allowed General Unsecured Claim, and
(B) no fractional shares of New GM Common Stock or fractional New GM Warrants
shall be distributed by the GUC Trust hereunder to any holder of an Allowed
General Unsecured Claim. Any fractional shares of New GM Common Stock or
fractional New GM Warrants shall be rounded up or down to the next whole number
or zero, as applicable (with one-half being closer to the next higher whole
number for these purposes); provided that for the purposes of determining the
number of shares of New GM Common Stock or the number of New GM Warrants that
any holder of an Allowed General Unsecured Claim shall be entitled to receive on
any Distribution

 

39



--------------------------------------------------------------------------------

Date, the GUC Trust Administrator shall aggregate the GUC Trust Distributable
Assets that such holder of an Allowed General Unsecured Claim is entitled to
receive in respect of all Allowed General Unsecured Claims held by such holder
as of the Initial Distribution Record Date, in the case of distributions
pursuant to Section 5.2 of this Trust Agreement, or as of the last day of the
calendar quarter next preceding the relevant Distribution Date, in the case of
distributions pursuant to Section 5.3 of this Trust Agreement.

(ii) following entry of the Liquidation Order and subject to the following
sentence, no fractional shares of Additional Shares shall be distributed by the
GUC Trust hereunder to any holder of an Allowed General Unsecured Claim. Any
fractional shares of Additional Shares shall be rounded up or down to the next
whole number or zero, as applicable (with one-half being closer to the next
higher whole number for these purposes); provided that for the purposes of
determining the number of shares of Additional Shares that any holder of an
Allowed General Unsecured Claim shall be entitled to receive on any Distribution
Date, the GUC Trust Administrator shall aggregate the Additional Shares that
such holder of an Allowed General Unsecured Claim is entitled to receive in
respect of all Allowed General Unsecured Claims held by such holder as of the
last day of the calendar quarter next preceding the relevant Distribution Date.

(b) The provisions of this Section 5.6(b) shall apply with respect to
distributions made in respect of Units (but not to distributions in respect of
Allowed General Unsecured Claims):

(i) prior to entry of the Liquidation Order and subject to the following
sentence, no fractional shares of New GM Common Stock or fractional New GM
Warrants shall be distributed by the GUC Trust hereunder to any holder of a
Unit. All fractional shares of New GM Common Stock and all fractional New GM
Warrants that would otherwise have been distributable on the relevant
Distribution Date but for the provisions of this Section 5.6(b)(i) shall be
aggregated and sold for Cash in reliance on Section 1145(b)(2) of the Bankruptcy
Code, provided that (A) for the purposes of determining the number of shares of
New GM Common Stock or the number of New GM Warrants that any holder of Units
shall be entitled to receive on any Distribution Date, there shall be aggregated
the GUC Trust Distributable Assets that such holder of a Unit is entitled to
receive in respect of all Units at the time held by such holder, (B) if the
Units are freely negotiable and transferable pursuant to Section 3.6 of this
Trust Agreement, any treatment of fractional shares of New GM Common Stock and
fractional New GM Warrants described in this Section 5.6(b)(i) shall be subject
to the procedures of DTC and its participants, and (C) if the Units are not
freely negotiable or transferable pursuant to Section 3.6 of this Trust
Agreement, or if the applicable distribution is made in respect of Units held by
the GUC Trust pursuant to Section 3.3(b) or 3.3(c) hereof, no cash payment in an
amount less than $25 shall be made by the GUC Trust Administrator to any holder
of a Unit. The net Cash proceeds of the sale of such New GM Common Stock and the
New GM Warrants, after deduction of brokerage commissions and other expenses of
sale, shall be distributed to holders of Units pro rata based upon the
fractional shares of New GM Common Stock or fractional New GM Warrants that they
would have otherwise been entitled to receive. If there shall exist at the time
a public market for the New GM Common Stock or the New GM Warrants, all sales of
the New GM Common Stock or the New GM Warrants, as the case may be, shall be in
the public market.

 

40



--------------------------------------------------------------------------------

(ii) following entry of the Liquidation Order and subject to the following
sentence, no fractional shares of Additional Shares shall be distributed by the
GUC Trust hereunder to any holder of a Unit. All fractional shares of Additional
Shares that would otherwise have been distributable on the relevant Distribution
Date but for the provisions of this Section 5.6(b)(ii) shall be aggregated and
sold for Cash in reliance on Section 1145(b)(2) of the Bankruptcy Code, provided
that (A) for the purposes of determining the number of shares of Additional
Shares that any holder of Units shall be entitled to receive on any Distribution
Date, there shall be aggregated the Additional Shares that such holder of a Unit
is entitled to receive in respect of all Units at the time held by such holder,
(B) if the Units are freely negotiable and transferable pursuant to Section 3.6
of this Trust Agreement, any treatment of fractional shares of Additional Shares
described in this Section 5.6(b)(ii) shall be subject to the procedures of DTC
and its participants. The net Cash proceeds of the sale of such Additional
Shares, after deduction of brokerage commissions and other expenses of sale,
shall be distributed to holders of Units pro rata based upon the fractional
shares of Additional Shares that they would have otherwise been entitled to
receive. If there shall exist at the time a public market for the New GM Common
Stock, all sales of the Additional Shares shall be in the public market.

5.7. [Reserved].

5.8. Distributions Not in Compliance with this Article. Subject to
Section 5.3(b), in the event that the GUC Trust Administrator determines in good
faith that it is necessary or desirable in order to carry out the intent and
purposes of the Plan, the Confirmation Order, the Liquidation Order and this
Trust Agreement to receive any assets or make any distribution in a manner that
is not in technical compliance with this Trust Agreement, the GUC Trust
Administrator shall be permitted to receive assets or make, or cause to be made,
distributions in such manner, but only with the approval of the GUC Trust
Monitor; provided, however, that no such distribution shall result in any holder
of an Allowed General Unsecured Claim receiving a distribution in excess of the
distribution that such holder would have received had such claim been an Initial
Allowed General Unsecured Claim or shall unfairly discriminate among the holders
of Units. Except as aforesaid or as otherwise provided in the Plan, the
Confirmation Order, the Liquidation Order or this Trust Agreement, no payment or
distribution out of the GUC Trust Assets shall be made to, or on behalf of, a
GUC Trust Beneficiary or any other person except in strict accordance with the
terms of this Trust Agreement, the Plan, the Liquidation Order and the
Confirmation Order, unless such payment or distribution shall have been approved
by the Bankruptcy Court.

5.9. Approval. Except as otherwise provided in the Plan, the Confirmation Order
or this Trust Agreement, nothing shall require the GUC Trust Administrator to
file any accounting or seek approval of any court with respect to the
administration of the GUC Trust or as a condition for making any payment or
distribution out of the GUC Trust Assets or as a condition to the sale of
fractional New GM Securities pursuant to Section 5.6.

 

41



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION OF THE GUC TRUST

6.1. Payment of Costs, Expenses and Liabilities.

(a) Use of Wind-Down Budget Cash. Subject to the Budget, the GUC Trust
Administrator shall use the Wind-Down Budget Cash:

(i) to pay reasonable costs and expenses of the GUC Trust that are incurred in
connection with the administration thereof (including taxes imposed on the GUC
Trust (other than Taxes on Distribution, which shall be paid from the proceeds
of the liquidation or redesignation of the Taxes on Distribution Holdback
pursuant to Section 6.1(e)), and actual reasonable fees and out-of-pocket
expenses incurred by the GUC Trust Administrator, GUC Trust Monitor and the
Trust Professionals retained by the GUC Trust Administrator in connection with
the administration of the GUC Trust Assets and preservation of books and
records);

(ii) to satisfy other obligations or other liabilities incurred or assumed by
the GUC Trust (or to which the GUC Trust Assets are otherwise subject) in
accordance with the Plan, the Confirmation Order, or this Trust Agreement,
including fees and expenses incurred and in connection with the protection,
preservation and distribution of the GUC Trust Assets and the costs of
investigating, defending against and resolving any Disputed General Unsecured
Claims and the costs and fees of the Indenture Trustees and Fiscal and Paying
Agents out of the Indenture Trustee/Fiscal and Paying Agent Reserve Cash
pursuant to the Plan; and

(iii) to satisfy any other obligations of the GUC Trust expressly set forth in
the Plan, the Confirmation Order or this Trust Agreement to be satisfied out of
the Wind-Down Budget Cash.

provided, however, for the avoidance of doubt, any Residual Wind-Down Expenses
and any other fees, costs and expenses of the GUC Trust incurred in connection
with the wind-down of the Debtors’ affairs shall be paid in accordance with
Section 6.13.

(b) Reservation and Sale or Redesignation of GUC Trust Distributable Assets.
(i) If, at any time, the GUC Trust Administrator determines that the Wind-Down
Budget Cash is not reasonably likely to be adequate to satisfy the current and
projected future fees, costs and expenses of the GUC Trust (including, without
limitation, the fees, costs or expenses related to the wind-down of the Debtors’
affairs and any indemnification expenses incurred or anticipated to be incurred
pursuant to Section 6.11(b), 9.6 and 11.4 hereof) other than (w) Residual
Wind-Down Expenses, (x) Taxes on Distribution, which are addressed in subsection
(e) below, (y) fees, costs and expenses relating to the Reporting and Transfer
Costs, which are addressed in subsection (c) below, and (z) the Trust
Professional fees and expenses, which are addressed in subsection (d) below, or,
if, at any time, the GUC Trust Administrator determines that the Residual
Wind-Down Assets are not reasonably likely to be adequate to satisfy current and
projected Residual Wind-Down Expenses, then, the GUC Trust Administrator may,
with the approval of the GUC Trust Monitor, reserve an amount, or increase the
amount previously reserved, of GUC Trust Distributable Assets that would be
sufficient to satisfy such fees, costs and expenses (the “Additional Holdback”).

 

42



--------------------------------------------------------------------------------

(ii) If at any time, the GUC Trust Administrator determines (which such
determination shall be made no more frequently than once per calendar quarter)
that the value of the assets which make up the Additional Holdback is materially
greater than the amount of the current and projected future fees, costs and
expenses on account of which the assets of the Additional Holdback have been
reserved pursuant to Section 6.1(b)(i), the GUC Trust Administrator shall, with
the approval of the GUC Trust Monitor, but without the need to seek or obtain
approval of the Bankruptcy Court, release from the Additional Holdback an amount
of GUC Trust Distributable Assets whose value would be equal to the size of such
excess.

(iii) To the extent necessary to satisfy in full the fees, costs and expenses on
account of which the Additional Holdback may be reserved pursuant to this
Section 6.1(b), the GUC Trust Administrator may, in consultation with the GUC
Trust Monitor, and upon approval by the Bankruptcy Court in accordance with the
provisions of Section 6.1(b)(iv), redesignate (if cash) or liquidate and
designate (if New GM Securities), or request that the Debtors liquidate (in
accordance with Section 2.3(f) hereof), all or a portion of the Additional
Holdback to satisfy the applicable fees, costs and expenses for which the
Additional Holdback may be reserved pursuant to this Section 6.1.

(iv) The application of the GUC Trust Administrator seeking Bankruptcy Court
approval to sell, borrow, pledge or redesignate GUC Trust Distributable Assets
shall include the position of the GUC Trust Monitor in respect thereof. The GUC
Trust Administrator shall provide at least twenty days notice to the GUC Trust
Monitor, the holders of Units and the holders of Disputed General Unsecured
Claims prior to a hearing on a motion to use, sell and/or borrow against the GUC
Trust Distributable Assets. An order of the Bankruptcy Court authorizing the GUC
Trust Administrator to borrow against the GUC Trust Distributable Assets may
also authorize the GUC Trust Administrator to sell or use GUC Trust
Distributable Assets to repay the amount borrowed without further order of the
Bankruptcy Court.

(c) Reporting and Transfer Holdback. (i) If at any time, the GUC Trust
Administrator determines that the amount of unspent Other GUC Trust
Administrative Cash designated for the satisfaction of Reporting and Transfer
Costs is insufficient to satisfy current and projected future Reporting and
Transfer Costs, the GUC Trust Administrator may, with the approval of the GUC
Trust Monitor, reserve an amount, or increase the amount previously reserved, of
GUC Trust Distributable Assets that would be sufficient to satisfy such
Reporting and Transfer Costs (the “Reporting and Transfer Holdback”).

(ii) If at any time, the GUC Trust Administrator determines (which such
determination shall be made no more frequently than once per calendar quarter)
that the value of the assets which make up the Reporting and Transfer Holdback,
together with the Other GUC Trust Administrative Cash designated for Reporting
and Transfer Costs is materially greater than the amount which will be
reasonably necessary to satisfy current and projected Reporting and Transfer
Costs of the GUC Trust, the GUC Trust Administrator shall,

 

43



--------------------------------------------------------------------------------

with the approval of the GUC Trust Monitor, but without the need to seek or
obtain approval of the Bankruptcy Court release from the Reporting and Transfer
Holdback an amount of GUC Trust Distributable Assets whose value would be equal
to the size of such excess.

(iii) To the extent necessary to satisfy in full the current and projected
future Reporting and Transfer Costs, the GUC Trust Administrator may, in
consultation with the GUC Trust Monitor and upon approval by the Bankruptcy
Court in accordance with the provisions of Section 6.1(b)(iv), redesignate (if
cash) or liquidate and designate (if New GM Securities), or request that the
Debtors liquidate (in accordance with Section 2.3(f) hereof), all or a portion
of the Reporting and Transfer Holdback to satisfy current or projected future
Reporting and Transfer Costs.

(d) Protective Holdback. (i) If at any time one or more Trust Professional’s
fees and expenses (other than Residual Wind-Down Expenses) are in excess of its
Budget and (except for the Holdback) such Trust Professional(s) are not paid
such amounts pursuant to Section 2.6, then, with the approval of the GUC Trust
Monitor, the GUC Trust Administrator may reserve an amount, or increase the
amount previously reserved, of GUC Trust Distributable Assets that would be
sufficient to satisfy the aggregate reasonable fees and expenses of such Trust
Professional(s) that have been approved by the GUC Trust Administrator and GUC
Trust Monitor but have not been paid (the “Protective Holdback”).

(ii) If at any time, the GUC Trust Administrator determines (which such
determination shall be made no more frequently than once per calendar quarter)
that the value of the assets which make up the Protective Holdback is materially
greater than the amount of the unpaid fees and expenses of the Trust
Professionals on account of which the assets of the Protective Holdback have
been reserved pursuant to Section 6.1(d)(i), the GUC Trust Administrator shall,
with the approval of the GUC Trust Monitor, but without the need to seek or
obtain approval of the Bankruptcy Court, release from the Protective Holdback an
amount of GUC Trust Distributable Assets whose value would be equal to the size
of such excess.

(iii) To the extent necessary to satisfy in full the fees and expenses of the
Trust Professionals, the GUC Trust Administrator may, in consultation with the
GUC Trust Monitor and upon approval by the Bankruptcy Court, redesignate (if
cash) or liquidate and designate (if New GM Securities), or request that the
Debtors liquidate (in accordance with Section 2.3(f) hereof), all or a portion
of the Protective Holdback to satisfy the applicable unpaid fees and expenses of
the GUC Trust. The GUC Trust Administrator shall not liquidate or redesignate
the Protective Holdback, in whole or in part, except in accordance with the
provisions of Section 6.1(b)(iv); provided that the GUC Trust Administrator
shall not seek Bankruptcy Court approval for such liquidation or redesignation
more frequently than on a semi-annual basis.

(e) Taxes on Distribution Holdback. (i) At any time and from time to time, the
GUC Trust Administrator may, with the approval of the GUC Trust Monitor, reserve
an amount, or increase the amount previously reserved, of GUC Trust
Distributable Assets whose value would be sufficient to satisfy current and
projected Taxes on Distribution (the “Taxes on Distribution Holdback”).

 

44



--------------------------------------------------------------------------------

(ii) If at any time the GUC Trust Administrator determines (which such
determination shall be made no more frequently than once per calendar quarter)
that the value of the assets which make up the Taxes on Distribution Holdback is
materially greater than the amount which will be reasonably necessary to satisfy
current and projected Taxes on Distribution, the GUC Trust Administrator shall,
with the approval of the GUC Trust Monitor, but without the need to seek or
obtain approval of the Bankruptcy court, release from the Taxes on Distribution
Holdback an amount of GUC Trust Distributable Assets whose value would be equal
to the size of such excess.

(iii) To the extent necessary to satisfy in full current and projected Taxes on
Distribution, the GUC Trust Administrator may, with the approval of the GUC
Trust Monitor, but without the need to seek or obtain approval of the Bankruptcy
court, redesignate (if cash) or liquidate and designate (if New GM Securities),
or request that the Debtors liquidate (in accordance with Section 2.3(f)
hereof), all or a portion of the Taxes on Distribution Holdback to satisfy
current and future Taxes on Distribution.

(f) General. (i) If the GUC Trust Administrator shall sell, use or pledge any
GUC Trust Distributable Assets pursuant to this Section 6.1 or shall reserve or
release from a reserve any GUC Trust Distributable Assets in respect of the
Additional Holdback, Reporting and Transfer Holdback, Protective Holdback or
Taxes on Distribution Holdback, the sale, use pledge, reservation or release
shall be made, to the extent practicable, from the assets of each type then held
by the GUC Trust in a proportion to the total amount of such asset type then
held by the GUC Trust that shall be the same as nearly as possible for each
asset type.

(ii) For the purposes of this Section 6.1 and Sections 2.3(f), 5.2, 5.3 and 5.4,
(x) Cash dividends received in respect of GUC Trust Common Stock Assets shall be
deemed a separate type of asset; (y) the liquidation (if applicable) of any of
the Additional Holdback, Reporting and Transfer Holdback, Protective Holdback or
Taxes on Distribution Holdback refers to the sale or pledge of the GUC Trust
Distributable Assets contained therein, in whole or in part, as the case may be.

(iii) Any Cash either redesignated from GUC Trust Distributable Cash or deriving
from the sale or pledge of GUC Trust Distributable Assets pursuant to this
Section 6.1, shall be designated as Other GUC Trust Administrative Cash, and
shall be used to satisfy the fees, costs and expenses of the GUC Trust for which
they were sold without any order or further order of the Bankruptcy Court.

(iv) Any sale of GUC Trust Securities Assets in accordance with this Section 6.1
shall be made in compliance with an applicable exemption from the registration
requirements of the Securities Act of 1933, as amended, and any equivalent
securities law provisions under state law (it being understood that Section 1145
of the Bankruptcy Code is not available for such purposes).

(g) Continuing Satisfaction of Claims. Notwithstanding that as a result of the
utilization, sale or pledge of GUC Trust Distributable Assets the amount of GUC
Trust Distributable Assets shall or may be less than the assets required to
satisfy,

 

45



--------------------------------------------------------------------------------

pursuant to Section 5.3(a)(i), Claims in the amount of the Current Total Amount,
after taking into account the amount of GUC Trust Distributable Assets, if any,
remaining to be sold pursuant to Section 2.3(e) hereof and the Additional
Holdback the Reporting and Transfer Holdback, the Protective Holdback and the
Taxes on Distribution Holdback and, if any then outstanding, the GUC Trust
Administrator shall continue to satisfy Disputed General Unsecured Claims, the
Unresolved Term Loan Avoidance Action Claims and the Unresolved Other Avoidance
Action Claims that become Allowed General Unsecured Claims in the order they are
resolved as otherwise provided in this Trust Agreement.

6.2. GUC Trust Reports.

(a) The GUC Trust Administrator shall prepare quarterly GUC Trust Reports as
provided in this Section 6.2, beginning for the first fiscal quarter. The GUC
Trust Reports shall be filed with the Bankruptcy Court and provided to the GUC
Trust Monitor and DIP Lenders no later than forty-five days following the end of
each fiscal quarter, except that the GUC Trust Report for the end of any fiscal
year may be filed, provided and posted no later than ninety days following the
end of the fiscal year. The GUC Trust Administrator shall arrange to have each
GUC Trust Report posted to a generally accessible website at the time it is
filed with the Bankruptcy Court and shall take reasonable steps to inform the
Registered holders of Units of the existence of the website and the availability
of the GUC Trust Reports thereon.

(b) The GUC Trust Reports shall include financial statements consisting of:

(i) a statement of net assets as of the end of the fiscal quarter or fiscal year
for which the report is made and for the comparable period of the next preceding
fiscal year;

(ii) a statement of changes in net assets for the fiscal quarter or fiscal year
for which the report is made and for the comparable period of the next preceding
fiscal year; and

(iii) a statement of cash flows for the fiscal quarter or fiscal year for which
the report is made and for the comparable period of the next preceding fiscal
year.

The financial statements shall be prepared in accordance with generally accepted
accounting principles except as may be indicated in the notes thereto, and need
not be audited except for the fiscal year financial statements.

 

46



--------------------------------------------------------------------------------

(c) (i) The GUC Trust Reports shall also disclose each of the following amounts
outstanding at the time or times, or for the period or periods, as applicable,
and/or the changes thereto, as indicated below:

 

    

Amounts

  

Reporting Times or Periods

A.    Number of Units Outstanding    As of the end of (i) the relevant fiscal
quarter or fiscal year; (ii) the next preceding fiscal quarter (or, in the case
of a report for the first fiscal quarter, the Effective Date) and (iii) the
comparable period of the next preceding fiscal year. B.   

GUC Trust Common Stock Assets

 

GUC Trust Warrant Assets

 

GUC Trust Dividend Assets

 

other GUC Trust Distributable Cash

 

(whether held by MLC or the GUC Trust)

   As of the end of (i) the relevant fiscal quarter or fiscal year; (ii) the
next preceding fiscal quarter (or, in the case of a report for the first fiscal
quarter, the Effective Date) and (iii) the comparable period of the next
preceding fiscal year. C.   

Total Allowed Amount

 

Maximum Amount of all Disputed General Unsecured Claims (in the aggregate)

 

Maximum Amount of all Unresolved Term Loan Avoidance Action Claims (in the
aggregate)

 

Maximum Amount of all Unresolved Other Avoidance Action Claims (in the
aggregate)

 

Aggregate Maximum Amount

 

Current Total Amount

   As of the end of (i) the relevant fiscal quarter or fiscal year; (ii) the
next preceding fiscal quarter (or, in the case of a report for the first fiscal
quarter, the Effective Date) and (iii) the comparable period of the next
preceding fiscal year. D.   

Protective Holdback

 

Additional Holdback

 

Reporting and Transfer Holdback

 

Taxes on Distribution Holdback

   As of the end of (i) the relevant fiscal quarter or fiscal year; (ii) the
next preceding fiscal quarter (or, in the case of a report for the first fiscal
quarter, the Effective Date) and (iii) the comparable period of the next
preceding fiscal year. E.   

Resolved Allowed General Unsecured Claims allowed

 

Disputed General Unsecured Claims disallowed

 

Unresolved Term Loan Avoidance Action Claims resolved (including by way of
settlement) in favor of the respective defendants

 

Other Avoidance Action Claims, resolved (including by way of settlement) in
favor of the respective defendants

 

   During (i) the relevant fiscal quarter or fiscal year; and (ii) the period
beginning on the Initial Distribution Record Date and ending on the last day of
the relevant fiscal quarter or fiscal year.

 

47



--------------------------------------------------------------------------------

F.   

Distributions of in respect of Resolved Allowed General Unsecured Claims of—

 

GUC Common Stock Assets

 

GUC Trust Warrant Assets

 

GUC Trust Dividend Assets

 

other GUC Trust Distributable Cash

 

   During (i) the relevant fiscal quarter or fiscal year; and (ii) the period
beginning on the Effective Date and ending on the last day of the relevant
fiscal quarter or fiscal year. G.   

Distributions in respect of Units of—

 

GUC Common Stock Assets

 

GUC Trust Warrant Assets

 

GUC Trust Dividend Assets

 

other GUC Trust Distributable Cash

   During (i) the relevant fiscal quarter or fiscal year; and (ii) the period
beginning on the Effective Date and ending on the last day of the relevant
fiscal quarter or fiscal year. H.   

Excess GUC Trust Distributable Assets reserved for distribution to holders of
Units (but not yet distributed or withheld from distribution) of—

 

GUC Common Stock Assets

 

GUC Trust Warrant Assets

 

GUC Trust Dividend Assets

 

other GUC Trust Distributable Cash

 

(whether held by MLC or the GUC Trust)

   As of the end the relevant fiscal quarter or fiscal year. I.   

Additional Shares received

 

(whether held by MLC or the GUC Trust)

   During (i) the relevant fiscal quarter or fiscal year; and (ii) the period
beginning on the Effective Date and ending on the last day of the relevant
fiscal quarter or fiscal year.

(ii) The GUC Trust Reports shall also disclose such other information as the GUC
Trust Administrator, in consultation with the Trust Professionals deems
advisable or as the GUC Trust Monitor or DIP Lenders may reasonably request from
time to time or as may be required by the Bankruptcy Court.

(d) The GUC Trust Administrator shall also timely prepare and file and/or
distribute such additional statements, reports and submissions as may be
necessary to cause the GUC Trust and the GUC Trust Administrator to be in
compliance with applicable law, and shall prepare and deliver to the GUC Trust
Monitor such statements, reports and other information as may be otherwise
reasonably requested from time to time by the GUC Trust Monitor.

 

48



--------------------------------------------------------------------------------

(e) The GUC Trust Administrator shall also provide quarterly reports to the DIP
Lenders specifying the balance of the Residual Wind-Down Assets as of the last
day of such quarter and as of the last day of the prior quarter.

6.3. SEC Reporting. The GUC Trust will file such reports as shall be required by
the rules and regulations of the SEC, including pursuant to any no-action
guidance issued to the GUC Trust by the staff of the SEC.

6.4. Budget. The GUC Trust Administrator shall prepare and submit to the GUC
Trust Monitor and DIP Lenders for approval a reasonably detailed annual plan and
budget (the “Budget”) at least thirty (30) days prior to the commencement of
each calendar year; provided, however, that the first such Budget shall be
agreed to as of the Effective Date. Such annual plan and Budget shall set forth
(on a quarterly basis) in reasonable detail: (A) the GUC Trust Administrator’s
anticipated actions to administer the GUC Trust Assets; and (B) the anticipated
fees and expenses, including professional fees, associated with the
administration of the GUC Trust, a separate amount representing the anticipated
fees and expenses of the GUC Trust Monitor and detail as to how the GUC Trust
will budget and spend the Wind-Down Budget Cash. Such Budget shall be updated
and submitted to the GUC Trust Monitor and DIP Lenders for review on a quarterly
basis, and each such quarterly update shall reflect the variances (with
explanations) between (x) the Budget, (y) any updated Budget, and (z) the actual
results for the same period. For the avoidance of doubt, the DIP Lenders may
object in the Bankruptcy Court with respect to any quarterly update that
materially changes the Budget and the Bankruptcy Court shall resolve such
dispute. All actions by the GUC Trust Administrator shall be consistent with the
Budget, (as updated). The GUC Trust Administrator may obtain any required
approval of the Budget on reasonable negative notice (which shall be not less
than 15 days after receipt of the Budget) and approval of the Budget shall not
be unreasonably withheld. In the event of any dispute concerning the Budget (or
the taking of actions consistent with the Budget), the GUC Trust Administrator,
the GUC Trust Monitor or the DIP Lenders may petition the Bankruptcy Court to
resolve such dispute. For the avoidance of doubt, the Reporting and Transfer
Costs shall not be set forth in the Budget and shall not be paid for with the
Wind-Down Budget Cash.

6.5. Setoff. The GUC Trust Administrator may, but shall not be required to,
setoff against or recoup from any payments to be made pursuant to the Plan in
respect of any Allowed General Unsecured Claim, including in respect of any
Units, any claims of any nature whatsoever that the GUC Trust, as successor to
the Debtors, may have against the claimant, but neither the failure to do so nor
the allowance of any General Unsecured Claim hereunder shall constitute a waiver
or release by the Debtors or the GUC Trust Administrator of any such claim they
may have against such claimant.

6.6. Compliance with Laws. Any and all distributions of GUC Trust Assets shall
be in compliance with applicable laws, including applicable federal and state
tax and securities laws.

 

49



--------------------------------------------------------------------------------

6.7. Fiscal Year. Except for the first and last years of the GUC Trust, the
fiscal year of the GUC Trust shall commence on April 1 and end on March 31 of
the succeeding year. The first year of the GUC Trust shall commence on March 31,
2011 and end on March 31, 2012. For the last year of the GUC Trust, the fiscal
year of the GUC Trust shall be such portion of the calendar year that the GUC
Trust is in existence.

6.8. Books and Records.    

(a) The GUC Trust Administrator shall maintain and preserve the Debtors’ books,
records and files that shall have been delivered to or created by the GUC Trust
Administrator.

(b) The GUC Trust Administrator shall maintain books and records relating to the
assets, liabilities, income and expense of the GUC Trust, all distributions made
by the GUC Trust and the payment of fees and expenses of, and satisfaction of
claims against or assumed by, the GUC Trust and the GUC Trust Administrator, in
such detail and for such period of time as may be necessary to enable it to make
full and proper reports in respect thereof in accordance with the provisions of
this Trust Agreement and otherwise to comply with applicable provisions of law,
including tax law.

6.9. Cash Payments. All distributions of GUC Trust Cash required to be made by
the GUC Trust Administrator may be made in Cash denominated in U.S. dollars by
checks drawn on a United States domestic bank selected by the GUC Trust
Administrator or, at the option of the GUC Trust Administrator, by wire transfer
from a United States domestic bank selected by the GUC Trust Administrator or as
otherwise required or provided in applicable agreements; provided, however, that
cash payments to foreign persons may be made, at the option of the GUC Trust
Administrator, in such funds as and by such means as are necessary or customary
in a particular foreign jurisdiction.

6.10. Insurance. The GUC Trust shall maintain customary insurance coverage for
the protection of the GUC Trust Administrator, the GUC Trust Monitor and any
such other persons serving as administrators and overseers of the GUC Trust on
and after the Effective Date, in all cases in accordance with the Budget. The
GUC Trust Administrator may also obtain such insurance coverage as it deems
necessary and appropriate with respect to real and personal property which may
become GUC Trust Assets, if any, in accordance with such Budget.

6.11. Cooperation with and Indemnification of the Administrator of the Avoidance
Action Trust.    

(a) The GUC Trust Administrator shall timely provide the Avoidance Action Trust
Administrator with such information as the Avoidance Action Trust Administrator
shall reasonably request. Without limiting the foregoing, the GUC Trust
Administrator shall provide to the Avoidance Action Trust Administrator copies
of the GUC Trust Reports as soon as they become available, under appropriate
arrangements of confidentiality to the extent the reports have at the time not
yet been publicly disclosed. The GUC Trust Administrator will also from time to
time, upon reasonable request of the Avoidance Action Trust Administrator,
provide the Avoidance Action Trust Administrator

 

50



--------------------------------------------------------------------------------

with the GUC Trust Administrator’s most recent determination of all Resolved
Allowed General Unsecured Claims, the Disputed General Unsecured Claims, the
Maximum Amounts, the Aggregate Maximum Amount and the Current Total Amount, and
any other information within the custody and control of the GUC Trust
Administrator as the Avoidance Action Trust Administrator shall reasonably
request to make any calculation or determination or otherwise to fulfill its
responsibilities under the agreement governing the Avoidance Action Trust. The
provision of any such information shall be made under appropriate arrangements
of confidentiality to the extent such information has at the time not been
publicly disclosed. In addition, neither the GUC Trust Administrator nor the GUC
Trust Monitor shall be required to provide access to or disclose any information
where such access or disclosure would give rise to a material risk of waiving
any attorney-client privilege. In the event that the GUC Trust Administrator or
the GUC Trust Monitor does not provide access or information to the Avoidance
Action Trust Administrator in reliance on the preceding sentence, the GUC Trust
Administrator and/or the GUC Trust Monitor shall use its reasonable best efforts
to communicate the applicable information to the Avoidance Action Trust
Administrator in a way that would not violate such privilege.

(b) The GUC Trust shall indemnify and provide advances to the Trust
Administrator Parties (as defined in the Avoidance Action Trust Agreement) and
the Trust Monitor Parties (as defined in the Avoidance Action Trust Agreement)
as provided in Sections 9.6(b) and 11.4 of the Avoidance Action Trust Agreement
and shall satisfy any such indemnification expenses from the GUC Trust
Administrative Cash or the GUC Trust Distributable Assets as provided in 9.6(b)
and 11.4 of the Avoidance Action Trust Agreement.

(c) The GUC Trust Administrator shall cooperate with the Avoidance Action Trust
Administrator regarding the transfer of funds pursuant to Section 2.3(e)(ii)
hereof.

6.12. Cooperation of the Debtors and the GUC Trust. In addition to taking any
actions necessary to effect the transfer of GUC Trust Distributable Assets or
Other GUC Trust Administrative Cash to the GUC Trust or the Avoidance Action
Trust pursuant to the provisions Section 2.3 of this Trust Agreement, the
Debtors shall (i) if the Debtors shall be entitled to the issuance of any
Additional Shares, determined as provided in Section 2.3(d) of this Trust
Agreement, request such Additional Shares from New GM in accordance with the
MSPA and (ii) timely provide the GUC Trust Administrator with such information
as the GUC Trust Administrator shall reasonably request. The provision of any
such information shall be made under appropriate arrangements of confidentiality
to the extent such information has at the time not been publicly disclosed. In
addition, the Debtors shall not be required to provide access to or disclose any
information where such access or disclosure would give rise to a material risk
of waiving any attorney-client privilege. In the event that the Debtors do not
provide access or information to the GUC Trust Administrator in reliance on the
preceding sentence, the Debtors shall use their reasonable best efforts to
communicate the applicable information to the GUC Trust Administrator in a way
that would not violate such privilege.

 

51



--------------------------------------------------------------------------------

6.13. Funding in Respect of the Wind-Down of the Debtors’ Affairs.
Notwithstanding anything to the contrary in this Trust Agreement, any expenses,
costs, liabilities, obligations or fees, to the extent related to or incurred in
connection with the resolution or satisfaction of the Residual Wind-Down Claims
or the distribution of the Residual Wind-Down Assets, or to the extent otherwise
related to the Residual Wind-Down Assets (the “Residual Wind-Down Expenses”)
shall, to the extent incurred by the GUC Trust pursuant to the terms of this
Trust Agreement, the Plan or the Confirmation Order, be satisfied (i) first from
the Residual Wind-Down Assets (ii) second from the applicable portion of the
Other GUC Trust Administrative Cash, and (iii) third from the GUC Trust
Distributable Assets as provided in Section 6.1(b). Any other expenses, costs,
liabilities, obligations or fees incurred by the GUC Trust pursuant to the terms
of this Trust Agreement, the Plan or the Confirmation Order and in connection
with the wind-down of the Debtors’ affairs (including without limitation the
indemnification obligations of the GUC Trust under Sections 6.11(b) 9.6 and 11.4
hereof) shall be satisfied (i) first from the Wind-Down Budget Cash, to the
extent provided for in the Budget, (ii) second from the applicable portion of
the Other GUC Trust Administrative Cash, and (iii) third from the GUC Trust
Distributable Assets as provided in Section 6.1(b).

6.14. Excess Residual Wind-Down Assets. At least thirty (30) days prior to the
commencement of each calendar year, the GUC Trust Administrator, in consultation
with the GUC Trust Monitor, shall determine whether the Residual Wind-Down
Assets exceed the amounts necessary to pay and to fund the resolution of the
remaining Residual Wind-Down Claims (assuming all such Claims were Allowed and
payable), and to the extent the Residual Wind-Down Assets exceed the amounts
necessary to pay and to fund resolution of the foregoing Residual Wind-Down
Claims, the GUC Trust Administrator is authorized to and shall distribute such
excess Residual Wind-Down Assets to the DIP Lenders in accordance with the terms
of the DIP Credit Agreement.

ARTICLE VII

TAX MATTERS

7.1. Tax Treatment. For all U.S. federal income tax purposes, all parties
(including the GUC Trust Beneficiaries) will treat the GUC Trust on and after
the GUC Trust Funding Date as a “disputed ownership fund” within the meaning of
Treasury Regulations section 1.468B-9, which is taxable as a “qualified
settlement fund,” within the meaning of Treasury Regulations section 1.468B-2,
except to the extent otherwise provided by Treasury Regulations section 1.468B-9
or in a private letter ruling issued by the IRS, or as determined by a court of
competent jurisdiction. The “administrator” of the GUC Trust, within the meaning
of Treasury Regulations section 1.468B-9, shall be the GUC Trust Administrator.
Upon the request of the Creditors’ Committee on behalf of the GUC Trust
Beneficiaries and the holders of General Unsecured Claims, the GUC Trust
Administrator shall cooperate in seeking a private letter ruling from the IRS
regarding the tax treatment of the GUC Trust and the GUC Trust Beneficiaries
with respect to the distribution of New GM Securities by the GUC Trust
(including by providing funding for the costs, fees and expenses of the
Creditors’ Committee and of tax professionals in respect of, and by
participating in the request). For all U.S. federal income tax purposes, all
parties (including the GUC Trust Beneficiaries) will treat the GUC Trust before
the GUC Trust Funding Date as an agent of the Debtors. The foregoing treatment
shall also apply, to the extent permitted by applicable law, for state and local
income tax purposes.

 

52



--------------------------------------------------------------------------------

7.2. Valuation of Assets. As soon as practicable after, and in no event later
than 60 days following (i) each transfer of New GM Securities to the GUC Trust
by the Debtors as a result of a request by the GUC Trust Administrator pursuant
to Section 2.3(a) hereof, and (ii) the transfer of GUC Trust Assets to the GUC
Trust on the GUC Trust Funding Date, the GUC Trust Administrator shall make a
good-faith valuation of the GUC Trust Assets then transferred (using the Fair
Market Value of any New GM Securities contained therein), and such valuation
shall be made available from time to time to the extent relevant for tax
reporting purposes, and shall be used consistently by all parties (including the
Debtors, the GUC Trust Administrator and the GUC Trust Beneficiaries) for all
U.S. federal and applicable state and local income tax purposes.

7.3. Payment of Taxes. The GUC Trust Administrator shall be responsible for
payment, out of the GUC Trust Assets or the Residual Wind-Down Assets, as
applicable, of any taxes imposed on the GUC Trust or the GUC Trust Assets,
including without limitation, any U.S. federal, state, or local income tax
liability incurred by the GUC Trust with respect to the distribution of GUC
Trust Assets (the “Taxes on Distribution”). For the avoidance of doubt, no Taxes
on Distribution incurred by the GUC Trust shall be paid from the Wind-Down
Budget Cash, and the Taxes on Distribution shall instead be paid from the Taxes
on Distribution Holdback in accordance with Section 6.1(e).

7.4. Tax Reporting. The GUC Trust Administrator shall prepare and timely file
(or cause to be prepared and timely filed) Tax Returns for the GUC Trust
treating the GUC Trust as a qualified settlement fund pursuant to Treasury
Regulations section 1.468B-9(c)(1)(ii), except to the extent provided otherwise
in a private letter ruling issued by the IRS or as determined by a court of
competent jurisdiction. The GUC Trust Administrator shall also prepare and
timely file (or cause to be prepared and timely filed), and/or provide to GUC
Trust Beneficiaries, any other statements, returns or disclosures relating to
the GUC Trust that are required by any governmental unit.

7.5. Tax Withholdings. The GUC Trust Administrator shall withhold and pay to the
appropriate taxing authority all amounts required to be withheld pursuant to the
Tax Code, Treasury Regulations or other applicable requirements, including any
provision of any foreign, state or local tax law, with respect to any payment or
distribution to the holders of Allowed General Unsecured Claims and/or Units.
All such amounts withheld, and paid to the appropriate taxing authority, shall
be treated as amounts distributed to such holders of Allowed General Unsecured
Claims and/or Units for all purposes of this Trust Agreement. The GUC Trust
Administrator shall be authorized to collect such tax information from the
holders of Allowed General Unsecured Claims and/or Units (including social
security numbers or other tax identification numbers) as it in its sole
discretion deems necessary to effectuate the Plan, the Confirmation Order and
this Trust Agreement, or to comply with any applicable withholding or reporting
requirement. The GUC Trust Administrator may refuse to make a distribution to
any holder of an Allowed General Unsecured Claim and/or Units that fails to
furnish such information in a timely fashion, until such information is
furnished; provided, however, that upon the holder of an

 

53



--------------------------------------------------------------------------------

Allowed General Unsecured Claim and/or Units furnishing such information, the
GUC Trust Administrator shall make such distribution to which such holder is
entitled, without interest. The GUC Trust Administrator may also hold back and
retain Units otherwise issuable pursuant to Section 3.4 hereof with respect to
Allowed General Unsecured Claims that are subject to withholding, and the GUC
Trust Administrator shall apply amounts distributed in respect of such retained
Units to satisfy such withholding obligations.

7.6. Expedited Determination of Taxes. The GUC Trust Administrator may request
an expedited determination of taxes of the GUC Trust or the Debtors under
Section 505(b) of the Bankruptcy Code for any or all returns filed for, or on
behalf of, the GUC Trust or the Debtors for any or all taxable periods (or part
thereof) through the dissolution of the GUC Trust.

7.7. Debtor Tax Matters.

(a) Following the filing of a certificate of cancellation or dissolution for
MLC, subject to Section 6.16(a) of the MSPA, the GUC Trust Administrator shall
prepare and timely file (or cause to be prepared and timely filed), on behalf of
the Debtors, the Tax Returns required to be filed or that the GUC Trust
Administrator otherwise deems appropriate, including the filing of amended Tax
Returns or requests for refunds, for all taxable periods ending on, prior to, or
after the Effective Date.

(b) Each of the Debtors and the GUC Trust Administrator shall cooperate fully
with each other regarding the implementation of this Section 7.7 (including the
execution of appropriate powers of attorney) and shall make available to the
other as reasonably requested all information, records, and documents relating
to taxes governed by this Section 7.7 until the expiration of the applicable
statute of limitations or extension thereof or the conclusion of all audits,
appeals, or litigation with respect to such taxes. Without limiting the
generality of the foregoing, the Debtors shall execute on or prior to the filing
of a certificate of cancellation or dissolution for MLC a power of attorney
authorizing the GUC Trust Administrator to correspond, sign, collect, negotiate,
settle, and administer tax payments and Tax Returns for the taxable periods
described in Section 7.7(a) hereof.

(c) Following the filing of a certificate of cancellation or dissolution for
MLC, subject to Sections 6.16(a) and (d) of the MSPA, the GUC Trust
Administrator shall have the sole right, at the expense of the GUC Trust, to
control, conduct, compromise and settle any tax contest, audit, or
administrative or court proceeding relating to any liability for taxes of the
Debtors and shall be authorized to respond to any tax inquiries relating to the
Debtors (except with respect to any property and ad valorem taxes relating to
the Environmental Response Trust Assets); provided, however, for the avoidance
of doubt, such expenses shall be satisfied in accordance with Section 6.13.

(d) Following the filing of a certificate of cancellation or dissolution for
MLC, subject to the MSPA, the GUC Trust Administrator shall be entitled to the
entire amount of any refunds and credits (including interest thereon) with
respect to or otherwise relating to any taxes of any Debtors, including for any
taxable period ending on, prior to, or after the Effective Date (except with
respect to any property and ad valorem taxes relating to the Environmental
Response Trust Assets), and such refunds and credits shall be deemed Other GUC
Trust Administrative Cash.

 

54



--------------------------------------------------------------------------------

(e) In the event of any conflict between this Trust Agreement and the MSPA
relating to the allocation of rights and responsibilities with respect to the
Debtors’ tax matters, or in the event the MSPA addresses any such matter that is
not addressed in this Trust Agreement, the provisions of the MSPA shall control;
provided, however, that the provisions of the MSPA applicable to the Debtors
shall apply, mutatis mutandis, to the GUC Trust Administrator following the
filing of a certificate of cancellation or dissolution for MLC.

7.8. Delivery of Statement of Transfers. Following the funding of the GUC Trust
(and in no event later than February 15th of the calendar year following the
funding of the GUC Trust), MLC shall provide a “§ 1.468B-9 Statement” to the GUC
Trust Administrator in accordance with Treasury Regulations section 1.468B-9(g).

7.9. Allocation of Distributions Between Principal and Interest. All
distributions in respect of any Allowed General Unsecured Claim shall be
allocated first to the principal amount of such Allowed General Unsecured Claim,
as determined for federal income tax purposes, and thereafter, to the remaining
portion of such Allowed General Unsecured Claim, if any.

ARTICLE VIII

POWERS OF AND LIMITATIONS ON THE GUC TRUST ADMINISTRATOR

8.1. Powers of the GUC Trust Administrator.

(a) Pursuant to the terms of the Plan, the Liquidation Order and the
Confirmation Order, the GUC Trust Administrator shall have various powers,
duties and responsibilities concerning the prosecution of claims, the
disposition of assets, the resolution of claims, and other obligations relating
to maximizing the property of the GUC Trust Assets and the administration of the
GUC Trust. In addition, the GUC Trust Administrator shall coordinate with the
Avoidance Action Trust Administrator to maximize efficiency in distributions to
general unsecured creditors in any situation where such coordination would be
beneficial.

(b) The GUC Trust Administrator shall have only such rights, powers and
privileges expressly set forth in the Plan, the Confirmation Order, the
Liquidation Order or this Trust Agreement and as otherwise provided by
applicable law. Subject to the Plan, the Confirmation Order, the Liquidation
Order and other provisions herein, including the provisions relating to
approvals of the GUC Trust Monitor and the DIP Lenders, the GUC Trust
Administrator shall be expressly authorized to undertake the following actions,
in the GUC Trust Administrator’s good faith judgment, in the best interests of
the GUC Trust Beneficiaries and in furtherance of the purpose of the GUC Trust:

(i) hold legal title to any and all rights of the GUC Trust Beneficiaries in, to
or arising from the GUC Trust Assets, for the benefit of the GUC Trust
Beneficiaries that are entitled to distributions therefrom under the Plan,
whether their General Unsecured Claims are Allowed on or after the Effective
Date and whether they are the original holders of Units or the transferees of
such holders;

 

55



--------------------------------------------------------------------------------

(ii) manage and supervise the GUC Trust Assets;

(iii) execute all agreements, instruments and other documents, and effect all
other actions necessary or appropriate to dispose of the GUC Trust Assets;

(iv) in the GUC Trust Administrator’s reasonable business judgment, object to
and/or withdraw objections to Disputed General Unsecured Claims, and manage,
control, prosecute and/or settle on behalf of the GUC Trust, (x) objections to
Disputed General Unsecured Claims on account of which the GUC Trust
Administrator (as a disbursing agent) will be responsible (if Allowed) for
making distributions under the Plan and pursuant to this Trust Agreement, and
(y) subject to obtaining any applicable consent from the Debtors and any
necessary approval of the Bankruptcy Court, any claims for equitable
subordination and recharacterization in connection with such objections subject
to the consent of the GUC Trust Monitor, if applicable, in accordance with
Section 11.3 hereof;

(v) monitor and enforce the implementation of the Plan insofar as relating to
this Trust Agreement, the GUC Trust Assets or the GUC Trust;

(vi) calculate and implement distributions of the GUC Trust Distributable Assets
obtained through the exercise of its power and authority as contemplated by the
Plan, the Confirmation Order, the Liquidation Order and this Trust Agreement and
in accordance with the interests of the holders of Allowed General Unsecured
Claims;

(vii) retain, pay, oversee and direct the services of, and terminate Trust
Professionals in accordance with Section 8.3 hereof to carry out its duties and
obligations hereunder, provided, however, that all such expenditures, solely to
the extent that they are paid from the Wind-Down Budget Cash, shall be made in
accordance with the Budget;

(viii) pay the reasonable fees and expenses of the GUC Trust Administrator and
GUC Trust Monitor, provided, however, that all such expenditures, solely to the
extent that they are paid from the Wind-Down Budget Cash, shall be made in
accordance with the Budget;

(ix) pay the reasonable fees and expenses of the Indenture Trustees and Fiscal
and Paying Agents out of the Indenture Trustee/Fiscal and Paying Agent Reserve
Cash;

(x) incur and pay all reasonable expenses, satisfy ordinary course liabilities
and make all other payments reasonable and necessary to administer and dispose
of the GUC Trust Assets, provided, however, that all such expenditures, solely
to the extent they are paid from the Wind-Down Budget Cash shall be made in
accordance with the Budget;

(xi) invest monies received by the GUC Trust, the GUC Trust Administrator or
otherwise held by the GUC Trust or the GUC Trust Administrator in accordance
with Section 8.4 hereof;

 

56



--------------------------------------------------------------------------------

(xii) protect and enforce the rights to the GUC Trust Assets vested in the GUC
Trust Administrator by this Trust Agreement by any method deemed reasonably
appropriate, including by judicial proceedings or pursuant to any applicable
bankruptcy, insolvency, moratorium or similar law and general principles of
equity;

(xiii) vote any claim or interest held by the GUC Trust in a case under the
Bankruptcy Code and receive any distribution therefrom for the benefit of the
GUC Trust;

(xiv) to the extent required, vote or make elections with respect to the GUC
Trust Securities, provided that, in the event a vote or election is required,
the GUC Trust Administrator, unless otherwise directed by the GUC Trust Monitor
or the Bankruptcy Court, shall vote or make elections with respect to the GUC
Trust Securities held in the GUC Trust on the record date for such vote or
election in the same manner and proportion as all other relevant securities of
the same class(es) are voted or with respect to which elections are made by
holders other than the GUC Trust;

(xv) make all necessary filings in accordance with any applicable law, statute
or regulation;

(xvi) purchase customary insurance coverage in accordance with Section 6.10
hereof;

(xvii) pay out of the GUC Trust Administrative Cash any fees to the U.S.
Trustee, to the extent required in respect of this Trust Agreement, the GUC
Trust Assets or the GUC Trust;

(xviii) assert and/or waive any applicable privileges (legal or otherwise) on
behalf of the GUC Trust, or with respect to the GUC Trust Assets held by the
Debtors at any time (prepetition or postpetition);

(xix) maintain the books and records of the GUC Trust;

(xx) furnish information to the Avoidance Action Trust Administrator, as
provided in Section 6.11;

(xxi) request that the Debtors provide New GM Securities to the GUC Trust, as
and when needed, pursuant to Section 2.3(a) of this Trust Agreement;

(xxii) sell GUC Trust Securities Assets in accordance with Section 6.1 of this
Trust Agreement, redesignate GUC Trust Distributable Cash in accordance with
Section 6.1 of the Trust Agreement, and/or request that the Debtors sell GUC
Trust Securities Assets in accordance with Section 2.3 of this Trust Agreement;

(xxiii) sell GUC Trust Securities Assets in accordance with the Liquidation
Order;

(xxiv) open, maintain and close any bank, securities or other accounts that are
necessary and appropriate to manage the GUC Trust Assets; and

 

57



--------------------------------------------------------------------------------

(xxv) perform such functions and take such actions as are provided for or
permitted in the Plan, the Confirmation Order, the Liquidation Order, this Trust
Agreement or any other agreement executed pursuant to the Plan and take any
other actions as it may deem to be reasonably necessary or appropriate to
dispose of the GUC Trust Assets.

(c) Without limiting the powers and responsibilities set forth in
Section 8.1(b), the GUC Trust Administrator shall also be expressly authorized
to undertake the following actions, in the GUC Trust Administrator’s good faith
judgment, in furtherance of the wind-down of the Debtors’ affairs:

(i) If the Residual Wind-Down Assets are transferred to the GUC Trust upon the
dissolution of the Debtors, the GUC Trust Administrator shall be responsible for
the administration and distribution of the Residual Wind-Down Assets, in
accordance with the Plan, the Confirmation Order and this Trust Agreement, and
shall have the authority to object to and satisfy the Residual Wind-Down Claims
in accordance with Section 6.13 of this Trust Agreement; provided, however, that
in such event, and to the extent that the GUC Trust Administrator, in
consultation with the GUC Trust Monitor, deems it necessary and advisable, the
GUC Trust Administrator may petition the Bankruptcy Court for authorization to
implement supplementary procedures (which shall not be contrary to the Plan, the
Confirmation Order and this Trust Agreement) for the orderly resolution of
Residual Wind-Down Claims and the administration and distribution of the
Residual Wind-Down Assets.

(ii) monitor and enforce the implementation of the Plan insofar as relating to
the wind-down of the Debtors’ affairs;

(iii) subject to Section 7.7 and the MSPA, file, if necessary, any and all tax
and regulatory forms, returns, reports and other documents with respect to the
Debtors and pay taxes properly payable by the Debtors insofar as relating to the
wind-down of the Debtors’ affairs;

(iv) take all actions, file any pleadings with the Bankruptcy Court, and create
any documents necessary to wind up the affairs of the Debtors and their
Affiliates, implement the Plan, and close the bankruptcy cases;

(v) execute all agreements, instruments and other documents, and effect all
other actions necessary or appropriate to dispose of the Residual Wind-Down
Assets and to wind-down the Debtors’ affairs;

(vi) vote any claim or interest included in the Residual Wind-Down Assets;

(vii) make all necessary filings in accordance with any applicable law, statute
or regulation insofar as relating to the wind-down of the Debtors’ affairs;

(viii) purchase customary insurance coverage in accordance with Section 6.10
hereof insofar as relating to the wind-down of the Debtors’ affairs;

 

58



--------------------------------------------------------------------------------

(ix) act as a signatory on behalf of the Debtors for all purposes, including
those associated with the novation of contracts and the wind-down of the
Debtors’ affairs;

(x) cause the reduction, reinstatement or discharge of any intercompany claim
and any claim held against any non-Debtor subsidiary or Affiliate by any Debtor
or by any other non-Debtor subsidiary or Affiliate;

(xi) pay any fees to the U.S. Trustee, to the extent required in respect of the
wind-down of the Debtors’ affairs;

(xii) pay the reasonable fees and expenses incurred in connection with the
wind-down of the Debtors’ affairs and the resolution of the Residual Wind-Down
Claims and distribution of the Residual Wind-Down Assets;

(xiii) open, maintain and close any bank, securities or other accounts that are
necessary and appropriate to manage the Residual Wind-Down Assets; and

(xiv) perform such functions and take such actions as are provided for or
permitted in the Plan, the Confirmation Order, this Trust Agreement or any other
agreement executed pursuant to the Plan and take any other actions as it may
deem to be reasonably necessary or appropriate to effectuate the wind-down of
the Debtors’ affairs, obtain an order closing the Chapter 11 Cases, and exercise
the GUC Trust Administrator’s powers granted herein in respect thereof.

(d) In all circumstances other than with respect to the matters addressed in
Section 8.1(c), the GUC Trust Administrator shall act in the best interests of
all GUC Trust Beneficiaries and in furtherance of the purpose of the GUC Trust
in a manner consistent with the Budget, and, with respect to the matters
addressed in Section 8.1(c), in a manner not inconsistent with the best
interests of the GUC Trust Beneficiaries. The GUC Trust Administrator shall not
take any action inconsistent with the purpose of the GUC Trust, or take (or fail
to take) any action that would cause the GUC Trust to fail to qualify as a
“disputed ownership fund” within the meaning of Treasury Regulations section
1.468B-9.

(e) Notwithstanding any provision herein to the contrary, the GUC Trust
Administrator shall not serve on the board of directors, management committee or
any similar governing body of any non-Debtor subsidiary of MLC, where the
charter, limited liability company agreement, partnership agreement or other
similar constituent document of such subsidiary does not provide for a
liquidating purpose for such subsidiary. Except as otherwise provided in this
Trust Agreement, the GUC Trust Administrator will not be required to obtain the
order or approval of the Bankruptcy Court, or any other court of competent
jurisdiction in, or account to the Bankruptcy Court or any other court of
competent jurisdiction for, the exercise of any right, power or privilege
conferred hereunder. Notwithstanding the foregoing, where the GUC Trust
Administrator determines, in its reasonable discretion, that it is necessary,
appropriate or desirable, the GUC Trust Administrator will have the right to
submit to the Bankruptcy Court or any

 

59



--------------------------------------------------------------------------------

other court of competent jurisdiction any question or questions regarding any
specific action proposed to be taken by the GUC Trust Administrator with respect
to this Trust Agreement, the GUC Trust, or the GUC Trust Assets, including the
administration and distribution of the GUC Trust Assets and the termination of
the GUC Trust. Pursuant to the Plan, the Bankruptcy Court has retained
jurisdiction for such purposes and may approve or disapprove any such proposed
action upon motion by the GUC Trust Administrator.

8.2. Limitations on the GUC Trust Administrator. The GUC Trust Administrator
shall not be authorized to engage, in its capacity as GUC Trust Administrator,
in any trade or business with respect to the GUC Trust Assets or any proceeds
therefrom except to the extent reasonably necessary to, and consistent with, the
purpose of the GUC Trust. The GUC Trust Administrator shall take such actions
consistent with the prompt orderly disposition of the GUC Trust Assets as
required by applicable law and consistent with the treatment of the GUC Trust as
a disputed ownership fund under Treasury Regulations section 1.468B-9, to the
extent such actions are permitted by this Trust Agreement. The GUC Trust
Administrator shall, in its capacity as GUC Trust Administrator and on behalf of
the GUC Trust, hold the GUC Trust out as a trust in the process of liquidation
and not as an investment company. The GUC Trust Administrator shall not, and
shall not cause the GUC Trust to, become, engage or encourage the services of a
market-maker for the Units, list the Units on a national securities exchange or
a quotation service or system, place any advertisements in the media promoting
investment into the Units, collect or publish information about prices at which
Units have been or may be transferred or otherwise take actions intended to
facilitate or encourage the development of an active trading market in the
Units. For the avoidance of doubt, any actions permitted, required or
contemplated by the Plan, the Confirmation Order, the Liquidation Order, this
Trust Agreement (including the posting of information to a public website as
contemplated by Section 6.2 herein) or applicable law (including required
reporting to the SEC) shall not be considered actions that facilitate or
encourage the development of an active trading market. The GUC Trust
Administrator shall, in its capacity as GUC Trust Administrator, be restricted
to the liquidation of the GUC Trust on behalf, and for the benefit, of the GUC
Trust Beneficiaries and the distribution and application of GUC Trust Assets for
the purposes set forth in, and the conservation and protection of the GUC Trust
Assets and the administration thereof, and to the matters addressed in
Section 8.1(c), in each case in accordance with, the provisions of the Plan, the
Confirmation Order, the Liquidation Order and this Trust Agreement.

8.3. Agents and Professionals.

(a) The GUC Trust Administrator on behalf of the GUC Trust may, but shall not be
required to, from time to time enter into contracts with, consult with and
retain Trust Professionals, on such terms as the GUC Trust Administrator deems
appropriate in accordance with Section 8.1 hereof and in accordance with the
Budget. None of the professionals that represented parties-in-interest in the
Chapter 11 Cases shall be precluded from being engaged by the GUC Trust
Administrator solely on account of their service as a professional for such
parties-in-interest prior to the Effective Date. Notwithstanding anything herein
to the contrary, if the Trust Professionals will be paid

 

60



--------------------------------------------------------------------------------

from the Wind-Down Budget Cash, prior to such retention, the GUC Trust
Administrator shall identify the Trust Professionals to the DIP Lenders. The DIP
Lenders shall not object to the retention of Trust Professionals so long as the
payment structure for such Trust Professionals is consistent with the Budget,
the provisions of the Plan including section 6.2(m) thereof, the Confirmation
order and this Trust Agreement.

(b) After the Effective Date, Trust Professionals and any other persons that may
be entitled to receive payment from the GUC Trust other than the GUC Trust
Administrator and GUC Trust Monitor shall be required to submit reasonably
detailed invoices on a monthly basis to the GUC Trust Administrator, the GUC
Trust Monitor and the DIP Lenders, including in such invoices a description of
the work performed, the individuals who performed such work, and, if billing on
an hourly basis, the hourly rate of such person, plus an itemized statement of
expenses. Subject to withholding the applicable Holdback for each Trust
Professional, the GUC Trust Administrator shall timely pay all such invoices
that are not disputed by the GUC Trust Administrator and as to which the GUC
Trust Monitor or the DIP Lenders do not object within fifteen days after their
receipt thereof, and shall not require approval of the Bankruptcy Court in order
to do so; provided that the GUC Trust Administrator shall not pay any amounts
that are not in compliance with Section 2.6(c) of this Trust Agreement, unless
such Trust Professionals shall be paid from amounts other than the Wind-Down
Budget Cash. In the event of any dispute concerning the entitlement to, or the
reasonableness of any compensation and/or expenses of any Trust Professionals or
any other persons that may be entitled to receive payment from the GUC Trust as
aforesaid, either the GUC Trust Administrator or the other party to the dispute
may petition the Bankruptcy Court to resolve the dispute.

(c) All payments to Trust Professionals shall be paid out of the GUC Trust
Administrative Cash or the Residual Wind-Down Assets, as applicable.

(d) The GUC Trust Administrator shall pay the respective Holdback amounts to the
applicable Trust Professionals, in accordance with Section 2.6(d) of this Trust
Agreement.

8.4. Investment of GUC Trust Cash.

(a) The GUC Trust Administrator shall set up segregated accounts for the GUC
Trust Cash as follows: (i) GUC Trust Distributable Cash which shall be held in
trust for the benefit of GUC Trust Beneficiaries; (ii) Other GUC Trust
Administrative Cash which shall be used to first pay the administrative expenses
of the GUC Trust as provided in Section 6.1, and to the extent not required for
such payment, shall be held in trust for the benefit of GUC Trust Beneficiaries;
(iii) Wind-Down Budget Cash (other than the Indenture Trustee/Fiscal and Paying
Agent Reserve Cash) which shall be used to pay the administrative expenses of
the GUC Trust, and over which the DIP Lenders have a lien; (iv) Indenture
Trustee/Fiscal and Paying Agent Reserve Cash, which shall be used to pay or
reimburse the Indenture Trustees and the Fiscal and Paying Agents for
administering distributions to holders of Note Claims and Eurobond Claims
pursuant to the Plan; and (v) Residual Wind-Down Assets, which shall be used to
satisfy the Residual Wind-Down Expenses, and over which the DIP Lenders have a
lien.

 

61



--------------------------------------------------------------------------------

(b) The GUC Trust Administrator shall invest the GUC Trust Cash (including any
earnings thereon or proceeds thereof) in the manner set forth in this
Section 8.4, but shall otherwise be under no liability for interest or income on
any monies received by the GUC Trust hereunder and held for distribution or
payment to the GUC Trust Beneficiaries, except as such interest shall actually
be received. Investment of any GUC Trust Cash shall be administered in
accordance with the general duties and obligations hereunder. The right and
power of the GUC Trust Administrator to invest the GUC Trust Cash and the
proceeds thereof, or any income earned by the GUC Trust, shall be limited to
investing such GUC Trust Cash (pending distribution or disbursement in
accordance with the Plan or this Trust Agreement) in Permissible Investments;
provided, however, that such Permissible Investments shall be limited to include
only those investments that a disputed ownership fund, within the meaning of
Treasury Regulations section 1.468B-9, may be permitted to hold, pursuant to the
Treasury Regulations, or any modification in the IRS guidelines, whether set
forth in IRS rulings, other IRS pronouncements or otherwise. 

(c) For the avoidance of doubt, the GUC Trust is not, and will not hold itself
out as, an “investment company” as such term is understood under the Investment
Company Act of 1940, and is prohibited from investing, reinvesting or trading in
securities (other than making any Permissible Investments or holding,
administering and liquidating the GUC Trust Securities Assets as contemplated by
the Plan, the Confirmation Order, the Liquidation Order and this Trust
Agreement) or conducting any trade or business other than implementing the Plan,
distributing GUC Trust Distributable Assets under the Plan and this Trust
Agreement and effectuating the wind-up of the affairs of MLC and the other
Debtors.

8.5. Termination. The duties, responsibilities and powers of the GUC Trust
Administrator will terminate when the GUC Trust is dissolved and terminated
pursuant to Article IV hereof and the GUC Trust Administrator has performed all
of its obligations under Section 4.3, by an order of the Bankruptcy Court or by
entry of a final decree closing the Debtors’ cases before the Bankruptcy Court;
provided, however, that Sections 9.4, 9.5 and 9.6 hereof shall survive such
termination, dissolution and entry.

ARTICLE IX

ADDITIONAL MATTERS CONCERNING THE GUC TRUST ADMINISTRATOR

9.1. Reliance by GUC Trust Administrator. Except as otherwise provided in the
Plan, the Confirmation Order or this Trust Agreement, the GUC Trust
Administrator may rely and shall be protected in acting upon any resolution,
statement, instrument, opinion, report, notice, request, consent, order or other
paper or document reasonably believed by the GUC Trust Administrator to be
genuine and to have been signed or presented by the proper party or parties.

9.2. Liability to Third Persons. To the fullest extent permitted by applicable
law, the GUC Trust Administrator Parties shall not be subject to any personal
liability whatsoever, in tort, contract or otherwise, to any person (including,
in the case of the GUC Trust Administrator, to any Trust Professionals retained
by the GUC Trust Administrator in accordance with this Trust Agreement) in
connection with the GUC Trust Assets, the

 

62



--------------------------------------------------------------------------------

Residual Wind-Down Assets or the affairs of the GUC Trust and shall not be
liable with respect to any action taken or omitted to be taken in good faith,
except for actions and omissions determined by a Final Order of the Bankruptcy
Court to be due to their respective willful misconduct (including, but not
limited to, conduct that results in a personal profit at the expense of the GUC
Trust), gross negligence, fraud, malpractice, criminal conduct, unauthorized use
of confidential information that causes damages, breach of fiduciary duty (to
the extent applicable), or ultra vires acts, and all such persons shall look
solely to the GUC Trust Assets or Residual Wind-Down Assets, as applicable, for
satisfaction of claims of any nature arising in connection with affairs of the
GUC Trust.

9.3. Non-liability of GUC Trust Administrator for Acts of Others. Except as
provided herein, nothing contained in the Plan, the Confirmation Order or this
Trust Agreement shall be deemed to be an assumption by the GUC Trust
Administrator of any of the liabilities, obligations or duties of the Debtors or
shall be deemed to be or contain a covenant or agreement by the GUC Trust
Administrator to assume or accept any such liability, obligation or duty. Any
successor GUC Trust Administrator may accept and rely upon any accounting made
by or on behalf of any predecessor GUC Trust Administrator hereunder, and any
statement or representation made as to the assets comprising the GUC Trust
Assets or the Residual Wind-Down Assets, or as to any other fact bearing upon
the prior administration of the GUC Trust, so long as it has a good faith basis
to do so. The GUC Trust Administrator shall not be liable for having accepted
and relied in good faith upon any such accounting, statement or representation
if it is later proved to be incomplete, inaccurate or untrue. Neither the GUC
Trust Administrator nor any successor GUC Trust Administrator shall be liable
for any act or omission of any predecessor GUC Trust Administrator, nor have a
duty to enforce any claims against any predecessor GUC Trust Administrator on
account of any such act or omission, unless directed in good faith to do so by
the GUC Trust Monitor.

9.4. Exculpation. To the fullest extent permitted by applicable law, the GUC
Trust Administrator Parties shall be and hereby are exculpated by all Persons,
including holders of General Unsecured Claims, Units and Residual Wind-Down
Claims and other parties-in-interest, from any and all claims, causes of action
and other assertions of liability arising out of the discharge of their
respective powers and duties conferred by the Plan, the Confirmation Order, the
Liquidation Order, this Trust Agreement or any Order of the Bankruptcy Court
entered pursuant to or in furtherance of the Plan, or applicable law or
otherwise (including, without limitation, any claims, causes of action and other
assertions of liabilities arising out of or related to the Residual Wind-Down
Expenses and the wind-down of the Debtors’ affairs), except for actions or
omissions to act that are determined by Final Order of the Bankruptcy Court to
have arisen out of the willful misconduct (including, but not limited to,
conduct that results in a personal profit at the expense of the GUC Trust),
gross negligence, fraud, malpractice, criminal conduct, unauthorized use of
confidential information that causes damages, breach of fiduciary duty (to the
extent applicable), or ultra vires acts of such GUC Trust Administrator Party.
No holder of a General Unsecured Claim or other party-in-interest will have or
be permitted to pursue any claim or cause of action against the GUC Trust
Administrator Parties or the GUC Trust, for making payments and distributions in
accordance with the Plan, the Confirmation Order, the Liquidation Order or this
Trust Agreement or for implementing

 

63



--------------------------------------------------------------------------------

the provisions thereof. Any action taken or omitted to be taken with the express
approval of the Bankruptcy Court will conclusively be deemed not to constitute
willful misconduct, gross negligence, fraud, malpractice, criminal conduct,
unauthorized use of confidential information that causes damages, breach of
fiduciary duty, or ultra vires acts; provided, however, that notwithstanding any
provision herein to the contrary, the GUC Trust Administrator shall not be
obligated to comply with a direction of the GUC Trust Monitor, whether or not
express, which would result in a change to the distribution provisions of the
Plan, the Confirmation Order, the Liquidation Order or this Trust Agreement.

9.5. Limitation of Liability. In no event shall the GUC Trust Administrator
Parties be liable for punitive, exemplary, consequential, special or other
damages for a breach of, or otherwise in connection with, this Trust Agreement
under any circumstances.

9.6. Indemnity. To the fullest extent permitted by applicable law, the GUC Trust
Administrator Parties shall be indemnified by the GUC Trust solely from the GUC
Trust Assets or the Residual Wind-Down Assets, as applicable, for any losses,
claims, damages, liabilities and expenses, including reasonable attorneys’ fees,
disbursements and related expenses which the GUC Trust Administrator Parties may
incur or to which the GUC Trust Administrator Parties may become subject in
connection with any action, suit, proceeding or investigation brought by or
threatened against one or more of the GUC Trust Administrator Parties on account
of the acts or omissions in their capacity as, or on behalf of, the GUC Trust
Administrator; provided, however, that the GUC Trust shall not be liable to
indemnify any GUC Trust Administrator Party for any act or omission arising out
of such GUC Trust Administrator Party’s respective actions that are determined
by a Final Order of the Bankruptcy Court to be willful misconduct (including,
but not limited to, conduct that results in a personal profit at the expense of
the GUC Trust), gross negligence, fraud, malpractice, criminal conduct,
unauthorized use of confidential information that causes damages, breach of
fiduciary duty (to the extent applicable), or ultra vires acts. Notwithstanding
any provision herein to the contrary, the GUC Trust Administrator Parties shall
be entitled to obtain advances from the GUC Trust to cover their reasonable
expenses of defending themselves in any action brought against them as a result
of the acts or omissions, actual or alleged, of a GUC Trust Administrator Party
in its capacity as such; provided, however, that the GUC Trust Administrator
Parties receiving such advances shall repay the amounts so advanced to the GUC
Trust immediately upon the entry of a final, non-appealable judgment or order
finding that such GUC Trust Administrator Parties were not entitled to any
indemnity under the provisions of this Section 9.6. Any amounts payable to any
GUC Trust Administrator Party pursuant to this Section 9.6 shall be satisfied as
follows: (i) first from the Wind-Down Budget Cash, (ii) second from the Other
GUC Trust Administrative Cash, and (iii) third from the GUC Trust Distributable
Assets as provided in Section 6.1(b); provided, however, that the use of GUC
Trust Distributable Cash or the sale and/or borrowing against GUC Trust
Distributable Assets as contemplated in clause (iii) of the foregoing shall be
subject to the prior approval by the Bankruptcy Court, as provided in
Section 6.1(b)(iv). The foregoing indemnity in respect of any GUC Trust
Administrator Party shall survive the termination of such GUC Trust
Administrator Party from the capacity for which they are indemnified. For the
avoidance of doubt, any claim, to the extent related to the wind-down of the
Debtors’ affairs or the resolution or satisfaction of the Residual Wind-Down
Claims or distribution of the Residual Wind-Down Assets, or to the extent
otherwise related to the Residual Wind-Down Assets, shall be satisfied in
accordance with Section 6.13.

 

64



--------------------------------------------------------------------------------

9.7. Compensation and Expenses. The GUC Trust Administrator shall receive fair
and reasonable compensation for its services, to be paid out of the Wind-Down
Budget Cash in accordance with the Budget prior to the final Distribution Date.
The GUC Trust Administrator shall be entitled, without the need for approval of
the Bankruptcy Court, to reimburse itself from the Wind-Down Budget Cash on a
monthly basis for such compensation and all reasonable out-of-pocket expenses
actually incurred in the performance of duties in accordance with this Trust
Agreement and the Budget. In addition, to the extent the Wind-Down Budget Cash
is not sufficient to provide the GUC Trust Administrator fair and reasonable
compensation for its services or for reasonable out-of-pocket expenses, it shall
be paid out of the Other GUC Trust Administrative Cash in accordance with
Section 6.1.

9.8. No Personal Financial Liability. No provision of the Plan, Confirmation
Order, Liquidation Order or this Trust Agreement shall be construed as requiring
the GUC Trust Administrator to expend or risk its own funds or otherwise to
incur any personal financial liability (x) in the performance of any of its
duties thereunder or hereunder, including but not limited to the payment of fees
and expenses of the Trust Professionals, and any situation where the GUC Trust
Assets and/or the Residual Wind-Down Assets are insufficient to permit the
administration of the GUC Trust or distributions as contemplated herein, or
(y) in the exercise of any of its rights or powers afforded hereunder or
thereunder.

ARTICLE X

SUCCESSOR GUC TRUST ADMINISTRATORS

10.1. Resignation. The GUC Trust Administrator may resign from the GUC Trust by
giving at least sixty (60) days’ prior written notice thereof to the GUC Trust
Monitor. Such resignation shall become effective on the later to occur of
(x) the date specified in such written notice and (y) the effective date of the
appointment of a successor GUC Trust Administrator in accordance with
Section 10.4 hereof and such successor’s acceptance of such appointment in
accordance with Section 10.5 hereof.

10.2. Removal. The holders of a majority of the Units may at any time petition
the Bankruptcy Court for the removal of the GUC Trust Administrator, but only
for good cause shown. Such removal shall become effective on the date ordered by
the Bankruptcy Court, provided that such removal shall not become effective
until the appointment of a successor GUC Trust Administrator in accordance with
Section 10.4 hereof and such successor’s acceptance of such appointment in
accordance with Section 10.5 hereof. The services of the GUC Trust Administrator
shall also terminate upon its bankruptcy, provided that such termination shall
not become effective until the appointment of a successor GUC Trust
Administrator in accordance with Section 10.4 hereof and such successor’s
acceptance of such appointment in accordance with Section 10.5 hereof.

 

65



--------------------------------------------------------------------------------

10.3. Effect of Resignation or Removal. The resignation, removal or bankruptcy
of the GUC Trust Administrator shall not operate to terminate the GUC Trust or
to revoke any existing agency created pursuant to the terms of the Plan, the
Confirmation Order or this Trust Agreement or invalidate any action theretofore
taken by the GUC Trust Administrator. The exculpation, indemnity and limitation
of liability provisions of Article X of this Trust Agreement shall survive the
resignation, removal or bankruptcy of the GUC Trust Administrator. All fees and
expenses properly incurred by the GUC Trust Administrator prior to the
resignation, Incompetency, removal or bankruptcy of the GUC Trust Administrator
shall be paid from the GUC Trust Administrative Cash, or Residual Wind-Down
Assets, as applicable, unless such fees and expenses are disputed by (x) the GUC
Trust Monitor or (y) the successor GUC Trust Administrator, in which case the
Bankruptcy Court shall resolve the dispute and any disputed fees and expenses of
the predecessor GUC Trust Administrator that are subsequently allowed by the
Bankruptcy Court shall be paid from the GUC Trust Administrative Cash or
Residual Wind-Down Assets, as applicable. In the event of the resignation,
removal or bankruptcy of the GUC Trust Administrator, such GUC Trust
Administrator shall:

(a) promptly execute and deliver such documents, instruments and other writings
as may be reasonably requested by the successor GUC Trust Administrator or
directed by the Bankruptcy Court to effect the termination of such GUC Trust
Administrator’s capacity under this Trust Agreement;

(b) promptly deliver to the successor GUC Trust Administrator all documents,
instruments, records and other writings related to the GUC Trust as may be in
the possession of such GUC Trust Administrator; and

(c) otherwise assist and cooperate in effecting the assumption of its
obligations and functions by such successor GUC Trust Administrator.

10.4. Appointment of Successor. In the event of the resignation, removal,
Incompetency or bankruptcy of the GUC Trust Administrator, the GUC Trust Monitor
shall promptly appoint a successor GUC Trust Administrator, provided that such
appointment shall not take effect unless approved by the Bankruptcy Court upon
the petition of the GUC Trust Monitor and until the successor GUC Trust
Administrator shall have delivered written acceptance of its appointment as
described Section 10.5 below. If a successor GUC Trust Administrator does not
take office within thirty (30) days after the resignation, removal, Incompetency
or bankruptcy of the retiring GUC Trust Administrator, the Bankruptcy Court,
upon its own motion or the motion of the retiring GUC Trust Administrator or any
GUC Trust Beneficiary, shall appoint a successor GUC Trust Administrator.

10.5. Acceptance of Appointment by Successor GUC Trust Administrator. Any
successor GUC Trust Administrator appointed hereunder shall execute an
instrument accepting its appointment and shall deliver one counterpart thereof
to the Bankruptcy Court for filing and to the GUC Trust Monitor and, in case of
the GUC Trust Administrator’s resignation, to the resigning GUC Trust
Administrator. Thereupon, such

 

66



--------------------------------------------------------------------------------

successor GUC Trust Administrator shall, without any further act, become vested
with all the duties, powers, rights, obligations, title, discretion and
privileges of its predecessor in the GUC Trust with like effect as if originally
named GUC Trust Administrator and shall be deemed appointed pursuant to
Bankruptcy Code Section 1123(b)(3)(B); provided, however, such successor GUC
Trust Administrator shall file an amendment to the Certificate of Trust with the
Secretary of State as required by the Delaware Act. The predecessor GUC Trust
Administrator shall duly assign, transfer and deliver to such successor GUC
Trust Administrator all GUC Trust Assets held by such predecessor GUC Trust
Administrator hereunder and shall, as directed by the Bankruptcy Court or
reasonably requested by such successor GUC Trust Administrator, execute and
deliver an instrument or instruments conveying and transferring to such
successor GUC Trust Administrator upon the trusts herein expressed, all the
duties, powers, rights, obligations, title, discretion and privileges of the
predecessor GUC Trust Administrator.

10.6. Successor Entity to GUC Trust Administrator. Any business entity into
which the GUC Trust Administrator may be merged or converted or with which it
may be consolidated, or any entity resulting from any merger, conversion or
consolidation to which the GUC Trust Administrator shall be a party, or any
entity succeeding to all or substantially all of the corporate trust business of
the GUC Trust Administrator, shall be the successor of the GUC Trust
Administrator hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto; provided, however, such
successor GUC Trust Administrator shall file an amendment to the Certificate of
Trust with the Secretary of State as required by the Delaware Act.

ARTICLE XI

GUC TRUST MONITOR

11.1. General.

(a) The GUC Trust Monitor shall oversee the activities of the GUC Trust
Administrator as set forth in this Trust Agreement. In all circumstances, the
GUC Trust Monitor shall act in the best interests of all GUC Trust
Beneficiaries, in furtherance of the purpose of the GUC Trust, and in accordance
with this Trust Agreement.

(b) In furtherance of its rights and responsibilities under this Trust
Agreement, the GUC Trust Monitor shall have access, on reasonable advance notice
and during regular business hours, to all such books and records of the GUC
Trust, and the GUC Trust Administrator shall have the right to consult with all
such professionals engaged by the GUC Trust Administrator and shall participate
in all such meetings of the GUC Trust Administrator and the Trust Professionals
as the GUC Trust Monitor deems reasonably necessary or appropriate. Any
documents shared between the GUC Trust Administrator and the GUC Trust Monitor
shall be subject to joint privilege, and such sharing shall not be deemed to
waive any attorney-client or work product privilege in respect of such
documents.

 

67



--------------------------------------------------------------------------------

(c) Without limiting the access rights of the GUC Trust Monitor generally, for
each of the first twelve calendar months following the Effective Date, the GUC
Trust Administrator shall provide to the GUC Trust Monitor a monthly report
containing the information set forth in Sections 6.2(b) and (c), mutatis
mutandis, with respect to such month, to be delivered as follows: (i) with
respect to each month, other than the last month, of each calendar quarter,
reports shall be delivered within 14 days after the end of the month; (ii) with
respect to the last month of each calendar quarter, reports shall be delivered
within 30 days following the end of the month; and (iii) with respect to the
last month of the fiscal year of the GUC Trust, the report shall be delivered
within 45 days following the end of the month.

(d) Notwithstanding anything in this Section 11.1 or Section 11.2 hereof, the
GUC Trust Monitor shall not take (or fail to take) any action which will cause
the GUC Trust to fail to qualify as a “disputed ownership fund” within the
meaning of Treasury Regulation section 1.468B-9 for U.S. federal or applicable
state or local income tax purposes.

11.2. Appointment and Removal of the GUC Trust Monitor.

(a) Subject to Section 11.2(d), the GUC Trust Monitor shall serve until the
earlier of (w) the final distribution of all GUC Trust Distributable Assets,
(x) its resignation pursuant to subsection (b) of this Section 11.2, (y) its
removal pursuant to subsection (c) of this Section 11.2 or (z) its bankruptcy.

(b) The GUC Trust Monitor may resign at any time by written notice of
resignation to the GUC Trust Administrator, a copy of which shall also be filed
by the GUC Trust Monitor with the Bankruptcy Court. Such resignation shall be
effective no earlier than sixty (60) days from the date of such notice or such
earlier time as a successor is appointed in accordance with the provisions of
subsection (d) of this Section 11.2.

(c) The holders of a majority of the Units may at any time petition the
Bankruptcy Court for the removal of the GUC Trust Monitor, but only for good
cause shown. Such removal shall become effective on the date ordered by the
Bankruptcy Court.

(d) In the event of the resignation, removal or bankruptcy of the GUC Trust
Monitor, the GUC Trust Administrator shall promptly appoint a successor GUC
Trust Monitor, provided that such appointment shall not take effect unless
approved by the Bankruptcy Court upon the petition of the GUC Trust
Administrator and until the successor GUC Trust Monitor shall have delivered
written acceptance of its appointment as described in clause (e) of this
Section 11.2 below; and provided further that until a new GUC Trust Monitor’s
appointment is effective, the resigning GUC Trust Monitor’s appointment shall
remain in effect, and the resigning GUC Trust Monitor shall fulfill all
obligations and duties of the GUC Trust Monitor. If a successor GUC Trust
Monitor does not take office within thirty (30) days after the resignation,
removal, Incompetency or bankruptcy of the retiring GUC Trust Monitor, the
Bankruptcy Court, upon its own motion or the motion of the retiring GUC Trust
Monitor or any GUC Trust Beneficiary, shall appoint a successor GUC Trust
Monitor.

 

68



--------------------------------------------------------------------------------

(e) Any successor GUC Trust Monitor appointed hereunder shall execute an
instrument accepting its appointment and shall deliver one counterpart thereof
to the Bankruptcy Court for filing and to the GUC Trust Administrator.

(f) Immediately upon effectiveness of the appointment of a successor GUC Trust
Monitor, all rights, powers, duties, authority, and privileges of the
predecessor GUC Trust Monitor hereunder will be vested in and undertaken by the
successor GUC Trust Monitor without any further act. The successor GUC Trust
Monitor shall not be liable personally for any act or omission of the
predecessor GUC Trust Monitor.

11.3. Approval of and Consultation with the GUC Trust Monitor.

(a) Notwithstanding anything in this Trust Agreement to the contrary, the GUC
Trust Administrator shall submit to the GUC Trust Monitor for its review and
prior approval the following matters, in addition to any other matters that
expressly require the approval of the GUC Trust Monitor pursuant to the terms of
the Plan, the Confirmation Order or this Trust Agreement:

(i) Any decision to settle or otherwise resolve any objections to Disputed
General Unsecured Claims against the Debtors where the amount sought to be
Allowed equals or exceeds $10,000,000;

(ii) Any decision to refrain from making any distributions to the holders of
Allowed General Unsecured Claims or Units, as the case may be, in accordance
with the Trust Agreement, except as expressly permitted herein;

(iii) Any decision to retain and/or to terminate the retention of Trust
Professionals (other than legal counsel retained to represent the GUC Trust
Administrator in connection with its role as GUC Trust Administrator, which
shall be in the GUC Trust Administrator’s sole discretion);

(iv) The incurrence of any cost or expense of the GUC Trust in excess of 10% of
any individual line item therefor in the approved Budget, measured on a yearly
basis; provided, however, that approval of the GUC Trust Monitor shall not be
required in the case of any cost or expense authorized by further order of the
Bankruptcy Court;

(v) The reports and Budget described in Sections 6.2 and 6.4 hereof and any
changes thereto;

(vi) Any amendment of this Trust Agreement as provided in Section 13.13 hereof;

(vii) Any privately-negotiated transaction to sell the New GM Securities for the
sole purpose of liquidating fractional shares pursuant to Section 5.6; and

(viii) Any distribution that is not made in accordance with the provisions of
Article V as contemplated by Section 5.8; provided, however, that any deviation
from the provisions of Article V other than as contemplated by Section 5.8 shall
also require approval of the Bankruptcy Court.

 

69



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the provisions of this
Section 11.3 shall not supercede or modify the rights of the DIP Lenders to
approve or review the expenditure of the Wind-Down Budget Cash or the Budget.

(b) In addition to any other matters that expressly require consultation with
the GUC Trust Monitor pursuant to the terms of the Plan, the Confirmation Order
or this Trust Agreement, the GUC Trust Administrator shall consult with the GUC
Trust Monitor in advance of an application to the Bankruptcy Court to sell,
borrow against or use the GUC Trust Distributable Assets in order to satisfy the
fees and expenses of the GUC Trust, as contemplated by Section 6.1(b), (c) and
(d) hereof; provided that, the GUC Trust Administrator shall not be required to
obtain the approval of the Bankruptcy Court or consult with or obtain the
consent of the GUC Trust Monitor in connection with the sale of any New GM
Securities in the public market for the sole purpose of liquidating fractional
shares pursuant to Section 5.6.

(c) In the event of any disagreement between the GUC Trust Administrator and the
GUC Trust Monitor regarding any matter requiring the approval or direction of
the GUC Trust Monitor under this Trust Agreement, the GUC Trust Administrator
and the GUC Trust Monitor shall consult and negotiate diligently and in good
faith to resolve such disagreement. If despite their good faith efforts, the GUC
Trust Administrator and the GUC Trust Monitor are unable to resolve any
disagreement, or the GUC Trust Administrator cannot otherwise obtain approval or
direction from the GUC Trust Monitor as required by this Trust Agreement, the
GUC Trust Administrator may petition the Bankruptcy Court, with a copy to the
GUC Trust Monitor, requesting such approval or direction.

11.4. Exculpation and Indemnification; Limitation of Liability. To the fullest
extent permitted by applicable law, the GUC Trust Monitor Parties shall not be
subject to personal liability, and shall be exculpated and indemnified, and
shall have the right to obtain advances to cover reasonable expenses of defense,
to the same extent as the GUC Trust Administrator Parties pursuant to
Section 9.2, Section 9.4, Section 9.5, Section 9.6 and Section 10.3. In no event
will the GUC Trust Monitor Parties be liable for punitive, exemplary,
consequential, special or other damages for a breach of, or otherwise in
connection with, this Trust Agreement under any circumstances.

11.5. Compensation and Expenses. The GUC Trust Monitor shall receive fair and
reasonable compensation for its services, to be paid out of the Wind-Down Budget
Cash, in accordance with the Budget. The GUC Trust Monitor shall be entitled,
without the need for approval of the Bankruptcy Court, to direct the GUC Trust
Administrator to reimburse the GUC Trust Monitor from the Wind-Down Budget Cash
on a monthly basis, for all reasonable out-of-pocket expenses actually incurred
in the performance of duties in accordance with this Trust Agreement, consistent
with the Budget prepared pursuant to Section 6.4 hereof. In addition, to the
extent the Wind-Down Budget Cash is not sufficient to provide the GUC Trust
Monitor fair and reasonable compensation for its services or for reasonable
out-of-pocket expenses, it shall be paid out of the Other GUC Trust
Administrative Cash in accordance with Section 6.1.

 

70



--------------------------------------------------------------------------------

ARTICLE XII

ACTION BY MAJORITY OF HOLDERS OF UNITS

Holders of a majority of the Units from time to time outstanding may petition
the Bankruptcy Court to remove the GUC Trust Administrator in accordance with
Section 10.2 or to remove the GUC Trust Monitor in accordance with Section 11.2,
but in each case only for good cause shown. In determining whether the holders
of a majority of the Units have concurred in any such petition, Units held by
the GUC Trust Administrator or the GUC Trust Monitor or any of their respective
Affiliates shall be disregarded.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

13.1. Actions Taken on Other Than Business Day. In the event that any payment or
act under the Plan, the Confirmation Order or this Trust Agreement is required
to be made or performed on a date that is not a Business Day, then the making of
such payment or the performance of such act may be completed on the next
succeeding Business Day, but shall be deemed to have been completed as of the
required date.

13.2. Governing Law. This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to rules
governing conflicts of law.

13.3. Jurisdiction. Subject to the proviso below, the parties agree that the
Bankruptcy Court shall have exclusive and continuing jurisdiction over the GUC
Trust and the GUC Trust Administrator, including the administration and
activities of the GUC Trust and the GUC Trust Administrator; provided, however,
that notwithstanding the foregoing, the GUC Trust Administrator shall have power
and authority to bring any action in any court of competent jurisdiction to
prosecute any claims or Causes of Action assigned to the GUC Trust, including
the Delaware Chancery Court, the Delaware Superior Court and the Delaware
Supreme Court.

13.4. Third Party Beneficiary. GUC Trust Beneficiaries are third party
beneficiaries of this Trust Agreement. The GUC Trust Administrator Parties
(other than the GUC Trust Administrator) are third party beneficiaries of the
provisions of Section 9.2, Section 9.4, Section 9.5 and Section 9.6 of this
Trust Agreement. The GUC Trust Monitor Parties (other than the GUC Trust
Monitor) are third party beneficiaries of the provisions of Section 11.4 of this
Trust Agreement, and, to the extent incorporated therein, Section 9.2,
Section 9.4, Section 9.5 and Section 9.6 of this Trust Agreement. The Trust
Administrator Parties (as defined in the Avoidance Action Trust Agreement) and
the Trust Monitor Parties (as defined in the Avoidance Action Trust Agreement)
are third party beneficiaries of the provisions of Section 6.11 of this Trust
Agreement. The DIP Lenders are third party beneficiaries of this Trust Agreement
to the extent of their rights of approval contained herein and their residual
interests in the Wind-Down Budget Cash and the Residual Wind-Down Assets. Except
as aforesaid, there are no other third party beneficiaries of this Trust
Agreement.

 

71



--------------------------------------------------------------------------------

13.5. Severability. In the event any provision of this Trust Agreement or the
application thereof to any person or circumstances shall be determined by a
final, non-appealable judgment or order to be invalid or unenforceable to any
extent, the remainder of this Trust Agreement or the application of such
provision to persons or circumstances or in jurisdictions other than those as to
or in which it is held invalid or unenforceable, shall not be affected thereby,
and each provision of this Trust Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13.6. Notices. Any notice or other communication required or permitted to be
made under this Trust Agreement shall be in writing and shall be deemed to have
been sufficiently given, for all purposes, if delivered personally, by email,
facsimile, sent by nationally recognized overnight delivery service or mailed by
first-class mail:

 

  (A)

if to the GUC Trust Administrator, to:

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware, 19890-1615

Phone: (302) 636-6000

Telecopier: (302) 636-4140

Attn: Corporate Trust Administration

With a copy to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193

Phone: (212) 351-4000

Telecopier (212) 351-4035

Attn: Matthew Williams and Keith Martorana

 

  (B)

if to the GUC Trust Monitor, to:

FTI Consulting, Inc.

3 Times Square

11th Floor

New York, NY 10036

Attn: Conor Tully

 

  (C)

if to any GUC Trust Beneficiary, in the case of a holder of an Allowed General
Unsecured Claim, to the last known address of such GUC Trust Beneficiary
according to the Debtors’ Schedules or such GUC Trust Beneficiary’s proof of
claim, and, in the case of holder of Units (i) if and for so

 

72



--------------------------------------------------------------------------------

  long as the Units are represented by Global Unit Certificate(s) held through
DTC, in accordance with the practices and procedures of DTC; and otherwise
(ii) to such address as appears on the books and records of the GUC Trust
Administrator, or such other address as may be designated from time to time by
notice given in accordance with the provisions of this Section 13.6.

 

  (D)

if to the DIP Lenders, to:

 

  (1)

U.S. Treasury

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attn: Chief Counsel, Office of Financial Stability

Telecopier: (202) 927-9225

E-mail: OFSChiefCounselNotices@do.treas.gov

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention: Stephen Shimshak, Esq. and Lauren Shumejda, Esq.

E-mail: sshimshak@paulweiss.com

E-mail: lshumejda@paulweiss.com

 

  (2)

EDC

Export Development Canada

151 O’Connor Street

Ottawa, Ontario

Canada K1A 1K3

Attention: Loans Services

Telecopy: 613-598-2514

with a copy to:

Export Development Canada

151 O’Connor Street

Ottawa, Ontario

Canada K1A 1K3

Attention: Asset Management/Covenants Officer

Telecopy: 613-598-3186

 

73



--------------------------------------------------------------------------------

  (E)

if to the U.S. Treasury, to:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attn: Chief Counsel, Office of Financial Stability

Telecopier: (202) 927-9225

E-mail: OFSChiefCounselNotices@do.treas.gov

with a copy to:

United States Department of Justice

86 Chambers Street, Third Floor

New York, NY 10007

Phone: (212) 637-2739

Telecopier: (212) 637-2730

Attn: David S. Jones

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention: Stephen Shimshak, Esq. and Lauren Shumejda, Esq.

E-mail: sshimshak@paulweiss.com

E-mail: lshumejda@paulweiss.com

13.7. Headings. The headings contained in this Trust Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of
this Trust Agreement or of any term or provision hereof.

13.8. Plan. The terms of this Trust Agreement are intended to supplement the
terms provided by the Plan and the Confirmation Order. To the extent that the
terms of Sections 5.6 and 6.2 of the Plan are inconsistent with the terms set
forth in this Trust Agreement with respect to the GUC Trust, then the terms of
the Trust Agreement shall govern. All other provisions of the Plan shall
supersede the provisions of this Trust Agreement, including Section 6.15 of the
Plan, which provides that the restrictions set forth in paragraph 20 of the
Final Order approving the DIP Credit Agreement (ECF No. 2529) shall continue to
apply.

13.9. Ambiguities and Construction.

(a) This Trust Agreement is intended to create a “disputed ownership fund”
within the meaning of Treasury Regulation section 1.468B-9 for U.S. federal and
applicable state and local income tax purposes and, to the extent provided by
law, shall be governed and construed in all respects as such a trust and any
ambiguity herein shall be construed consistent herewith and, if necessary, this
Trust Agreement may be amended to comply with such U.S. federal and applicable
state and local income tax laws, which amendments may apply retroactively.

 

74



--------------------------------------------------------------------------------

(b) Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) “or” is not exclusive;

(iii) words in the singular include the plural, and in the plural include the
singular;

(iv) the words “hereof,” “herein,” “hereunder” and similar words refer to this
Trust Agreement as a whole and not to any particular provisions of this Trust
Agreement and any subsection, Section, and Article references are to this Trust
Agreement unless otherwise specified;

(v) any pronoun shall include the corresponding masculine, feminine and neuter
forms; and

(vi) “including” means including without limitation.

13.10. Entire Trust Agreement. This Trust Agreement contains the entire
agreement between the parties and supersedes all prior and contemporaneous
agreements or understandings between the parties with respect to the subject
matter hereof.

13.11. Cooperation. The Debtors shall turn over or otherwise make available to
the GUC Trust Administrator at no cost to the GUC Trust or the GUC Trust
Administrator, all books and records reasonably required by the GUC Trust
Administrator to carry out its duties hereunder, and agree to otherwise
reasonably cooperate with the GUC Trust Administrator in carrying out its duties
hereunder, subject to the obligation to preserve the confidential nature of the
Debtors’ books and records, as provided in Section 13.12.    

13.12. Confidentiality. The GUC Trust Administrator and the GUC Trust Monitor,
and their respective employees, members, agents, professionals and advisors,
including the Trust Professionals (each a “Confidential Party” and collectively
the “Confidential Parties”) shall hold strictly confidential and not use for
personal gain any material, non-public information of which they have become
aware in their capacity as a Confidential Party, of or pertaining to any Debtor
to which any of the GUC Trust Assets relates or which is otherwise received from
the Debtors by the GUC Trust; provided, however, that such information may be
disclosed if:

(i) it is now or in the future becomes generally available to the public other
than as a result of a disclosure by the Confidential Parties; or

 

75



--------------------------------------------------------------------------------

(ii) such disclosure is required of the Confidential Parties pursuant to legal
process, including subpoena or other court order or other applicable laws or
regulations. In the event that any Confidential Party is requested to divulge
confidential information pursuant to clause (ii), such Confidential Party shall
promptly, in advance of making such disclosure, provide reasonable notice of
such required disclosure to the GUC Trust Administrator (or the GUC Trust
Monitor in case the GUC Trust Administrator is the disclosing party) to allow
sufficient time to object to or prevent such disclosure through judicial or
other means and shall cooperate reasonably with the GUC Trust Administrator (or
the GUC Trust Monitor, as applicable) in making any such objection, including
but not limited to appearing in any judicial or administrative proceeding in
support of any objection to such disclosure.

13.13. Amendment and Waiver.

(a) The GUC Trust Administrator, with the approval of the GUC Trust Monitor, may
amend or supplement this Trust Agreement without notice to or consent of the
Bankruptcy Court or any GUC Trust Beneficiary for the purpose of (x) curing any
ambiguity, omission, inconsistency or correcting or supplementing any defective
provision; (y) evidencing and providing for the acceptance of the appointment of
a successor GUC Trust Administrator or GUC Trust Monitor; or (z) making any
other changes to this Trust Agreement that do not adversely affect the interests
of the GUC Trust Beneficiaries or the DIP Lenders in any material respect.

(b) The GUC Trust Administrator may amend or supplement this Trust Agreement for
any other purpose, but only on petition to, and with the approval of, the
Bankruptcy Court; provided that (x) no amendment or supplement to this Trust
Agreement shall be inconsistent with the purpose and intent of the GUC Trust to
dispose of in an expeditious but orderly manner the GUC Trust Assets in
accordance with the terms of the Plan, the Confirmation Order and this Trust
Agreement, and (y) this Trust Agreement shall not be amended in a manner that is
inconsistent with the Plan in the form confirmed by the Bankruptcy Court,
subject to any post-confirmation modifications to the Plan pursuant to
Section 1127 of the Bankruptcy Code, or with the Confirmation Order.

(c) Any amendment to this Trust Agreement shall be posted on the website
contemplated by Section 6.2(a).

(d) The GUC Trust Administrator may not amend Sections 2.6(a), (b), (c), (d),
(e) & (f), 6.4, 8.3, or 13.8 without the written consent of the DIP Lenders.

(e) The GUC Trust Administrator shall file any amendment to the Certificate of
Trust with the Secretary of State as may be required or permitted by the
Delaware Act.

13.14. Counterparts. This Trust Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument. A
facsimile or portable document file (PDF) signature of any party shall be
considered to have the same binding legal effect as an original signature.

[Remainder of Page Blank — Signature Pages Follows]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Trust Agreement or
caused this Trust Agreement to be duly executed by their respective officers,
representatives or agents, effective as of the date first above written.

 

WILMINGTON TRUST COMPANY, as GUC Trust Administrator and trustee By:  

/s/ David A. Vanaskey

  Name: David A. Vanaskey   Title: Vice President - and - FTI CONSULTING, INC.,
as GUC Trust Monitor By:  

/s/ Conor P. Tully

  Name: Conor P. Tully   Title: Senior Managing Director

[Signature Page to Motors Liquidation Company GUC Trust Agreement]

 

77



--------------------------------------------------------------------------------

Exhibit A

FORM OF

CERTIFICATE OF TRUST

OF

MOTORS LIQUIDATION COMPANY GUC TRUST

THIS Certificate of Trust of Motors Liquidation Company GUC Trust (the “Trust”)
is being duly executed and filed on behalf of the Trust by the undersigned, as
trustee, to form a statutory trust under the Delaware Statutory Trust Act (12
Del. C. § 3801 et seq.) (the “Act”).

1. Name. The name of the statutory trust formed by this Certificate of Trust is
Motors Liquidation Company GUC Trust.

2. Delaware Trustee. The name and business address of the trustee of the Trust
with a principal place of business in the State of Delaware are Wilmington Trust
Company, 1100 North Market Street, Wilmington, Delaware 19890, Attn: Corporate
Trust Administration.

3. Effective Date. This Certificate of Trust shall be effective upon filing.

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.

 

WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Trust
administrator and trustee By:  

                     

Name: Title:

 

A-1